      Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 1 of 385 PageID #:1




                       IN THE UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF ILLINOIS

 SCOTTSDALE INSURANCE COMPANY,                       )
          Plaintiff,                                 )
                                                     )
 v.                                                  )
                                                     )   Case No.:
 ORION RESIDENTIAL ADVISORS LLC,                     )
 RAIMUNDO GONZALEZ, ROSEANN                          )
 BROWN-ELLINGTON, and GABRIELLE                      )
 IVY, as independent administrator of the            )
 Estate of Doris Ivy                                 )
                                                     )
                Defendants.                          )

                     COMPLAINT FOR DECLARATORY JUDGMENT

      Plaintiff, Scottsdale Insurance Company (“Scottsdale”), through its undersigned counsel,

for its Complaint for Declaratory Judgement against Defendant, Orion Residential Advisors LLC

(“Orion”), alleges as follows:

                                    NATURE OF THE ACTION

       1.      This is an action for declaratory judgment, pursuant to Rule 57 of the Federal Rules

of Civil Procedure and 28 U.S.C. § 2201. In this action, Scottsdale seeks a determination of its

rights and obligations under insurance policies Scottsdale issued to Orion in connection with an

underlying lawsuit filed by Raimundo Gonzalez and others, which asserts certain claims against

Orion Residential Management-Illinois LLC (“Orion RMI” as defined below).

                                   JURISDICTION AND VENUE

       2.      This Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1332(a), as this

action is between citizens of different states and the amount in controversy is in excess of $75,000,

exclusive of interest and costs.




                                                 1
     Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 2 of 385 PageID #:2




        3.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(a), because the

Defendant Orion is domiciled in this District, and a substantial part of the events or omissions

giving rise to Defendant Orion’s claim for coverage occurred in this District.

                                             PARTIES

        4.      Plaintiff Scottsdale Insurance Company (“Scottsdale”) is a corporation organized

under the laws of Ohio and with a principal place of business in Arizona. At all relevant times,

(“Scottsdale”) was authorized to conduct business in the State of Illinois.

        5.      Defendant Orion Residential Advisors LLC (“Orion”) is a Limited Liability

Company organized under the laws of the State of Delaware with its principal place of business in

Deerfield, Illinois.

        6.      Defendant Raimundo Gonzalez (“Gonzales”) is an adult individual who, on

information and belief, is a citizen of and is domiciled in the state of Illinois. Plaintiff Scottsdale

does not assert any claim against Defendant Gonzalez in the complaint for this declaratory action

and he has been named as a defendant in this action solely as a necessary and indispensable party.

        7.      Defendant Roseann Brown-Ellington (“Brown-Ellington”) is an adult individual

who, on information and belief, is a citizen of and is domiciled in the state of Illinois. Plaintiff

Scottsdale does not assert any claim against Defendant Brown-Ellington in the complaint for this

declaratory action and she has been named as a defendant in this action solely as a necessary and

indispensable party.

        8.      Defendant Gabrielle Ivy, as independent administrator of the estate of Doris Ivy

(“Ivy”), is an adult individual who, on information and belief, is a citizen of and is domiciled in

the state of Illinois. Plaintiff Scottsdale does not assert any claim against Defendant Ivy in the

Complaint and she has been named as a defendant in this action solely as a necessary and



                                                  2
      Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 3 of 385 PageID #:3




indispensable party.

                                    THE UNDERLYING ACTION

        9.         On June 19, 2020, Gonzales, Brown-Ellington, and Ivy filed a Complaint at Law

(the “Complaint”) in a lawsuit styled Raimundo Gonzalez, et. al. v. Orion Residential

Management- Illinois LLC, et. al., Case No. 2020 L 006376, in the Circuit Court of Cook County

Illinois, Law Division (the “Underlying Action”). A true and accurate copy of the Underlying

Complaint is attached hereto as Exhibit A.

        10.        The Complaint alleges that from July 1, 2012 to present (and continuing), the

Moody Bible Institute of Chicago (“Moody”) owned the beneficial interest in a land trust that

owned the legal title to, possessed, and controlled a parcel of real estate identified as 171 W. Oak

Street, Chicago Illinois, and a building situated there that contained various apartments that were

leased to people for residential purposes (the “Property”). Ex. A at Count (“Ct.”) I, ¶ 1.

        11.        The Complaint alleges, from July 1, 2012 to present (and continuing), Chicago Title

Land Trust Company (“CTT”) held the legal title in trust for Moody for the parcel of real estate

identified as 171 W. Oak Street, Chicago Illinois, and a building situated there that contained

various apartments that were leased to people for residential purposes (again, the “Property”). Ex.

A at Ct. I, ¶ 2.

        12.        The Complaint alleges, at all relevant times, Moody and CTT had reserved to

themselves the possession and control of the Property, and contracted with Orion Residential

Management-Illinois LLC (“Orion RMI”) to manage and maintain the Property. Orion RMI

managed the apartments at the Property on behalf of Moody. Ex. A, Ct. II, ¶¶ 2, 5.

        13.        The Complaint alleges, at all relevant times, Orion RMI managed and maintained

the Property, including but not limited to the roof, plumbing, chimney, siding, interior and/or



                                                    3
     Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 4 of 385 PageID #:4




exterior walls and common walls. Furthermore, Orion RMI had permitted the Property to become,

during said time and long beforehand, so worn, aged, rotted, cracked and mold infested that it was

inherently dangerous and unsafe. Ex. A, Ct. II, ¶ 5.

       14.     The Complaint alleges, at all relevant times, Orion RMI had the duty to exercise

ordinary care to repair and maintain the building, including but not limited to the roof, plumbing,

chimney, siding, interior and/or exterior walls and common walls in reasonable good and

serviceable condition so as not to injure persons residing in the building. Ex. A, Ct. II, ¶ 6

       15.     The Complaint alleges, at all relevant times, Gonzales was residing in apartment

2J, on the second floor of the Property, which was managed by Orion RMI. Ex. A, Ct. II, ¶ 3.

       16.     The Complaint alleges, from July 1, 2012 to present (and continuing), Gonzales

was exposed to toxic mold, including but not limited to Aspergillis/Penicillium, Ascospores and

Cladosporium sp. and/or other toxic molds while living in the Property. Ex. A, Ct. II, ¶ 8.

       17.     The Complaint alleges that Orion RMI had actual knowledge of the existence of

mold within the Property, or should have known of the existence of mold within the Property, and

as a direct and proximate result of acts or omissions of negligence on the part of Orion RMI,

Gonzales suffered multiple injuries on or about his body, both internally and externally, all or some

of which are permanent, including breathing and other respiratory issues. Ex. A, Ct. II, ¶¶ 10-11.

       18.     The Complaint alleges that Orion RMI owed to duty to Gonzalez not to create any

hazardous condition or unreasonable risk to Gonzalez or any other tenant in the property, breached

that duty by causing or allowing mold to infest the property, and unreasonably interfered with

Gonzalez’s use and enjoyment of the property. Ex. A, Ct. IV, ¶¶ 11-14.

       19.     At all relevant times, Brown-Ellington was residing in apartment 2J, on the second

floor of the Property, which was managed by Orion RMI. Ex. A, Ct. VI, ¶ 3.



                                                  4
     Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 5 of 385 PageID #:5




           20.   The Complaint alleges, from July 1, 2012 to present (and continuing), Brown-

Ellington was exposed to toxic mold, including but not limited to Aspergillis/Penicillium,

Ascospores and Cladosporium sp. and/or other toxic molds while living in the Property. Ex. A, Ct.

VI, ¶ 8.

           21.   The Complaint alleges that Orion RMI had actual knowledge of the existence of

mold within the Property, or should have known of the existence of mold within the Property, and

as a direct and proximate result of acts or omissions of negligence on the part of Orion RMI,

Brown-Ellington suffered multiple injuries on or about her body, both internally and externally,

all or some of which are permanent, including breathing and other respiratory issues. Ex. A, Ct.

VI, ¶¶ 10-11.

           22.   The Complaint alleges that Orion RMI owed to duty to Brown-Ellington not to

create any hazardous condition or unreasonable risk to Brown-Ellington or any other tenant in the

property, breached that duty by causing or allowing mold to infest the property, and unreasonably

interfered with Brown-Ellington’s use and enjoyment of the property. Ex. A, Ct. VIII, ¶¶ 11-14.

           23.   At all relevant times, until her death on June 29, 2018, Ivy was residing in apartment

9S, on the ninth floor of the Property, which was managed by Orion RMI. Ex. A, Ct. X, ¶¶ 1, 3.

           24.   The Complaint alleges, while Ivy was living in the Property, from July 1, 2012

onward, Ivy was exposed to toxic mold, including but not limited to Aspergillis/Penicillium,

Ascospores and Cladosporium sp. and/or other toxic molds while living in the Property. Ex. A, Ct.

X, ¶ 8.

           25.   The Complaint alleges that Orion RMI had actual knowledge of the existence of

mold within the Property, or should have known of the existence of mold within the Property, and

as a direct and proximate result of acts or omissions of negligence on the part of Orion RMI, Ivy



                                                   5
     Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 6 of 385 PageID #:6




suffered multiple injuries on or about her body, both internally and externally, all or some of which

caused her death. Ex. A, Ct. X, ¶¶ 10-11.

       26.      The Complaint alleges that Orion RMI owed to duty to Ivy not to create any

hazardous condition or unreasonable risk to Ivy or any other tenant in the property, breached that

duty by causing or allowing mold to infest the property, and unreasonably interfered with Ivy’s

use and enjoyment of the property. Ex. A, Ct. XI, ¶¶ 11-14.

                                         THE POLICIES

       27.      Scottsdale issued Policy Number BCS0024150, effective from March 1, 2011 to

March 1, 2012 (the “2011 Scottsdale Policy”), to Named Insured Orion Residential Advisors LLC

(again, “Orion”). The 2011 Scottsdale Policy provides, inter alia, occurrence-based Commercial

General Liability coverage with limits of liability of $1,000,000 for each Occurrence and a

$2,000,000 general aggregate. A true and accurate copy of the 2011 Scottsdale Policy is attached

as Exhibit B.

       28.      Scottsdale issued Policy Number BCS0027068, effective from March 1, 2012 to

March 1, 2013 (the “2012 Scottsdale Policy”), to Named Insured Orion Residential Advisors LLC.

The 2012 Scottsdale Policy provides, inter alia, occurrence-based Commercial General Liability

coverage with limits of liability of $1,000,000 for each Occurrence and a $2,000,000 general

aggregate. A true and accurate copy of the 2012 Scottsdale Policy is attached as Exhibit C.

       29.      Scottsdale issued Policy Number BCS0029735, effective from March 1, 2013 to

March 1, 2014 (the “2013 Scottsdale Policy”), to Named Insured Orion Residential Advisors LLC.

The 2013 Scottsdale Policy provides, inter alia, occurrence-based Commercial General Liability

coverage with limits of liability of $1,000,000 for each Occurrence and a $2,000,000 general

aggregate. A true and accurate copy of the 2013 Scottsdale Policy is attached as Exhibit D.



                                                 6
     Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 7 of 385 PageID #:7




       30.     The 2011 Scottsdale Policy, 2012 Scottsdale Policy and 2013 Scottsdale Policy are

collectively described herein as the “Scottsdale Policies”.

       31.     Coverage A under the Commercial General Liability Coverage Form of the

Scottsdale Policies provides, in pertinent part, as follows:

               SECTION I – COVERAGES

               COVERAGE A BODILY INJURY AND PROPERTY DAMAGE
               LIABILITY

               1. Insuring Agreement

                   a. We will pay those sums that the insured becomes legally obligated
                      to pay as damages because of “bodily injury” or “property damage”
                      to which this insurance applies. We will have the right and duty to
                      defend the insured against any “suit” seeking those damages.
                      However, we will have no duty to defend the insured against any
                      “suit” seeking damages for “bodily injury” or “property damage” to
                      which this insurance does not apply. We may, at our discretion,
                      investigate any “occurrence” and settle any claim or “suit” that may
                      result. But: […]

                                               * * *

                   b. This insurance applies to “bodily injury” and “property damage”
                      only if:

                       (1) The “bodily injury” or “property damage” is caused by an
                           “occurrence” that takes place in the “coverage territory”;

                       (2) The “bodily injury” or “property damage” occurs during the
                           policy period; […]

                       (3) Prior to the policy period, no insured listed under
                           Paragraph 1. of Section II – Who Is An Insured and no
                           “employee” authorized by you to give or receive notice
                           of an “occurrence” or claim, knew that the “bodily
                           injury” or “property damage” had occurred, in whole or
                           in part. If such a listed insured or authorized “employee”
                           knew, prior to the policy period, that the “bodily injury”
                           or “property damage” occurred, then any continuation,
                           change or resumption of such “bodily injury” or
                           “property damage” during or after the policy period will
                           be deemed to have been known prior to the policy period.

                                                  7
     Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 8 of 385 PageID #:8




                  c. “Bodily injury” or “property damage” which occurs during
                     the policy period and was not, prior to the policy period,
                     known to have occurred by any insured listed under
                     Paragraph 1. of Section II – Who Is An Insured or any
                     “employee” authorized by you to give or receive notice of
                     an “occurrence” or claim, includes any continuation, change
                     or resumption of that “bodily injury” or “property damage”
                     after the end of the policy period.

                  d. “Bodily injury” or “property damage” will be deemed to
                     have been known to have occurred at the earliest time when
                     any insured listed under Paragraph 1. of Section II – Who Is
                     An Insured or any “employee” authorized by you to give or
                     receive notice of an “occurrence” or claim:

                      (1) Reports all, or any part, of the “bodily injury” or
                          “property damage” to us or any other insurer;

                      (2) Receives a written or verbal demand or claim for
                          damages because of the “bodily injury” or “property
                          damage”; or

                      (3) Becomes aware by any other means that “bodily injury”
                          or “property damage” has occurred or has begun to
                          occur.

                  e. Damages because of “bodily injury” include damages claimed by
                     any person or organization for care, loss of services or death
                     resulting at any time from the “bodily injury”.

See Ex. B at pp. 23-24, Ex. C at pp. 21-22, Ex. D at pp. 25-26.

       32.     Coverage A under the Commercial General Liability Coverage Form of the

Scottsdale Policies includes the following pertinent exclusion:

               2. Exclusions

                  This insurance does not apply to:

                                             * * *

                  b. Contractual Liability

                      “Bodily injury” or “property damage” for which the insured is
                      obligated to pay damages by reason of the assumption of liability in


                                                8
     Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 9 of 385 PageID #:9




                        a contract or agreement. This exclusion does not apply to liability
                        for damages:

                        (1) That the insured would have in the absence of the contract or
                            agreement; or

                        (2) Assumed in a contract or agreement that is an “insured contract”,
                            provided the “bodily injury” or “property damage” occurs
                            subsequent to the execution of the contract or agreement. Solely
                            for the purposes of liability assumed in an “insured contract”,
                            reasonable attorney fees and necessary litigation expenses
                            incurred by or for a party other than an insured are deemed to be
                            damages because of “bodily injury” or “property damage”,
                            provided:

                           (a) Liability to such party for, or for the cost of, that party’s
                               defense has also been assumed in the same “insured
                               contract”; and

                           (b) Such attorney fees and litigation expenses are for defense of
                               that party against a civil or alternative dispute resolution
                               proceeding in which damages to which this insurance applies
                               are alleged.

See Ex. B at p. 24, Ex. C at p. 22, , Ex. D at pp. 26.

       33.      Coverage B under the Commercial General Liability Coverage Form of the

Scottsdale Policies provides, in pertinent part, as follows:

       COVERAGE B PERSONAL AND ADVERTISING INJURY LIABILITY

       1. Insuring Agreement

             a. We will pay those sums that the insured becomes legally obligated to pay
                as damages because of “personal and advertising injury” to which this
                insurance applies. We will have the right and duty to defend the insured
                against any “suit” seeking those damages. However, we will have no duty
                to defend the insured against any “suit” seeking damages for “personal and
                advertising injury” to which this insurance does not apply. We may, at our
                discretion, investigate any offense and settle any claim or “suit” that may
                result. But:

                (1) The amount we will pay for damages is limited as described in Section
                    III – Limits Of Insurance; and




                                                  9
    Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 10 of 385 PageID #:10




                (2) Our right and duty to defend end when we have used up the applicable
                    limit of insurance in the payment of judgments or settlements under
                    Coverages A or B or medical expenses under Coverage C.

                No other obligation or liability to pay sums or perform acts or services is
                covered unless explicitly provided for under Supplementary Payments –
                Coverages A and B.

             b. This insurance applies to “personal and advertising injury” caused by an
                offense arising out of your business but only if the offense was committed
                in the “coverage territory” during the policy period.

See Ex. B at p. 28, Ex. C at p. 26, Ex. D at p. 30.

       34.      The Commercial General Liability Coverage Form of the Scottsdale Policies

includes the following relevant language regarding Who is an Insured:

                SECTION II – WHO IS AN INSURED

                1. If you are designated in the Declarations as:

                                               * * *

                    c. A limited liability company, you are an insured. Your members are
                       also insureds, but only with respect to the conduct of your business.
                       Your managers are insureds, but only with respect to their duties as
                       your managers.

                    d. An organization other than a partnership, joint venture or limited
                       liability company, you are an insured. Your “executive officers” and
                       directors are insureds, but only with respect to their duties as your
                       officers or directors. Your stockholders are also insureds, but only
                       with respect to their liability as stockholders.

See Ex. B at p. 31, Ex. C at p. 29, Ex. D at p. 33.

       35.      The Commercial General Liability Coverage Form of the Scottsdale Policies

includes the following relevant Conditions:

                SECTION IV – COMMERCIAL GENERAL LIABILITY CONDITIONS

                                               * * *




                                                 10
Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 11 of 385 PageID #:11




         2. Duties In The Event Of Occurrence, Offense, Claim Or Suit

            a. You must see to it that we are notified as soon as practicable of an
               “occurrence” or an offense which may result in a claim. To the
               extent possible, notice should include:

               (1) How, when and where the “occurrence” or offense took place;

               (2) The names and addresses of any injured persons and witnesses;
                   and

               (3) The nature and location of any injury or damage arising out of
                   the “occurrence” or offense.

            b. If a claim is made or “suit” is brought against any insured, you must:

               (1) Immediately record the specifics of the claim or “suit” and the
                   date received; and

               (2) Notify us as soon as practicable.

               You must see to it that we receive written notice of the claim or
               “suit” as soon as practicable.

            c. You and any other involved insured must:

               (1) Immediately send us copies of any demands, notices,
                   summonses or legal papers received in connection with the
                   claim or “suit”;

               (2) Authorize us to obtain records and other information;

               (3) Cooperate with us in the investigation or settlement of the claim
                   or defense against the “suit”; and

               (4) Assist us, upon our request, in the enforcement of any right
                   against any person or organization which may be liable to the
                   insured because of injury or damage to which this insurance may
                   also apply.

            d. No insured will, except at that insured’s own cost, voluntarily make
               a payment, assume any obligation, or incur any expense, other than
               for first aid, without our consent.




                                         11
   Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 12 of 385 PageID #:12




               Knowing of an “occurrence,” offense, claim or “suit” by the agent, servant
               or employee of any insured will not in itself constitute knowledge by the
               Named Insured unless an executive officer of the Named Insured’s
               organization received such notice from its agent, servant or employee.

See Ex. B at pp. 32-33, 63; Ex. C at pp. 30-31, 64; Ex. D at pp. 34-35, 67

       36.     The Commercial General Liability Coverage Form of the Scottsdale Policies

includes the following relevant Definitions:

               SECTION V – DEFINITIONS

               3. “Bodily injury” means bodily injury, sickness or disease sustained by a
                  person, including death resulting from any of these at any time.
                                            * * *
               5. “Employee” includes a “leased worker”. “Employee” does not include
                  a “temporary worker”.

               6. “Executive officer” means a person holding any of the officer positions
                  created by your charter, constitution, by-laws or any other similar
                  governing document.
                                            * * *
               9. “Insured contract” means:

                  a. A contract for a lease of premises. However, that portion of the
                     contract for a lease of premises that indemnifies any person or
                     organization for damage by fire to premises while rented to you or
                     temporarily occupied by you with permission of the owner is not an
                     “insured contract”;

                  b. A sidetrack agreement;

                  c. Any easement or license agreement, except in connection with
                     construction or demolition operations on or within 50 feet of a
                     railroad;

                  d. An obligation, as required by ordinance, to indemnify a
                     municipality, except in connection with work for a municipality;

                  e. An elevator maintenance agreement;

                  f. That part of any other contract or agreement pertaining to your
                     business (including an indemnification of a municipality in
                     connection with work performed for a municipality) under which
                     you assume the tort liability of another party to pay for “bodily
                     injury” or “property damage” to a third person or organization,

                                               12
Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 13 of 385 PageID #:13




                provided the “bodily injury” or “property damage” is caused, in
                whole or in part, by you or by those acting on your behalf. Tort
                liability means a liability that would be imposed by law in the
                absence of any contract or agreement.

                Paragraph f. does not include that part of any contract or agreement:

                (1) That indemnifies a railroad for “bodily injury” or “property
                    damage” arising out of construction or demolition operations,
                    within 50 feet of any railroad property and affecting any railroad
                    bridge or trestle, tracks, road-beds, tunnel, underpass or
                    crossing;

                (2) That indemnifies an architect, engineer or surveyor for injury or
                    damage arising out of:

                    (a) Preparing, approving, or failing to prepare or approve, maps,
                        shop drawings, opinions, reports, surveys, field orders,
                        change orders or drawings and specifications; or

                    (b) Giving directions or instructions, or failing to give them, if
                        that is the primary cause of the injury or damage; or

                (3) Under which the insured, if an architect, engineer or surveyor,
                    assumes liability for an injury or damage arising out of the
                    insured’s rendering or failure to render professional services,
                    including those listed in (2) above and supervisory, inspection,
                    architectural or engineering activities.

         10. “Leased worker” means a person leased to you by a labor leasing firm
             under an agreement between you and the labor leasing firm, to perform
             duties related to the conduct of your business. “Leased worker” does not
             include a “temporary worker”.
                                        * * *
         13. “Occurrence” means an accident, including continuous or repeated
             exposure to substantially the same general harmful conditions.

         14. “Personal and advertising injury” means injury, including consequential
             “bodily injury”, arising out of one or more of the following offenses:

            a. False arrest, detention or imprisonment;

            b. Malicious prosecution;

            c. The wrongful eviction from, wrongful entry into, or invasion of the
               right of private occupancy of a room, dwelling or premises that a


                                          13
Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 14 of 385 PageID #:14




                person occupies, committed by or on behalf of its owner, landlord
                or lessor;

            d. Oral or written publication, in any manner, of material that slanders
               or libels a person or organization or disparages a person’s or
               organization’s goods, products or services;

            e. Oral or written publication, in any manner, of material that violates
               a person’s right of privacy;

            f. The use of another’s advertising idea in your “advertisement”; or

            g. Infringing upon another’s copyright, trade dress or slogan in your
               “advertisement”.
                                    * * *

         17. “Property damage” means:

            a. Physical injury to tangible property, including all resulting loss of
               use of that property. All such loss of use shall be deemed to occur at
               the time of the physical injury that caused it; or

            b. Loss of use of tangible property that is not physically injured. All
               such loss of use shall be deemed to occur at the time of the
               “occurrence” that caused it.

            For the purposes of this insurance, electronic data is not tangible
            property.

            As used in this definition, electronic data means information, facts or
            programs stored as or on, created or used on, or transmitted to or from
            computer software, including systems and applications software, hard
            or floppy disks, CD-ROMS, tapes, drives, cells, data processing devices
            or any other media which are used with electronically controlled
            equipment.

         18. “Suit” means a civil proceeding in which damages because of “bodily
             injury”, “property damage” or “personal and advertising injury” to
             which this insurance applies are alleged. “Suit” includes:

            a. An arbitration proceeding in which such damages are claimed and
               to which the insured must submit or does submit with our consent;
               or




                                         14
   Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 15 of 385 PageID #:15




                     b. Any other alternative dispute resolution proceeding in which such
                        damages are claimed and to which the insured submits with our
                        consent.

               19. “Temporary worker” means a person who is furnished to you to
                   substitute for a permanent “employee” on leave or to meet seasonal or
                   short-term workload conditions.

               20. “Volunteer worker” means a person who is not your “employee”, and
                   who donates his or her work and acts at the direction of and within the
                   scope of duties determined by you, and is not paid a fee, salary or other
                   compensation by you or anyone else for their work performed for you.

See Ex. B at pp. 34-37, Ex. C at pp. 32-35, Ex. D at pp. 36-39.

       37.     The Scottsdale Policies contain endorsement CG 21 44 (07 98), which states:

        LIMITATION OF COVERAGE TO DESIGNATED PREMISES OR PROJECT

              This endorsement modifies insurance provided under the following:

                    COMMERCIAL GENERAL LIABILITY COVERAGE PART

                                           SCHEDULE
        Premises:
        Per Schedule of Locations



        Project:
        N/A



               (If no entry appears above, information required to complete this
               endorsement will be shown in the Declarations as applicable to this
               endorsement.)

               This insurance applies only to “bodily injury”, “property damage”,
               “personal and advertising injury” and medical expenses arising out of:

               1.       The ownership, maintenance or use of the premises shown in the
                        Schedule and operations necessary or incidental to those premises;
                        or

               2.       The project shown in the Schedule.



                                                15
    Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 16 of 385 PageID #:16




See Ex. B at p. 44, Ex. C at p. 42, Ex. D at p. 53.

       38.     The Scottsdale Policies also contain endorsement CG 21 67 (12-04), which states

                                         CG 21 67 (12-04)

             THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT
                                CAREFULLY.

                              FUNGI OR BACTERIA EXCLUSION

       This endorsement modifies insurance provided under the following:

       COMMERCIAL GENERAL LIABILITY COVERAGE PART

       A.      The following exclusion is added to Paragraph 2. Exclusions of Section I –
               Coverage A – Bodily Injury And Property Damage Liability:

       2.      Exclusions

               This insurance does not apply to:

               Fungi Or Bacteria

               a.      “Bodily injury” or “property damage” which would not have
                       occurred, in whole or in part, but for the actual, alleged or threatened
                       inhalation of, ingestion of, contact with, exposure to, existence of,
                       or presence of, any “fungi” or bacteria on or within a building or
                       structure, including its contents, regardless of whether any other
                       cause, event, material or product contributed concurrently or in any
                       sequence to such injury or damage.

               b.      Any loss, cost or expenses arising out of the abating, testing for,
                       monitoring, cleaning up, removing, containing, treating,
                       detoxifying, neutralizing, remediating or disposing of, or in any way
                       responding to, or assessing the effects of, “fungi” or bacteria, by any
                       insured or by any other person or entity.

                       This exclusion does not apply to any “fungi” or bacteria that are, are
                       on, or are contained in, a good or product intended for bodily
                       consumption.

       B.      The following exclusion is added to Paragraph 2. Exclusions of Section I –
               Coverage B – Personal And Advertising Injury Liability:




                                                 16
    Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 17 of 385 PageID #:17




       2.      Exclusions

               This insurance does not apply to:

               Fungi Or Bacteria

               a.      “Personal and advertising injury” which would not have taken place,
                       in whole or in part, but for the actual, alleged or threatened
                       inhalation of, ingestion of, contact with, exposure to, existence of,
                       or presence of any “fungi” or bacteria on or within a building or
                       structure, including its contents, regardless of whether any other
                       cause, event, material or product contributed concurrently or in any
                       sequence to such injury.

               b.      Any loss, cost or expense arising out of the abating, testing for,
                       monitoring, cleaning up, removing, containing, treating,
                       detoxifying, neutralizing, remediating or disposing of, or in any way
                       responding to, or assessing the effects of, “fungi” or bacteria, by any
                       insured or by any other person or entity.

       C.      The following definition is added to the Definitions Section:

               “Fungi” means any type or form of fungus, including mold or mildew and
               any mycotoxins, spores, scents or byproducts produced or released by fungi.

See Ex. B at p. 47, Ex. C at p. 46, Ex. D at p. 57.

       39.     The 2012 Scottsdale Policy and the 2013 Scottsdale Policy also contain

endorsement CG 22 70 (11-85), which states:

                                         CG 22 70 (11-85)

             THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT
                                CAREFULLY.

                            REAL ESTATE PROPERTY MANAGED

       This endorsement modifies insurance provided under the following:

       COMMERCIAL GENERAL LIABILITY COVERAGE PART

       This insurance does not apply to “property damage” to property you operate or
       manage or as to which you act as agent for the collection of rents or in any other
       supervisory capacity.




                                                 17
    Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 18 of 385 PageID #:18




       With respect to your liability arising out of your management of property for which
       you are acting as real estate manager this insurance is excess over any other valid
       and collectible insurance available to you.

See Ex. C at p. 51, Ex. D at p. 62.

       40.      The 2011 Scottsdale Policy and 2013 Scottsdale Policy also contain endorsement

GLS 152s (12-96), which states:

                     AMENDMENT TO OTHER INSURANCE CONDITION

       This endorsement modifies insurance provided under the following:

                  COMMERCIAL GENERAL LIABILITY COVERAGE PART

       Condition 4. Other Insurance of SECTION IV–COMMERCIAL GENERAL
       LIABILITY CONDITIONS is deleted in its entirety and is replaced by the
       following:

       4. Other Insurance

             a. Primary Insurance

             This insurance is primary except when b. below applies.

             b. Excess Insurance

             This insurance is excess over any other insurance, whether primary, excess,
             contingent or on any other basis:

                (1) That is Fire, Extended Coverage, Builder’s Risk, Installation Risk or
                    similar coverage for “your work”;

                (2) That is Fire insurance for premises rented to you or temporarily
                    occupied by you with permission of the owner;

                (3) If the loss arises out of the maintenance or use of aircraft, “auto” or
                    watercraft to the extent not subject to Exclusion g. of Coverage A
                    (Section I); or

                (4) That is valid and collectible insurance available to you under any other
                    policy.

             When this insurance is excess, we will have no duty under Coverages A or B to
             defend the insured against any “suit” if any other insurer has a duty to defend
             the insured against that “suit.” If no other insurer defends, we will undertake to

                                                  18
    Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 19 of 385 PageID #:19




             do so, but we will be entitled to the insured’s rights against all those other
             insurers.

             When this insurance is excess over other insurance, we will pay only the amount
             of the loss, if any, that exceeds the sum of:

                (1) The total amount that all such other insurance would pay for the loss in
                    the absence of this insurance; and

                (2) The total of all deductible and self-insured amounts under all other
                    insurance.

             If a loss occurs involving two or more policies, each of which states that its
             insurance will be excess, then our policy will contribute on a pro rata basis.

See Ex. B at p. 68, Ex. D at p. 72.

       41.      The Scottsdale Policies also contain endorsement UTS-3G-01, which states:

                                   BROAD NAMED INSURED

       This endorsement modified insurance provided under the following:

                  COMMERCIAL GENERAL LIABILITY COVERAGE FORM

       Orion Residential Advisors LLC and all affiliated, subsidiary, Associates or allied
       companies, including but not limited to corporations, limited liability companies,
       firms, entities, partnerships, organizations, or joint ventures as now exist, or may
       hereafter be constituted or acquired, or for which the named insured has the
       responsibility of placing insurance, and for which similar coverage is not otherwise more
       specifically provided.

See Ex. B at p. 10, Ex. C at p. 81, Ex. D at p. 86.

       42.      The 2013 Scottsdale Policy contains endorsement UTS-74g (08-95), which states:

                                          UTS-74g (08-95)

                        THIS ENDORSEMENT CHANGES THE POLICY.
                               PLEASE READ IT CAREFULLY.

                     PUNITIVE OR EXEMPLARY DAMAGE EXCLUSION

       In consideration of the premium charged, it is agreed that this policy does not apply
       to a claim of or indemnification for punitive or exemplary damages.




                                                  19
   Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 20 of 385 PageID #:20




       Punitive or exemplary damages also include any damages awarded pursuant to
       statute in the form of double, treble or other multiple damages in excess of
       compensatory damages.

       If suit is brought against any insured for a claim falling within coverage provided
       under the policy, seeking both compensatory and punitive or exemplary damages,
       then the Company will afford a defense to such action; however, the Company will
       have no obligation to pay for any costs, interest or damages attributable to punitive
       or exemplary damages.

See Ex. D at 17.

                                          THE DISPUTE

       43.       Orion has sought a defense and indemnity under the Scottsdale Policies for the

claims asserted against Orion RMI in the Underlying Action.

       44.      Scottsdale has determined through its investigation that it owes no obligation under

any of the Scottsdale Policies to defend or to indemnify Orion in connection with the claims

asserted against Orion RMI in the Underlying Action.

       45.      Scottsdale has advised Orion in writing that it disclaims any obligation under the

Scottsdale Policies to provide a defense to Orion or to indemnify Orion in connection with the

claims asserted against Orion RMI in the Underlying Action.

       46.      Scottsdale now brings this action to obtain a judicial determination that it owes no

duties under the Scottsdale Policies to defend or indemnify Orion in connection with the claims

asserted against Orion RMI in the Underlying Action.

                                         COUNT I
             (No Coverage Under 2011 Scottsdale Policy And 2012 Scottsdale Policy
                    For Claims Arising Out Of Non-Scheduled Locations)

       47.      Scottsdale incorporates paragraphs 1 through 46 as if fully set forth herein.




                                                 20
    Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 21 of 385 PageID #:21




          48.   The Complaint in the Underlying Action identifies the parcel of real estate at “171

W. Oak Street, City of Chicago, Cook County, Illinois” (again, the “Property”) as being the

location where the alleged injury to the underlying defendants took place. Ex. A at ¶ 1.

          49.   The 2011 Scottsdale Policy and 2012 Scottsdale Policy each contain a Limitation

of Coverage to Designated Premises or Project Endorsement that identifies the Designated

Premises to be “per Schedule of Locations.” Ex. B at p. 44; Ex. C at 42.

          50.   The Schedule of Locations for the 2011 Scottsdale Policy and the 2012 Scottsdale

Policy do not identify the Property as a Designated Premises. (Ex. B at 11-12; Ex. C at 9-10).

          51.   The claims asserted against Orion RMI fail to satisfy the requirements of coverage

under the 2011 Scottsdale Policy and the 2012 Scottsdale Policy because the Property is not a

covered Designated Premises.

          52.   Accordingly, the 2011 Scottsdale Policy and 2012 Scottsdale Policy do not afford

coverage for the claims asserted against Orion RMI in the Complaint filed in the Underlying

Action.

          WHEREFORE, Scottsdale Insurance Company seeks a judgment that it owes no duty to

defend Orion Residential Advisors LLC in connection with the claims asserted in the Complaint

against Orion RMI in the Underlying Action.

                                        COUNT II
              (No Coverage Under Insuring Agreement Of Coverage B Of The
           Commercial General Liability Coverage Form Of The Scottsdale Policies)

          53.   Scottsdale incorporates paragraphs 1 through 53 as if fully set forth herein.

          54.   The Scottsdale Policies each contain an Insuring Agreement of Coverage B –

Personal and Advertising Injury Liability of the Commercial General Liability Coverage Form that

provides, in pertinent part, that “[Scottsdale] will pay those sums that the insured becomes legally

obligated to pay as damages because of ‘personal and advertising injury’ to which this insurance

                                                 21
    Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 22 of 385 PageID #:22




applies.” The Insuring Agreements of Coverage B further provides that Scottsdale will have the

right and duty to defend the insured against any ‘suit’ seeking those damages, but will have no

duty to defend the insured against any ‘suit’ seeking damages for ‘personal and advertising injury’

to which this insurance does not apply. See Ex. B at p. 28, Ex. C at p. 26, Ex. D at p. 30.

       55.     The Insuring Agreement of Coverage B – Personal and Advertising Injury Liability

of the Commercial General Liability Part of the Scottsdale Policies further provide, in pertinent

part, that “this insurance applies to ‘personal and advertising injury’ caused by any offense arising

out of your business but only if the offense was committed in the ‘coverage territory’ during the

policy period.” See Ex. B at p. 28, Ex. C at p. 26, Ex. D at p. 30.

       56.     The claims asserted against Orion RMI in the Underlying Action fail to satisfy the

requirements of the Insuring Agreement of Coverage B of the Commercial General Liability

Coverage Form of the Scottsdale Policies because the Complaint does not allege any “personal

advertising injury” arising out of an offense committed during the effective period of the Scottsdale

Policies and, therefore, does not seek to impose liability against Orion RMI for damages because

of “personal and advertising injury” as defined in the Scottsdale Policies.

       57.     Accordingly, Coverage B of the Commercial General Liability Coverage Form of

the Scottsdale Policies does not afford coverage for the claims asserted against Orion RMI in the

Complaint filed in the Underlying Action.

       WHEREFORE, Scottsdale Insurance Company seeks a judgment that it owes no duty to

defend Orion Residential Advisors LLC in connection with the claims asserted in the Complaint

against Orion RMI in the Underlying Action.

                                      COUNT III
      (No Coverage Under Insuring Agreement Of Coverage A Or Coverage B Of The
         Commercial General Liability Coverage Form Of The Scottsdale Policies
               Because Of The Fungi Or Bacteria Exclusion Endorsement)


                                                 22
    Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 23 of 385 PageID #:23




        58.     Scottsdale incorporates paragraphs 1 through 57 as if fully set forth herein.

        59.     The Scottsdale Policies each contain a Fungi or Bacteria Exclusion endorsement

(the “FBE Endorsement”). See Ex. B at p. 47, Ex. C at p. 46, Ex. D at p. 57.

        60.     The FBE Endorsement provides, in pertinent part, that Coverage A of each of the

Scottsdale Policies does not apply to “bodily injury” or “property damage” which would not have

occurred, in whole or in part, but for the actual, alleged or threatened inhalation of, ingestion of,

contact with, exposure to, existence of, or presence of any “fungi” or bacteria on or within a

building or structure, including its contents, regardless of whether any other cause, event, material

or product contributed concurrently or in any sequence to such injury or damage. See Ex. B at p.

47, Ex. C at p. 46, Ex. D at p. 57.

        61.     The FBE Endorsement provides, in pertinent part, that Coverage B of each of the

Scottsdale Policies does not apply to “personal and advertising injury” which would not have taken

place, in whole or in part, but for the actual, alleged or threatened inhalation of, ingestion of,

contact with, exposure to, existence of, or presence of any “fungi” or bacteria on or within a

building or structure, including its contents, regardless of whether any other cause, event, material

or product contributed concurrently or in any sequence to such injury or damage. See Ex. B at p.

47, Ex. C at p. 46, Ex. D at p. 57.

        62.     The FBE Endorsement provides, in pertinent part, that Coverages A and B of each

of the Scottsdale Policies do not apply to any loss, cost or expense arising out of the abating, testing

for, monitoring, cleaning up, removing, containing, treating, detoxifying, neutralizing, remediating

or disposing of, or in any way responding to, or assessing the effects of “fungi” or bacteria, by any

insured or by any other person or entity. See Ex. B at p. 47, Ex. C at p. 46, Ex. D at p. 57.




                                                  23
    Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 24 of 385 PageID #:24




       63.        The FBE Endorsement adds to the Definitions section of each of the Scottsdale

Policies a definition for “fungi” that means “any type or form of fungus, including mold or mildew

and any mycotoxins, spores, scents or byproducts produced or released by fungi.” See Ex. B at p.

47, Ex. C at p. 46, Ex. D at p. 57.

       64.        The claims and damages asserted against Orion RMI in the Underlying Action all

arise out of the allegations that each of the plaintiffs in the Underlying Action – Gonzales, Brown-

Ellington and Ivy – were all exposed to toxic mold and each plaintiff suffered multiple injuries on

or about their respective bodies, both internally and externally, including breathing and other

respiratory issues, all or some of which were permanent or resulted in death.

       65.        Accordingly, the FBE Exclusion, which modifies coverage for Coverages A and B

of each of the Scottsdale Policies, fully excludes coverage for the claims asserted against Orion

RMI in the Complaint filed in the Underlying Action.

       WHEREFORE, Scottsdale Insurance Company seeks a judgment that it owes no duty to

defend Orion Residential Advisors LLC in connection with the claims asserted in the Complaint

against Orion RMI in the Underlying Action.

                                      PRAYER FOR RELIEF

         Plaintiff Scottsdale Insurance Company respectfully requests the entry of an order and

 judgment in its favor and against Defendant Orion Residential Advisors LLC, declaring as

 follows:

            (1)   This court has jurisdiction over the parties and the subject matter of this litigation;

            (2)   The Scottsdale Policies do not provide coverage to Defendant Orion Residential
                  Advisors, LLC for the claims asserted against it in the Complaint filed in the
                  Underlying Action;




                                                   24
   Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 25 of 385 PageID #:25




         (3)   Scottsdale Insurance Company does not owe a duty to defend Defendant Orion
               Residential Advisors, LLC in connection with the claims asserted against Orion
               RMI in the Complaint filed in the Underlying Action;

         (4)   Scottsdale Insurance Company does not owe a duty to indemnify Defendant Orion
               Residential Advisors, LLC in connection with the claims asserted against Orion
               RMI in the Complaint filed in the Underlying Action;

         (5)   Scottsdale Insurance Company is entitled to recover its reasonable costs and
               expenses, including attorney fees; and

         (6)   For such other and further relief as the Court deems proper.

                                          Respectfully Submitted,
                                          SCOTTSDALE INSURANCE COMPANY



Dated: September 13, 2021                   s/ Michael J. McNaughton
                                    By:     Michael J. McNaughton (Illinois Bar No. 6272703)
                                            KENNEDYS CMK LLP
                                            100 North Riverside Plaza, Suite 2100
                                            Chicago, Illinois 60606
                                            Phone: (312) 800-5000
                                            Fax: (312) 207-2110
                                            Michael.McNaughton@kennedyslaw.com

                                            Attorney for Scottsdale Insurance Company




                                              25
Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 26 of 385 PageID #:26


                         EXHIBIT A
Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 27 of 385 PageID #:27




                                                                               Ex. A - p.0001
Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 28 of 385 PageID #:28




                                                                               Ex. A - p.0002
Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 29 of 385 PageID #:29




                                                                               Ex. A - p.0003
Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 30 of 385 PageID #:30




                                                                               Ex. A - p.0004
Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 31 of 385 PageID #:31




                                                                               Ex. A - p.0005
Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 32 of 385 PageID #:32




                                                                               Ex. A - p.0006
Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 33 of 385 PageID #:33




                                                                               Ex. A - p.0007
Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 34 of 385 PageID #:34




                                                                               Ex. A - p.0008
Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 35 of 385 PageID #:35




                                                                               Ex. A - p.0009
Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 36 of 385 PageID #:36




                                                                               Ex. A - p.0010
Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 37 of 385 PageID #:37




                                                                               Ex. A - p.0011
Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 38 of 385 PageID #:38




                                                                               Ex. A - p.0012
Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 39 of 385 PageID #:39




                                                                               Ex. A - p.0013
Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 40 of 385 PageID #:40




                                                                               Ex. A - p.0014
Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 41 of 385 PageID #:41




                                                                               Ex. A - p.0015
Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 42 of 385 PageID #:42




                                                                               Ex. A - p.0016
Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 43 of 385 PageID #:43




                                                                               Ex. A - p.0017
Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 44 of 385 PageID #:44




                                                                               Ex. A - p.0018
Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 45 of 385 PageID #:45




                                                                               Ex. A - p.0019
Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 46 of 385 PageID #:46




                                                                               Ex. A - p.0020
Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 47 of 385 PageID #:47




                                                                               Ex. A - p.0021
Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 48 of 385 PageID #:48




                                                                               Ex. A - p.0022
Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 49 of 385 PageID #:49




                                                                               Ex. A - p.0023
Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 50 of 385 PageID #:50




                                                                               Ex. A - p.0024
Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 51 of 385 PageID #:51




                                                                               Ex. A - p.0025
Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 52 of 385 PageID #:52




                                                                               Ex. A - p.0026
Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 53 of 385 PageID #:53




                                                                               Ex. A - p.0027
Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 54 of 385 PageID #:54




                                                                               Ex. A - p.0028
Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 55 of 385 PageID #:55




                                                                               Ex. A - p.0029
Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 56 of 385 PageID #:56




                                                                               Ex. A - p.0030
Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 57 of 385 PageID #:57




                                                                               Ex. A - p.0031
Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 58 of 385 PageID #:58




                                                                               Ex. A - p.0032
Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 59 of 385 PageID #:59




                                                                               Ex. A - p.0033
Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 60 of 385 PageID #:60




                                                                               Ex. A - p.0034
Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 61 of 385 PageID #:61




                                                                               Ex. A - p.0035
Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 62 of 385 PageID #:62




                                                                               Ex. A - p.0036
Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 63 of 385 PageID #:63




                                                                               Ex. A - p.0037
Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 64 of 385 PageID #:64




                                                                               Ex. A - p.0038
Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 65 of 385 PageID #:65




                                                                               Ex. A - p.0039
Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 66 of 385 PageID #:66




                                                                               Ex. A - p.0040
Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 67 of 385 PageID #:67




                                                                               Ex. A - p.0041
Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 68 of 385 PageID #:68




                                                                               Ex. A - p.0042
Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 69 of 385 PageID #:69




                                                                               Ex. A - p.0043
Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 70 of 385 PageID #:70




                                                                               Ex. A - p.0044
Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 71 of 385 PageID #:71




                                                                               Ex. A - p.0045
Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 72 of 385 PageID #:72




                                                                               Ex. A - p.0046
Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 73 of 385 PageID #:73




                                                                               Ex. A - p.0047
Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 74 of 385 PageID #:74




                                                                               Ex. A - p.0048
Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 75 of 385 PageID #:75




                                                                               Ex. A - p.0049
Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 76 of 385 PageID #:76




                                                                               Ex. A - p.0050
Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 77 of 385 PageID #:77




                                                                               Ex. A - p.0051
Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 78 of 385 PageID #:78




                                                                               Ex. A - p.0052
Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 79 of 385 PageID #:79




                                                                               Ex. A - p.0053
Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 80 of 385 PageID #:80




                                                                               Ex. A - p.0054
Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 81 of 385 PageID #:81




                                                                               Ex. A - p.0055
Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 82 of 385 PageID #:82




                                                                               Ex. A - p.0056
Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 83 of 385 PageID #:83




                                                                               Ex. A - p.0057
Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 84 of 385 PageID #:84




                                                                               Ex. A - p.0058
Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 85 of 385 PageID #:85




                                                                               Ex. A - p.0059
Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 86 of 385 PageID #:86




                                                                               Ex. A - p.0060
Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 87 of 385 PageID #:87




                                                                               Ex. A - p.0061
Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 88 of 385 PageID #:88




                                                                               Ex. A - p.0062
Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 89 of 385 PageID #:89




                                                                               Ex. A - p.0063
Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 90 of 385 PageID #:90




                                                                               Ex. A - p.0064
Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 91 of 385 PageID #:91




                                                                               Ex. A - p.0065
Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 92 of 385 PageID #:92




                                                                               Ex. A - p.0066
Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 93 of 385 PageID #:93




                                                                               Ex. A - p.0067
Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 94 of 385 PageID #:94




                                                                               Ex. A - p.0068
Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 95 of 385 PageID #:95




                                                                               Ex. A - p.0069
Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 96 of 385 PageID #:96




                                                                               Ex. A - p.0070
Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 97 of 385 PageID #:97




                                                                               Ex. A - p.0071
Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 98 of 385 PageID #:98




                                                                               Ex. A - p.0072
Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 99 of 385 PageID #:99




                                                                               Ex. A - p.0073
Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 100 of 385 PageID #:100




                                                                                 Ex. A - p.0074
Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 101 of 385 PageID #:101




                                                                                 Ex. A - p.0075
Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 102 of 385 PageID #:102




                                                                                 Ex. A - p.0076
Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 103 of 385 PageID #:103

                        EXHIBIT B
Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 104 of 385 PageID #:104




                                                                                 Ex. B - p.0001
 Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 105 of 385 PageID #:105




                           ADDENDUM


Some internal notes, stamps or typing on the Declaration
sheet may appear. The intended use for these is internal
only and may not have been a part of the policy received
by the insured.

Policy fees, inspection fees or taxes, or additional
instructional stamps may have appeared on the policy
received by the insured but may not appear on this copy.




                                                                                  Ex. B - p.0002
          Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 106 of 385 PageID #:106




                                                   CLAIM REPORTING
                                                     INFORMATION

       Your insurance policy has been placed with the Scottsdale Insurance Group, a subsidiary of the
       Nationwide Insurance Company. The Scottsdale Insurance Group is a reliable, service-oriented group of
       companies that will help protect you against certain losses.

       Our commitment to you is to provide fast, fair claim service. Promptly reporting an event that could lead to
       a claim, as required by your policy, helps us fulfill this commitment to you. Please refer to your policy for
       this and all other terms and conditions.
       To report a claim, you may contact the Scottsdale Insurance Group 24 hours a day, 7 days a week, by
       calling 1-800-423-7675 or via our Web site at www.scottsdaleins.com.
       Thank you for your business and as always, we appreciate the opportunity to serve you.

                                                   HOW TO REPORT A CLAIM
         Call 1-800-423-7675 or visit our Web site at www.scottsdaleins.com

             In order to expedite this process, please be prepared to furnish as much of the following
             information as possible:

                   Your policy number

                   Date, time and location of the loss/accident

                   Details of the loss/accident
                   Name, address and phone number of any involved parties

                   If applicable, name of law enforcement agency or fire department along with the incident
                    number

                      Please refer to your policy for specific claim reporting requirements.




NOTX0178CW (2-06)




                                                                                                                   Ex. B - p.0003
          Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 107 of 385 PageID #:107



                                                      Home Office:
                                      One Nationwide Plaza • Columbus, Ohio 43215
                                                  Administrative Office:
                                8877 North Gainey Center Drive • Scottsdale, Arizona 85258
                                                     1-800-423-7675
                                                  A STOCK COMPANY




        In Witness Whereof, the Company has caused this policy to be executed and attested.




                    Secretary                                                  President

        The information contained herein replaces any similar information contained elsewhere in the policy.




UTS-COVPG (12-09)




                                                                                                               Ex. B - p.0004
             Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 108 of 385 PageID #:108

  Renewal of Number                                                                                     Policy Number
       NEW                                                                                             BCS0024150


                                             Home Office:
                            One Nationwide Plaza ---- Columbus, Ohio 43215
                                         Administrative Office:
                       8877 North Gainey Center Drive, Scottsdale, Arizona 85258
                                   1-800-423-7675 (outside Arizona)
                                        A STOCK COMPANY
  COMMON POLICY DECLARATIONS
  Item 1.   Named Insured and Mailing Address
  ORION RESIDENTIAL ADVISORS LLC;
  (SEE SCHEDULE OF NAMED INSUREDS)
  770 LAKE COOK RD STE 350
  DEERFIELD IL 60015

  Agent Name and Address
  WESTROPE & ASSOCIATES
  801 W 47TH ST STE 500                                             Agent No.              Program No.:   NONE
  KANSAS CITY MO 64112-1239                                         24712

  Item 2.   Policy Period      From:     03-01-2011                 To:   03-01-2012       Term:   1 Year
                               12:01 A.M., Standard Time at you mailing address


  Business Description      PROPERTY OWNER/MANAGER
  In return for the payment of the premium, and subject to all the terms of this policy, we agree with you to provide the
  insurance as stated in this policy. This policy consists of the following coverage parts for which a premium is indicated.
  Where no premium is shown, there is no coverage. This premium may be subject to adjustment.

                    Coverage Part(s)                                                               Premium

  Commercial General Liability Coverage Part                                       $             65,972.00
  Commercial Property Coverage Part                                                $           NOT COVERED
  Commercial Crime Coverage Part                                                   $           NOT COVERED
  Commercial Inland Marine Coverage Part                                           $           NOT COVERED
  Commercial Auto (Business Auto or Truckers) Coverage Part                        $           NOT COVERED

  Commercial Garage Coverage Part                                                  $           NOT COVERED
  Professional Liability Coverage Part                                             $           NOT COVERED
                                                                                   $
                                                                                   $
  SIC Terrorism                                                                    $                3,299.00
                                                                                   $
                                                            Total Policy Premium   $               69,271.00
                                                                                   $
  Total Taxes, Surcharges or Fees                                                  $                    555.00
  Form(s) and Endorsement(s) made a part of this policy at time of issue:

  See Schedule of Forms and Endorsements


     THIS COMMON POLICY DECLARATION AND THE SUPPLEMENTAL DECLARATION(S), TOGETHER WITH THE COMMON POLICY CONDITIONS,
        COVERAGE PART(S), COVERAGE FORM(S) AND FORMS AND ENDORSEMENTS, IF ANY, COMPLETE THE ABOVE NUMBERED POLICY.

OPS-D-1 (12-00)
                                                              Home Office Copy




                                                                                                                     Ex. B - p.0005
              Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 109 of 385 PageID #:109




                        SCHEDULE OF TAXES, SURCHARGES OR FEES
 Policy No.   BCS0024150                                           Effective Date:   03-01-11
                                                                                     12:01 A.M., Standard Time
 Named Insured     ORION RESIDENTIAL ADVISORS                      Agent No.   24712

 OPS-D-1 (cont.)
           TAXES, SURCHARGES OR FEES BREAKDOWN :
                   INSPECTION FEE                                               $        555.00
                                                                                  -------------
                   TOTAL TAXES, SURCHARGES OR FEES                              $        555.00




UTS-126L (10-93)
                                                Home Office Copy




                                                                                                        Ex. B - p.0006
              Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 110 of 385 PageID #:110




                                SCHEDULE OF NAMED INSUREDS
 Policy No.   BCS0024150                                           Effective Date:   03-01-11
                                                                                     12:01 A.M., Standard Time
 Named Insured    ORION RESIDENTIAL ADVISORS                       Agent No.   24712




                          ORION RESIDENTIAL ADVISORS LLC;
                          ORION RESIDENTIAL MANAGEMENT LLC;
                          ORION RESIDENTIAL MANAGEMENT -
                          TEXAS LLC;
                          ORION RESIDENTIAL MANAGEMENT -
                          ARIZONA LLC;
                          ORION RESIDENTIAL MANAGEMENT -
                          KANASA LLC;
                          ORION RESIDENTIAL MANAGEMENT -
                          WASHINGTON LLC;
                          ORION RESIDENTIAL MANAGEMENT -
                          GEORGIA LLC;
                          ORION INVESTMENT ADVISORS LLC;
                          ORION AT HERMOSA POINTE;
                          ORION-POSADA VALLARTA ASSOCIATE,
                          LLC;
                          ASHTON GLEN APARTMENTS;
                          ASHTON GLEN APARTMENTS - FRIP, LLC;
                          CITI ON CAMELBACK;
                          ORION CAMELBACK, LLC;
                          ORION AT KILLIAN CREEK;
                          ORION-KILLIAN INVESTMENT ASSOCIATES
                          LLC;
                          ORION AT GWINNETT POINTE;
                          ORION-DUNLEAF ASSOCIATES, LLC;
                          ORION AT ROSWELL VILLAGE;
                          ORION-ROSWELL ASSOCIATES LLC;
                          ORION AT DEERFIELD PARK;
                          ORION-MILTON ASSOCIATES LLC;
                          ORIAN AT OAK HILL;

UTS-SP-1 (8-96)
                                                Home Office Copy




                                                                                                        Ex. B - p.0007
              Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 111 of 385 PageID #:111




                                SCHEDULE OF NAMED INSUREDS
 Policy No.   BCS0024150                                           Effective Date:   03-01-11
                                                                                     12:01 A.M., Standard Time
 Named Insured    ORION RESIDENTIAL ADVISORS                       Agent No.   24712




                          ORION-FORT WORTH ASSOCIATES LLC;
                          ORION AT OVERLAND PARK;
                          BR PLAZA GARDENS LEASECO, LLC;
                          BR PLAZA GARDENS DST;
                          VALLEY TOWNHOMES PHASE I, IV, AND
                          V;
                          VALLEY TOWNHOMES PHASE II;
                          VALLEY TOWNHOMES PHASE III;
                          BR VALLEY TOWNHOMES DST;
                          BR VALLEY TOWNHOMES SUB I DST;
                          BR VALLEY TOWNHOMES SUB II DST;
                          BR VALLEY TOWNHOMES SUB III DST;
                          BR VALLEY LEASCO LLC;
                          ORION AT HERITAGE SQUARE & ORION AT
                          SYCAMORE SQUARE;
                          ORION PACIFIC NOTE INVESTORS, LLC;
                          STARWOOD GLOBAL OPPORTUNITY FUND VI
                          - A, L.P.;
                          STARWOOD GLOBAL OPPORTUNITY FUND VI
                          - B, L.P.;
                          SOF - VI U.S. HOLDING, II, L.L.C.;
                          VI PHOENIX FUNDING, L.L.C.;
                          GEBAM, INC.;
                          GEBAM, LLC;
                          STRATEGIC CAPITAL PARTNERS, LLC;
                          BLUEROCK REAL ESTATE LLC;
                          GIBRALT WESTCLAY PARTICIPATE, LLC;
                          ORION/ROBSON CAMELBACK LLC;
                          SKR HOLDINGS LLC;
UTS-SP-1 (8-96)
                                                Home Office Copy




                                                                                                        Ex. B - p.0008
              Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 112 of 385 PageID #:112




                                SCHEDULE OF NAMED INSUREDS
 Policy No.   BCS0024150                                           Effective Date:   03-01-11
                                                                                     12:01 A.M., Standard Time
 Named Insured    ORION RESIDENTIAL ADVISORS                       Agent No.   24712




                          ORION/ROBSON PACIFIC NOTE
                          INVESTORS, LLC;
                          BERKADIA COMMERCIAL MORTGAGE;
                          WACHOVIA BANK, N.A.;
                          ALLIANZ LIFE INSURANCE COMPANY OF
                          NORTH AMERICA;
                          JACKSON NATIONAL LIFE INSURANCE
                          COMPANY;
                          FEDERAL HOME LOAN MORTGAGE
                          CORPORATION (FREDDIE MAC);
                          LAUREATE CAPITAL, LLC;
                          PLAZA GARDEN SHOPS, INC.;
                          ONE CLEVELAND FINANCE, LLC;
                          WELLS FARGO BANK;
                          MIELSTONE ASSET RESOLUTION COMPANY,
                          LLC




UTS-SP-1 (8-96)
                                                Home Office Copy




                                                                                                        Ex. B - p.0009
              Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 113 of 385 PageID #:113




                           SCHEDULE OF FORMS AND ENDORSEMENTS
 Policy No.   BCS0024150                                           Effective Date:   03-01-11
                                                                                     12:01 A.M., Standard Time
 Named Insured   ORION RESIDENTIAL ADVISORS                        Agent No.   24712


 COMMON POLICY FORMS AND ENDORSEMENTS
 NOTX0178CW                     02-06       CLAIM REPORTING INFORMATION
 UTS-COVPG                      12-09       COVER PAGE
 OPS-D-1                        12-00       COMMON POLICY DECLARATIONS
 UTS-126L                       10-93       SCHEDULE OF TAXES, SURCHARGES OR FEES
 UTS-SP-1                       08-96       SCHEDULE OF NAMED INSUREDS
 UTS-SP-2L                      12-95       SCHEDULE OF FORMS & ENDORSEMENTS
 UTS-SP-3                       08-96       SCHEDULE OF LOCATIONS
 IL 00 17                       11-98       COMMON POLICY CONDITIONS
 IL 00 21                       09-08       NUCLEAR ENERGY LIABILITY EXCLUSION ENDT
 IL 09 85                       01-08       DISCLOSURE PURSUANT/TERROR RISK INS ACT
 UTS-9G                         05-96       SERVICE OF SUIT CLAUSE
 GENERAL LIABILITY FORMS AND ENDORSEMENTS
 CLS-SD-1L                      08-01       COMMERCIAL LIABILITY COVERAGE PART DEC
 CLS-SP-1L                      10-93       GENERAL LIABILITY COVERAGE PART-EXT.
 GLS-230S                       08-09       MIN & ADV PREM\MIN EARNED CANC ENDT
 CG 00 01                       12-07       COMMERCIAL GENERAL LIABILITY COV FORM
 CG 00 68                       05-09       RECRDG AND DISTRB OF MATRL OR INFO EXCL
 CG 20 18                       11-85       ADDL INSD-MORTGAGEE ASSIGNEE OR RECEIVER
 CG 20 33                       07-04       ADDL INS - OWNERS, LESSEES OR CONTR’S
 CG 21 16                       07-98       EXCL-DESIGNATED PROFESSIONAL SERVICES
 CG 21 35                       10-01       EXCL-COV C-MEDICAL PAYMENTS
 CG 21 44                       07-98       LIMIT OF COV TO DESIGNATED PREM OR PROJ
 CG 21 47                       12-07       EMPLOYMENT-RELATED PRACTICES EXCLUSION
 CG 21 65                       12-04       TOTAL POLLUTION EXCL-WITH EXCEPTIONS
 CG 21 67                       12-04       FUNGI OR BACTERIA EXCLUSION
 CG 21 70                       01-08       CAP LOSSES FROM CERTIF ACTS OF TERRORISM
 CG 21 86                       12-04       EXCL-EXTERIOR INSULATION & FINISH SYSTEM
 CG 21 96                       03-05       SILICA OR SILICA-RELATED DUST EXCLUSION
 CG 22 64                       07-98       PESTICIDE OR HERBICIDE APPLICATION COV
 CG 24 04                       05-09       WAIVER OF TRANSFER RIGHTS OF RECOVERY
 CG 24 26                       07-04       AMENDMENT OF INSURED CONTRACT DEFINITION
 CG 25 04                       05-09       DESIGNATED LOCATIONS GENERAL AGGREGATE
 CLS-22S                        09-03       EMPLOYEE BENEFITS LIABILTY
 GLS-136S                       10-95       NOTICE OF OCCURRENCE
 GLS-137S                       10-95       KNOWLEDGE OF OCCURRENCE
 GLS-138S                       10-95       UNINTENTIONAL FAILURE TO DISCLSE HAZARDS
 GLS-148S                       06-99       LIABILITY DEDUCTIBLE (PER OCC/OFF)
 GLS-152S                       12-96       AMENDMENT TO OTHER INS CONDITION
 GLS-282s                       04-08       MULTI-UNIT HABITATIONAL CONVERSION EXCL
 GLS-289S                       11-07       KNOWN INJURY/DAMAGE EXCL-PERS & ADV INJU
 GLS-304S                       07-08       CROSS LIABILITY EXCLUSION
 GLS-30S                        05-05       CONTRACTORS SPECIAL CONDITIONS
 GLS-58S                        12-93       LEAD CONTAMINATION EXCLUSION
 GLS-74S                        09-05       AMENDMENT OF CONDITIONS
 GLS-91S                        01-10       HIRED AUTO & NONOWNED AUTO LIABILITY
 UTS-131G                       03-92       ASBESTOS EXCLUSION
 UTS-322S                       01-09       RESIDENTIAL BUILDING PROJECT EXCLUSION
 UTS-3G-01                      03-92       BROAD NAMED INSURED




UTS-SP-2L (12-95)                               Home Office Copy




                                                                                                          Ex. B - p.0010
              Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 114 of 385 PageID #:114




                                     SCHEDULE OF LOCATIONS
 Policy No.   BCS0024150                                                Effective Date: 03-01-11
                                                                                         12:01 A.M., Standard Time
 Named Insured      ORION RESIDENTIAL ADVISORS                          Agent No. 24712

  Prem.       Bldg.                      Designated Premises
   No.        No.                    (Address, City, State, Zip Code)                                 Occupancy
  001         001     770 LAKE COOK RD STE 350                                                 CORP OFFICE
                      DEERFIELD, IL 60015

  002         001     22525 SE 64TH PL STE 268                                                 CORP OFFICE
                      ISSAQUAH, WA 98027

  003         001     ORION AT HERMOSA POINTE
                      10002 N 7TH ST
                      PHOENIX, AZ 85020

  004         001     CITI ON CAMELBACK
                      909 E CAMELBACK RD
                      PHOENIX, AZ 85014

  005         001     ORION AT KILLIAN CREEK
                      2300 COUNTRY WALK
                      SNELLVILLE, GA 30039

  006         001     ORION AT KILLIAN CREEK
                      2300 COUNTRY WALK
                      SNELLVILLE, GA 30039

  007         001     ORION AT GWINNETT POINTE
                      1300 BEAVER RUIN RD
                      NORCROSS, GA 30093

  008         001     ORION AT ROSWELL VILLAGE
                      100 HEMINGWAY LN
                      ROSWELL, GA 30075

  009         001     ORION AT DEERFIELD PARK
                      13085 MORRIS RD
                      ALPHARETTA, GA 30004

  010         001     ORION AT OAK HILL
                      2450 OAK HILL
                      FORT WORTH, TX 76109

  011         001     ORION AT HERITAGE SQUARE
                      65 E OLIVE AVE
                      GILBERT, AZ 85234




UTS-SP-3 (8-96)                                    Home Office Copy




                                                                                                              Ex. B - p.0011
              Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 115 of 385 PageID #:115




                                     SCHEDULE OF LOCATIONS
 Policy No.   BCS0024150                                                Effective Date: 03-01-11
                                                                                         12:01 A.M., Standard Time
 Named Insured      ORION RESIDENTIAL ADVISORS                          Agent No. 24712

  Prem.       Bldg.                      Designated Premises
   No.        No.                    (Address, City, State, Zip Code)                                 Occupancy
  012         001     ORION AT SYCAMORE SQUARE
                      1120 S SYCAMORE
                      MESA, AZ 85202




UTS-SP-3 (8-96)                                    Home Office Copy




                                                                                                              Ex. B - p.0012
       Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 116 of 385 PageID #:116


                                                                                                      IL 00 17 11 98


                           COMMON POLICY CONDITIONS
All Coverage Parts included in this policy are subject to the following conditions.

A. Cancellation                                                      b. Give you reports on the conditions we find;
   1. The first Named Insured shown in the Declara-                      and
       tions may cancel this policy by mailing or deli-              c. Recommend changes.
       vering to us advance written notice of cancella-          2. We are not obligated to make any inspections,
       tion.                                                         surveys, reports or recommendations and any
   2. We may cancel this policy by mailing or deli-                  such actions we do undertake relate only to in-
       vering to the first Named Insured written notice              surability and the premiums to be charged. We
       of cancellation at least:                                     do not make safety inspections. We do not un-
       a. 10 days before the effective date of cancel-               dertake to perform the duty of any person or
           lation if we cancel for nonpayment of pre-                organization to provide for the health or safety
           mium; or                                                  of workers or the public. And we do not warrant
                                                                     that conditions:
       b. 30 days before the effective date of cancel-
           lation if we cancel for any other reason.                 a. Are safe or healthful; or
   3. We will mail or deliver our notice to the first                b. Comply with laws, regulations, codes or
       Named Insured's last mailing address known to                     standards.
       us.                                                       3. Paragraphs 1. and 2. of this condition apply not
   4. Notice of cancellation will state the effective                only to us, but also to any rating, advisory, rate
       date of cancellation. The policy period will end              service or similar organization which makes in-
       on that date.                                                 surance inspections, surveys, reports or rec-
                                                                     ommendations.
   5. If this policy is cancelled, we will send the first
       Named Insured any premium refund due. If we               4. Paragraph 2. of this condition does not apply to
       cancel, the refund will be pro rata. If the first             any inspections, surveys, reports or recom-
       Named Insured cancels, the refund may be                      mendations we may make relative to certifica-
       less than pro rata. The cancellation will be ef-              tion, under state or municipal statutes, ordin-
       fective even if we have not made or offered a                 ances or regulations, of boilers, pressure ves-
       refund.                                                       sels or elevators.
   6. If notice is mailed, proof of mailing will be suffi-    E. Premiums
       cient proof of notice.                                    The first Named Insured shown in the Declara-
B. Changes                                                       tions:
   This policy contains all the agreements between               1. Is responsible for the payment of all premiums;
   you and us concerning the insurance afforded.                     and
   The first Named Insured shown in the Declara-                 2. Will be the payee for any return premiums we
   tions is authorized to make changes in the terms                  pay.
   of this policy with our consent. This policy's terms       F. Transfer Of Your Rights And Duties Under This
   can be amended or waived only by endorsement                  Policy
   issued by us and made a part of this policy.
                                                                 Your rights and duties under this policy may not
C. Examination Of Your Books And Records                         be transferred without our written consent except
   We may examine and audit your books and                       in the case of death of an individual named in-
   records as they relate to this policy at any time             sured.
   during the policy period and up to three years af-            If you die, your rights and duties will be transferred
   terward.                                                      to your legal representative but only while acting
D. Inspections And Surveys                                       within the scope of duties as your legal represent-
   1. We have the right to:                                      ative. Until your legal representative is appointed,
                                                                 anyone having proper temporary custody of your
       a. Make inspections and surveys at any time;              property will have your rights and duties but only
                                                                 with respect to that property.




IL 00 17 11 98                    Copyright, Insurance Services Office, Inc., 1998                        Page 1 of 1     




                                                                                                                  Ex. B - p.0013
      Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 117 of 385 PageID #:117



                                                                                                  IL 00 21 09 08

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                 NUCLEAR ENERGY LIABILITY EXCLUSION
                           ENDORSEMENT
                                                  (Broad Form)

This endorsement modifies insurance provided under the following:

   COMMERCIAL AUTOMOBILE COVERAGE PART
   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   FARM COVERAGE PART
   LIQUOR LIABILITY COVERAGE PART
   MEDICAL PROFESSIONAL LIABILITY COVERAGE PART
   OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART
   POLLUTION LIABILITY COVERAGE PART
   PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
   RAILROAD PROTECTIVE LIABILITY COVERAGE PART
   UNDERGROUND STORAGE TANK POLICY

1. The insurance does not apply:                              C. Under any Liability Coverage, to "bodily injury"
   A. Under any Liability Coverage, to "bodily injury"           or "property damage" resulting from "hazard-
      or "property damage":                                      ous properties" of "nuclear material", if:
     (1) With respect to which an "insured" under               (1) The "nuclear material" (a) is at any "nuclear
         the policy is also an insured under a nuc-                 facility" owned by, or operated by or on be-
         lear energy liability policy issued by Nuclear             half of, an "insured" or (b) has been dis-
         Energy Liability Insurance Association, Mu-                charged or dispersed therefrom;
         tual Atomic Energy Liability Underwriters,             (2) The "nuclear material" is contained in
         Nuclear Insurance Association of Canada                    "spent fuel" or "waste" at any time pos-
         or any of their successors, or would be an                 sessed, handled, used, processed, stored,
         insured under any such policy but for its                  transported or disposed of, by or on behalf
         termination upon exhaustion of its limit of                of an "insured"; or
         liability; or                                          (3) The "bodily injury" or "property damage"
     (2) Resulting from the "hazardous properties"                  arises out of the furnishing by an "insured"
         of "nuclear material" and with respect to                  of services, materials, parts or equipment in
         which (a) any person or organization is re-                connection with the planning, construction,
         quired to maintain financial protection pur-               maintenance, operation or use of any "nuc-
         suant to the Atomic Energy Act of 1954, or                 lear facility", but if such facility is located
         any law amendatory thereof, or (b) the "in-                within the United States of America, its terri-
         sured" is, or had this policy not been issued              tories or possessions or Canada, this ex-
         would be, entitled to indemnity from the                   clusion (3) applies only to "property dam-
         United States of America, or any agency                    age" to such "nuclear facility" and any
         thereof, under any agreement entered into                  property thereat.
         by the United States of America, or any           2. As used in this endorsement:
         agency thereof, with any person or organi-
         zation.                                              "Hazardous properties" includes radioactive, toxic
                                                              or explosive properties.
   B. Under any Medical Payments coverage, to
      expenses incurred with respect to "bodily in-           "Nuclear material" means "source material", "spe-
      jury" resulting from the "hazardous properties"         cial nuclear material" or "by-product material".
      of "nuclear material" and arising out of the op-
      eration of a "nuclear facility" by any person or
      organization.




IL 00 21 09 08                             © ISO Properties, Inc., 2007                               Page 1 of 2     




                                                                                                              Ex. B - p.0014
      Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 118 of 385 PageID #:118


   "Source material", "special nuclear material", and             (c) Any equipment or device used for the
   "by-product material" have the meanings given                      processing, fabricating or alloying of "spe-
   them in the Atomic Energy Act of 1954 or in any                    cial nuclear material" if at any time the total
   law amendatory thereof.                                            amount of such material in the custody of
   "Spent fuel" means any fuel element or fuel com-                   the "insured" at the premises where such
   ponent, solid or liquid, which has been used or ex-                equipment or device is located consists of
   posed to radiation in a "nuclear reactor".                         or contains more than 25 grams of pluto-
                                                                      nium or uranium 233 or any combination
   "Waste" means any waste material (a) containing                    thereof, or more than 250 grams of uranium
   "by-product material" other than the tailings or                   235;
   wastes produced by the extraction or concentra-
   tion of uranium or thorium from any ore processed              (d) Any structure, basin, excavation, premises
   primarily for its "source material" content, and (b)               or place prepared or used for the storage or
   resulting from the operation by any person or or-                  disposal of "waste";
   ganization of any "nuclear facility" included under         and includes the site on which any of the foregoing
   the first two paragraphs of the definition of "nuc-         is located, all operations conducted on such site
   lear facility".                                             and all premises used for such operations.
   "Nuclear facility" means:                                   "Nuclear reactor" means any apparatus designed
      (a) Any "nuclear reactor";                               or used to sustain nuclear fission in a self-
                                                               supporting chain reaction or to contain a critical
      (b) Any equipment or device designed or used             mass of fissionable material.
           for (1) separating the isotopes of uranium or
           plutonium, (2) processing or utilizing "spent       "Property damage" includes all forms of radioac-
           fuel", or (3) handling, processing or packag-       tive contamination of property.
           ing "waste";




Page 2 of 2                                 © ISO Properties, Inc., 2007                             IL 00 21 09 08     




                                                                                                                Ex. B - p.0015
       Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 119 of 385 PageID #:119


POLICY NUMBER:       BCS0024150
                                                                                                          IL 09 85 01 08

     THIS ENDORSEMENT IS ATTACHED TO AND MADE PART OF YOUR POLICY IN
     RESPONSE TO THE DISCLOSURE REQUIREMENTS OF THE TERRORISM RISK
INSURANCE ACT. THIS ENDORSEMENT DOES NOT GRANT ANY COVERAGE OR CHANGE
       THE TERMS AND CONDITIONS OF ANY COVERAGE UNDER THE POLICY.

          DISCLOSURE PURSUANT TO TERRORISM RISK
                      INSURANCE ACT
                                                      SCHEDULE

 Terrorism Premium (Certified Acts) $            3,299
 This premium is the total Certified Acts premium attributable to the following Coverage Part(s), Coverage
 Form(s) and/or Policy(s):
 BCS0024150




 Additional information, if any, concerning the terrorism premium:




 Information required to complete this Schedule, if not shown above, will be shown in the Declarations.


A. Disclosure Of Premium                                          C. Cap On Insurer Participation In Payment Of
   In accordance with the federal Terrorism Risk In-                 Terrorism Losses
   surance Act, we are required to provide you with a                If aggregate insured losses attributable to terrorist
   notice disclosing the portion of your premium, if                 acts certified under the Terrorism Risk Insurance
   any, attributable to coverage for terrorist acts certi-           Act exceed $100 billion in a Program Year (Janu-
   fied under the Terrorism Risk Insurance Act. The                  ary 1 through December 31) and we have met our
   portion of your premium attributable to such cov-                 insurer deductible under the Terrorism Risk Insur-
   erage is shown in the Schedule of this endorse-                   ance Act, we shall not be liable for the payment of
   ment or in the policy Declarations.                               any portion of the amount of such losses that ex-
B. Disclosure Of Federal Participation In Payment Of                 ceeds $100 billion, and in such case insured
   Terrorism Losses                                                  losses up to that amount are subject to pro rata al-
                                                                     location in accordance with procedures estab-
   The United States Government, Department of the                   lished by the Secretary of the Treasury.
   Treasury, will pay a share of terrorism losses in-
   sured under the federal program. The federal
   share equals 85% of that portion of the amount of
   such insured losses that exceeds the applicable
   insurer retention. However, if aggregate insured
   losses attributable to terrorist acts certified under
   the Terrorism Risk Insurance Act exceed $100 bil-
   lion in a Program Year (January 1 through De-
   cember 31), the Treasury shall not make any pay-
   ment for any portion of the amount of such losses
   that exceeds $100 billion.


IL 09 85 01 08                                  ISO Properties, Inc., 2007                                    Page 1 of 1

                                                       Home Office Copy




                                                                                                                     Ex. B - p.0016
                Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 120 of 385 PageID #:120


                                                                                                    ENDORSEMENT
    E
                                                                                                    NO.

   Attached to and forming a part of                                             Endorsement Effective Date 03-01-11
   Policy No. BCS0024150                                                                       12:01 A.M., Standard Time
   Named Insured ORION RESIDENTIAL                 ADVISORS                      Agent No. 24712




                       THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                               SERVICE OF SUIT CLAUSE

          It is agreed that in the event of the failure of the Company to pay any amount claimed to be due under this
          policy, the Company at the request of the Insured (or reinsured), will submit to the jurisdiction of any court
          of competent jurisdiction within the United States of America and will comply with all requirements neces-
          sary to give the Court jurisdiction. All matters which arise will be determined in accordance with the law
          and practice of the Court. In a suit instituted against any one of them under this contract, the Company
          agrees to abide by the final decision of the Court or of any Appellate Court in the event of an appeal.

          Pursuant to any statute of any state, territory or district of the United States of America which makes a
          provision, the Company will designate the Superintendent, Commissioner or Director of Insurance or other
          officer specified for that purpose in the statute, or his successor or successors in office, as their true and
          lawful attorney upon whom may be served any lawful process in any action, suit, or proceeding instituted
          by or on behalf of the Insured (or reinsured) or any beneficiary arising out of this contract of insurance (or
          reinsurance).

          The officer named below is authorized and directed to accept service of process on behalf of the Company:
                DIRECTOR OF INSURANCE
                ________________________________________________________________________________________
                320 W. WASHINGTON
                ________________________________________________________________________________________
                SPRINGFIELD, IL 62767
                ________________________________________________________________________________________
                ________________________________________________________________________________________

          Having accepted service of process on behalf of the Company, the officer is authorized to mail the process
          or a true copy to:
                RECIPIENT NOT REQUIRED
                ________________________________________________________________________________________
                ________________________________________________________________________________________
                ,
                ________________________________________________________________________________________
                ________________________________________________________________________________________




                                                                                                       /
                                                               AUTHORIZED REPRESENTATIVE                     DATE

UTS-9g (5-96)
                                                           Home Office Copy




                                                                                                                       Ex. B - p.0017
            Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 121 of 385 PageID #:121




                    COMMERCIAL GENERAL LIABILITY COVERAGE PART
                          SUPPLEMENTAL DECLARATIONS
Policy No.      BCS0024150                                                          Effective Date: 03-01-11
                                                                                               12:01 A.M., Standard Time
Named Insured       ORION RESIDENTIAL ADVISORS                                      Agent No. 24712

Item 1. Limits of Insurance
                    Coverage                                                       Limit of Liability
Aggregate Limits of Liability                                                             Products/Completed
                                                    $          2,000,000                  Operations Aggregate

                                                                                          General Aggregate (other than
                                                    $          2,000,000                  Products/Completed Operations)

Coverage A - Bodily Injury and                                                            any one occurrence subject to
             Property Damage Liability                                                    the Products/Completed
                                                                                          Operations and General
                                                    $          1,000,000                  Aggregate Limits of Liability

                Damage To Premises Rented                                                 any one premises subject to the
                To You                                                                    Coverage A occurrence and the
                                                                                          General Aggregate Limits of
                                                    $               100,000               Liability
Coverage B - Personal and                                                                 any one person or organization
             Advertising Injury                                                           subject to the General Aggregate
             Liability                              $          1,000,000                  Limits of Liability
Coverage C - Medical Payments                                                             any one person subject to the
                                                                                          Coverage A occurrence and the
                                                                                          General Aggregate Limits of
                                                    $   NOT COVERED                       Liability
Item 2. Form of Business and Location of Premises
Form of business: PROPERTY OWNER/MANAGER
        Individual       Partnership        Joint Venture                  Trust             Limited Liability Company
  X      Organization including a corporation (other than Partnership, Joint Venture or Limited Liability Company)
Location of All Premises You Own, Rent or Occupy:

       See Schedule of Locations

Item 3. Forms and Endorsements
Form(s) and Endorsement(s) made a part of this policy at time of issue:

   See Schedule of Forms and Endorsements
Item 4. Premiums
Coverage Part Premium:                                                                $          65,472.00
Other Premium:                                                                        $               500.00
Total Premium:                                                                        $          65,972.00

  THESE DECLARATIONS ARE PART OF THE POLICY DECLARATIONS CONTAINING THE NAME OF THE INSURED AND THE POLICY PERIOD.

CLS-SD-1L (08/01)


                                                        Home Office Copy




                                                                                                                      Ex. B - p.0018
\
                 Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 122 of 385 PageID #:122




                         COMMERCIAL GENERAL LIABILITY COVERAGE PART
                          EXTENSION OF SUPPLEMENTAL DECLARATIONS
    Policy No.   BCS0024150                                                  Effective Date:   03-01-11
                                                                                               12:01 A.M., Standard Time
    Named Insured   ORION RESIDENTIAL ADVISORS                               Agent No.   24712

    Prem. No.  Bldg. No.      Class Code   Exposure                      Basis
          001/001               48925      16.                           SWIMMING POOL/EACH

    Class Description:                                                                   Premises/Operations
    SWIMMING POOLS (PRODUCTS-COMPLETED OPERATIONS
    ARE SUBJECT TO THE GENERAL AGGREGATE LIMIT)                                   Rate                       Premium
                                                                                    INCLUDED                 INCLUDED
                                                                                    Products/Comp Operations
                                                                                  Rate                       Premium
                                                                                    INCLUDED                 INCLUDED
    Prem. No.  Bldg. No.      Class Code   Exposure                      Basis
          001/001               60010      2,976.                        UNITS/EACH

    Class Description:                                                                   Premises/Operations
    APARTMENT BUILDINGS (PRODUCTS-COMPLETED
    OPERATIONS ARE SUBJECT TO THE GENERAL                                         Rate                       Premium
    AGGREGATE LIMIT)                                                                     22.000                 65,472
                                                                                    Products/Comp Operations
                                                                                  Rate                       Premium
                                                                                    INCLUDED                       INCL
    Prem. No.     Bldg. No.   Class Code   Exposure                      Basis
                                44444      N/A                           INCL

    Class Description:                                                                   Premises/Operations
    PESTICIDE/HERBICIDE COVERAGE                                                  Rate                       Premium
                                                                                     INCLUDED                INCLUDED
                                                                                    Products/Comp Operations
                                                                                  Rate                       Premium
                                                                            INCLUDED                         INCLUDED
    Prem. No.     Bldg. No.   Class Code   Exposure                      Basis
                                44444      N/A                           INCL

    Class Description:                                                                   Premises/Operations
    WAIVER OF SUBROGATION
                                                                                  Rate                       Premium
                                                                                     INCLUDED                INCLUDED
                                                                                    Products/Comp Operations
                                                                                  Rate                       Premium
                                                                             INCLUDED                        INCLUDED



CLS-SP-1L (10-93)                                     Home Office Copy




                                                                                                                    Ex. B - p.0019
\
                 Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 123 of 385 PageID #:123




                         COMMERCIAL GENERAL LIABILITY COVERAGE PART
                          EXTENSION OF SUPPLEMENTAL DECLARATIONS
    Policy No.   BCS0024150                                                  Effective Date:   03-01-11
                                                                                               12:01 A.M., Standard Time
    Named Insured   ORION RESIDENTIAL ADVISORS                               Agent No.   24712

    Prem. No.     Bldg. No.   Class Code   Exposure                      Basis
                                44444      N/A                           INCL

    Class Description:                                                                   Premises/Operations
    PER LOCATION AGGREGATE                                                        Rate                       Premium
                                                                                    INCLUDED                 INCLUDED
                                                                                    Products/Comp Operations
                                                                                  Rate                       Premium


    Prem. No.     Bldg. No.   Class Code   Exposure                      Basis


    Class Description:                                                                   Premises/Operations
                                                                                  Rate                       Premium


                                                                                    Products/Comp Operations
                                                                                  Rate                       Premium


    Prem. No.     Bldg. No.   Class Code   Exposure                      Basis


    Class Description:                                                                   Premises/Operations
                                                                                  Rate                       Premium


                                                                                    Products/Comp Operations
                                                                                  Rate                       Premium


    Prem. No.     Bldg. No.   Class Code   Exposure                      Basis


    Class Description:                                                                   Premises/Operations
                                                                                  Rate                       Premium


                                                                                    Products/Comp Operations
                                                                                  Rate                       Premium




CLS-SP-1L (10-93)                                     Home Office Copy




                                                                                                                    Ex. B - p.0020
            Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 124 of 385 PageID #:124

                                                                                                         ENDORSEMENT
                                                                                                         NO.



 Attached to and forming a part of                                                   Endorsement Effective Date 03-01-11
 Policy No. BCS0024150                                                                              12:01 A.M., Standard Time
 Named Insured ORION RESIDENTIAL                ADVISORS                             Agent No.  24712


                     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                MINIMUM AND ADVANCE PREMIUM/MINIMUM
                                  EARNED CANCELLATION ENDORSEMENT
                            This endorsement modifies insurance provided under the following:

                               COMMERCIAL GENERAL LIABILITY COVERAGE PART
                                     LIQUOR LIABILITY COVERAGE PART
                          PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART

                                                       SCHEDULE

                                       MINIMUM PREMIUM           $          65,972

Item 5. Premium Audit Condition of SECTION IV------                            such times as we may request. In the event the
COMMERCIAL GENERAL LIABILITY CONDITIONS, SEC-                                  first Named Insured fails or refuses to allow us or
TION IV------LIQUOR LIABILITY CONDITIONS and SEC-                              our representative to audit your records, we may
TION    IV------PRODUCTS/COMPLETED OPERATIONS                                  unilaterally charge an Audit Premium for the policy
LIABILITY CONDITIONS is replaced by:                                           period at or up to double the Minimum or Ad-
                                                                               vance Premium, whichever is greater, and such
5.   Premium Audit
                                                                               Audit Premium shall be immediately due and pay-
     a.   We will compute all premiums for this Coverage                       able on notice to the first Named Insured.
          Part in accordance with our rules and rates.
                                                                           d. If you request cancellation of this Coverage Part
     b. Premium shown in this Coverage Part as Advance                        or policy, we will retain not less than twenty-five
        Premium is a deposit premium only. At the close                       percent (25%) of the Advance Premium, unless
        of each audit period we will compute the Earned                       otherwise shown below:
        Premium for that period and a billing notice of any
                                                                                           %
        Audit Premium due will be sent to the first Named
        Insured. The due date for the Audit Premium is
                                                                   For purposes of this endorsement, the terms Advance
        the date shown as the due date on the bill. If the
                                                                   Premium, Audit Premium, Earned Premium and Minimum
        sum of the Advance Premium and Audit Premiums
                                                                   Premium are defined as follows:
        is greater than the Earned Premium, we will return
        the excess to the first Named Insured, subject to                  Advance Premium means the premium for this Cover-
        us retaining a Minimum Premium as shown above                      age Part that is stated in the policy declarations and
        in the Schedule, including any premium adjust-                     payable in full by the first Named Insured at the incep-
        ments made by endorsement to this policy during                    tion of the policy.
        the policy period.
                                                                           Audit Premium means the premium for this Cover- age
     c.   The first Named Insured must keep records of the                 Part that is developed by calculating the difference be-
          information we need for premium computation,                     tween the Advance Premium and the Earned Pre-
          and provide us or our representative copies at                   mium.




GLS-230s (8-09)                                          Page 1 of 2

                                                        Home Office Copy




                                                                                                                          Ex. B - p.0021
            Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 125 of 385 PageID #:125

    Earned Premium means the premium for this Cover-                        Minimum Premium means the lowest premium for
    age Part that is developed by applying the rate(s) in                   which this Coverage Part will be written for the policy
    the policy to the actual premium basis for the audit pe-                period.
    riod.




                                                         AUTHORIZED REPRESENTATIVE                                 DATE

GLS-230s (8-09)                                           Page 2 of 2

                                                         Home Office Copy




                                                                                                                          Ex. B - p.0022
      Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 126 of 385 PageID #:126


                                                                         COMMERCIAL GENERAL LIABILITY
                                                                                        CG 00 01 12 07

   COMMERCIAL GENERAL LIABILITY COVERAGE FORM
Various provisions in this policy restrict coverage.         b. This insurance applies to "bodily injury" and
Read the entire policy carefully to determine rights,           "property damage" only if:
duties and what is and is not covered.                          (1) The "bodily injury" or "property damage" is
Throughout this policy the words "you" and "your"                   caused by an "occurrence" that takes place
refer to the Named Insured shown in the Declarations,               in the "coverage territory";
and any other person or organization qualifying as a            (2) The "bodily injury" or "property damage"
Named Insured under this policy. The words "we",                    occurs during the policy period; and
"us" and "our" refer to the company providing this
insurance.                                                      (3) Prior to the policy period, no insured listed
                                                                    under Paragraph 1. of Section II – Who Is
The word "insured" means any person or organization                 An Insured and no "employee" authorized
qualifying as such under Section II – Who Is An In-                 by you to give or receive notice of an "oc-
sured.                                                              currence" or claim, knew that the "bodily in-
Other words and phrases that appear in quotation                    jury" or "property damage" had occurred, in
marks have special meaning. Refer to Section V –                    whole or in part. If such a listed insured or
Definitions.                                                        authorized "employee" knew, prior to the
SECTION I – COVERAGES                                               policy period, that the "bodily injury" or
                                                                    "property damage" occurred, then any con-
COVERAGE A BODILY INJURY AND PROPERTY                               tinuation, change or resumption of such
DAMAGE LIABILITY                                                    "bodily injury" or "property damage" during
1. Insuring Agreement                                               or after the policy period will be deemed to
                                                                    have been known prior to the policy period.
   a. We will pay those sums that the insured be-
      comes legally obligated to pay as damages              c. "Bodily injury" or "property damage" which
      because of "bodily injury" or "property damage"           occurs during the policy period and was not,
      to which this insurance applies. We will have             prior to the policy period, known to have oc-
      the right and duty to defend the insured against          curred by any insured listed under Paragraph
      any "suit" seeking those damages. However,                1. of Section II – Who Is An Insured or any
      we will have no duty to defend the insured                "employee" authorized by you to give or re-
      against any "suit" seeking damages for "bodily            ceive notice of an "occurrence" or claim, in-
      injury" or "property damage" to which this in-            cludes any continuation, change or resumption
      surance does not apply. We may, at our discre-            of that "bodily injury" or "property damage" af-
      tion, investigate any "occurrence" and settle             ter the end of the policy period.
      any claim or "suit" that may result. But:              d. "Bodily injury" or "property damage" will be
     (1) The amount we will pay for damages is                  deemed to have been known to have occurred
         limited as described in Section III – Limits           at the earliest time when any insured listed un-
         Of Insurance; and                                      der Paragraph 1. of Section II – Who Is An In-
                                                                sured or any "employee" authorized by you to
     (2) Our right and duty to defend ends when we
                                                                give or receive notice of an "occurrence" or
         have used up the applicable limit of insur-
                                                                claim:
         ance in the payment of judgments or set-
         tlements under Coverages A or B or medi-               (1) Reports all, or any part, of the "bodily injury"
         cal expenses under Coverage C.                             or "property damage" to us or any other in-
                                                                    surer;
      No other obligation or liability to pay sums or
      perform acts or services is covered unless ex-            (2) Receives a written or verbal demand or
      plicitly provided for under Supplementary Pay-                claim for damages because of the "bodily
      ments – Coverages A and B.                                    injury" or "property damage"; or
                                                                (3) Becomes aware by any other means that
                                                                    "bodily injury" or "property damage" has oc-
                                                                    curred or has begun to occur.




CG 00 01 12 07                            © ISO Properties, Inc., 2006                               Page 1 of 16      




                                                                                                              Ex. B - p.0023
      Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 127 of 385 PageID #:127



   e. Damages because of "bodily injury" include               c. Liquor Liability
      damages claimed by any person or organiza-                   "Bodily injury" or "property damage" for which
      tion for care, loss of services or death resulting           any insured may be held liable by reason of:
      at any time from the "bodily injury".
                                                                  (1) Causing or contributing to the intoxication of
2. Exclusions                                                         any person;
   This insurance does not apply to:                              (2) The furnishing of alcoholic beverages to a
   a. Expected Or Intended Injury                                     person under the legal drinking age or un-
      "Bodily injury" or "property damage" expected                   der the influence of alcohol; or
      or intended from the standpoint of the insured.             (3) Any statute, ordinance or regulation relating
      This exclusion does not apply to "bodily injury"                to the sale, gift, distribution or use of alco-
      resulting from the use of reasonable force to                   holic beverages.
      protect persons or property.                                 This exclusion applies only if you are in the
   b. Contractual Liability                                        business of manufacturing, distributing, selling,
      "Bodily injury" or "property damage" for which               serving or furnishing alcoholic beverages.
      the insured is obligated to pay damages by               d. Workers' Compensation And Similar Laws
      reason of the assumption of liability in a con-              Any obligation of the insured under a workers'
      tract or agreement. This exclusion does not                  compensation, disability benefits or unem-
      apply to liability for damages:                              ployment compensation law or any similar law.
     (1) That the insured would have in the absence            e. Employer's Liability
         of the contract or agreement; or
                                                                   "Bodily injury" to:
     (2) Assumed in a contract or agreement that is
         an "insured contract", provided the "bodily              (1) An "employee" of the insured arising out of
         injury" or "property damage" occurs subse-                   and in the course of:
         quent to the execution of the contract or                   (a) Employment by the insured; or
         agreement. Solely for the purposes of liabil-
                                                                     (b) Performing duties related to the conduct
         ity assumed in an "insured contract", rea-
                                                                         of the insured's business; or
         sonable attorney fees and necessary litiga-
         tion expenses incurred by or for a party                 (2) The spouse, child, parent, brother or sister
         other than an insured are deemed to be                       of that "employee" as a consequence of
         damages because of "bodily injury" or                        Paragraph (1) above.
         "property damage", provided:                              This exclusion applies whether the insured
         (a) Liability to such party for, or for the cost          may be liable as an employer or in any other
             of, that party's defense has also been                capacity and to any obligation to share damag-
             assumed in the same "insured contract";               es with or repay someone else who must pay
             and                                                   damages because of the injury.
         (b) Such attorney fees and litigation ex-                 This exclusion does not apply to liability as-
             penses are for defense of that party                  sumed by the insured under an "insured con-
             against a civil or alternative dispute res-           tract".
             olution proceeding in which damages to
             which this insurance applies are alleged.




Page 2 of 16                                © ISO Properties, Inc., 2006                           CG 00 01 12 07       




                                                                                                                Ex. B - p.0024
      Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 128 of 385 PageID #:128



   f. Pollution                                                    (d) At or from any premises, site or location
     (1) "Bodily injury" or "property damage" arising                  on which any insured or any contractors
         out of the actual, alleged or threatened dis-                 or subcontractors working directly or in-
         charge, dispersal, seepage, migration, re-                    directly on any insured's behalf are per-
         lease or escape of "pollutants":                              forming operations if the "pollutants" are
                                                                       brought on or to the premises, site or lo-
        (a) At or from any premises, site or location                  cation in connection with such opera-
            which is or was at any time owned or                       tions by such insured, contractor or sub-
            occupied by, or rented or loaned to, any                   contractor. However, this subparagraph
            insured. However, this subparagraph                        does not apply to:
            does not apply to:
                                                                          (i) "Bodily injury" or "property damage"
            (i) "Bodily injury" if sustained within a                         arising out of the escape of fuels,
                building and caused by smoke,                                 lubricants or other operating fluids
                fumes, vapor or soot produced by or                           which are needed to perform the
                originating from equipment that is                            normal electrical, hydraulic or me-
                used to heat, cool or dehumidify the                          chanical functions necessary for the
                building, or equipment that is used to                        operation of "mobile equipment" or
                heat water for personal use, by the                           its parts, if such fuels, lubricants or
                building's occupants or their guests;                         other operating fluids escape from a
           (ii) "Bodily injury" or "property damage"                          vehicle part designed to hold, store
                for which you may be held liable, if                          or receive them. This exception does
                you are a contractor and the owner                            not apply if the "bodily injury" or
                or lessee of such premises, site or                           "property damage" arises out of the
                location has been added to your pol-                          intentional discharge, dispersal or re-
                icy as an additional insured with re-                         lease of the fuels, lubricants or other
                spect to your ongoing operations                              operating fluids, or if such fuels, lub-
                performed for that additional insured                         ricants or other operating fluids are
                at that premises, site or location and                        brought on or to the premises, site or
                such premises, site or location is not                        location with the intent that they be
                and never was owned or occupied                               discharged, dispersed or released as
                by, or rented or loaned to, any in-                           part of the operations being per-
                sured, other than that additional in-                         formed by such insured, contractor
                sured; or                                                     or subcontractor;
           (iii) "Bodily injury" or "property damage"                    (ii) "Bodily injury" or "property damage"
                 arising out of heat, smoke or fumes                          sustained within a building and
                 from a "hostile fire";                                       caused by the release of gases,
                                                                              fumes or vapors from materials
        (b) At or from any premises, site or location
                                                                              brought into that building in connec-
            which is or was at any time used by or
                                                                              tion with operations being performed
            for any insured or others for the han-
            dling, storage, disposal, processing or                           by you or on your behalf by a con-
                                                                              tractor or subcontractor; or
            treatment of waste;
                                                                         (iii) "Bodily injury" or "property damage"
        (c) Which are or were at any time trans-
                                                                               arising out of heat, smoke or fumes
            ported, handled, stored, treated, dis-
            posed of, or processed as waste by or                              from a "hostile fire".
            for:                                                   (e) At or from any premises, site or location
                                                                       on which any insured or any contractors
            (i) Any insured; or
                                                                       or subcontractors working directly or in-
           (ii) Any person or organization for whom                    directly on any insured's behalf are per-
                you may be legally responsible; or                     forming operations if the operations are
                                                                       to test for, monitor, clean up, remove,
                                                                       contain, treat, detoxify or neutralize, or
                                                                       in any way respond to, or assess the ef-
                                                                       fects of, "pollutants".




CG 00 01 12 07                            © ISO Properties, Inc., 2006                                 Page 3 of 16      




                                                                                                                Ex. B - p.0025
      Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 129 of 385 PageID #:129



     (2) Any loss, cost or expense arising out of                 (5) "Bodily injury" or "property damage" arising
         any:                                                         out of:
        (a) Request, demand, order or statutory or                   (a) The operation of machinery or equip-
            regulatory requirement that any insured                      ment that is attached to, or part of, a
            or others test for, monitor, clean up, re-                   land vehicle that would qualify under the
            move, contain, treat, detoxify or neutral-                   definition of "mobile equipment" if it were
            ize, or in any way respond to, or assess                     not subject to a compulsory or financial
            the effects of, "pollutants"; or                             responsibility law or other motor vehicle
        (b) Claim or "suit" by or on behalf of a gov-                    insurance law in the state where it is li-
            ernmental authority for damages be-                          censed or principally garaged; or
            cause of testing for, monitoring, cleaning               (b) the operation of any of the machinery or
            up, removing, containing, treating, de-                      equipment listed in Paragraph f.(2) or
            toxifying or neutralizing, or in any way                     f.(3) of the definition of "mobile equip-
            responding to, or assessing the effects                      ment".
            of, "pollutants".                                  h. Mobile Equipment
         However, this paragraph does not apply to                 "Bodily injury" or "property damage" arising out
         liability for damages because of "property                of:
         damage" that the insured would have in the
         absence of such request, demand, order or                (1) The transportation of "mobile equipment" by
         statutory or regulatory requirement, or such                 an "auto" owned or operated by or rented or
         claim or "suit" by or on behalf of a govern-                 loaned to any insured; or
         mental authority.                                        (2) The use of "mobile equipment" in, or while
   g. Aircraft, Auto Or Watercraft                                    in practice for, or while being prepared for,
                                                                      any prearranged racing, speed, demolition,
      "Bodily injury" or "property damage" arising out                or stunting activity.
      of the ownership, maintenance, use or en-
      trustment to others of any aircraft, "auto" or wa-        i. War
      tercraft owned or operated by or rented or                   "Bodily injury" or "property damage", however
      loaned to any insured. Use includes operation                caused, arising, directly or indirectly, out of:
      and "loading or unloading".
                                                                  (1) War, including undeclared or civil war;
      This exclusion applies even if the claims
                                                                  (2) Warlike action by a military force, including
      against any insured allege negligence or other
                                                                      action in hindering or defending against an
      wrongdoing in the supervision, hiring, employ-                  actual or expected attack, by any govern-
      ment, training or monitoring of others by that
                                                                      ment, sovereign or other authority using
      insured, if the "occurrence" which caused the
                                                                      military personnel or other agents; or
      "bodily injury" or "property damage" involved
      the ownership, maintenance, use or entrust-                 (3) Insurrection, rebellion, revolution, usurped
      ment to others of any aircraft, "auto" or water-                power, or action taken by governmental au-
      craft that is owned or operated by or rented or                 thority in hindering or defending against any
      loaned to any insured.                                          of these.
      This exclusion does not apply to:                         j. Damage To Property
     (1) A watercraft while ashore on premises you                 "Property damage" to:
         own or rent;                                             (1) Property you own, rent, or occupy, including
     (2) A watercraft you do not own that is:                         any costs or expenses incurred by you, or
                                                                      any other person, organization or entity, for
        (a) Less than 26 feet long; and                               repair, replacement, enhancement, restora-
        (b) Not being used to carry persons or                        tion or maintenance of such property for
            property for a charge;                                    any reason, including prevention of injury to
     (3) Parking an "auto" on, or on the ways next                    a person or damage to another's property;
         to, premises you own or rent, provided the               (2) Premises you sell, give away or abandon, if
         "auto" is not owned by or rented or loaned                   the "property damage" arises out of any
         to you or the insured;                                       part of those premises;
     (4) Liability assumed under any "insured con-                (3) Property loaned to you;
         tract" for the ownership, maintenance or
                                                                  (4) Personal property in the care, custody or
         use of aircraft or watercraft; or
                                                                      control of the insured;




Page 4 of 16                                © ISO Properties, Inc., 2006                           CG 00 01 12 07       




                                                                                                                Ex. B - p.0026
      Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 130 of 385 PageID #:130



     (5) That particular part of real property on                 This exclusion does not apply to the loss of use
         which you or any contractors or subcontrac-              of other property arising out of sudden and ac-
         tors working directly or indirectly on your              cidental physical injury to "your product" or
         behalf are performing operations, if the                 "your work" after it has been put to its intended
         "property damage" arises out of those op-                use.
         erations; or                                         n. Recall Of Products, Work Or Impaired
     (6) That particular part of any property that               Property
         must be restored, repaired or replaced be-               Damages claimed for any loss, cost or ex-
         cause "your work" was incorrectly per-                   pense incurred by you or others for the loss of
         formed on it.                                            use, withdrawal, recall, inspection, repair, re-
     Paragraphs (1), (3) and (4) of this exclusion do             placement, adjustment, removal or disposal of:
     not apply to "property damage" (other than                  (1) "Your product";
     damage by fire) to premises, including the con-
     tents of such premises, rented to you for a pe-             (2) "Your work"; or
     riod of 7 or fewer consecutive days. A separate             (3) "Impaired property";
     limit of insurance applies to Damage To Prem-
                                                                  if such product, work, or property is withdrawn
     ises Rented To You as described in Section III
                                                                  or recalled from the market or from use by any
     – Limits Of Insurance.
                                                                  person or organization because of a known or
     Paragraph (2) of this exclusion does not apply               suspected defect, deficiency, inadequacy or
     if the premises are "your work" and were never               dangerous condition in it.
     occupied, rented or held for rental by you.
                                                              o. Personal And Advertising Injury
     Paragraphs (3), (4), (5) and (6) of this exclu-
                                                                  "Bodily injury" arising out of "personal and ad-
     sion do not apply to liability assumed under a
                                                                  vertising injury".
     sidetrack agreement.
                                                              p. Electronic Data
     Paragraph (6) of this exclusion does not apply
     to "property damage" included in the "products-              Damages arising out of the loss of, loss of use
     completed operations hazard".                                of, damage to, corruption of, inability to access,
                                                                  or inability to manipulate electronic data.
   k. Damage To Your Product
                                                                  As used in this exclusion, electronic data
     "Property damage" to "your product" arising out              means information, facts or programs stored as
     of it or any part of it.                                     or on, created or used on, or transmitted to or
   l. Damage To Your Work                                         from computer software, including systems and
     "Property damage" to "your work" arising out of              applications software, hard or floppy disks, CD-
     it or any part of it and included in the "products-          ROMS, tapes, drives, cells, data processing
     completed operations hazard".                                devices or any other media which are used
                                                                  with electronically controlled equipment.
     This exclusion does not apply if the damaged
     work or the work out of which the damage aris-           q. Distribution Of Material In Violation Of
     es was performed on your behalf by a subcon-                Statutes
     tractor.                                                     "Bodily injury" or "property damage" arising di-
  m. Damage To Impaired Property Or Property                      rectly or indirectly out of any action or omission
     Not Physically Injured                                       that violates or is alleged to violate:
     "Property damage" to "impaired property" or                 (1) The Telephone Consumer Protection Act
     property that has not been physically injured,                  (TCPA), including any amendment of or
     arising out of:                                                 addition to such law; or
     (1) A defect, deficiency, inadequacy or danger-             (2) The CAN-SPAM Act of 2003, including any
         ous condition in "your product" or "your                    amendment of or addition to such law; or
         work"; or                                               (3) Any statute, ordinance or regulation, other
     (2) A delay or failure by you or anyone acting                  than the TCPA or CAN-SPAM Act of 2003,
         on your behalf to perform a contract or                     that prohibits or limits the sending, transmit-
         agreement in accordance with its terms.                     ting, communicating or distribution of mate-
                                                                     rial or information.




CG 00 01 12 07                             © ISO Properties, Inc., 2006                              Page 5 of 16      




                                                                                                               Ex. B - p.0027
      Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 131 of 385 PageID #:131



   Exclusions c. through n. do not apply to damage             c. Material Published Prior To Policy Period
   by fire to premises while rented to you or tempo-               "Personal and advertising injury" arising out of
   rarily occupied by you with permission of the own-              oral or written publication of material whose
   er. A separate limit of insurance applies to this               first publication took place before the beginning
   coverage as described in Section III – Limits Of                of the policy period.
   Insurance.
                                                               d. Criminal Acts
COVERAGE B PERSONAL AND ADVERTISING
INJURY LIABILITY                                                   "Personal and advertising injury" arising out of
                                                                   a criminal act committed by or at the direction
1. Insuring Agreement                                              of the insured.
   a. We will pay those sums that the insured be-              e. Contractual Liability
      comes legally obligated to pay as damages
      because of "personal and advertising injury" to              "Personal and advertising injury" for which the
      which this insurance applies. We will have the               insured has assumed liability in a contract or
      right and duty to defend the insured against                 agreement. This exclusion does not apply to li-
      any "suit" seeking those damages. However,                   ability for damages that the insured would have
      we will have no duty to defend the insured                   in the absence of the contract or agreement.
      against any "suit" seeking damages for "per-              f. Breach Of Contract
      sonal and advertising injury" to which this in-
                                                                   "Personal and advertising injury" arising out of
      surance does not apply. We may, at our discre-
                                                                   a breach of contract, except an implied con-
      tion, investigate any offense and settle any                 tract to use another's advertising idea in your
      claim or "suit" that may result. But:
                                                                   "advertisement".
     (1) The amount we will pay for damages is
                                                               g. Quality Or Performance Of Goods – Failure
         limited as described in Section III – Limits
                                                                  To Conform To Statements
         Of Insurance; and
                                                                   "Personal and advertising injury" arising out of
     (2) Our right and duty to defend end when we                  the failure of goods, products or services to
         have used up the applicable limit of insur-
                                                                   conform with any statement of quality or per-
         ance in the payment of judgments or set-
                                                                   formance made in your "advertisement".
         tlements under Coverages A or B or medi-
         cal expenses under Coverage C.                        h. Wrong Description Of Prices
      No other obligation or liability to pay sums or              "Personal and advertising injury" arising out of
      perform acts or services is covered unless ex-               the wrong description of the price of goods,
      plicitly provided for under Supplementary Pay-               products or services stated in your "advertise-
      ments – Coverages A and B.                                   ment".
   b. This insurance applies to "personal and adver-            i. Infringement Of Copyright, Patent,
      tising injury" caused by an offense arising out              Trademark Or Trade Secret
      of your business but only if the offense was                 "Personal and advertising injury" arising out of
      committed in the "coverage territory" during the             the infringement of copyright, patent, trade-
      policy period.                                               mark, trade secret or other intellectual property
2. Exclusions                                                      rights. Under this exclusion, such other intellec-
                                                                   tual property rights do not include the use of
   This insurance does not apply to:                               another's advertising idea in your "advertise-
   a. Knowing Violation Of Rights Of Another                       ment".
      "Personal and advertising injury" caused by or               However, this exclusion does not apply to in-
      at the direction of the insured with the                     fringement, in your "advertisement", of copy-
      knowledge that the act would violate the rights              right, trade dress or slogan.
      of another and would inflict "personal and ad-
                                                                j. Insureds In Media And Internet Type
      vertising injury".                                           Businesses
   b. Material Published With Knowledge Of
                                                                   "Personal and advertising injury" committed by
      Falsity
                                                                   an insured whose business is:
      "Personal and advertising injury" arising out of
                                                                  (1) Advertising, broadcasting, publishing or
      oral or written publication of material, if done by
                                                                      telecasting;
      or at the direction of the insured with
      knowledge of its falsity.                                   (2) Designing or determining content of web-
                                                                      sites for others; or




Page 6 of 16                                © ISO Properties, Inc., 2006                           CG 00 01 12 07       




                                                                                                                Ex. B - p.0028
      Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 132 of 385 PageID #:132



     (3) An Internet search, access, content or                  (3) Insurrection, rebellion, revolution, usurped
         service provider.                                           power, or action taken by governmental au-
      However, this exclusion does not apply to Par-                 thority in hindering or defending against any
      agraphs 14.a., b. and c. of "personal and ad-                  of these.
      vertising injury" under the Definitions Section.        p. Distribution Of Material In Violation Of
      For the purposes of this exclusion, the placing            Statutes
      of frames, borders or links, or advertising, for            "Personal and advertising injury" arising direct-
      you or others anywhere on the Internet, is not              ly or indirectly out of any action or omission
      by itself, considered the business of advertis-             that violates or is alleged to violate:
      ing, broadcasting, publishing or telecasting.              (1) The Telephone Consumer Protection Act
   k. Electronic Chatrooms Or Bulletin Boards                        (TCPA), including any amendment of or
      "Personal and advertising injury" arising out of               addition to such law; or
      an electronic chatroom or bulletin board the in-           (2) The CAN-SPAM Act of 2003, including any
      sured hosts, owns, or over which the insured                   amendment of or addition to such law; or
      exercises control.                                         (3) Any statute, ordinance or regulation, other
   l. Unauthorized Use Of Another's Name Or                          than the TCPA or CAN-SPAM Act of 2003,
      Product                                                        that prohibits or limits the sending, transmit-
      "Personal and advertising injury" arising out of               ting, communicating or distribution of mate-
      the unauthorized use of another's name or                      rial or information.
      product in your e-mail address, domain name          COVERAGE C MEDICAL PAYMENTS
      or metatag, or any other similar tactics to mis-     1. Insuring Agreement
      lead another's potential customers.
                                                              a. We will pay medical expenses as described
  m. Pollution                                                   below for "bodily injury" caused by an accident:
      "Personal and advertising injury" arising out of           (1) On premises you own or rent;
      the actual, alleged or threatened discharge,
      dispersal, seepage, migration, release or es-              (2) On ways next to premises you own or rent;
      cape of "pollutants" at any time.                              or
   n. Pollution-Related                                          (3) Because of your operations;
      Any loss, cost or expense arising out of any:               provided that:
     (1) Request, demand, order or statutory or                     (a) The accident takes place in the "cover-
         regulatory requirement that any insured or                     age territory" and during the policy peri-
         others test for, monitor, clean up, remove,                    od;
         contain, treat, detoxify or neutralize, or in              (b) The expenses are incurred and reported
         any way respond to, or assess the effects                      to us within one year of the date of the
         of, "pollutants"; or                                           accident; and
     (2) Claim or suit by or on behalf of a govern-                 (c) The injured person submits to examina-
         mental authority for damages because of                        tion, at our expense, by physicians of
         testing for, monitoring, cleaning up, remov-                   our choice as often as we reasonably
         ing, containing, treating, detoxifying or neu-                 require.
         tralizing, or in any way responding to, or
                                                              b. We will make these payments regardless of
         assessing the effects of, "pollutants".                 fault. These payments will not exceed the ap-
   o. War                                                        plicable limit of insurance. We will pay reason-
      "Personal and advertising injury", however                 able expenses for:
      caused, arising, directly or indirectly, out of:           (1) First aid administered at the time of an
     (1) War, including undeclared or civil war;                     accident;
     (2) Warlike action by a military force, including           (2) Necessary medical, surgical, x-ray and
         action in hindering or defending against an                 dental services, including prosthetic devic-
         actual or expected attack, by any govern-                   es; and
         ment, sovereign or other authority using                (3) Necessary ambulance, hospital, profes-
         military personnel or other agents; or                      sional nursing and funeral services.




CG 00 01 12 07                             © ISO Properties, Inc., 2006                              Page 7 of 16      




                                                                                                               Ex. B - p.0029
      Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 133 of 385 PageID #:133



2. Exclusions                                                  f. Prejudgment interest awarded against the
   We will not pay expenses for "bodily injury":                  insured on that part of the judgment we pay. If
                                                                  we make an offer to pay the applicable limit of
   a. Any Insured                                                 insurance, we will not pay any prejudgment in-
      To any insured, except "volunteer workers".                 terest based on that period of time after the of-
                                                                  fer.
   b. Hired Person
                                                              g. All interest on the full amount of any judgment
      To a person hired to do work for or on behalf of
                                                                 that accrues after entry of the judgment and
      any insured or a tenant of any insured.
                                                                 before we have paid, offered to pay, or depos-
   c. Injury On Normally Occupied Premises                       ited in court the part of the judgment that is
      To a person injured on that part of premises               within the applicable limit of insurance.
      you own or rent that the person normally occu-          These payments will not reduce the limits of insur-
      pies.                                                   ance.
   d. Workers Compensation And Similar Laws                2. If we defend an insured against a "suit" and an
      To a person, whether or not an "employee" of            indemnitee of the insured is also named as a party
      any insured, if benefits for the "bodily injury"        to the "suit", we will defend that indemnitee if all of
      are payable or must be provided under a work-           the following conditions are met:
      ers' compensation or disability benefits law or a       a. The "suit" against the indemnitee seeks dam-
      similar law.                                               ages for which the insured has assumed the li-
   e. Athletics Activities                                       ability of the indemnitee in a contract or
                                                                 agreement that is an "insured contract";
      To a person injured while practicing, instructing
      or participating in any physical exercises or           b. This insurance applies to such liability as-
      games, sports, or athletic contests.                       sumed by the insured;
   f. Products-Completed Operations Hazard                    c. The obligation to defend, or the cost of the
                                                                 defense of, that indemnitee, has also been as-
      Included within the "products-completed opera-             sumed by the insured in the same "insured
      tions hazard".                                             contract";
   g. Coverage A Exclusions
                                                              d. The allegations in the "suit" and the information
      Excluded under Coverage A.                                 we know about the "occurrence" are such that
SUPPLEMENTARY PAYMENTS – COVERAGES A                             no conflict appears to exist between the inter-
AND B                                                            ests of the insured and the interests of the in-
                                                                 demnitee;
1. We will pay, with respect to any claim we investi-
   gate or settle, or any "suit" against an insured we        e. The indemnitee and the insured ask us to
   defend:                                                       conduct and control the defense of that indem-
                                                                 nitee against such "suit" and agree that we can
   a. All expenses we incur.                                     assign the same counsel to defend the insured
   b. Up to $250 for cost of bail bonds required                 and the indemnitee; and
      because of accidents or traffic law violations           f. The indemnitee:
      arising out of the use of any vehicle to which
      the Bodily Injury Liability Coverage applies. We           (1) Agrees in writing to:
      do not have to furnish these bonds.                           (a) Cooperate with us in the investigation,
   c. The cost of bonds to release attachments, but                     settlement or defense of the "suit";
      only for bond amounts within the applicable                   (b) Immediately send us copies of any
      limit of insurance. We do not have to furnish                     demands, notices, summonses or legal
      these bonds.                                                      papers received in connection with the
   d. All reasonable expenses incurred by the in-                       "suit";
      sured at our request to assist us in the investi-             (c) Notify any other insurer whose coverage
      gation or defense of the claim or "suit", includ-                 is available to the indemnitee; and
      ing actual loss of earnings up to $250 a day
                                                                    (d) Cooperate with us with respect to coor-
      because of time off from work.
                                                                        dinating other applicable insurance
   e. All court costs taxed against the insured in the                  available to the indemnitee; and
      "suit". However, these payments do not include
                                                                 (2) Provides us with written authorization to:
      attorneys' fees or attorneys' expenses taxed
      against the insured.                                          (a) Obtain records and other information
                                                                        related to the "suit"; and




Page 8 of 16                               © ISO Properties, Inc., 2006                            CG 00 01 12 07       




                                                                                                               Ex. B - p.0030
      Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 134 of 385 PageID #:134



         (b) Conduct and control the defense of the        2. Each of the following is also an insured:
             indemnitee in such "suit".                       a. Your "volunteer workers" only while performing
   So long as the above conditions are met, attor-               duties related to the conduct of your business,
   neys' fees incurred by us in the defense of that in-          or your "employees", other than either your
   demnitee, necessary litigation expenses incurred              "executive officers" (if you are an organization
   by us and necessary litigation expenses incurred              other than a partnership, joint venture or limited
   by the indemnitee at our request will be paid as              liability company) or your managers (if you are
   Supplementary Payments. Notwithstanding the                   a limited liability company), but only for acts
   provisions of Paragraph 2.b.(2) of Section I –                within the scope of their employment by you or
   Coverage A – Bodily Injury And Property Damage                while performing duties related to the conduct
   Liability, such payments will not be deemed to be             of your business. However, none of these "em-
   damages for "bodily injury" and "property damage"             ployees" or "volunteer workers" are insureds
   and will not reduce the limits of insurance.                  for:
   Our obligation to defend an insured's indemnitee              (1) "Bodily injury" or "personal and advertising
   and to pay for attorneys' fees and necessary litiga-              injury":
   tion expenses as Supplementary Payments ends                     (a) To you, to your partners or members (if
   when we have used up the applicable limit of in-                     you are a partnership or joint venture),
   surance in the payment of judgments or settle-                       to your members (if you are a limited li-
   ments or the conditions set forth above, or the                      ability company), to a co-"employee"
   terms of the agreement described in Paragraph f.                     while in the course of his or her em-
   above, are no longer met.                                            ployment or performing duties related to
SECTION II – WHO IS AN INSURED                                          the conduct of your business, or to your
1. If you are designated in the Declarations as:                        other "volunteer workers" while perform-
                                                                        ing duties related to the conduct of your
   a. An individual, you and your spouse are in-                        business;
      sureds, but only with respect to the conduct of
      a business of which you are the sole owner.                   (b) To the spouse, child, parent, brother or
                                                                        sister of that co-"employee" or "volun-
   b. A partnership or joint venture, you are an in-                    teer worker" as a consequence of Para-
      sured. Your members, your partners, and their                     graph (1)(a) above;
      spouses are also insureds, but only with re-
      spect to the conduct of your business.                        (c) For which there is any obligation to
                                                                        share damages with or repay someone
   c. A limited liability company, you are an insured.                  else who must pay damages because of
      Your members are also insureds, but only with                     the injury described in Paragraphs (1)(a)
      respect to the conduct of your business. Your                     or (b) above; or
      managers are insureds, but only with respect
      to their duties as your managers.                             (d) Arising out of his or her providing or
                                                                        failing to provide professional health
   d. An organization other than a partnership, joint                   care services.
      venture or limited liability company, you are an
      insured. Your "executive officers" and directors           (2) "Property damage" to property:
      are insureds, but only with respect to their du-              (a) Owned, occupied or used by,
      ties as your officers or directors. Your stock-               (b) Rented to, in the care, custody or con-
      holders are also insureds, but only with respect                  trol of, or over which physical control is
      to their liability as stockholders.                               being exercised for any purpose by
   e. A trust, you are an insured. Your trustees are                 you, any of your "employees", "volunteer
      also insureds, but only with respect to their du-              workers", any partner or member (if you are
      ties as trustees.                                              a partnership or joint venture), or any mem-
                                                                     ber (if you are a limited liability company).




CG 00 01 12 07                             © ISO Properties, Inc., 2006                             Page 9 of 16      




                                                                                                              Ex. B - p.0031
       Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 135 of 385 PageID #:135



   b. Any person (other than your "employee" or              3. The Products-Completed Operations Aggregate
      "volunteer worker"), or any organization while            Limit is the most we will pay under Coverage A for
      acting as your real estate manager.                       damages because of "bodily injury" and "property
   c. Any person or organization having proper                  damage" included in the "products-completed op-
      temporary custody of your property if you die,            erations hazard".
      but only:                                              4. Subject to Paragraph 2. above, the Personal and
      (1) With respect to liability arising out of the          Advertising Injury Limit is the most we will pay un-
          maintenance or use of that property; and              der Coverage B for the sum of all damages be-
                                                                cause of all "personal and advertising injury" sus-
      (2) Until your legal representative has been              tained by any one person or organization.
          appointed.
                                                             5. Subject to Paragraph 2. or 3. above, whichever
   d. Your legal representative if you die, but only            applies, the Each Occurrence Limit is the most we
      with respect to duties as such. That repre-               will pay for the sum of:
      sentative will have all your rights and duties
      under this Coverage Part.                                 a. Damages under Coverage A; and
3. Any organization you newly acquire or form, other            b. Medical expenses under Coverage C
   than a partnership, joint venture or limited liability       because of all "bodily injury" and "property dam-
   company, and over which you maintain ownership               age" arising out of any one "occurrence".
   or majority interest, will qualify as a Named In-         6. Subject to Paragraph 5. above, the Damage To
   sured if there is no other similar insurance availa-         Premises Rented To You Limit is the most we will
   ble to that organization. However:                           pay under Coverage A for damages because of
   a. Coverage under this provision is afforded only            "property damage" to any one premises, while
      until the 90th day after you acquire or form the          rented to you, or in the case of damage by fire,
      organization or the end of the policy period,             while rented to you or temporarily occupied by you
      whichever is earlier;                                     with permission of the owner.
   b. Coverage A does not apply to "bodily injury" or        7. Subject to Paragraph 5. above, the Medical Ex-
      "property damage" that occurred before you                pense Limit is the most we will pay under Cover-
      acquired or formed the organization; and                  age C for all medical expenses because of "bodily
   c. Coverage B does not apply to "personal and                injury" sustained by any one person.
      advertising injury" arising out of an offense          The Limits of Insurance of this Coverage Part apply
      committed before you acquired or formed the            separately to each consecutive annual period and to
      organization.                                          any remaining period of less than 12 months, starting
No person or organization is an insured with respect         with the beginning of the policy period shown in the
to the conduct of any current or past partnership, joint     Declarations, unless the policy period is extended
venture or limited liability company that is not shown       after issuance for an additional period of less than 12
as a Named Insured in the Declarations.                      months. In that case, the additional period will be
                                                             deemed part of the last preceding period for purposes
SECTION III – LIMITS OF INSURANCE                            of determining the Limits of Insurance.
1. The Limits of Insurance shown in the Declarations         SECTION IV – COMMERCIAL GENERAL LIABILITY
   and the rules below fix the most we will pay re-          CONDITIONS
   gardless of the number of:
                                                             1. Bankruptcy
   a. Insureds;
                                                                Bankruptcy or insolvency of the insured or of the
   b. Claims made or "suits" brought; or                        insured's estate will not relieve us of our obliga-
   c. Persons or organizations making claims or                 tions under this Coverage Part.
      bringing "suits".                                      2. Duties In The Event Of Occurrence, Offense,
2. The General Aggregate Limit is the most we will              Claim Or Suit
   pay for the sum of:                                          a. You must see to it that we are notified as soon
   a. Medical expenses under Coverage C;                           as practicable of an "occurrence" or an offense
                                                                   which may result in a claim. To the extent pos-
   b. Damages under Coverage A, except damages
                                                                   sible, notice should include:
      because of "bodily injury" or "property damage"
      included in the "products-completed operations               (1) How, when and where the "occurrence" or
      hazard"; and                                                     offense took place;
   c. Damages under Coverage B.                                    (2) The names and addresses of any injured
                                                                       persons and witnesses; and




Page 10 of 16                                © ISO Properties, Inc., 2006                          CG 00 01 12 07      




                                                                                                               Ex. B - p.0032
      Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 136 of 385 PageID #:136



     (3) The nature and location of any injury or            4. Other Insurance
         damage arising out of the "occurrence" or              If other valid and collectible insurance is available
         offense.                                               to the insured for a loss we cover under Coverag-
   b. If a claim is made or "suit" is brought against           es A or B of this Coverage Part, our obligations
      any insured, you must:                                    are limited as follows:
     (1) Immediately record the specifics of the                a. Primary Insurance
         claim or "suit" and the date received; and                 This insurance is primary except when Para-
     (2) Notify us as soon as practicable.                          graph b. below applies. If this insurance is pri-
      You must see to it that we receive written no-                mary, our obligations are not affected unless
      tice of the claim or "suit" as soon as practica-              any of the other insurance is also primary.
      ble.                                                          Then, we will share with all that other insur-
                                                                    ance by the method described in Paragraph c.
   c. You and any other involved insured must:                      below.
     (1) Immediately send us copies of any de-                  b. Excess Insurance
         mands, notices, summonses or legal pa-
         pers received in connection with the claim                (1) This insurance is excess over:
         or "suit";                                                   (a) Any of the other insurance, whether
     (2) Authorize us to obtain records and other                         primary, excess, contingent or on any
         information;                                                     other basis:
     (3) Cooperate with us in the investigation or                           (i) That is Fire, Extended Coverage,
         settlement of the claim or defense against                              Builder's Risk, Installation Risk or
         the "suit"; and                                                         similar coverage for "your work";
     (4) Assist us, upon our request, in the en-                            (ii) That is Fire insurance for premises
         forcement of any right against any person                               rented to you or temporarily occu-
         or organization which may be liable to the                              pied by you with permission of the
         insured because of injury or damage to                                  owner;
         which this insurance may also apply.                               (iii) That is insurance purchased by you
   d. No insured will, except at that insured's own                               to cover your liability as a tenant for
      cost, voluntarily make a payment, assume any                                "property damage" to premises rent-
      obligation, or incur any expense, other than for                            ed to you or temporarily occupied by
      first aid, without our consent.                                             you with permission of the owner; or
3. Legal Action Against Us                                                  (iv) If the loss arises out of the mainte-
                                                                                 nance or use of aircraft, "autos" or
   No person or organization has a right under this                              watercraft to the extent not subject to
   Coverage Part:                                                                Exclusion g. of Section I – Coverage
   a. To join us as a party or otherwise bring us into                           A – Bodily Injury And Property Dam-
      a "suit" asking for damages from an insured; or                            age Liability.
   b. To sue us on this Coverage Part unless all of                   (b) Any other primary insurance available to
      its terms have been fully complied with.                            you covering liability for damages aris-
                                                                          ing out of the premises or operations, or
   A person or organization may sue us to recover on
   an agreed settlement or on a final judgment                            the products and completed operations,
                                                                          for which you have been added as an
   against an insured; but we will not be liable for
                                                                          additional insured by attachment of an
   damages that are not payable under the terms of
   this Coverage Part or that are in excess of the ap-                    endorsement.
   plicable limit of insurance. An agreed settlement               (2) When this insurance is excess, we will have
   means a settlement and release of liability signed                  no duty under Coverages A or B to defend
   by us, the insured and the claimant or the claim-                   the insured against any "suit" if any other
   ant's legal representative.                                         insurer has a duty to defend the insured
                                                                       against that "suit". If no other insurer de-
                                                                       fends, we will undertake to do so, but we
                                                                       will be entitled to the insured's rights
                                                                       against all those other insurers.




CG 00 01 12 07                               © ISO Properties, Inc., 2006                                Page 11 of 16      




                                                                                                                   Ex. B - p.0033
      Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 137 of 385 PageID #:137



     (3) When this insurance is excess over other              c. We have issued this policy in reliance upon
         insurance, we will pay only our share of the             your representations.
         amount of the loss, if any, that exceeds the       7. Separation Of Insureds
         sum of:
                                                               Except with respect to the Limits of Insurance, and
         (a) The total amount that all such other              any rights or duties specifically assigned in this
             insurance would pay for the loss in the           Coverage Part to the first Named Insured, this in-
             absence of this insurance; and                    surance applies:
         (b) The total of all deductible and self-             a. As if each Named Insured were the only
             insured amounts under all that other in-             Named Insured; and
             surance.
                                                               b. Separately to each insured against whom claim
     (4) We will share the remaining loss, if any,                is made or "suit" is brought.
         with any other insurance that is not de-
         scribed in this Excess Insurance provision         8. Transfer Of Rights Of Recovery Against Others
         and was not bought specifically to apply in           To Us
         excess of the Limits of Insurance shown in            If the insured has rights to recover all or part of
         the Declarations of this Coverage Part.               any payment we have made under this Coverage
   c. Method Of Sharing                                        Part, those rights are transferred to us. The in-
                                                               sured must do nothing after loss to impair them. At
      If all of the other insurance permits contribution       our request, the insured will bring "suit" or transfer
      by equal shares, we will follow this method al-          those rights to us and help us enforce them.
      so. Under this approach each insurer contrib-
      utes equal amounts until it has paid its applica-     9. When We Do Not Renew
      ble limit of insurance or none of the loss               If we decide not to renew this Coverage Part, we
      remains, whichever comes first.                          will mail or deliver to the first Named Insured
      If any of the other insurance does not permit            shown in the Declarations written notice of the
      contribution by equal shares, we will contribute         nonrenewal not less than 30 days before the expi-
      by limits. Under this method, each insurer's             ration date.
      share is based on the ratio of its applicable lim-       If notice is mailed, proof of mailing will be sufficient
      it of insurance to the total applicable limits of        proof of notice.
      insurance of all insurers.
                                                            SECTION V – DEFINITIONS
5. Premium Audit
                                                            1. "Advertisement" means a notice that is broadcast
   a. We will compute all premiums for this Cover-             or published to the general public or specific mar-
      age Part in accordance with our rules and                ket segments about your goods, products or ser-
      rates.                                                   vices for the purpose of attracting customers or
   b. Premium shown in this Coverage Part as ad-               supporters. For the purposes of this definition:
      vance premium is a deposit premium only. At              a. Notices that are published include material
      the close of each audit period we will compute              placed on the Internet or on similar electronic
      the earned premium for that period and send                 means of communication; and
      notice to the first Named Insured. The due date
                                                               b. Regarding web-sites, only that part of a web-
      for audit and retrospective premiums is the
                                                                  site that is about your goods, products or ser-
      date shown as the due date on the bill. If the
                                                                  vices for the purposes of attracting customers
      sum of the advance and audit premiums paid                  or supporters is considered an advertisement.
      for the policy period is greater than the earned
      premium, we will return the excess to the first       2. "Auto" means:
      Named Insured.                                           a. A land motor vehicle, trailer or semitrailer de-
   c. The first Named Insured must keep records of                signed for travel on public roads, including any
      the information we need for premium computa-                attached machinery or equipment; or
      tion, and send us copies at such times as we             b. Any other land vehicle that is subject to a com-
      may request.                                                pulsory or financial responsibility law or other
6. Representations                                                motor vehicle insurance law in the state where
                                                                  it is licensed or principally garaged.
   By accepting this policy, you agree:
                                                               However, "auto" does not include "mobile equip-
   a. The statements in the Declarations are accu-             ment".
      rate and complete;
   b. Those statements are based upon representa-
      tions you made to us; and



Page 12 of 16                               © ISO Properties, Inc., 2006                             CG 00 01 12 07       




                                                                                                                 Ex. B - p.0034
      Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 138 of 385 PageID #:138



3. "Bodily injury" means bodily injury, sickness or         9. "Insured contract" means:
   disease sustained by a person, including death re-          a. A contract for a lease of premises. However,
   sulting from any of these at any time.                         that portion of the contract for a lease of prem-
4. "Coverage territory" means:                                    ises that indemnifies any person or organiza-
   a. The United States of America (including its                 tion for damage by fire to premises while rent-
      territories and possessions), Puerto Rico and               ed to you or temporarily occupied by you with
      Canada;                                                     permission of the owner is not an "insured con-
                                                                  tract";
   b. International waters or airspace, but only if the
      injury or damage occurs in the course of travel          b. A sidetrack agreement;
      or transportation between any places included            c. Any easement or license agreement, except in
      in Paragraph a. above; or                                   connection with construction or demolition op-
   c. All other parts of the world if the injury or dam-          erations on or within 50 feet of a railroad;
      age arises out of:                                       d. An obligation, as required by ordinance, to
     (1) Goods or products made or sold by you in                 indemnify a municipality, except in connection
         the territory described in Paragraph a.                  with work for a municipality;
         above;                                                e. An elevator maintenance agreement;
     (2) The activities of a person whose home is in            f. That part of any other contract or agreement
         the territory described in Paragraph a.                   pertaining to your business (including an in-
         above, but is away for a short time on your               demnification of a municipality in connection
         business; or                                              with work performed for a municipality) under
     (3) "Personal and advertising injury" offenses                which you assume the tort liability of another
         that take place through the Internet or simi-             party to pay for "bodily injury" or "property
         lar electronic means of communication                     damage" to a third person or organization. Tort
                                                                   liability means a liability that would be imposed
   provided the insured's responsibility to pay dam-               by law in the absence of any contract or
   ages is determined in a "suit" on the merits, in the            agreement.
   territory described in Paragraph a. above or in a
   settlement we agree to.                                         Paragraph f. does not include that part of any
                                                                   contract or agreement:
5. "Employee" includes a "leased worker". "Employ-
   ee" does not include a "temporary worker".                     (1) That indemnifies a railroad for "bodily injury"
                                                                      or "property damage" arising out of con-
6. "Executive officer" means a person holding any of                  struction or demolition operations, within 50
   the officer positions created by your charter, con-                feet of any railroad property and affecting
   stitution, by-laws or any other similar governing                  any railroad bridge or trestle, tracks, road-
   document.                                                          beds, tunnel, underpass or crossing;
7. "Hostile fire" means one which becomes uncon-                  (2) That indemnifies an architect, engineer or
   trollable or breaks out from where it was intended                 surveyor for injury or damage arising out of:
   to be.
                                                                     (a) Preparing, approving, or failing to pre-
8. "Impaired property" means tangible property, other                    pare or approve, maps, shop drawings,
   than "your product" or "your work", that cannot be                    opinions, reports, surveys, field orders,
   used or is less useful because:                                       change orders or drawings and specifi-
   a. It incorporates "your product" or "your work"                      cations; or
      that is known or thought to be defective, defi-                (b) Giving directions or instructions, or
      cient, inadequate or dangerous; or                                 failing to give them, if that is the primary
   b. You have failed to fulfill the terms of a contract                 cause of the injury or damage; or
      or agreement;                                               (3) Under which the insured, if an architect,
   if such property can be restored to use by the re-                 engineer or surveyor, assumes liability for
   pair, replacement, adjustment or removal of "your                  an injury or damage arising out of the in-
   product" or "your work" or your fulfilling the terms               sured's rendering or failure to render pro-
   of the contract or agreement.                                      fessional services, including those listed in
                                                                      (2) above and supervisory, inspection, ar-
                                                                      chitectural or engineering activities.




CG 00 01 12 07                              © ISO Properties, Inc., 2006                             Page 13 of 16      




                                                                                                               Ex. B - p.0035
      Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 139 of 385 PageID #:139



10. "Leased worker" means a person leased to you by                 However, self-propelled vehicles with the fol-
    a labor leasing firm under an agreement between                 lowing types of permanently attached equip-
    you and the labor leasing firm, to perform duties               ment are not "mobile equipment" but will be
    related to the conduct of your business. "Leased                considered "autos":
    worker" does not include a "temporary worker".                 (1) Equipment designed primarily for:
11. "Loading or unloading" means the handling of                      (a) Snow removal;
    property:
                                                                      (b) Road maintenance, but not construction
   a. After it is moved from the place where it is                        or resurfacing; or
      accepted for movement into or onto an aircraft,
      watercraft or "auto";                                           (c) Street cleaning;
   b. While it is in or on an aircraft, watercraft or              (2) Cherry pickers and similar devices mounted
      "auto"; or                                                       on automobile or truck chassis and used to
                                                                       raise or lower workers; and
   c. While it is being moved from an aircraft, water-
      craft or "auto" to the place where it is finally de-         (3) Air compressors, pumps and generators,
      livered;                                                         including spraying, welding, building clean-
                                                                       ing, geophysical exploration, lighting and
   but "loading or unloading" does not include the                     well servicing equipment.
   movement of property by means of a mechanical
   device, other than a hand truck, that is not at-             However, "mobile equipment" does not include
   tached to the aircraft, watercraft or "auto".                any land vehicles that are subject to a compulsory
                                                                or financial responsibility law or other motor vehi-
12. "Mobile equipment" means any of the following               cle insurance law in the state where it is licensed
    types of land vehicles, including any attached ma-          or principally garaged. Land vehicles subject to a
    chinery or equipment:                                       compulsory or financial responsibility law or other
   a. Bulldozers, farm machinery, forklifts and other           motor vehicle insurance law are considered "au-
      vehicles designed for use principally off public          tos".
      roads;                                                 13. "Occurrence" means an accident, including con-
   b. Vehicles maintained for use solely on or next to           tinuous or repeated exposure to substantially the
      premises you own or rent;                                  same general harmful conditions.
   c. Vehicles that travel on crawler treads;                14. "Personal and advertising injury" means injury,
   d. Vehicles, whether self-propelled or not, main-             including consequential "bodily injury", arising out
      tained primarily to provide mobility to perma-             of one or more of the following offenses:
      nently mounted:                                           a. False arrest, detention or imprisonment;
      (1) Power cranes, shovels, loaders, diggers or            b. Malicious prosecution;
          drills; or                                            c. The wrongful eviction from, wrongful entry into,
      (2) Road construction or resurfacing equipment               or invasion of the right of private occupancy of
          such as graders, scrapers or rollers;                    a room, dwelling or premises that a person oc-
   e. Vehicles not described in Paragraph a., b., c.               cupies, committed by or on behalf of its owner,
      or d. above that are not self-propelled and are              landlord or lessor;
      maintained primarily to provide mobility to per-          d. Oral or written publication, in any manner, of
      manently attached equipment of the following                 material that slanders or libels a person or or-
      types:                                                       ganization or disparages a person's or organi-
      (1) Air compressors, pumps and generators,                   zation's goods, products or services;
          including spraying, welding, building clean-          e. Oral or written publication, in any manner, of
          ing, geophysical exploration, lighting and               material that violates a person's right of priva-
          well servicing equipment; or                             cy;
      (2) Cherry pickers and similar devices used to             f. The use of another's advertising idea in your
          raise or lower workers;                                   "advertisement"; or
    f. Vehicles not described in Paragraph a., b., c.           g. Infringing upon another's copyright, trade dress
       or d. above maintained primarily for purposes               or slogan in your "advertisement".
       other than the transportation of persons or car-
       go.




Page 14 of 16                                © ISO Properties, Inc., 2006                           CG 00 01 12 07      




                                                                                                                Ex. B - p.0036
      Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 140 of 385 PageID #:140



15. "Pollutants" mean any solid, liquid, gaseous or            b. Loss of use of tangible property that is not
    thermal irritant or contaminant, including smoke,             physically injured. All such loss of use shall be
    vapor, soot, fumes, acids, alkalis, chemicals and             deemed to occur at the time of the "occur-
    waste. Waste includes materials to be recycled,               rence" that caused it.
    reconditioned or reclaimed.                                For the purposes of this insurance, electronic data
16. "Products-completed operations hazard":                    is not tangible property.
   a. Includes all "bodily injury" and "property dam-          As used in this definition, electronic data means
      age" occurring away from premises you own or             information, facts or programs stored as or on,
      rent and arising out of "your product" or "your          created or used on, or transmitted to or from com-
      work" except:                                            puter software, including systems and applications
     (1) Products that are still in your physical pos-         software, hard or floppy disks, CD-ROMS, tapes,
         session; or                                           drives, cells, data processing devices or any other
                                                               media which are used with electronically controlled
     (2) Work that has not yet been completed or               equipment.
         abandoned. However, "your work" will be
         deemed completed at the earliest of the fol-       18. "Suit" means a civil proceeding in which damages
         lowing times:                                          because of "bodily injury", "property damage" or
                                                                "personal and advertising injury" to which this in-
         (a) When all of the work called for in your            surance applies are alleged. "Suit" includes:
             contract has been completed.
                                                               a. An arbitration proceeding in which such dam-
         (b) When all of the work to be done at the               ages are claimed and to which the insured
             job site has been completed if your con-             must submit or does submit with our consent;
             tract calls for work at more than one job            or
             site.
                                                               b. Any other alternative dispute resolution pro-
         (c) When that part of the work done at a job             ceeding in which such damages are claimed
             site has been put to its intended use by             and to which the insured submits with our con-
             any person or organization other than                sent.
             another contractor or subcontractor
             working on the same project.                   19. "Temporary worker" means a person who is fur-
                                                                nished to you to substitute for a permanent "em-
          Work that may need service, maintenance,              ployee" on leave or to meet seasonal or short-term
          correction, repair or replacement, but which          workload conditions.
          is otherwise complete, will be treated as
          completed.                                        20. "Volunteer worker" means a person who is not
                                                                your "employee", and who donates his or her work
   b. Does not include "bodily injury" or "property             and acts at the direction of and within the scope of
      damage" arising out of:                                   duties determined by you, and is not paid a fee,
     (1) The transportation of property, unless the             salary or other compensation by you or anyone
         injury or damage arises out of a condition in          else for their work performed for you.
         or on a vehicle not owned or operated by           21. "Your product":
         you, and that condition was created by the
         "loading or unloading" of that vehicle by any         a. Means:
         insured;                                                 (1) Any goods or products, other than real
     (2) The existence of tools, uninstalled equip-                   property, manufactured, sold, handled, dis-
         ment or abandoned or unused materials; or                    tributed or disposed of by:
     (3) Products or operations for which the classi-                (a) You;
         fication, listed in the Declarations or in a                (b) Others trading under your name; or
         policy schedule, states that products-                      (c) A person or organization whose busi-
         completed operations are subject to the                         ness or assets you have acquired; and
         General Aggregate Limit.
                                                                  (2) Containers (other than vehicles), materials,
17. "Property damage" means:                                          parts or equipment furnished in connection
   a. Physical injury to tangible property, including                 with such goods or products.
      all resulting loss of use of that property. All          b. Includes:
      such loss of use shall be deemed to occur at
      the time of the physical injury that caused it; or          (1) Warranties or representations made at any
                                                                      time with respect to the fitness, quality, du-
                                                                      rability, performance or use of "your prod-
                                                                      uct"; and




CG 00 01 12 07                              © ISO Properties, Inc., 2006                            Page 15 of 16      




                                                                                                               Ex. B - p.0037
      Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 141 of 385 PageID #:141



      (2) The providing of or failure to provide warn-
          ings or instructions.
   c. Does not include vending machines or other
      property rented to or located for the use of oth-
      ers but not sold.
22. "Your work":
   a. Means:
      (1) Work or operations performed by you or on
          your behalf; and
      (2) Materials, parts or equipment furnished in
          connection with such work or operations.
   b. Includes:
      (1) Warranties or representations made at any
          time with respect to the fitness, quality, du-
          rability, performance or use of "your work",
          and
      (2) The providing of or failure to provide warn-
          ings or instructions.




Page 16 of 16                               © ISO Properties, Inc., 2006    CG 00 01 12 07     




                                                                                       Ex. B - p.0038
      Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 142 of 385 PageID #:142


                                                                            COMMERCIAL GENERAL LIABILITY
                                                                                           CG 00 68 05 09

      RECORDING AND DISTRIBUTION OF MATERIAL OR
      INFORMATION IN VIOLATION OF LAW EXCLUSION
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART

A. Exclusion q. of Paragraph 2. Exclusions of Sec-          B. Exclusion p. of Paragraph 2. Exclusions of Sec-
   tion I – Coverage A – Bodily Injury And Proper-             tion I – Coverage B – Personal And Advertising
   ty Damage Liability is replaced by the following:           Injury Liability is replaced by the following:
   2. Exclusions                                               2. Exclusions
       This insurance does not apply to:                           This insurance does not apply to:
       q. Recording And Distribution Of Material                   p. Recording And Distribution Of Material
           Or Information In Violation Of Law                          Or Information In Violation Of Law
           "Bodily injury" or "property damage" arising                "Personal and advertising injury" arising di-
           directly or indirectly out of any action or                 rectly or indirectly out of any action or omis-
           omission that violates or is alleged to vi-                 sion that violates or is alleged to violate:
           olate:                                                     (1) The Telephone Consumer Protection
          (1) The Telephone Consumer Protection                           Act (TCPA), including any amendment
               Act (TCPA), including any amendment                        of or addition to such law;
               of or addition to such law;                            (2) The CAN-SPAM Act of 2003, including
          (2) The CAN-SPAM Act of 2003, including                         any amendment of or addition to such
               any amendment of or addition to such                       law;
               law;                                                   (3) The Fair Credit Reporting Act (FCRA),
         (3) The Fair Credit Reporting Act (FCRA),                        and any amendment of or addition to
             and any amendment of or addition to                          such law, including the Fair and Accu-
             such law, including the Fair and Accu-                       rate Credit Transaction Act (FACTA); or
             rate Credit Transaction Act (FACTA); or                  (4) Any federal, state or local statute, ordin-
         (4) Any federal, state or local statute, ordin-                  ance or regulation, other than the TCPA,
             ance or regulation, other than the TCPA,                     CAN-SPAM Act of 2003 or FCRA and
             CAN-SPAM Act of 2003 or FCRA and                             their amendments and additions, that
             their amendments and additions, that                         addresses, prohibits, or limits the print-
             addresses, prohibits, or limits the print-                   ing, dissemination, disposal, collecting,
             ing, dissemination, disposal, collecting,                    recording, sending, transmitting, com-
             recording, sending, transmitting, com-                       municating or distribution of material or
             municating or distribution of material or                    information.
             information.




CG 00 68 05 09                        © Insurance Services Office, Inc., 2008                           Page 1 of 1      




                                                                                                                Ex. B - p.0039
Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 143 of 385 PageID #:143




                                                                                 Ex. B - p.0040
       Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 144 of 385 PageID #:144


                                                                            COMMERCIAL GENERAL LIABILITY
                                                                                           CG 20 33 07 04

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

    ADDITIONAL INSURED – OWNERS, LESSEES OR
     CONTRACTORS – AUTOMATIC STATUS WHEN
  REQUIRED IN CONSTRUCTION AGREEMENT WITH YOU
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART

A. Section II – Who Is An Insured is amended to              B. With respect to the insurance afforded to these
   include as an additional insured any person or or-           additional insureds, the following additional exclu-
   ganization for whom you are performing opera-                sions apply:
   tions when you and such person or organization               This insurance does not apply to:
   have agreed in writing in a contract or agreement
   that such person or organization be added as an              1. "Bodily injury", "property damage" or "personal
   additional insured on your policy. Such person or               and advertising injury" arising out of the ren-
   organization is an additional insured only with re-             dering of, or the failure to render, any profes-
   spect to liability for "bodily injury", "property dam-          sional architectural, engineering or surveying
   age" or "personal and advertising injury" caused,               services, including:
   in whole or in part, by:                                         a. The preparing, approving, or failing to pre-
   1. Your acts or omissions; or                                       pare or approve, maps, shop drawings,
                                                                       opinions, reports, surveys, field orders,
   2. The acts or omissions of those acting on your                    change orders or drawings and specifica-
       behalf;                                                         tions; or
   in the performance of your ongoing operations for               b. Supervisory, inspection, architectural or
   the additional insured.                                             engineering activities.
   A person's or organization's status as an addi-              2. "Bodily injury" or "property damage" occurring
   tional insured under this endorsement ends when                 after:
   your operations for that additional insured are
   completed.                                                       a. All work, including materials, parts or
                                                                       equipment furnished in connection with
                                                                       such work, on the project (other than ser-
                                                                       vice, maintenance or repairs) to be per-
                                                                       formed by or on behalf of the additional in-
                                                                       sured(s) at the location of the covered
                                                                       operations has been completed; or
                                                                   b. That portion of "your work" out of which the
                                                                       injury or damage arises has been put to its
                                                                       intended use by any person or organization
                                                                       other than another contractor or subcon-
                                                                       tractor engaged in performing operations
                                                                       for a principal as a part of the same project.




CG 20 33 07 04                               © ISO Properties, Inc., 2004                               Page 1 of 1     




                                                                                                                Ex. B - p.0041
          Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 145 of 385 PageID #:145
POLICY NUMBER:         BCS0024150                                                   COMMERCIAL GENERAL LIABILITY
                                                                                                    CG 21 16 07 98

                 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                   EXCLUSION - DESIGNATED PROFESSIONAL SERVICES

This endorsement modifies insurance provided under the following:

    COMMERCIAL GENERAL LIABILITY COVERAGE PART


                                                         SCHEDULE

Description Of Professional Services:

ALL PROFESSIONAL SERVICES OF ANY INSURED




(If no entry appears above, information required to complete this endorsement will be shown in the Declarations as applica-
ble to this endorsement.)

With respect to any professional services shown in the Schedule, the following exclusion is added to Paragraph 2., Exclu-
sions of Section I - Coverage A - Bodily Injury And Property Damage Liability and Paragraph 2., Exclusions of
Section I - Coverage B - Personal And Advertising Injury Liability:

This insurance does not apply to "bodily injury", "property damage" or "personal and advertising injury" due to the rendering of
or failure to render any professional service.




CG 21 16 07 98                          Copyright, Insurance Services Office, Inc., 1997                        Page 1 of 1
                                                          Home Office Copy




                                                                                                                        Ex. B - p.0042
       Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 146 of 385 PageID #:146


POLICY NUMBER:      BCS0024150                                                     COMMERCIAL GENERAL LIABILITY
                                                                                                  CG 21 35 10 01

        THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

      EXCLUSION - COVERAGE C - MEDICAL PAYMENTS
This endorsement modifies insurance provided under the following:

    COMMERCIAL GENERAL LIABILITY COVERAGE PART


                                                  SCHEDULE

Description And Location Of Premises Or Classification:
ALL PREMISES AND CLASSIFICATIONS




(If no entry appears above, information required to complete this endorsement will be shown in the Declarations
as applicable to this endorsement.)


With respect to any premises or classification shown                  2. The following is added to Section I - Supple-
in the Schedule:                                                         mentary Payments:
    1. Section I - Coverage C - Medical Payments                         h. Expenses incurred by the insured for first
       does not apply and none of the references to it                      aid administered to others at the time of an
       in the Coverage Part apply: and                                      accident for "bodily injury" to which this in-
                                                                            surance applies.




CG 21 35 10 01                               ISO Properties, Inc., 2000                                       Page 1 of 1
                                                   Home Office Copy




                                                                                                                     Ex. B - p.0043
            Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 147 of 385 PageID #:147

POLICY NUMBER:         BCS0024150                                                   COMMERCIAL GENERAL LIABILITY
                                                                                                    CG 21 44 07 98

                  THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                           LIMITATION OF COVERAGE TO DESIGNATED
                                    PREMISES OR PROJECT


This endorsement modifies insurance provided under the following:

    COMMERCIAL GENERAL LIABILITY COVERAGE PART


                                                         SCHEDULE

Premises:

PER SCHEDULE OF LOCATIONS




Project:

N/A




(If no entry appears above, information required to complete this endorsement will be shown in the Declarations as applica-
ble to this endorsement.)

This insurance applies only to "bodily injury", "property damage", "personal and advertising injury" and medical expenses
arising out of:

    1.     The ownership, maintenance or use of the premises shown in the Schedule and operations necessary or incidental to
           those premises; or

    2.     The project shown in the Schedule.




CG 21 44 07 98                          Copyright, Insurance Services Office, Inc., 1997                    Page 1 of 1

                                                          Home Office Copy




                                                                                                                    Ex. B - p.0044
      Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 148 of 385 PageID #:148


                                                                        COMMERCIAL GENERAL LIABILITY
                                                                                       CG 21 47 12 07

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

       EMPLOYMENT-RELATED PRACTICES EXCLUSION
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART

A. The following exclusion is added to Paragraph 2.,     B. The following exclusion is added to Paragraph 2.,
   Exclusions of Section I – Coverage A – Bodily            Exclusions of Section I – Coverage B – Per-
   Injury And Property Damage Liability:                    sonal And Advertising Injury Liability:
   This insurance does not apply to:                        This insurance does not apply to:
   "Bodily injury" to:                                      "Personal and advertising injury" to:
  (1) A person arising out of any:                         (1) A person arising out of any:
      (a) Refusal to employ that person;                      (a) Refusal to employ that person;
      (b) Termination of that person's employment;            (b) Termination of that person's employment;
          or                                                       or
     (c) Employment-related practices, policies,               (c) Employment-related practices, policies,
          acts or omissions, such as coercion, demo-                acts or omissions, such as coercion, demo-
          tion, evaluation, reassignment, discipline,               tion, evaluation, reassignment, discipline,
          defamation, harassment, humiliation, dis-                 defamation, harassment, humiliation, dis-
          crimination or malicious prosecution di-                  crimination or malicious prosecution di-
          rected at that person; or                                 rected at that person; or
  (2) The spouse, child, parent, brother or sister of       (2) The spouse, child, parent, brother or sister of
      that person as a consequence of "bodily injury"           that person as a consequence of "personal and
      to that person at whom any of the employment-             advertising injury" to that person at whom any
      related practices described in Paragraphs (a),            of the employment-related practices described
      (b), or (c) above is directed.                            in Paragraphs (a), (b), or (c) above is directed.
   This exclusion applies:                                   This exclusion applies:
  (1) Whether the injury-causing event described in         (1) Whether the injury-causing event described in
      Paragraphs (a), (b) or (c) above occurs before            Paragraphs (a), (b) or (c) above occurs before
      employment, during employment or after em-                employment, during employment or after em-
      ployment of that person;                                  ployment of that person;
  (2) Whether the insured may be liable as an em-           (2) Whether the insured may be liable as an em-
      ployer or in any other capacity; and                      ployer or in any other capacity; and
  (3) To any obligation to share damages with or            (3) To any obligation to share damages with or
      repay someone else who must pay damages                   repay someone else who must pay damages
      because of the injury.                                    because of the injury.




CG 21 47 12 07                           © ISO Properties, Inc., 2006                               Page 1 of 1     




                                                                                                            Ex. B - p.0045
       Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 149 of 385 PageID #:149


                                                                            COMMERCIAL GENERAL LIABILITY
                                                                                           CG 21 65 12 04

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

    TOTAL POLLUTION EXCLUSION WITH A BUILDING
  HEATING, COOLING AND DEHUMIDIFYING EQUIPMENT
     EXCEPTION AND A HOSTILE FIRE EXCEPTION
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART

Exclusion f. under Paragraph 2. Exclusions of Sec-                    (ii) At any premises, site or location on
tion I – Coverage A – Bodily Injury And Property                           which any insured or any contractors or
Damage Liability is replaced by the following:                             subcontractors working directly or indi-
This insurance does not apply to:                                          rectly on any insured's behalf are per-
                                                                           forming operations to test for, monitor,
 f. Pollution                                                              clean up, remove, contain, treat, detox-
   (1) "Bodily injury" or "property damage" which                          ify, neutralize or in any way respond to,
        would not have occurred in whole or part but                       or assess the effects of, "pollutants".
        for the actual, alleged or threatened discharge,        (2) Any loss, cost or expense arising out of any:
        dispersal, seepage, migration, release or es-
        cape of "pollutants" at any time.                          (a) Request, demand, order or statutory or
                                                                       regulatory requirement that any insured or
        This exclusion does not apply to:                              others test for, monitor, clean up, remove,
       (a) "Bodily injury" if sustained within a building              contain, treat, detoxify or neutralize, or in
            which is or was at any time owned or occu-                 any way respond to, or assess the effects
            pied by, or rented or loaned to, any insured               of, "pollutants"; or
            and caused by smoke, fumes, vapor or soot              (b) Claim or suit by or on behalf of a govern-
            produced by or originating from equipment                  mental authority for damages because of
            that is used to heat, cool or dehumidify the               testing for, monitoring, cleaning up, remov-
            building, or equipment that is used to heat                ing, containing, treating, detoxifying or neu-
            water for personal use, by the building's oc-              tralizing, or in any way responding to, or
            cupants or their guests; or                                assessing the effects of, "pollutants".
      (b) "Bodily injury" or "property damage" arising
            out of heat, smoke or fumes from a "hostile
            fire" unless that "hostile fire" occurred or
            originated:
            (i) At any premises, site or location which
                is or was at any time used by or for any
                insured or others for the handling, stor-
                age, disposal, processing or treatment
                of waste; or




CG 21 65 12 04                               © ISO Properties, Inc., 2003                               Page 1 of 1     




                                                                                                                Ex. B - p.0046
       Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 150 of 385 PageID #:150


                                                                            COMMERCIAL GENERAL LIABILITY
                                                                                           CG 21 67 12 04

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                         FUNGI OR BACTERIA EXCLUSION
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART

A. The following exclusion is added to Paragraph 2.          B. The following exclusion is added to Paragraph 2.
   Exclusions of Section I – Coverage A – Bodily                Exclusions of Section I – Coverage B – Per-
   Injury And Property Damage Liability:                        sonal And Advertising Injury Liability:
   2. Exclusions                                                2. Exclusions
       This insurance does not apply to:                           This insurance does not apply to:
       Fungi Or Bacteria                                           Fungi Or Bacteria
       a. "Bodily injury" or "property damage" which               a. "Personal and advertising injury" which
           would not have occurred, in whole or in                     would not have taken place, in whole or in
           part, but for the actual, alleged or threat-                part, but for the actual, alleged or threat-
           ened inhalation of, ingestion of, contact                   ened inhalation of, ingestion of, contact
           with, exposure to, existence of, or presence                with, exposure to, existence of, or presence
           of, any "fungi" or bacteria on or within a                  of any "fungi" or bacteria on or within a
           building or structure, including its contents,              building or structure, including its contents,
           regardless of whether any other cause,                      regardless of whether any other cause,
           event, material or product contributed con-                 event, material or product contributed con-
           currently or in any sequence to such injury                 currently or in any sequence to such injury.
           or damage.                                              b. Any loss, cost or expense arising out of the
       b. Any loss, cost or expenses arising out of                    abating, testing for, monitoring, cleaning up,
           the abating, testing for, monitoring, cleaning              removing, containing, treating, detoxifying,
           up, removing, containing, treating, detoxify-               neutralizing, remediating or disposing of, or
           ing, neutralizing, remediating or disposing                 in any way responding to, or assessing the
           of, or in any way responding to, or assess-                 effects of, "fungi" or bacteria, by any in-
           ing the effects of, "fungi" or bacteria, by any             sured or by any other person or entity.
           insured or by any other person or entity.         C. The following definition is added to the Definitions
       This exclusion does not apply to any "fungi" or          Section:
       bacteria that are, are on, or are contained in, a        "Fungi" means any type or form of fungus, includ-
       good or product intended for bodily consump-             ing mold or mildew and any mycotoxins, spores,
       tion.                                                    scents or byproducts produced or released by
                                                                fungi.




CG 21 67 12 04                               © ISO Properties, Inc., 2003                               Page 1 of 1     




                                                                                                                Ex. B - p.0047
      Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 151 of 385 PageID #:151


                                                                          COMMERCIAL GENERAL LIABILITY
                                                                                         CG 21 70 01 08

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

CAP ON LOSSES FROM CERTIFIED ACTS OF TERRORISM
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   LIQUOR LIABILITY COVERAGE PART
   OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART
   POLLUTION LIABILITY COVERAGE PART
   PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
   RAILROAD PROTECTIVE LIABILITY COVERAGE PART
   UNDERGROUND STORAGE TANK POLICY

If aggregate insured losses attributable to terrorist      "Certified act of terrorism" means an act that is certi-
acts certified under the federal Terrorism Risk Insur-     fied by the Secretary of the Treasury, in concurrence
ance Act exceed $100 billion in a Program Year             with the Secretary of State and the Attorney General
(January 1 through December 31) and we have met            of the United States, to be an act of terrorism pursu-
our insurer deductible under the Terrorism Risk Insur-     ant to the federal Terrorism Risk Insurance Act. The
ance Act, we shall not be liable for the payment of any    criteria contained in the Terrorism Risk Insurance Act
portion of the amount of such losses that exceeds          for a "certified act of terrorism" include the following:
$100 billion, and in such case insured losses up to        1. The act resulted in insured losses in excess of $5
that amount are subject to pro rata allocation in ac-          million in the aggregate, attributable to all types of
cordance with procedures established by the Secre-             insurance subject to the Terrorism Risk Insurance
tary of the Treasury.                                          Act; and
                                                           2. The act is a violent act or an act that is dangerous
                                                               to human life, property or infrastructure and is
                                                               committed by an individual or individuals as part of
                                                               an effort to coerce the civilian population of the
                                                               United States or to influence the policy or affect
                                                               the conduct of the United States Government by
                                                               coercion.




CG 21 70 01 08                             © ISO Properties, Inc., 2007                                Page 1 of 1      




                                                                                                               Ex. B - p.0048
       Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 152 of 385 PageID #:152


                                                                            COMMERCIAL GENERAL LIABILITY
                                                                                           CG 21 86 12 04

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                    EXCLUSION – EXTERIOR INSULATION
                          AND FINISH SYSTEMS
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART

A. This insurance does not apply to "bodily injury",         B. The following definition is added to the Definitions
   "property damage" or "personal and advertising in-           Section:
   jury" arising out of, caused by, or attributable to,         "Exterior insulation and finish system" means a
   whether in whole or in part, the following:                  non-load bearing exterior cladding or finish sys-
   1. The design, manufacture, construction, fabrica-           tem, and all component parts therein, used on any
       tion, preparation, distribution and sale, installa-      part of any structure, and consisting of:
       tion, application, maintenance or repair, includ-        1. A rigid or semi-rigid insulation board made of
       ing remodeling, service, correction or                      expanded polystyrene and other materials;
       replacement, of any "exterior insulation and fin-
       ish system" or any part thereof, or any sub-             2. The adhesive and/or mechanical fasteners
       stantially similar system or any part thereof, in-          used to attach the insulation board to the sub-
       cluding the application or use of conditioners,             strate;
       primers, accessories, flashings, coatings,               3. A reinforced or unreinforced base coat;
       caulking or sealants in connection with such a
                                                                4. A finish coat providing surface texture to which
       system; or
                                                                   color may be added; and
   2. "Your product" or "your work" with respect to
                                                                5. Any flashing, caulking or sealant used with the
       any exterior component, fixture or feature of
                                                                   system for any purpose.
       any structure if an "exterior insulation and fin-
       ish system", or any substantially similar sys-
       tem, is used on the part of that structure con-
       taining that component, fixture or feature.




CG 21 86 12 04                               © ISO Properties, Inc., 2003                              Page 1 of 1




                                                                                                               Ex. B - p.0049
       Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 153 of 385 PageID #:153


                                                                             COMMERCIAL GENERAL LIABILITY
                                                                                            CG 21 96 03 05

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

           SILICA OR SILICA-RELATED DUST EXCLUSION

This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART



A. The following exclusion is added to Paragraph 2.,          B. The following exclusion is added to Paragraph 2.,
   Exclusions of Section I – Coverage A – Bodily                 Exclusions of Section I – Coverage B – Per-
   Injury And Property Damage Liability:                         sonal And Advertising Injury Liability:
   2. Exclusions                                                 2. Exclusions
       This insurance does not apply to:                            This insurance does not apply to:
       Silica Or Silica-Related Dust                                Silica Or Silica-Related Dust
       a. "Bodily injury" arising, in whole or in part,              a. "Personal and advertising injury" arising, in
           out of the actual, alleged, threatened or                    whole or in part, out of the actual, alleged,
           suspected inhalation of, or ingestion of, "sil-              threatened or suspected inhalation of, in-
           ica" or "silica-related dust".                               gestion of, contact with, exposure to, exis-
       b. "Property damage" arising, in whole or in                     tence of, or presence of, "silica" or "silica-
           part, out of the actual, alleged, threatened                 related dust".
           or suspected contact with, exposure to, ex-              b. Any loss, cost or expense arising, in whole
           istence of, or presence of, "silica" or "silica-             or in part, out of the abating, testing for,
           related dust".                                               monitoring, cleaning up, removing, contain-
       c. Any loss, cost or expense arising, in whole                   ing, treating, detoxifying, neutralizing, reme-
           or in part, out of the abating, testing for,                 diating or disposing of, or in any way re-
           monitoring, cleaning up, removing, contain-                  sponding to or assessing the effects of,
           ing, treating, detoxifying, neutralizing, reme-              "silica" or "silica-related dust", by any in-
           diating or disposing of, or in any way re-                   sured or by any other person or entity.
           sponding to or assessing the effects of,           C. The following definitions are added to the Defini-
           "silica" or "silica-related dust", by any in-         tions Section:
           sured or by any other person or entity.               1. "Silica" means silicon dioxide (occurring in
                                                                    crystalline, amorphous and impure forms), sil-
                                                                    ica particles, silica dust or silica compounds.
                                                                 2. "Silica-related dust" means a mixture or com-
                                                                    bination of silica and other dust or particles.




CG 21 96 03 05                                © ISO Properties, Inc., 2004                                Page 1 of 1     




                                                                                                                  Ex. B - p.0050
         Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 154 of 385 PageID #:154

POLICY NUMBER:        BCS0024150                                                  COMMERCIAL GENERAL LIABILITY
                                                                                                  CG 22 64 07 98

                 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                   PESTICIDE OR HERBICIDE APPLICATOR COVERAGE

This endorsement modifies insurance provided under the following:

    COMMERCIAL GENERAL LIABILITY COVERAGE PART


                                                       SCHEDULE

Description Of Operations:

PROPERTY OWNER




(If no entry appears above, information required to complete this endorsement will be shown in the Declarations as applic-
able to this endorsement.)

With respect to the operations shown in the Schedule, Paragraph (1)(d) of Exclusion f. of Section I - Coverage A - Bodily
Injury And Property Damage Liability does not apply if the operations meet all standards of any statute, ordinance, regula-
tion or license requirement of any federal, state or local government which apply to those operations.




CG 22 64 07 98                        Copyright, Insurance Services Office, Inc., 1997                     Page 1 of 1

                                                        Home Office Copy




                                                                                                                   Ex. B - p.0051
      Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 155 of 385 PageID #:155


POLICY NUMBER: BCS0024150                                                      COMMERCIAL GENERAL LIABILITY
                                                                                              CG 24 04 05 09

       WAIVER OF TRANSFER OF RIGHTS OF RECOVERY
                 AGAINST OTHERS TO US
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART

                                                  SCHEDULE

Name Of Person Or Organization:
ANY PERSON OR ORGANIZATION WITH WHOM THE INSURED HAS AGREED TO WAIVE
RIGHTS OF RECOVERY, PROVIDED SUCH AGREEMENT IS MADE IN WRITING AND
PRIOR TO THE LOSS




Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

The following is added to Paragraph 8. Transfer Of
Rights Of Recovery Against Others To Us of Section
IV ---- Conditions:
We waive any right of recovery we may have against
the person or organization shown in the Schedule
above because of payments we make for injury or
damage arising out of your ongoing operations or
"your work" done under a contract with that person
or organization and included in the "products-
completed operations hazard". This waiver applies
only to the person or organization shown in the
Schedule above.



CG 24 04 05 09                         Insurance Services Office, Inc., 2008                             Page 1 of 1

                                                   Home Office Copy




                                                                                                               Ex. B - p.0052
       Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 156 of 385 PageID #:156


POLICY NUMBER:                                                               COMMERCIAL GENERAL LIABILITY
                                                                                            CG 24 26 07 04

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

       AMENDMENT OF INSURED CONTRACT DEFINITION
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART

Paragraph 9. of the Definitions Section is replaced                     Paragraph f. does not include that part of
by the following:                                                       any contract or agreement:
    9. "Insured contract" means:                                       (1) That indemnifies a railroad for "bodily
       a. A contract for a lease of premises. How-                         injury" or "property damage" arising out
           ever, that portion of the contract for a lease                  of construction or demolition operations,
           of premises that indemnifies any person or                      within 50 feet of any railroad property
           organization for damage by fire to premises                     and affecting any railroad bridge or tres-
           while rented to you or temporarily occupied                     tle, tracks, road-beds, tunnel, underpass
           by you with permission of the owner is not                      or crossing;
           an "insured contract";                                      (2) That indemnifies an architect, engineer
       b. A sidetrack agreement;                                           or surveyor for injury or damage arising
                                                                           out of:
       c. Any easement or license agreement, ex-
           cept in connection with construction or                        (a) Preparing, approving, or failing to
           demolition operations on or within 50 feet of                        prepare or approve, maps, shop
           a railroad;                                                          drawings, opinions, reports, surveys,
                                                                                field orders, change orders or draw-
       d. An obligation, as required by ordinance, to                           ings and specifications; or
           indemnify a municipality, except in connec-
           tion with work for a municipality;                             (b) Giving directions or instructions, or
                                                                                failing to give them, if that is the pri-
       e. An elevator maintenance agreement;                                    mary cause of the injury or damage;
        f. That part of any other contract or agree-                            or
           ment pertaining to your business (including                 (3) Under which the insured, if an architect,
           an indemnification of a municipality in con-                    engineer or surveyor, assumes liability
           nection with work performed for a munici-                       for an injury or damage arising out of the
           pality) under which you assume the tort li-                     insured's rendering or failure to render
           ability of another party to pay for "bodily                     professional services, including those
           injury" or "property damage" to a third per-                    listed in (2) above and supervisory, in-
           son or organization, provided the "bodily in-                   spection, architectural or engineering
           jury" or "property damage" is caused, in                        activities.
           whole or in part, by you or by those acting
           on your behalf. Tort liability means a liability
           that would be imposed by law in the ab-
           sence of any contract or agreement.




CG 24 26 07 04                                © ISO Properties, Inc., 2004                                 Page 1 of 1      




                                                                                                                   Ex. B - p.0053
       Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 157 of 385 PageID #:157


POLICY NUMBER: BCS0024150                                                             COMMERCIAL GENERAL LIABILITY
                                                                                                     CG 25 04 05 09

        THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                              DESIGNATED LOCATION(S)
                             GENERAL AGGREGATE LIMIT
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART

                                                      SCHEDULE
Designated Location(s):
ALL LOCATIONS


Information required to complete this Schedule, if not shown above, will be shown in the Declarations.



A. For all sums which the insured becomes legally                            b. Claims made or "suits" brought; or
   obligated to pay as damages caused by                                     c. Persons or organizations making claims or
   "occurrences" under Section I ---- Coverage A, and                           bringing "suits".
   for all medical expenses caused by accidents
   under Section I ---- Coverage C, which can be                          3. Any payments made under Coverage A for
   attributed only to operations at a single                                 damages or under Coverage C for medical
   designated "location" shown in the Schedule                               expenses shall reduce the Designated
   above:                                                                    Location General Aggregate Limit for that
                                                                             designated "location". Such payments shall
   1. A separate Designated Location General                                 not reduce the General Aggregate Limit
       Aggregate Limit applies to each designated
                                                                             shown in the Declarations nor shall they
       "location", and that limit is equal to the amount
                                                                             reduce any other Designated Location
       of the General Aggregate Limit shown in the                           General Aggregate Limit for any other
       Declarations.                                                         designated "location" shown in the Schedule
   2. The Designated Location General Aggregate                              above.
       Limit is the most we will pay for the sum of all                   4. The limits shown in the Declarations for Each
       damages under Coverage A, except damages                              Occurrence, Damage To Premises Rented To
       because of "bodily injury" or "property                               You and Medical Expense continue to apply.
       damage" included in the "products-completed                           However, instead of being subject to the
       operations hazard", and for medical expenses                          General Aggregate Limit shown in the
       under Coverage C regardless of the number                             Declarations, such limits will be subject to the
       of:                                                                   applicable Designated Location General
        a. Insureds;                                                         Aggregate Limit.




CG 25 04 05 09                            Insurance Services Office, Inc., 2008                                  Page 1 of 2

                                                       Home Office Copy




                                                                                                                        Ex. B - p.0054
      Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 158 of 385 PageID #:158



B. For all sums which the insured becomes legally                C. When coverage for liability arising out of the
   obligated to pay as damages caused by                            "products-completed operations hazard" is
   "occurrences" under Section I ---- Coverage A, and               provided, any payments for damages because of
   for all medical expenses caused by accidents                     "bodily injury" or "property damage" included in
   under Section I ---- Coverage C, which cannot be                 the "products-completed operations hazard" will
   attributed only to operations at a single                        reduce the Products-completed Operations
   designated "location" shown in the Schedule                      Aggregate Limit, and not reduce the General
   above:                                                           Aggregate Limit nor the Designated Location
   1. Any payments made under Coverage A for                        General Aggregate Limit.
       damages or under Coverage C for medical                   D. For the purposes of this endorsement, the
       expenses shall reduce the amount available                   Definitions Section is amended by the addition of
       under the General Aggregate Limit or the                     the following definition:
       Products-completed Operations Aggregate                      "Location" means premises involving the same or
       Limit, whichever is applicable; and                          connecting lots, or premises whose connection is
   2. Such payments shall not reduce any                            interrupted only by a street, roadway, waterway
       Designated Location General Aggregate Limit.                 or right-of-way of a railroad.
                                                                 E. The provisions of Section III ---- Limits Of
                                                                    Insurance not otherwise modified by this
                                                                    endorsement shall continue to apply as
                                                                    stipulated.




                                                    Home Office Copy




                                                                                                                Ex. B - p.0055
              Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 159 of 385 PageID #:159




                         THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                        EMPLOYEE BENEFITS LIABILITY COVERAGE
                                   THIS ENDORSEMENT PROVIDES CLAIMS-MADE COVERAGE.
                                    PLEASE READ THE ENTIRE ENDORSEMENT CAREFULLY.

                                 This endorsement modifies insurance provided under the following:

                              COMMERCIAL GENERAL LIABILITY COVERAGE PART (CLAIMS MADE)


                                                                   SCHEDULE

Coverage                            Limit Of Insurance                            Deductible                            Premium
Employee Benefits Pro-              $     1,000,000              each             INCL                       each       INCL
grams                                                            employee                                    employee
                                    $ 1,000,000                  aggregate
Retroactive Date:                   07/19/2006
(If no entry appears above, information required to complete this endorsement will be shown in the Declarations as appli-
cable to this endorsement.)

A. The following is added to Section I------Coverages:                                         (1) The amount we will pay for ‘‘damages’’ is
                                                                                                   limited as described in Paragraph E. (Sec-
    COVERAGE------EMPLOYEE BENEFITS LIABILITY
                                                                                                   tion III------Limits Of Insurance); and
    1.   Insuring Agreement
                                                                                               (2) Our right and duty to defend ends when
         a.      We will pay those sums that the insured be-                                       we have used up the applicable limit of in-
                 comes legally obligated to pay as ‘‘damages’’                                     surance in the payment of judgments or
                 because of any act, error or omission, of the                                     settlements.
                 insured, or of any other person for whose
                                                                                               No other obligation or liability to pay sums or
                 acts the insured is legally liable, to which this
                                                                                               perform acts or services is covered unless
                 insurance applies. We will have the right and
                                                                                               explicitly provided for under Supplementary
                 duty to defend the insured against any ‘‘suit’’
                                                                                               Payments.
                 seeking those ‘‘damages.’’ However, we will
                 have no duty to defend the insured against                              b. This insurance applies to ‘‘damages’’ only if:
                 any ‘‘suit’’ seeking ‘‘damages’’ to which this in-
                                                                                               (1) The act, error or omission, is negligently
                 surance does not apply. We may, at our dis-
                                                                                                   committed in the ‘‘administration’’ of your
                 cretion, investigate any report of an act, error
                                                                                                   ‘‘employee benefit program’’;
                 or omission and settle any ‘‘claim’’ or ‘‘suit’’
                 that may result. But:



                                        Includes copyrighted material of ISO Properties, Inc., with its permission.
                                                        Copyright, ISO Properties, Inc., 2002

CLS-22s (9-03)                                                        Page 1 of 7


                                                                     Home Office Copy




                                                                                                                                     Ex. B - p.0056
              Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 160 of 385 PageID #:160

                 (2) The act, error or omission, did not take                           b. Bodily Injury, Property Damage, Or Personal
                     place before the Retroactive Date, if any,                            And Advertising Injury
                     shown in the Schedule nor after the end
                                                                                             ‘‘Bodily injury,’’ ‘‘property damage’’ or ‘‘per-
                     of the ‘‘policy period’’; and
                                                                                             sonal and advertising injury.’’
                 (3) A ‘‘claim’’ for ‘‘damages,’’ because of an
                                                                                        c.   Failure To Perform A Contract
                     act, error or omission, is first made
                     against any insured, in accordance with                                 ‘‘Damages’’ arising out of failure of perform-
                     Paragraph c. below, during the ‘‘policy                                 ance of contract by any insurer.
                     period’’ or an Extended Reporting Period
                                                                                        d. Insufficiency Of Funds
                     we provide under Paragraph G. of this
                     endorsement.                                                            ‘‘Damages’’ arising out of an insufficiency of
                                                                                             funds to meet any obligations under any plan
         c.      A ‘‘claim’’ seeking ‘‘damages’’ will be deemed
                                                                                             included in the ‘‘employee benefit program.’’
                 to have been made at the earlier of the follow-
                 ing times:                                                             e.   Inadequacy Of Performance Of Invest-
                                                                                             ment/Advice Given With Respect To Participa-
                 (1) When notice of such ‘‘claim’’ is received
                                                                                             tion
                     and recorded by any insured or by us,
                     whichever comes first; or                                               Any ‘‘claim’’ based upon:
                 (2) When we make settlement in accordance                                   (1) Failure of any investment to perform;
                     with Paragraph 1.a. above.
                                                                                             (2) Errors in providing information on past
                 A ‘‘claim’’ received and recorded by the in-                                    performance of investment vehicles; or
                 sured within sixty (60) days after the end of
                                                                                             (3) Advice given to any person with respect
                 the ‘‘policy period’’ will be considered to have
                 been received within the ‘‘policy period,’’ if no                               to that person’s decision to participate or
                 subsequent policy is available to cover the                                     not to participate in any plan included in
                 ‘‘claim.’’                                                                      the ‘‘employee benefit program.’’

         d. All ‘‘claims’’ for ‘‘damages’’ made by an ‘‘em-                             f.   Workers’ Compensation And Similar Laws
            ployee’’ because of any act, error or omission,                                  Any ‘‘claim’’ arising out of your failure to com-
            or a series of related acts, errors or omis-                                     ply with the mandatory provisions of any
            sions, including ‘‘damages’’ claimed by such                                     workers’ compensation, unemployment com-
            ‘‘employee’s’’ dependents and beneficiaries,                                     pensation insurance, social security or disabil-
            will be deemed to have been made at the time                                     ity benefits law or any similar law.
            the first of those ‘‘claims’’ is made against any
            insured.                                                                    g. ERISA

    2.   Exclusions                                                                          ‘‘Damages’’ for which any insured is liable be-
                                                                                             cause of liability imposed on a fiduciary by the
         This insurance does not apply to:                                                   Employee Retirement Income Security Act of
         a.      Dishonest, Fraudulent, Criminal Or Malicious                                1974, as now or hereafter amended, or by any
                 Act                                                                         similar federal, state or local laws.

                 ‘‘Damages’’ arising out of any intentional, dis-                       h. Available Benefits
                 honest, fraudulent, criminal or malicious act,                              Any ‘‘claim’’ for benefits to the extent that
                 error or omission, committed by any insured,                                such benefits are available, with reasonable
                 including the willful or reckless violation of                              effort and cooperation of the insured, from
                 any statute.                                                                the applicable funds accrued or other collecti-
                                                                                             ble insurance.




                                       Includes copyrighted material of ISO Properties, Inc., with its permission.
                                                       Copyright, ISO Properties, Inc., 2002

CLS-22s (9-03)                                                       Page 2 of 7
                                                                    Home Office Copy




                                                                                                                                    Ex. B - p.0057
              Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 161 of 385 PageID #:161

         i.      Taxes, Fines Or Penalties                                                 b. Coverage under this provision does not apply
                                                                                              to any act, error or omission that was commit-
                 Taxes, fines or penalties, including those im-
                                                                                              ted before you acquired or formed the organi-
                 posed under the Internal Revenue Code or
                                                                                              zation.
                 any similar state or local law.
                                                                              D. For the purposes of the coverage provided by this
         j.      Employment-Related Practices
                                                                                 endorsement, Paragraph 3. of Section II------Who Is An
                 ‘‘Damages’’ arising out of wrongful termination                 Insured does not apply.
                 of employment, discrimination, or other em-
                                                                              E. For the purposes of the coverage provided by this
                 ployment-related practices.
                                                                                 endorsement, Section III------Limits Of Insurance is re-
B. For the purposes of the coverage provided by this                             placed by the following:
   endorsement:
                                                                                      1.   Limits Of Insurance
    1.   All references to Supplementary Payments------
                                                                                           a.   The Limits of Insurance shown in the Sched-
         Coverages A and B are replaced by Supplemen-
                                                                                                ule and the rules below fix the most we will
         tary Payments------Coverages A, B and Employee
                                                                                                pay regardless of the number of:
         Benefits Liability.
                                                                                                (1) Insureds;
    2.   Paragraphs 1.b. and 2. of the Supplementary
         Payments provision do not apply.                                                       (2) ‘‘Claims’’ made or ‘‘suits’’ brought;

C. For the purposes of the coverage provided by this                                            (3) Persons or organizations making ‘‘claims’’
   endorsement, Paragraphs 2. and 4. of Section II------                                            or bringing ‘‘suits’’;
   Who Is An Insured are replaced by the following:
                                                                                                (4) Acts, errors or omissions; or
    2.   Each of the following is also an insured:
                                                                                                (5) Benefits included in your ‘‘employee bene-
         a.      Each of your ‘‘employees’’ who is or was au-                                       fit program.’’
                 thorized to administer your ‘‘employee benefit
                                                                                           b. The Aggregate Limit is the most we will pay
                 program.’’
                                                                                              for all ‘‘damages’’ because of acts, errors or
         b. Any persons, organizations or ‘‘employees’’                                       omissions negligently committed in the ‘‘ad-
            having proper temporary authorization to ad-                                      ministration’’ of your ‘‘employee benefit pro-
            minister your ‘‘employee benefit program’’ if                                     gram.’’
            you die, but only until your legal representa-
                                                                                           c.   Subject to the Aggregate Limit, the Each Em-
            tive is appointed.
                                                                                                ployee Limit is the most we will pay for all
         c.      Your legal representative if you die, but only                                 ‘‘damages’’ sustained by any one ‘‘employee,’’
                 with respect to duties as such. That represen-                                 including ‘‘damages’’ sustained by such ‘‘em-
                 tative will have all your rights and duties un-                                ployee’s’’ dependents and beneficiaries, as a
                 der this Endorsement.                                                          result of:

    4.   Any organization you newly acquire or form, other                                      (1) An act, error or omission; or
         than a partnership, joint venture or limited liability
                                                                                                (2) A series of related acts, errors or omis-
         company, and over which you maintain ownership
                                                                                                    sions
         or majority interest, will qualify as a Named In-
         sured if no other similar insurance applies to that                                    negligently committed in the ‘‘administration’’
         organization. However:                                                                 of your ‘‘employee benefit program.’’
         a.      Coverage under this provision is afforded                                      However, the amount paid under this en-
                 only until the 90th day after you acquire or                                   dorsement shall not exceed, and will be sub-
                 form the organization or the end of the ‘‘policy                               ject to, the limits and restrictions that apply to
                 period,’’ whichever is earlier.                                                the payment of benefits in any plan included
                                                                                                in the ‘‘employee benefit program.’’




                                      Includes copyrighted material of ISO Properties, Inc., with its permission.
                                                      Copyright, ISO Properties, Inc., 2002

CLS-22s (9-03)                                                      Page 3 of 7
                                                                   Home Office Copy




                                                                                                                                        Ex. B - p.0058
              Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 162 of 385 PageID #:162

         The Limits of Insurance of this endorsement apply                            2.   Duties In The Event Of An Act, Error Or Omis-
         separately to each consecutive annual period and                                  sion, Or ‘‘Claim’’ Or ‘‘Suit’’
         to any remaining period of less than twelve (12)
                                                                                           a.   You must see to it that we are notified as
         months, starting with the beginning of the ‘‘policy
                                                                                                soon as practicable of an act, error or omis-
         period’’ shown in the Declarations of the policy to
                                                                                                sion which may result in a ‘‘claim.’’ To the ex-
         which this endorsement is attached, unless the
                                                                                                tent possible, notice should include:
         ‘‘policy period’’ is extended after issuance for an
         additional period of less than twelve (12) months.                                     (1) What the act, error or omission was and
         In that case, the additional period will be deemed                                         when it occurred; and
         part of the last preceding period for purposes of
                                                                                                (2) The names and addresses of anyone who
         determining the Limits Of Insurance.
                                                                                                    may suffer ‘‘damages’’ as a result of the
    2.   Deductible                                                                                 act, error or omission.
         a.      Our obligation to pay ‘‘damages’’ on behalf of                            b. If a ‘‘claim’’ is made or ‘‘suit’’ is brought
                 the insured applies only to the amount of                                    against any insured, you must:
                 ‘‘damages’’ in excess of the deductible amount
                                                                                                (1) Immediately record the specifics of the
                 stated in the Schedule as applicable to Each
                                                                                                    ‘‘claim’’ or ‘‘suit’’ and the date received;
                 Employee. The limits of insurance shall not be
                                                                                                    and
                 reduced by the amount of this deductible.
                                                                                                (2) Notify us as soon as practicable.
         b. The deductible amount stated in the Schedule
            applies to all ‘‘damages’’ sustained by any one                                     You must see to it that we receive written no-
            ‘‘employee,’’ including such ‘‘employee’s’’ de-                                     tice of the ‘‘claim’’ or ‘‘suit’’ as soon as practi-
            pendents and beneficiaries, because of all                                          cable.
            acts, errors or omissions to which this insur-
                                                                                           c.   You and any other involved insured must:
            ance applies.
         c.      The terms of this insurance, including those                                   (1) Immediately send us copies of any de-
                 with respect to:                                                                   mands, notices, summonses or legal pa-
                                                                                                    pers received in connection with the
                 (1) Our right and duty to defend any ‘‘suits’’                                     ‘‘claim’’ or ‘‘suit’’;
                     seeking those ‘‘damages’’; and
                                                                                                (2) Authorize us to obtain records and other
                 (2) Your duties, and the duties of any other                                       information;
                     involved insured, in the event of an act,
                     error or omission, or ‘‘claim’’                                            (3) Cooperate with us in the investigation or
                                                                                                    settlement of the ‘‘claim’’ or defense
                 apply irrespective of the application of the de-                                   against the ‘‘suit’’; and
                 ductible amount.
                                                                                                (4) Assist us, upon our request, in the en-
         d. We may pay any part or all of the deductible                                            forcement of any right against any person
            amount to effect settlement of any ‘‘claim’’ or                                         or organization which may be liable to the
            ‘‘suit’’ and, upon notification of the action                                           insured because of an act, error or omis-
            taken, you shall promptly reimburse us for                                              sion to which this insurance may also ap-
            such part of the deductible amount as we                                                ply.
            have paid.
                                                                                           d. No insured will, except at that insured’s own
F. For the purposes of the coverage provided by this                                          cost, voluntarily make a payment, assume any
   endorsement, Conditions 2. and 4. of Section IV------                                      obligation or incur any expense without our
   Conditions are replaced by the following:                                                  consent.




                                      Includes copyrighted material of ISO Properties, Inc., with its permission.
                                                      Copyright, ISO Properties, Inc., 2002

CLS-22s (9-03)                                                      Page 4 of 7
                                                                   Home Office Copy




                                                                                                                                          Ex. B - p.0059
              Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 163 of 385 PageID #:163

    4.   Other Insurance                                                                             and was not bought specifically to apply
                                                                                                     in excess of the Limits of Insurance
         If other valid and collectible insurance is available
                                                                                                     shown in the Schedule of this endorse-
         to the insured for a loss we cover under this en-
                                                                                                     ment.
         dorsement, our obligations are limited as follows:
                                                                                            c.   Method Of Sharing
         a.      Primary Insurance
                                                                                                 If all of the other insurance permits contribu-
                 This insurance is primary except when b. be-
                                                                                                 tion by equal shares, we will follow this
                 low applies. If this insurance is primary, our
                                                                                                 method also. Under this approach, each in-
                 obligations are not affected unless any of the
                                                                                                 surer contributes equal amounts until it has
                 other insurance is also primary. Then, we will
                                                                                                 paid its applicable limit of insurance or none
                 share with all that other insurance by the
                                                                                                 of the loss remains, whichever comes first.
                 method described in c. below.
                                                                                                 If any of the other insurance does not permit
         b. Excess Insurance
                                                                                                 contribution by equal shares, we will contrib-
                 (1) This insurance is excess over any of the                                    ute by limits. Under this method, each in-
                     other insurance, whether primary, excess,                                   surer’s share is based on the ratio of its
                     contingent or on any other basis that is                                    applicable limits of insurance of all insurers.
                     effective prior to the beginning of the ‘‘pol-
                                                                               G. For the purposes of the coverage provided by this
                     icy period’’ shown in the Schedule of this
                                                                                  endorsement, the following Extended Reporting Pe-
                     insurance and that applies to an act, error
                                                                                  riod provisions are added, or, if this endorsement is
                     or omission on other than a claims-made
                                                                                  attached to a claims-made Coverage Part, replaces
                     basis, if:
                                                                                  any similar Section in that Coverage Part:
                     (a) No Retroactive Date is shown in the
                                                                                       EXTENDED REPORTING PERIOD
                         Schedule of this insurance; or
                                                                                       1.   We will provide a Basic Extended Reporting Pe-
                     (b) The other insurance has a ‘‘policy pe-
                                                                                            riod as described in 2. below, if:
                         riod’’ which continues after the Retro-
                         active Date shown in the Schedule of                               a.   We cancel or do not renew this endorsement
                         this insurance.                                                         for reasons other than nonpayment of pre-
                                                                                                 mium; or
                 (2) When this insurance is excess, we will
                     have no duty to defend the insured                                     b. We renew this endorsement with insurance
                     against any ‘‘suit’’ if any other insurer has                             that:
                     a duty to defend the insured against that
                                                                                                 (1) Has a Retroactive Date later than the date
                     ‘‘suit.’’ If no other insurer defends, we will
                                                                                                     shown in the Schedule of this endorse-
                     undertake to do so, but we will be entitled
                                                                                                     ment; or
                     to the insured’s rights against all those
                     other insurers.                                                             (2) Does not apply to acts, errors or omis-
                                                                                                     sions on a claims-made basis.
                 (3) When this insurance is excess over other
                     insurance, we will pay only our share of                          2.   The Basic Extended Reporting Period is provided
                     the amount of the loss, if any, that ex-                               without additional charge. This period starts with
                     ceeds the sum of the total amount that all                             the end of the ‘‘policy period’’ and lasts for sixty
                     such other insurance would pay for the                                 (60) days. The Basic Extended Reporting Period
                     loss in absence of this insurance; and the                             does not apply to ‘‘claims’’ covered under any
                     total of all deductible and self-insured                               subsequent insurance you purchase.
                     amounts under all that other insurance.
                                                                                       3.   We will offer a Supplemental Extended Reporting
                 (4) We will share the remaining loss, if any,                              Period if you cancel or nonrenew this endorse-
                     with any other insurance that is not de-                               ment.
                     scribed in this Excess Insurance provi-
                     sion



                                       Includes copyrighted material of ISO Properties, Inc., with its permission.
                                                       Copyright, ISO Properties, Inc., 2002

CLS-22s (9-03)                                                       Page 5 of 7
                                                                    Home Office Copy




                                                                                                                                      Ex. B - p.0060
              Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 164 of 385 PageID #:164

         You may also purchase a Supplemental Extended                                    are first received and recorded during the Basic
         Reporting Period if:                                                             Extended Reporting Period, if applicable, or dur-
                                                                                          ing the Supplemental Extended Reporting Period,
         a.      We cancel or do not renew this endorsement
                                                                                          if it is in effect, will be deemed to have been made
                 for reasons other than nonpayment of pre-
                                                                                          on the last day of the ‘‘policy period.’’
                 mium; or
                                                                             H. For the purposes of the coverage provided by this
         b. We renew or replace this endorsement with
                                                                                endorsement, the following definitions are added to
            insurance that:
                                                                                the Definitions Section:
                 (1) Has a Retroactive Date later than the date
                                                                                     1.   ‘‘Administration’’ means:
                     shown in the Schedule of this endorse-
                     ment; or                                                             a.   Providing information to ‘‘employees,’’ includ-
                                                                                               ing their dependents and beneficiaries, with
                 (2) Does not apply to acts, errors or omis-
                                                                                               respect to eligibility for or scope of ‘‘employee
                     sions on a claims-made basis.
                                                                                               benefit programs’’;
         You have the right to select the number of Sup-
                                                                                          b. Handling records in connection with the ‘‘em-
         plemental Extended Reporting Periods you desire.
                                                                                             ployee benefit program’’; or
         Up to three (3) Supplemental Extended Reporting
         Periods of twelve (12) months each may be cho-                                   c.   Effecting, continuing or terminating any ‘‘em-
         sen. An additional premium charge of twenty-five                                      ployee’s’’ participation in any benefit included
         percent (25%) of the expiring annual premium of                                       in the ‘‘employee benefit program.’’
         this endorsement is immediately due for each
                                                                                          However, ‘‘administration’’ does not include han-
         Supplemental Extended Reporting Period chosen.
                                                                                          dling payroll deductions.
         You must give us a written request for the en-
                                                                                     2.   ‘‘Cafeteria plans’’ means plans authorized by ap-
         dorsement within thirty (30) days of the cancella-
                                                                                          plicable law to allow employees to elect to pay for
         tion or nonrenewal. Your request should specify
                                                                                          certain benefits with pre-tax dollars.
         the length of the Supplemental Extended Report-
         ing Period desired. The Supplemental Extended                               3.   ‘‘Employee benefit program’’ means a program
         Reporting Period will not go into effect unless you                              providing some or all of the following benefits to
         pay the additional premium promptly when due                                     ‘‘employees,’’ whether provided through a ‘‘cafete-
         and unless you make written request within thirty                                ria plan’’ or otherwise:
         (30) days of policy termination.
                                                                                          a.   Group life insurance; group accident or health
    4.   The Extended Reporting Periods do not extend                                          insurance; dental, vision and hearing plans;
         the ‘‘policy period’’ or change the scope of cover-                                   and flexible spending accounts; provided that
         age provided. Subject otherwise to the policy’s                                       no one other than an ‘‘employee’’ may sub-
         terms, limits of insurance, exclusions and condi-                                     scribe to such benefits and such benefits are
         tions, the policy is extended to apply to ‘‘claims’’                                  made generally available to those ‘‘employees’’
         first made against the insured during the Basic                                       who satisfy the plan’s eligibility requirements;
         Extended Reporting Period, if applicable, or the
                                                                                          b. Profit sharing plans, employee savings plans,
         Supplemental Extended Reporting Period, if pur-
                                                                                             employee stock ownership plans, pension
         chased, but only to ‘‘claims’’ for acts, errors or
                                                                                             plans and stock subscription plans, provided
         omissions that occur before the end of the ‘‘policy
                                                                                             that no one other than an ‘‘employee’’ may
         period’’ (but not before the Retroactive Date
                                                                                             subscribe to such benefits and such benefits
         shown in the Schedule of this endorsement).
                                                                                             are made generally available to all ‘‘employ-
    5.   Extended Reporting Periods do not reinstate or                                      ees’’ who are eligible under the plan for such
         increase the limits of insurance of this endorse-                                   benefits;
         ment. ‘‘Claims’’ for acts, errors or omissions which




                                     Includes copyrighted material of ISO Properties, Inc., with its permission.
                                                     Copyright, ISO Properties, Inc., 2002

CLS-22s (9-03)                                                     Page 6 of 7
                                                                  Home Office Copy




                                                                                                                                      Ex. B - p.0061
               Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 165 of 385 PageID #:165

          c.     Unemployment insurance, social security                             7.   ‘‘Employee’’ means a person actively employed,
                 benefits, workers’ compensation and disability                           formerly employed, on leave of absence or dis-
                 benefits;                                                                abled, or retired. ‘‘Employee’’ includes a ‘‘leased
                                                                                          worker.’’ ‘‘Employee’’ does not include a ‘‘tempo-
          d. Vacation plans, including buy and sell pro-
                                                                                          rary worker.’’
             grams; leave of absence programs, including
             military, maternity, family, and civil leave; tui-                      21. ‘‘Suit’’ means a civil proceeding in which ‘‘dam-
             tion assistance plans; transportation and                                   ages’’ because of an act, error or omission to
             health club subsidies; and                                                  which this insurance applies are alleged. ‘‘Suit’’ in-
                                                                                         cludes:
          e.     Any other similar benefits designated in the
                 Schedule or added thereto by endorsement.                                a.   An arbitration proceeding in which such
                                                                                               ‘‘damages’’ are claimed and to which the in-
I.   For the purposes of the coverage provided by this
                                                                                               sured must submit or does submit with our
     endorsement, Definitions 3., 7. and 21. in the Defini-
                                                                                               consent; or
     tions Section are replaced by the following:
                                                                                          b. Any other alternative dispute resolution pro-
     3.   ‘‘Claim’’ means any demand, or ‘‘suit,’’ made by an
                                                                                             ceeding in which such ‘‘damages’’ are claimed
          ‘‘employee’’ or an ‘‘employee’s’’ dependents and
                                                                                             and to which the insured submits with our
          beneficiaries, for ‘‘damages’’ as the result of an
                                                                                             consent.
          act, error or omission.




                                                                 AUTHORIZED REPRESENTATIVE                                   DATE




                                     Includes copyrighted material of ISO Properties, Inc., with its permission.
                                                     Copyright, ISO Properties, Inc., 2002

CLS-22s (9-03)                                                     Page 7 of 7
                                                                  Home Office Copy




                                                                                                                                     Ex. B - p.0062
               Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 166 of 385 PageID #:166


                                                                                                      ENDORSEMENT
    E
                                                                                                      NO.

   Attached to and forming a part of                                               Endorsement Effective Date 03-01-11
   Policy No. BCS0024150                                                                         12:01 A.M., Standard Time
   Named Insured ORION RESIDENTIAL                  ADVISORS                       Agent No. 24712




                       THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                                 NOTICE OF OCCURRENCE

                               This endorsement modifies insurance provided under the following:

                                    COMMERCIAL GENERAL LIABILITY COVERAGE PART



          The following is added to Paragraph 2. Duties in the Event of Occurrence, Offense, Claim or Suit of
          SECTION IV - COMMERCIAL GENERAL LIABILITY CONDITIONS:

          An ‘‘occurrence,’’ or offense originally reported to your workers compensation carrier may later develop into
          a claim which may be covered by this policy. If you notify us as soon as practicable after you become aware
          that the ‘‘occurrence’’ or offense may result in a claim against this policy, you will not be deemed in violation
          of the reporting requirements of this condition.




                                                                                                        /
                                                                AUTHORIZED REPRESENTATIVE                      DATE

GLS-136s (10-95)
                                                            Home Office Copy




                                                                                                                         Ex. B - p.0063
               Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 167 of 385 PageID #:167


                                                                                                 ENDORSEMENT
    E
                                                                                                 NO.

   Attached to and forming a part of                                           Endorsement Effective Date 03-01-11
   Policy No. BCS0024150                                                                     12:01 A.M., Standard Time
   Named Insured ORION RESIDENTIAL                ADVISORS                     Agent No. 24712




                      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                           KNOWLEDGE OF OCCURRENCE

                              This endorsement modifies insurance provided under the following:

                                   COMMERCIAL GENERAL LIABILITY COVERAGE PART



          The following is added to Paragraph 2. Duties in the Event of Occurrence, Offense, Claim or Suit of
          SECTION IV - COMMERCIAL GENERAL LIABILITY CONDITIONS:

          Knowledge of an ‘‘occurrence,’’ offense, claim, or ‘‘suit’’ by the agent, servant or employee of any insured
          will not in itself constitute knowledge by the Named Insured unless an executive officer of the Named Insured’s
          organization received such notice from its agent, servant or employee.




                                                                                                    /
                                                              AUTHORIZED REPRESENTATIVE                   DATE

GLS-137s (10-95)
                                                          Home Office Copy




                                                                                                                    Ex. B - p.0064
               Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 168 of 385 PageID #:168


                                                                                                      ENDORSEMENT
    E
                                                                                                      NO.

   Attached to and forming a part of                                               Endorsement Effective Date 03-01-11
   Policy No. BCS0024150                                                                         12:01 A.M., Standard Time
   Named Insured ORION RESIDENTIAL                  ADVISORS                       Agent No. 24712




                       THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                UNINTENTIONAL FAILURE TO DISCLOSE HAZARDS

                               This endorsement modifies insurance provided under the following:

                                     COMMERCIAL GENERAL LIABILITY COVERAGE PART


          The following is added to Paragraph 6. Representations, of SECTION IV - COMMERCIAL GENERAL
          LIABILITY CONDITIONS:

          Your failure to disclose all hazards, prior ‘‘occurrences’’ or offenses existing as of the inception date of the
          policy will not prejudice the coverage afforded by this policy provided such failure to disclose all hazards,
          prior ‘‘occurrences’’ or offenses is not intentional.




                                                                                                         /
                                                                AUTHORIZED REPRESENTATIVE                      DATE

GLS-138s (10-95)
                                                            Home Office Copy




                                                                                                                         Ex. B - p.0065
            Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 169 of 385 PageID #:169

                                                                                                                        ENDORSEMENT
                                                                                                                        NO.



 Attached to and forming a part of                                                             Endorsement Effective Date 03-01-11
 Policy No. BCS0024150                                                                                        12:01 A.M., Standard Time
 Named Insured ORION RESIDENTIAL                      ADVISORS                                 Agent No.  24712



                     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                         BODILY INJURY, PROPERTY DAMAGE, PERSONAL
                  AND ADVERTISING INJURY LIABILITY DEDUCTIBLE ENDORSEMENT
                                   (Per Occurrence or Offense)
                             This endorsement modifies insurance provided under the following:
                                   COMMERCIAL GENERAL LIABILITY COVERAGE FORM

                                                                 SCHEDULE
                            Coverage                                Amount and Basis of Deductible
                  Bodily Injury Liability                    $            2,500                per occurrence
                  Property Damage Liability                  $            2,500                per occurrence
                  Personal and Advertising                   $            2,500                per offense
                  Injury Liability (Personal Inj-
                  ury and Advertising Injury)


APPLICATION OF ENDORSEMENT                                                          applicable to such coverages, and the Limits of
                                                                                    Insurance applicable to Each Occurrence or offense
Enter below any limitations on the application of this
                                                                                    for such coverages will be reduced by the amount of
endorsement. If no limitation is entered, the deductibles
                                                                                    such deductible. Aggregate Limits for such coverages
apply to damages for all "bodily injury," "property damage,"
                                                                                    shall not be reduced by the application of such
and "personal and advertising injury," ("personal injury"
                                                                                    deductible amount.
and "advertising injury") however caused:
                                                                            2.      The deductible amounts apply to damages and all le-
NO LIMITATION
                                                                                    gal and loss adjustment expenses.

                                                                            3.      The deductible amounts stated in the Schedule above
                                                                                    apply:

                                                                                    a.   Under Bodily Injury Liability Coverage, to all dam-
                                                                                         ages because of "bodily injury";

                                                                                    b. Under Property Damage Liability Coverage, to all
1.   Our obligation under the Bodily Injury Liability,                                 damages because of "property damage"; or
     Property Damage Liability, Personal and Advertising
     Injury Liability ("Personal Injury" and "Advertising                           c.   Under Personal and Advertising Liability ("Per-
     Injury") Coverages to pay damages on your behalf                                    sonal Injury" and "Advertising Injury") Coverage,
     applies only to the amount of damages in excess of                                  to all damages because of "personal injury" or
     any deductible amounts stated in the Schedule above                                 "advertising injury"
     as
                               Includes copyrighted material of Insurance Services Office, Inc., with its permission.
                                               Copyright, Insurance Services Office, Inc., 1998

                                                                  Page 1 of 2
GLS-148s (6-99)
                                                                 Home Office Copy




                                                                                                                                   Ex. B - p.0066
            Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 170 of 385 PageID #:170

     as the result of any one "occurrence" or offense,                           Irrespective of the application of the deductible
     regardless of the number of persons or organizations                        amount.
     who sustain damages because of that "occurrence" or
                                                                         5.      We may pay any part or all of the deductible amount
     offense.
                                                                                 to effect settlement of any claim or "suit" and, upon
4.   The terms of this insurance, including those with                           notification of the action taken, you shall promptly
     respect to our right and duty to defend any "suits"                         reimburse us for such part of the deductible amount
     seeking those damages and your duties in the event                          as has been paid by us.
     of an "occurrence," offense, claim or "suit," apply




                                                               AUTHORIZED REPRESENTATIVE                               DATE



                             Includes copyrighted material of Insurance Services Office, Inc., with its permission.
                                             Copyright, Insurance Services Office, Inc., 1998

                                                               Page 2 of 2
GLS-148s (6-99)
                                                              Home Office Copy




                                                                                                                              Ex. B - p.0067
              Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 171 of 385 PageID #:171


                                                                                                                       ENDORSEMENT
    E
                                                                                                                       NO.

   Attached to and forming a part of                                                            Endorsement Effective Date 03-01-11
   Policy No. BCS0024150                                                                                      12:01 A.M., Standard Time
   Named Insured ORION RESIDENTIAL                         ADVISORS                             Agent No. 24712




                         THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                   AMENDMENT TO OTHER INSURANCE CONDITION

                                 This endorsement modifies insurance provided under the following:

                                        COMMERCIAL GENERAL LIABILITY COVERAGE PART


Condition 4. Other Insurance of SECTION IV -                                            (4)   That is valid and collectible insurance available
COMMERCIAL GENERAL LIABILITY CONDITIONS is                                                    to you under any other policy.
deleted in its entirety and is replaced by the following:
                                                                                        When this insurance is excess, we will have no duty
4. Other Insurance                                                                      under Coverages A or B to defend the insured
                                                                                        against any ‘‘suit’’ if any other insurer has a duty to
    a. Primary Insurance                                                                defend the insured against that ‘‘suit.’’ If no other in-
                                                                                        surer defends, we will undertake to do so, but we will
        This insurance is primary except when b. below
        applies.                                                                        be entitled to the insured’s rights against all those
                                                                                        other insurers.
    b. Excess Insurance
                                                                                        When this insurance is excess over other insurance,
        This insurance is excess over any other insurance,                              we will pay only the amount of the loss, if any, that
        whether primary, excess, contingent or on any other                             exceeds the sum of:
        basis:
                                                                                        (1)   The total amount that all such other insurance
        (1)     That is Fire, Extended Coverage, Builder’s Risk,
                                                                                              would pay for the loss in the absence of this in-
                Installation Risk or similar coverage for ‘‘your
                                                                                              surance; and
                work’’;
                                                                                        (2)   The total of all deductible and self-insured
        (2)     That is Fire insurance for premises rented to
                                                                                              amounts under all other insurance.
                you or temporarily occupied by you with per-
                mission of the owner;                                                   If a loss occurs involving two or more policies, each
                                                                                        of which states that its insurance will be excess,
        (3)     If the loss arises out of the maintenance or use
                                                                                        then our policy will contribute on a pro rata basis.
                of aircraft, ‘‘auto’’ or watercraft to the extent not
                subject to Exclusion g. of Coverage A (Section
                I); or


                                                                                                                           /
                                                                         AUTHORIZED REPRESENTATIVE                             DATE




                                  Includes copyrighted material of Insurance Services Office, Inc., with its permission.
                                                   Copyright, Insurance Services Office, Inc., 1994


 GLS -152s (12-96)
                                                                     Home Office Copy




                                                                                                                                       Ex. B - p.0068
            Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 172 of 385 PageID #:172

                                                                                                    ENDORSEMENT
                                                                                                    NO.
   ATTACHED TO AND
                       ENDORSEMENT EFFECTIVE DATE
  FORMING A PART OF                                                      NAMED INSURED                            AGENT NO.
                         (12:01 A.M. STANDARD TIME)
    POLICY NUMBER




                      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                           MULTI-UNIT HABITATIONAL CONVERSION EXCLUSION
                                This insurance modifies insurance provided under the following:
                                   COMMERCIAL GENERAL LIABILITY COVERAGE PART


This insurance does not apply to “property damage” in-            regardless if the conversion took place prior to, during or
cluded in the “products-completed operations hazard” to           after the policy period.
any structure(s) converted, including all operations neces-
                                                                  However, this exclusion shall not apply to any of “your
sary on the job site for the conversion, into:
                                                                  work” performed on such structure(s), including opera-
    1. A residential townhouse, townhome, or other                tions necessary on the job site for the conversion, if “your
       multi-unit habitational building(s) designed or            work” was not conducted as part of the conversion opera-
       developed for sale to an individual or multiple            tions or related in any way to the conversion operations or
       owners;                                                    included within those conversion operations.

    2. Residential condominiums or residential coopera-
       tives; or

    3. Multi-use or mixed use projects which include any
       of the occupancies described in items 1. and 2.
       above,




                                                         AUTHORIZED REPRESENTATIVE                            DATE

GLS-282s (4-08)                                           Page 1 of 1




                                                                                                                     Ex. B - p.0069
            Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 173 of 385 PageID #:173

                                                                                                                 ENDORSEMENT
                                                                                                                 NO.
   ATTACHED TO AND
                       ENDORSEMENT EFFECTIVE DATE
  FORMING A PART OF                                                                  NAMED INSURED                           AGENT NO.
                         (12:01 A.M. STANDARD TIME)
    POLICY NUMBER




                      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                   KNOWN INJURY OR DAMAGE EXCLUSION—
                                     PERSONAL AND ADVERTISING INJURY
                              This endorsement modifies insurance provided under the following:
                                   COMMERCIAL GENERAL LIABILITY COVERAGE FORM


The following exclusion is added to Paragraph 2. Exclu-                                    occurred by any insured listed under Para-
sions of SECTION I—COVERAGES, COVERAGE B                                                   graph 1. of SECTION II—WHO IS AN IN-
PERSONAL AND ADVERTISING INJURY LIABILITY:                                                 SURED or an “employee” authorized by you
                                                                                           to give or receive notice of an offense or
    Known Injury Or Damage
                                                                                           claim, includes any continuation, change or
        This insurance does not apply to “personal and                                     resumption of that “personal and advertising
        advertising injury” arising from an offense:                                       injury” after the end of the policy period.

        a. That occurs during the policy period and, prior                       A “personal and advertising injury” arising from an of-
           to the policy period, an insured listed under                         fense will be deemed to have been known to have
           Paragraph 1. of SECTION II—WHO IS AN                                  occurred at the earliest time when any insured listed
           INSURED or an “employee” authorized by                                under Paragraph 1. of SECTION II—WHO IS AN IN-
           you to give or receive notice of an offense or                        SURED or an “employee” authorized by you to give or
           claim, knew that the “personal and advertising                        receive notice of an offense or claim:
           injury” had occurred prior to the policy period,
                                                                                           (1) Reports all, or any part, of the “personal
           in whole or in part. If such a listed insured or
                                                                                               and advertising injury” to us or any other
           authorized “employee” knew, prior to the poli-
                                                                                               insurer;
           cy period, that the “personal and advertising
           injury” occurred, then any continuation,                                        (2) Receives a written or verbal demand or
           change or resumption of such offense during                                         claim for damages because of the “per-
           or after the policy period will be deemed to                                        sonal and advertising injury”; or
           have been known prior to the policy period; or
                                                                                           (3) Becomes aware by any other means that
        b. That occurs during the policy period and was,                                       “personal and advertising injury” has oc-
           prior to the policy period, known to have                                           curred or has begun to occur.




                                                                AUTHORIZED REPRESENTATIVE                                DATE

                                   Includes copyrighted material of ISO Properties, Inc., with its permission.
                                                    Copyright, ISO Properties, Inc., 2006

GLS-289s (11-07)                                                  Page 1 of 1




                                                                                                                                Ex. B - p.0070
            Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 174 of 385 PageID #:174

                                                                                                    ENDORSEMENT
                                                                                                    NO.
   ATTACHED TO AND
                       ENDORSEMENT EFFECTIVE DATE
  FORMING A PART OF                                                      NAMED INSURED                           AGENT NO.
                         (12:01 A.M. STANDARD TIME)
    POLICY NUMBER




                      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                               CROSS LIABILITY EXCLUSION
                              This endorsement modifies insurance provided under the following:
                                   COMMERCIAL GENERAL LIABILITY COVERAGE FORM


         The following is added to SECTION I—COVERAGES, COVERAGE A BODILY INJURY AND PROPER-
         TY DAMAGE LIABILITY, paragraph 2. Exclusions:
             This insurance does not apply to “bodily injury” or “property damage” arising out of any claim or “suit”
             brought by any Named Insured against another Named Insured.
         The following is added to SECTION I—COVERAGES, COVERAGE B PERSONAL AND ADVERTISING
         INJURY LIABILITY, paragraph 2. Exclusions:
             This insurance does not apply to “personal and advertising injury” arising out of any claim or “suit”
             brought by any Named Insured against another Named Insured.




                                                        AUTHORIZED REPRESENTATIVE                            DATE

GLS-304s (7-08)                                           Page 1 of 1




                                                                                                                    Ex. B - p.0071
            Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 175 of 385 PageID #:175

                                                                                                       ENDORSEMENT
                                                                                                       NO.
   ATTACHED TO AND
                       ENDORSEMENT EFFECTIVE DATE
  FORMING A PART OF                                                        NAMED INSURED                            AGENT NO.
                         (12:01 A.M. STANDARD TIME)
    POLICY NUMBER




                      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                        CONTRACTORS SPECIAL CONDITIONS
The following Condition is added to the policy.                         the time of audit. At audit, the premium charge will be
                                                                        computed by multiplying the “total cost” of all work
Contractors Special Conditions
                                                                        sublet that fails to meet the above condition, by the
    You will obtain current certificates of insurance from              rate per $1,000 payroll for the applicable classification
    all independent contractors providing evidence of:                  of the work performed.

    1. “Bodily injury” and “property damage” liability Lim-             At audit, if the policy does not contain the applicable
       its of Insurance equal to or greater than the limits             classification and rate for the work performed, we will
       provided by this policy; and                                     multiply our usual and customary rate per $1,000 pay-
                                                                        roll for that classification by the net modification fac-
    2. Coverage equal to or greater than the coverages                  tor, if any, applied to the policy rates.
       provided by this policy.
                                                                  For purposes of this endorsement, “total cost” means the
    Failure to comply with this condition does not alter the      cost of all labor, materials and equipment furnished, used
    coverage provided by this policy. However, should
                                                                  or delivered for use in the execution of the work and all
    you fail to comply, a premium charge will be made at          fees, bonuses or commissions paid.




                                                        AUTHORIZED REPRESENTATIVE                               DATE

GLS-30s (5-05)                                            Page 1 of 1




                                                                                                                       Ex. B - p.0072
                  Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 176 of 385 PageID #:176


                                                                                                         ENDORSEMENT
    E
                                                                                                         NO.

   Attached to and forming a part of                                                  Endorsement Effective Date 03-01-11
   Policy No. BCS0024150                                                                            12:01 A.M., Standard Time
   Named Insured ORION RESIDENTIAL                  ADVISORS                          Agent No. 24712




                         THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                          LEAD CONTAMINATION EXCLUSION

                                      This endorsement modifies insurance provided under:

                                    COMMERCIAL GENERAL LIABILITY COVERAGE PART


This endorsement excludes ‘‘occurrences’’ at or from any                e. Medical Payments arising from any form of lead;
premises, site or location which is or was at any time owned
or occupied by, or rented or loaned to, any insured; or from            f. Any loss, cost or expense arising out of any request,
the operations of the insured, which result in:                            demand or order that any insured or others test for,
                                                                           monitor, clean up, remove, contain, treat, detoxify or
a. ‘‘Bodily Injury’’ arising out of the ingestion, inhalation or           neutralize, or in any way respond to, or assess the effects
   absorption of lead in any form;                                         of lead; or

b. ‘‘Property Damage’’ arising from any form of lead;                   g. Any loss, cost or expense arising out of any claim or ‘‘suit’’
                                                                           by or on behalf of a governmental authority for damages
c. ‘‘Personal Injury’’ arising from any form of lead;                      because of testing for, monitoring, cleaning up, removing,
                                                                           containing, treating, detoxifying or neutralizing, or in any
d. ‘‘Advertising Injury’’ arising from any form of lead;                   way responding to, or assessing the effects of lead.




                                                                                                           /
                                                                   AUTHORIZED REPRESENTATIVE                      DATE

GLS-58s (12-93)
                                                             Home Office Copy




                                                                                                                            Ex. B - p.0073
            Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 177 of 385 PageID #:177

                                                                                                   ENDORSEMENT
                                                                                                   NO.
   ATTACHED TO AND
                       ENDORSEMENT EFFECTIVE DATE
  FORMING A PART OF                                                                NAMED INSURED          AGENT NO.
                         (12:01 A.M. STANDARD TIME)
    POLICY NUMBER




                      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                               AMENDMENT OF CONDITIONS
                              This endorsement modifies insurance provided under the following:

                              COMMERCIAL GENERAL LIABILITY COVERAGE PART
                                    LIQUOR LIABILITY COVERAGE PART
                              RAILROAD PROTECTIVE LIABILITY COVERAGE PART
                       OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART
                            PRODUCTS COMPLETED OPERATIONS COVERAGE PART


        The Condition entitled When We Do Not Renew is deleted in its entirety.




                                                          AUTHORIZED REPRESENTATIVE                    DATE

GLS-74s  (9-05)
GLS-74s (9-05)                                        Page 11ofof1Page
                                                      Page Page   11 of 1 1 of 1




                                                                                                              Ex. B - p.0074
            Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 178 of 385 PageID #:178

                                                                                                                   ENDORSEMENT
                                                                                                                   NO.



 Attached to and forming a part of                                                           Endorsement Effective Date 03-01-11
 Policy No. BCS0024150                                                                                      12:01 A.M., Standard Time
 Named Insured ORION RESIDENTIAL                    ADVISORS                                 Agent No.  24712


                        THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                HIRED AUTO AND NONOWNED AUTO LIABILITY
                             This endorsement modifies insurance provided under the following:

                                  COMMERCIAL GENERAL LIABILITY COVERAGE PART


                                                             SCHEDULE

Insurance is provided only with respect to those coverages for which a specific premium charge is shown:

                            Coverage                                                             Additional Premium
 Hired Auto Liability                                                  $                    500
 Nonowned Auto Liability                                               $                   Incl
(If no entry appears above, information required to complete this endorsement will be shown in the Declarations as appli-
cable to this endorsement.

A. HIRED AUTO LIABILITY                                                          PROPERTY DAMAGE, paragraph 2. Exclusions is
                                                                                 amended as follows:
    The insurance provided under COVERAGE A------
    BODILY INJURY AND PROPERTY DAMAGE LI-                                        1.   The following are deleted in their entirety:
    ABILITY (Section I------Coverages)    also applies to
                                                                                      e.   Employer’s Liability;
    "bodily injury" or "property damage" arising out of the
    maintenance or use of a "hired auto" in the course of                             g. Aircraft, Auto or Watercraft;
    your business by you, or your "employees," but only
                                                                                      h. Mobile Equipment; and
    for acts within the scope of their employment or while
    performing duties related to the conduct of your                                  j.   Damage to Property.
    business.
                                                                                 2.   The following are added:
B. NONOWNED AUTO LIABILITY
                                                                                      This insurance does not apply to:
    The insurance provided under COVERAGE A------
    BODILY INJURY AND PROPERTY DAMAGE                                                 a.   "Bodily injury":
    LIABILITY (Section I------Coverages) also applies to                                   (1) To you, to your partners or members (if
    "bodily injury" or "property damage" arising out of the                                    you are a partnership or joint venture), to
    use of any "nonowned auto" in the course of your                                           your members (if you are a limited liability
    business by you, or your "employees," but only for                                         company), to an "employee" or co-
    acts within the scope of their employment or while                                         "employee" while in the course of his or
    performing duties related to the conduct of your                                           her employment or performing duties re-
    business.                                                                                  lated to the conduct of your business, or
C. With respect to this endorsement, SECTION I------
   COVERAGE, COVERAGE A BODILY INJURY AND

                                  Includes copyrighted material of ISO Properties, Inc., with its permission.
                                                  Copyright, ISO Properties, Inc., 1994

GLS-91s (1-10)                                                  Page 1 of 2

                                                              Home Office Copy




                                                                                                                                     Ex. B - p.0075
            Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 179 of 385 PageID #:179

                     to your "volunteer workers" while perform-                           co-"employee" of such person injured in the
                     ing duties related to the conduct of your                            course of employment;
                     business.
                                                                                     2.   Any partners or members (if you are a partnership
                 (2) To your spouse, child, parent, brother or                            or joint venture), members (if you are a limited li-
                     sister, or the spouse, child, parent,                                ability company) or executive officer with respect
                     brother, or sister of the "employee" co-                             to any "auto" owned by such partners or members
                     "employee," "volunteer worker," your part-                           (if you are a partnership or joint venture), mem-
                     ners or members (if you are a partnership                            bers (if you are a limited liability company), execu-
                     or joint venture), or your members (if you                           tive officer or members of their households;
                     are a limited liability company) as a con-
                                                                                     3.   Any person while employed in or otherwise en-
                     sequence of Paragraph 2.a.(1) above.
                                                                                          gaged in duties in connection with an "auto busi-
                 (3) For which there is any obligation to share                           ness," other than an "auto business" you operate;
                     damages with or repay someone else
                                                                                     4.   The owner or lessee (of whom you are a subles-
                     who must pay damages because of the
                                                                                          see) of a "hired auto" or the owner of a "nonowned
                     injury described in Paragraphs 2.a.(1) or
                                                                                          auto" or any agent or "employee" of any such
                     2.a.(2) above.
                                                                                          owner or lessee;
                 (4) Arising out of the providing or failure to
                                                                                     5.   Any person or organization with respect to the
                     provide professional health care services.
                                                                                          conduct of any current or past partnership, joint
                 This exclusion applies:                                                  venture, or limited liability company that is not
                                                                                          shown as a Named Insured in the Declarations.
                     (a) Whether the insured may be liable as
                         an employer or in any other capacity;               E. With respect to this endorsement, the following defini-
                         and                                                    tions are added to SECTION V------DEFINITIONS:
                     (b) To any obligation to share damages                          1.   "Auto business" means the business or occupa-
                         with or repay someone else who must                              tion of selling, repairing, servicing, storing or park-
                         pay damages because of the injury.                               ing "autos."

         b. "Property damage" to property:                                           2.   "Hired auto" means any "auto" you lease, hire,
                                                                                          rent or borrow. This does not include any "auto"
                 (1) Owned, occupied, used or being trans-
                                                                                          you lease, hire, rent or borrow from any of your
                     ported by; or
                                                                                          "employees," co-"employees," "volunteer    work-
                 (2) Rented or loaned to, in the care, custody                            ers," partners or members (if you are a partner-
                     or control of, or over which physical con-                           ship or joint venture), members (if you are a
                     trol is being exercised for any purpose by                           limited liability company), or members of their
                                                                                          households.
                 you or any of your "employees," co-
                 "employees," "volunteer workers," partners or                       3.   "Nonowned auto" means any "auto" you do not
                 members (if you are a partnership or joint                               own, lease, hire, rent or borrow which is used in
                 venture), or members (if you are a limited li-                           connection with your business. However, if you
                 ability company).                                                        are a partnership or limited liability company a
                                                                                          "nonowned auto" does not include any auto
D. With respect to this endorsement, the following are                                    owned by any partner or member.
   not Insureds under SECTION II------WHO IS AN
   INSURED:

    1.   Any person engaged in the business of his or her
         employer with respect to "bodily injury" to any




                                                                   AUTHORIZED REPRESENTATIVE                                    DATE

                                      Includes copyrighted material of ISO Properties, Inc., with its permission.
                                                      Copyright, ISO Properties, Inc., 1994

GLS-91s (1-10)                                                      Page 2 of 2

                                                                  Home Office Copy




                                                                                                                                       Ex. B - p.0076
              Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 180 of 385 PageID #:180


                                                                                                         ENDORSEMENT
    E
                                                                                                         NO.


 Attached to and forming a part of                                                 Endorsement Effective Date 03-01-11
 Policy No. BCS0024150                                                                           12:01 A.M., Standard Time
 Named Insured ORION RESIDENTIAL              ADVISORS                             Agent No. 24712



                       THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                                              ASBESTOS EXCLUSION

  The coverage afforded by this policy does not apply to bodily          4.    The manufacture, sale, transportation, storage or dis-
  injury, personal injury or property damage arising out of:                   posal of asbestos or goods or products containing
                                                                               asbestos.
  1.    Inhaling, ingesting or prolonged physical exposure to
        asbestos or goods or products containing asbestos; or            The coverage afforded by the policy does not apply to
                                                                         payment for the investigation or defense of any loss, injury
  2.    The use of asbestos in construction or manufacturing any         or damage or any cost, fine or penalty or for any expense
        good, product or structure; or                                   of claim or suit related to any of the above.

  3.    The removal of asbestos from any good, product or
        structure; or




                                                                                                                /
                                                                    AUTHORIZED REPRESENTATIVE                         DATE
UTS-131g (3-92)                                             Home Office Copy




                                                                                                                            Ex. B - p.0077
            Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 181 of 385 PageID #:181

                                                                                                              ENDORSEMENT
                                                                                                              NO.



  Attached to and forming a part of                                                       Endorsement Effective Date 03-01-11
  Policy No. BCS0024150                                                                                  12:01 A.M., Standard Time
  Named Insured ORION RESIDENTIAL                   ADVISORS                              Agent No.  24712


                      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                  RESIDENTIAL BUILDING PROJECT EXCLUSION
                              This endorsement modifies insurance provided under the following:

                                       COMMERCIAL GENERAL LIABILITY COVERAGE FORM
                                          ERRORS AND OMISSIONS COVERAGE PART


This insurance does not apply to damages because of                                  during the policy period on no more than an ini-
"bodily injury", "property damage", "personal and advertis-                          tial twelve (12) of, any of the following types of
ing injury" or "error or omission" arising from "your work"                          individual living units: Single family homes, town-
on, in connection with or in any way related to a "residen-                          houses, townhomes, residential condominium or
                                                                                     cooperative units, duplex units, any type of struc-
tial project".
                                                                                     tural units converted into condominium units, or
For those items identified below with an "x" in the corre-                           any other type of domicile unit intended for indi-
sponding box, this exclusion shall not apply to "your                                vidual or collective residential ownership.
work":
                                                                                6.   That is included within the following Class Code(s),
     1.   That consists of repair, renovation or remodeling                          Business Description(s) or designated operations:
          operations on structures officially certified for oc-
          cupancy prior to the commencement of "your
          work."

     2.   In states other than AZ, CA, CO, LA, NV, TX and
          WA that consists of repair, renovation or remodel-                    7.   That is not included within the "products-completed
          ing operations on structures officially certified for                      operations hazard" definition.
          occupancy prior to the commencement of "your
          work."                                                        For purposes of this endorsement:

     3.   In the following state(s):                                            "Residential project" shall mean any building con-
                                                                                struction project, including structural repair, renova-
                                                                                tion or remodeling operations, involving one or more
                                                                                single-family homes, townhouses, townhomes, resi-
                                                                                dential condominiums or cooperatives, duplexes, any
     4.   At the following specific project(s) or location(s):                  type of structure converted into condominiums, or any
                                                                                other type of domicile intended for individual or col-
                                                                                lective residential ownership, and shall include all
                                                                                buildings appurtenant these structures.

                                                                                "Residential project" shall also include any building
     5.   In states other than AZ, CA, CO, LA, NV, TX and                       construction project, including structural repair, reno-
          WA that involve the original development or                           vation or remodeling operations, involving mixed-use
          original construction of, and which commences




UTS-322s (1-09)                                               Page 1 of 2

                                                             Home Office Copy




                                                                                                                               Ex. B - p.0078
            Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 182 of 385 PageID #:182
     buildings which contain both residential units and              miniums or cooperatives or into any other type of domicile
     commercial space, and shall include all buildings ap-           intended for individual or collective residential ownership.
     purtenant these structures.
                                                                     We shall have no duty or obligation to provide or pay for
"Residential project" shall not mean apartments unless               the investigation or defense of any loss, cost, expense,
"your work" involves converting apartments into condo-               claim or "suit" excluded by this endorsement.




All other terms and conditions of this policy remain unchanged.




                                                         AUTHORIZED REPRESENTATIVE                               DATE

UTS-322s (1-09)                                              Page 2 of 2

                                                         Home Office Copy




                                                                                                                        Ex. B - p.0079
Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 183 of 385 PageID #:183




                                                                                 Ex. B - p.0080
          Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 184 of 385 PageID #:184




                           CHANGE ENDORSEMENT NO. 001
  Policy No.            BCS0024150                                                   Effective Date: 07-21-11
                                                                                             12:01 A.M., Standard Time
  Named Insured         ORION RESIDENTIAL ADVISORS                                   Agent No.      24712

COVERAGE PART INFORMATION --- Coverage parts affected by this change as indicated by x below.

           Commercial Property
     X     Commercial General Liability                                                         $     -1,559.00
           Commercial Crime
           Commercial Inland Marine




                                                CHANGE DESCRIPTION

IN CONSIDERATION OF A RETURN PREMIUM OF $1,559.00, IT IS AGREED
THAT THE EXTENSION OF SUPPLEMENTAL DECLARATIONS IS AMENDED, PER
ATTACHED.
IT IS FURTHER AGREED THAT THE NAMED INSURED HAS BEEN AMENDED TO
DELETE:
ORION AT HERITAGE SQUARE

ALL OTHER TERMS AND CONDITIONS SHALL REMAIN UNCHANGED.




                                                  PREMIUM CHANGE

         Additional $                                                             Return $           -1,559.00


                                                                               AUTHORIZED AGENT


UTS-244L (6-92)

                                                       Home Office Copy




                                                                                                                Ex. B - p.0081
                 Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 185 of 385 PageID #:185




                                SCHEDULE OF GENERAL LIABILITY CHANGES
   Policy No.   BCS0024150                                             Effective Date:   07-21-11
                                                                                          12:01 A.M., Standard Time
   Named Insured       ORION RESIDENTIAL ADVISORS                      Agent No.   24712

  CLASS CODE INFORMATION AFFECTED BY THIS CHANGE IS ADDED, DELETED OR CHANGED AS INDICATED.
  THE FOLLOWING CLASS CODE INFORMATION IS ADDED:
  Code No.    Premium Basis
                                                                                   Premises/Operations
   47052             GROSS SALES
   Premises          Exposure                                                                          ADJ. ANNUAL
   001/001 $27,600                                                                       Rate               Premium
   Classification:                                                                          3.174                  54.00
   REAL ESTATE PROPERTY MANAGED (LOC #11)
   (PRODUCTS-COMPLETED OPERATIONS ARE SUBJECT TO                                     Products/Compl Operations
   THE GENERAL AGGREGATE LIMIT)
                                                                                                       ADJ. ANNUAL
                                                                                         Rate               Premium
                                                                                                                 INCL
  THE FOLLOWING CLASS CODE INFORMATION IS   CHANGED:
  Code No.    Premium Basis                                                                Premises/Operations
   48925             SWIMMING POOL
   Premises          Exposure                                                                          ADJ. ANNUAL
   001/001 14                                                                            Rate               Premium
   Classification:                                                                 Included               Included
   SWIMMING POOLS (PRODUCTS-COMPLETED OPERATIONS
   ARE SUBJECT TO THE GENERAL AGGREGATE LIMIT)                                       Products/Compl Operations

                                                                                                       ADJ. ANNUAL
                                                                                         Rate               Premium
                                                                                   Included               Included
  THE FOLLOWING CLASS CODE INFORMATION IS   CHANGED:
  Code No.    Premium Basis                                                                Premises/Operations
   60010             UNITS
   Premises          Exposure                                                                          ADJ. ANNUAL
   001/001 2,856                                                                         Rate               Premium
   Classification:                                                                         22.000           -1,613.00
   APARTMENT BUILDINGS (PRODUCTS-COMPLETED
   OPERATIONS ARE SUBJECT TO THE GENERAL                                             Products/Compl Operations
   AGGREGATE LIMIT)
                                                                                                       ADJ. ANNUAL
                                                                                         Rate               Premium
                                                                                                                 INCL
  THE FOLLOWING CLASS CODE INFORMATION IS
  Code No.    Premium Basis                                                                Premises/Operations

   Premises          Exposure                                                                          ADJ. ANNUAL
                                                                                         Rate               Premium
   Classification:

                                                                                     Products/Compl Operations

                                                                                                       ADJ. ANNUAL
                                                                                         Rate               Premium




GLS-104L (6-92)                                     Home Office Copy




                                                                                                                 Ex. B - p.0082
          Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 186 of 385 PageID #:186




                           CHANGE ENDORSEMENT NO. 002
  Policy No.            BCS0024150                                                   Effective Date: 10-04-11
                                                                                             12:01 A.M., Standard Time
  Named Insured         ORION RESIDENTIAL ADVISORS                                   Agent No.      24712

COVERAGE PART INFORMATION --- Coverage parts affected by this change as indicated by x below.

           Commercial Property
     X     Commercial General Liability                                                         $     -2,281.00
           Commercial Crime
           Commercial Inland Marine




                                                CHANGE DESCRIPTION

IN CONSIDERATION OF THE RETURN PREMIUM OF $2,281.00, IT IS AGREED
THAT THE SCHEDULE OF LOCATIONS IS AMENDED PER ATTACHED.
IT IS FURTHER AGREED THAT ITEM 1. NAMED INSURED NAME HAS BEEN
AMENDED TO DELETED THE FOLLOWING:
                         ORION AT KILLIAN CREEK
                         ORION-KILLIAN INVESTMENT ASSOCIATES LLC

ALL OTHER TERMS AND CONDITIONS SHALL REMAIN UNCHANGED.




                                                  PREMIUM CHANGE

         Additional $                                                             Return $           -2,281.00


                                                                               AUTHORIZED AGENT


UTS-244L (6-92)

                                                       Home Office Copy




                                                                                                                Ex. B - p.0083
                Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 187 of 385 PageID #:187




                                   SCHEDULE OF LOCATION CHANGES
   Policy No.   BCS0024150                                                Effective Date:   10-04-11
                                                                                            12:01 A.M., Standard Time
   Named Insured        ORION RESIDENTIAL ADVISORS                        Agent No.   24712


   Prem.        Bldg.                      Designated Premises
    No.         No.                    (Address, City, State, Zip Code)                                  Occupancy
   ***          ***       THE FOLLOWING PREMISES ADDRESSES ARE DELETED:
   005          001       ORION AT KILLIAN CREEK
                          2300 COUNTRY WALK
                          SNELLVILLE, GA 30039
   006          001       ORION AT KILLIAN CREEK
                          2300 COUNTRY WALK
                          SNELLVILLE, GA 30039




UTS-3L (8-86)                                          Home Office Copy




                                                                                                                 Ex. B - p.0084
                 Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 188 of 385 PageID #:188




                                SCHEDULE OF GENERAL LIABILITY CHANGES
   Policy No.   BCS0024150                                             Effective Date:   10-04-11
                                                                                          12:01 A.M., Standard Time
   Named Insured       ORION RESIDENTIAL ADVISORS                      Agent No.   24712

  CLASS CODE INFORMATION AFFECTED BY THIS CHANGE IS ADDED, DELETED OR CHANGED AS INDICATED.
  THE FOLLOWING CLASS CODE INFORMATION IS CHANGED:
  Code No.    Premium Basis
                                                                                   Premises/Operations
   48925             SWIMMING POOL
   Premises          Exposure                                                                          ADJ. ANNUAL
   001/001 12                                                                            Rate               Premium
   Classification:                                                                 Included               Included
   SWIMMING POOLS (PRODUCTS-COMPLETED OPERATIONS
   ARE SUBJECT TO THE GENERAL AGGREGATE LIMIT)                                       Products/Compl Operations

                                                                                                       ADJ. ANNUAL
                                                                                         Rate               Premium
                                                                                   Included               Included
  THE FOLLOWING CLASS CODE INFORMATION IS   CHANGED:
  Code No.    Premium Basis                                                                Premises/Operations
   60010             UNITS
   Premises          Exposure                                                                          ADJ. ANNUAL
   001/001 2,600                                                                         Rate               Premium
   Classification:                                                                         22.000           -2,281.00
   APARTMENT BUILDINGS (PRODUCTS-COMPLETED
   OPERATIONS ARE SUBJECT TO THE GENERAL                                             Products/Compl Operations
   AGGREGATE LIMIT)
                                                                                                       ADJ. ANNUAL
                                                                                         Rate               Premium
                                                                                                                 INCL
  THE FOLLOWING CLASS CODE INFORMATION IS
  Code No.    Premium Basis                                                                Premises/Operations

   Premises          Exposure                                                                          ADJ. ANNUAL
                                                                                         Rate               Premium
   Classification:

                                                                                     Products/Compl Operations

                                                                                                       ADJ. ANNUAL
                                                                                         Rate               Premium

  THE FOLLOWING CLASS CODE INFORMATION IS
  Code No.    Premium Basis                                                                Premises/Operations

   Premises          Exposure                                                                          ADJ. ANNUAL
                                                                                         Rate               Premium
   Classification:

                                                                                     Products/Compl Operations

                                                                                                       ADJ. ANNUAL
                                                                                         Rate               Premium




GLS-104L (6-92)                                     Home Office Copy




                                                                                                                 Ex. B - p.0085
          Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 189 of 385 PageID #:189




                           CHANGE ENDORSEMENT NO. 003
  Policy No.            BCS0024150                                                   Effective Date: 10-28-11
                                                                                             12:01 A.M., Standard Time
  Named Insured         ORION RESIDENTIAL ADVISORS                                   Agent No.   24712

COVERAGE PART INFORMATION --- Coverage parts affected by this change as indicated by x below.

           Commercial Property
     X     Commercial General Liability                                                      $         1,436.00
           Commercial Crime
           Commercial Inland Marine




                                                CHANGE DESCRIPTION

THIS POLICY IS AMENDED AS FOLLOWS:
THE GENERAL LIABILITY EXPOSURE AMOUNT FOR CLASS CODE 60010, FOR THE
STATE OF ILLINOIS, LOCATION NUMBER 1, BUILDING NUMBER 1 HAS BEEN
CHANGED FROM 2,600 TO 2,792.




                                                  PREMIUM CHANGE
         Additional $         1,436.00                                            Return $



                                                                               AUTHORIZED AGENT


UTS-244L (6-92)

                                                       Home Office Copy




                                                                                                                Ex. B - p.0086
                Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 190 of 385 PageID #:190




                                  EFGH




                                 SCHEDULE OF LOCATION CHANGES
   Policy No. BCS0024150                                                    Effective Date: 10-28-11
                                                                                             12:01 A.M., Standard Time
   Named Insured ORION RESIDENTIAL ADVISORS                                 Agent No. 24712


   Prem.        Bldg.                        Designated Premises
    No.         No.                      (Address, City, State, Zip Code)                                 Occupancy
   ***          ***     THE FOLLOWING PREMISES ARE ADDED:
   013          001     LA COSTA AT DOBSON RANCH
                        1820 WEST LINDNER AVE
                        MESA, AZ 85202




UTS-3L (8-86)                                            Home Office Copy




                                                                                                                  Ex. B - p.0087
                 Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 191 of 385 PageID #:191




                                    EFGH




                                SCHEDULE OF GENERAL LIABILITY CHANGES
   Policy No. BCS0024150                                                Effective Date: 10-28-11
                                                                                         12:01 A.M., Standard Time
   Named Insured ORION RESIDENTIAL ADVISORS                             Agent No. 24712


  CLASS CODE INFORMATION AFFECTED BY THIS CHANGE IS ADDED, DELETED OR CHANGED AS INDICATED.
  THE FOLLOWING CLASS CODE INFORMATION IS CHANGED:
  Code No.    Premium Basis
                                                                                   Premises/ Operations
   60010             UNITS
   Premises          Exposure                                                                         ADJ. ANNUAL
   001/001 2,792                                                                      Rate                 Premium
   Classification:                                                                       22.000             1,436.00
   APARTMENT BUILDINGS (PRODUCTS-COMPLETED
   OPERATIONS ARE SUBJECT TO THE GENERAL                                             Products/Compl Operations
   AGGREGATE LIMIT)
                                                                                                      ADJ. ANNUAL
                                                                                      Rate                 Premium
                                                                                                                INCL
  THE FOLLOWING CLASS CODE INFORMATION IS
  Code No.    Premium Basis                                                              Premises/ Operations
   Premises          Exposure                                                                         ADJ. ANNUAL
                                                                                      Rate                 Premium
   Classification:

                                                                                     Products/Compl Operations

                                                                                                      ADJ. ANNUAL
                                                                                      Rate                 Premium

  THE FOLLOWING CLASS CODE INFORMATION IS
  Code No.    Premium Basis                                                              Premises/ Operations
   Premises          Exposure                                                                         ADJ. ANNUAL
                                                                                      Rate                 Premium
   Classification:

                                                                                     Products/Compl Operations
                                                                                                      ADJ. ANNUAL
                                                                                      Rate                 Premium

  THE FOLLOWING CLASS CODE INFORMATION IS
  Code No.    Premium Basis                                                              Premises/ Operations
   Premises          Exposure                                                                         ADJ. ANNUAL
                                                                                      Rate                 Premium
   Classification:

                                                                                     Products/Compl Operations

                                                                                                      ADJ. ANNUAL
                                                                                      Rate                 Premium




GLS-104L (6-92)                                      Home Office Copy




                                                                                                                Ex. B - p.0088
\
                Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 192 of 385 PageID #:192




                                    EFGH




                        COMMERCIAL GENERAL LIABILITY COVERAGE PART
                         EXTENSION OF SUPPLEMENTAL DECLARATIONS
    Policy No. BCS0024150                                                    Effective Date: 10-28-11
                                                                                              12:01 A.M., Standard Time
    Named Insured ORION RESIDENTIAL ADVISORS                                 Agent No. 24712

    Prem. No.  Bldg. No.     Class Code    Exposure                      Basis
          001/001              47052       $27,600.                      GROSS SALES/NEAREST THOUSAND
    Class Description:                                                                   Premises / Operations
    REAL ESTATE PROPERTY MANAGED (LOC #11)                                        Rate                       Premium
    (PRODUCTS-COMPLETED OPERATIONS ARE SUBJECT TO
    THE GENERAL AGGREGATE LIMIT)                                                          3.174                        88
                                                                                   Products / Comp Operations
                                                                                  Rate                       Premium
                                                                                    INCLUDED                      INCL
    Prem. No.  Bldg. No.     Class Code    Exposure                      Basis
          001/001              48925       12.                           SWIMMING POOL/EACH

    Class Description:                                                                   Premises / Operations
    SWIMMING POOLS (PRODUCTS-COMPLETED OPERATIONS                                 Rate                       Premium
    ARE SUBJECT TO THE GENERAL AGGREGATE LIMIT)
                                                                                    INCLUDED                 INCLUDED
                                                                                   Products / Comp Operations
                                                                                  Rate                       Premium
                                                                                    INCLUDED                INCLUDED
    Prem. No.  Bldg. No.     Class Code    Exposure                      Basis
          001/001              60010       2,792.                        UNITS/EACH

    Class Description:                                                                   Premises / Operations
    APARTMENT BUILDINGS (PRODUCTS-COMPLETED                                       Rate                       Premium
    OPERATIONS ARE SUBJECT TO THE GENERAL
    AGGREGATE LIMIT)                                                                     22.000                  61,424
                                                                                   Products / Comp Operations
                                                                                  Rate                       Premium
                                                                                    INCLUDED                      INCL
    Prem. No.    Bldg. No.   Class Code    Exposure                      Basis
                               44444       N/A                           INCL

    Class Description:                                                                   Premises / Operations
    PESTICIDE/HERBICIDE COVERAGE                                                  Rate                       Premium
                                                                                     INCLUDED                INCLUDED
                                                                                   Products / Comp Operations
                                                                                  Rate                       Premium
                                                                             INCLUDED                       INCLUDED



CLS-SP-1L (10-93)                                     Home Office Copy




                                                                                                                   Ex. B - p.0089
\
                Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 193 of 385 PageID #:193




                                     EFGH




                         COMMERCIAL GENERAL LIABILITY COVERAGE PART
                          EXTENSION OF SUPPLEMENTAL DECLARATIONS
    Policy No. BCS0024150                                                     Effective Date: 10-28-11
                                                                                               12:01 A.M., Standard Time
    Named Insured ORION RESIDENTIAL ADVISORS                                  Agent No. 24712

    Prem. No.     Bldg. No.   Class Code    Exposure                      Basis
                                44444       N/A                           INCL
    Class Description:                                                                    Premises / Operations
    WAIVER OF SUBROGATION                                                          Rate                       Premium
                                                                                     INCLUDED                 INCLUDED
                                                                                    Products / Comp Operations
                                                                                   Rate                       Premium
                                                                             INCLUDED                        INCLUDED
    Prem. No.     Bldg. No.   Class Code    Exposure                      Basis
                                44444       N/A                           INCL

    Class Description:                                                                    Premises / Operations
    PER LOCATION AGGREGATE                                                         Rate                       Premium
                                                                                     INCLUDED                 INCLUDED
                                                                                    Products / Comp Operations
                                                                                   Rate                       Premium


    Prem. No.     Bldg. No.   Class Code    Exposure                      Basis


    Class Description:                                                                    Premises / Operations
                                                                                   Rate                       Premium


                                                                                    Products / Comp Operations
                                                                                   Rate                       Premium


    Prem. No.     Bldg. No.   Class Code    Exposure                      Basis


    Class Description:                                                                    Premises / Operations
                                                                                   Rate                       Premium


                                                                                    Products / Comp Operations
                                                                                   Rate                       Premium




CLS-SP-1L (10-93)                                      Home Office Copy




                                                                                                                    Ex. B - p.0090
          Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 194 of 385 PageID #:194




                           CHANGE ENDORSEMENT NO. 004
  Policy No.            BCS0024150                                                   Effective Date: 11-18-11
                                                                                             12:01 A.M., Standard Time
  Named Insured         ORION RESIDENTIAL ADVISORS                                   Agent No.   24712

COVERAGE PART INFORMATION --- Coverage parts affected by this change as indicated by x below.

           Commercial Property
     X     Commercial General Liability                                                      $          -744.00
           Commercial Crime
           Commercial Inland Marine




                                                CHANGE DESCRIPTION

IN CONSIDERATION OF A RETURN PREMIUM OF $744.00, IT IS AGREED THAT
THE SCHEDULE OF LOCATIONS AND THE EXTENSION OF SUPPLEMENTAL
DECLARATIONS ARE AMENDED, PER ATTACHED.
IT IS ALSO AGREED THAT THE FOLLOWING NAMED INSURED IS DELETED FROM
THE SCHEDULE OF NAMED INSUREDS:
    ORION AT SYCAMORE SQUARE


ALL OTHER TERMS AND CONDITIONS SHALL REMAIN UNCHANGED.




                                                  PREMIUM CHANGE
         Additional $                                                             Return $             -744.00


                                                                               AUTHORIZED AGENT


UTS-244L (6-92)

                                                       Home Office Copy




                                                                                                                Ex. B - p.0091
                Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 195 of 385 PageID #:195




                                  EFGH




                                 SCHEDULE OF LOCATION CHANGES
   Policy No. BCS0024150                                                    Effective Date: 11-18-11
                                                                                             12:01 A.M., Standard Time
   Named Insured ORION RESIDENTIAL ADVISORS                                 Agent No. 24712


   Prem.        Bldg.                        Designated Premises
    No.         No.                      (Address, City, State, Zip Code)                                 Occupancy
   ***          ***     THE FOLLOWING PREMISES ADDRESSES ARE DELETED:
   012          001     ORION AT SYCAMORE SQUARE
                        1120 S SYCAMORE
                        MESA, AZ 85202




UTS-3L (8-86)                                            Home Office Copy




                                                                                                                  Ex. B - p.0092
                 Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 196 of 385 PageID #:196




                                    EFGH




                                SCHEDULE OF GENERAL LIABILITY CHANGES
   Policy No. BCS0024150                                                Effective Date: 11-18-11
                                                                                         12:01 A.M., Standard Time
   Named Insured ORION RESIDENTIAL ADVISORS                             Agent No. 24712


  CLASS CODE INFORMATION AFFECTED BY THIS CHANGE IS ADDED, DELETED OR CHANGED AS INDICATED.
  THE FOLLOWING CLASS CODE INFORMATION IS CHANGED:
  Code No.    Premium Basis
                                                                                   Premises/ Operations
   60010             UNITS
   Premises          Exposure                                                                         ADJ. ANNUAL
   001/001 2,672                                                                      Rate                 Premium
   Classification:                                                                       22.000                 -744.00
   APARTMENT BUILDINGS (PRODUCTS-COMPLETED
   OPERATIONS ARE SUBJECT TO THE GENERAL                                             Products/Compl Operations
   AGGREGATE LIMIT)
                                                                                                      ADJ. ANNUAL
                                                                                      Rate                 Premium
                                                                                                                INCL
  THE FOLLOWING CLASS CODE INFORMATION IS
  Code No.    Premium Basis                                                              Premises/ Operations
   Premises          Exposure                                                                         ADJ. ANNUAL
                                                                                      Rate                 Premium
   Classification:

                                                                                     Products/Compl Operations

                                                                                                      ADJ. ANNUAL
                                                                                      Rate                 Premium

  THE FOLLOWING CLASS CODE INFORMATION IS
  Code No.    Premium Basis                                                              Premises/ Operations
   Premises          Exposure                                                                         ADJ. ANNUAL
                                                                                      Rate                 Premium
   Classification:

                                                                                     Products/Compl Operations
                                                                                                      ADJ. ANNUAL
                                                                                      Rate                 Premium

  THE FOLLOWING CLASS CODE INFORMATION IS
  Code No.    Premium Basis                                                              Premises/ Operations
   Premises          Exposure                                                                         ADJ. ANNUAL
                                                                                      Rate                 Premium
   Classification:

                                                                                     Products/Compl Operations

                                                                                                      ADJ. ANNUAL
                                                                                      Rate                 Premium




GLS-104L (6-92)                                      Home Office Copy




                                                                                                                Ex. B - p.0093
         Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 197 of 385 PageID #:197




                          CHANGE ENDORSEMENT NO. 005
  Policy No.        BCS0024150                                                       Effective Date: 12-14-11
                                                                                             12:01 A.M., Standard Time
  Named Insured     ORION RESIDENTIAL ADVISORS                                       Agent No.   24712

COVERAGE PART INFORMATION --- Coverage parts affected by this change as indicated by x below.

          Commercial Property
     X    Commercial General Liability                                                      NO CHARGE
          Commercial Crime
          Commercial Inland Marine




                                                CHANGE DESCRIPTION

THIS POLICY IS AMENDED AS FOLLOWS:
THE FOLLOWING FORM HAS BEEN ADDED PER ATTACHED:
UTS-410G                02-11            AMENDMENT OF CANCELLATION NOTICE




                                                  PREMIUM CHANGE
         Additional $ NO CHARGE                                                   Return $ NO CHARGE



                                                                               AUTHORIZED AGENT


UTS-244L (6-92)

                                                       Home Office Copy




                                                                                                                Ex. B - p.0094
            Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 198 of 385 PageID #:198

                                                                                                    ENDORSEMENT
                                                                                                    NO.
   ATTACHED TO AND
                       ENDORSEMENT EFFECTIVE DATE
  FORMING A PART OF                                                      NAMED INSURED                           AGENT NO.
                         (12:01 A.M. STANDARD TIME)
    POLICY NUMBER




                      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                               AMENDMENT OF CANCELLATION NOTICE TO
                           FIRST NAMED INSURED AND SCHEDULED PARTY(IES)

         The following Conditions are added to the Cancellation Condition:
         1. If we cancel this policy for any reason other than nonpayment of premium, we will mail written
            notice of cancellation to the first Named Insured and to any party(ies) at their designated
            mailing address(es), shown in the Schedule below, at least _________ days before the effective date
            of cancellation.
         2. If we fail to mail such notice as indicated in 1. above, any coverage afforded to the party(ies) will re-
            main in effect:
             a. For the number of days shown in 1. above from the date a written notice of cancellation is actually
                mailed;
             b. Until the effective date of replacement coverage is obtained elsewhere by the first Named In-
                sured; or
             c. Until the termination date requested by the Named Insured,

             whichever occurs first.
                                                          SCHEDULE
             Name and Address of Party(ies):




                                                        AUTHORIZED REPRESENTATIVE                            DATE

UTS-410g (2-11)                                           Page 1 of 1




                                                                                                                    Ex. B - p.0095
Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 199 of 385 PageID #:199

                             EXHIBIT C
Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 200 of 385 PageID #:200




                                                                                 Ex. C - p.0001
 Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 201 of 385 PageID #:201




                           ADDENDUM


Some internal notes, stamps or typing on the Declaration
sheet may appear. The intended use for these is internal
only and may not have been a part of the policy received
by the insured.

Policy fees, inspection fees or taxes, or additional
instructional stamps may have appeared on the policy
received by the insured but may not appear on this copy.




                                                                                  Ex. C - p.0002
          Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 202 of 385 PageID #:202




                                                   CLAIM REPORTING
                                                     INFORMATION

       Your insurance policy has been placed with the Scottsdale Insurance Group, a subsidiary of the
       Nationwide Insurance Company. The Scottsdale Insurance Group is a reliable, service-oriented group of
       companies that will help protect you against certain losses.

       Our commitment to you is to provide fast, fair claim service. Promptly reporting an event that could lead to
       a claim, as required by your policy, helps us fulfill this commitment to you. Please refer to your policy for
       this and all other terms and conditions.
       To report a claim, you may contact the Scottsdale Insurance Group 24 hours a day, 7 days a week, by
       calling 1-800-423-7675 or via our Web site at www.scottsdaleins.com.
       Thank you for your business and as always, we appreciate the opportunity to serve you.

                                                   HOW TO REPORT A CLAIM
         Call 1-800-423-7675 or visit our Web site at www.scottsdaleins.com

             In order to expedite this process, please be prepared to furnish as much of the following
             information as possible:

                   Your policy number

                   Date, time and location of the loss/accident

                   Details of the loss/accident
                   Name, address and phone number of any involved parties

                   If applicable, name of law enforcement agency or fire department along with the incident
                    number

                      Please refer to your policy for specific claim reporting requirements.




NOTX0178CW (2-06)




                                                                                                                   Ex. C - p.0003
          Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 203 of 385 PageID #:203



                                                      Home Office:
                                      One Nationwide Plaza • Columbus, Ohio 43215
                                                  Administrative Office:
                                8877 North Gainey Center Drive • Scottsdale, Arizona 85258
                                                     1-800-423-7675
                                                  A STOCK COMPANY




        In Witness Whereof, the Company has caused this policy to be executed and attested.




                    Secretary                                                  President

        The information contained herein replaces any similar information contained elsewhere in the policy.




UTS-COVPG (12-09)




                                                                                                               Ex. C - p.0004
            Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 204 of 385 PageID #:204
                                           COMMON POLICY DECLARATIONS
       BCS0024150                                                                                                    Policy Number
      Renewal of Number                                                                                        BCS0027068
                                                        Home Office:
                                       One Nationwide Plaza o Columbus, Ohio 43215
                                                    Administrative Office:
                                  8877 North Gainey Center Drive o Scottsdale, Arizona 85258
                                                       1-800-423-7675
                                                    A STOCK COMPANY
   ITEM 1. Named Insured and Mailing Address
   ORION RESIDENTIAL ADVISORS LLC;
   (SEE SCHEDULE OF NAMED INSUREDS)
   770 LAKE COOK RD, STE 350
   DEERFIELD IL 60015

   Agent Name and Address
   WESTROPE & ASSOCIATES                                                 Agent No.:                     Program No.:    NONE
   1100 WALNUT ST STE 3200                                               24712
   KANSAS CITY MO 64106


     ITEM 2. Policy Period         From: 03-01-2012                    To: 03-01-2013                      Term: 1     Year
                                    12:01 A.M., Standard Time at the mailing address shown in ITEM 1.

Business Description: PROPERTY OWNER/MANAGER

 In return for the payment of the premium, and subject to all the terms of this policy, we agree with you to provide the
 insurance as stated in this policy. This policy consists of the following coverage parts for which a premium is indicated.
 Where no premium is shown, there is no coverage. This premium may be subject to adjustment.
                             Coverage Part(s)                                                       Premium Summary
   Commercial General Liability Coverage Part                                         $                   66,444.00
   Commercial Property Coverage Part                                                  $                 NOT COVERED
   Commercial Crime And Fidelity Coverage Part                                        $                 NOT COVERED
   Commercial Inland Marine Coverage Part                                             $                 NOT COVERED
   Commercial Auto Coverage Part                                                      $                 NOT COVERED

   Professional Liability Coverage Part                                               $                 NOT COVERED
                                                                                      $
                                                                                      $
                                                                                      $
   SIC Terrorism                                                                      $                     3,322.00
                                                      Total Policy Premium                $                 69,766.00
                                                                                      $
                                                                                      $
                                                                  Policy Total            $             69,766.00
 Form(s) and Endorsement(s) made a part of this policy at time of issue:

 See Schedule of Forms and Endorsements


                  THIS COMMON POLICY DECLARATION AND THE SUPPLEMENTAL DECLARATION(S), TOGETHER WITH
         THE COMMON POLICY CONDITIONS, COVERAGE PART(S), COVERAGE FORM(S) AND FORM(S) AND ENDORSEMENT(S), IF ANY,
                                         COMPLETE THE ABOVE-NUMBERED POLICY.
OPS-D-1 (8-10)


                                                            Home Office Copy




                                                                                                                                Ex. C - p.0005
           Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 205 of 385 PageID #:205




                             SCHEDULE OF NAMED INSUREDS
 Policy No. BCS0027068                                          Effective Date: 03-01-12
                                                                                 12:01 A.M., Standard Time
 Named Insured ORION RESIDENTIAL ADVISORS                       Agent No. 24712




                       ORION RESIDENTIAL ADVISORS LLC;
                       ORION RESIDENTIAL MANAGEMENT LLC;
                       ORION RESIDENTIAL MANAGEMENT -
                       TEXAS LLC;
                       ORION RESIDENTIAL MANAGEMENT -
                       ARIZONA LLC;
                       ORION RESIDENTIAL MANAGEMENT -
                       KANSAS LLC;
                       ORION RESIDENTIAL MANAGEMENT -
                       WASHINGTON LLC;
                       ORION RESIDENTIAL MANAGEMENT -
                       GEORGIA LLC;
                       ORION INVESTMENT ADVISORS LLC;
                       ORION AT HERMOSA POINTE;
                       ORION-POSADA VALLARTA ASSOCIATE,
                       LLC;
                       CITI ON CAMELBACK;
                       ORION CAMELBACK, LLC;
                       ORION AT GWINNETT POINTE;
                       ORION-DUNLEAF ASSOCIATES, LLC;
                       ORION AT ROSWELL VILLAGE;
                       ORION-ROSWELL ASSOCIATES LLC;
                       ORION AT DEERFIELD PARK;
                       ORION-MILTON ASSOCIATES LLC;
                       ORION AT OAK HILL;
                       ORION-FORT WORTH ASSOCIATES LLC;
                       LA COSTA AT DOBSON RANCH;
                       STARWOOD GLOBAL OPPORTUNITY FUND VI
                       - A, L.P.;
                       STARWOOD GLOBAL OPPORTUNITY FUND VI
                       - B, L.P.;
UTS-SP-1 (8-96)
                                             Home Office Copy




                                                                                                    Ex. C - p.0006
           Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 206 of 385 PageID #:206




                             SCHEDULE OF NAMED INSUREDS
 Policy No. BCS0027068                                          Effective Date: 03-01-12
                                                                                 12:01 A.M., Standard Time
 Named Insured ORION RESIDENTIAL ADVISORS                       Agent No. 24712




                       SOF - VI U.S. HOLDING, II, L.L.C.;
                       VI PHOENIX FUNDING, L.L.C.;
                       GEBAM, INC.;
                       GEBAM, LLC;
                       STRATEGIC CAPITAL PARTNERS, LLC;
                       BLUEROCK REAL ESTATE LLC;
                       GIBRALT WESTCLAY PARTICIPATE, LLC;
                       ORION/ROBSON CAMELBACK, LLC;
                       SKR HOLDINGS LLC;
                       ORION/ROBSON PACIFIC NOTE
                       INVESTORS,LLC;
                       ORION AT HERITAGE SQUARE;
                       ORION PACIFIC NOTE INVESTORS, LLC;
                       ORION AT MOUNTAIN VIEW;
                       BR VALLEY TOWNHOMES DST;
                       BR VALLEY TOWNHOMES SUB I DST;
                       BR VALLEY TOWNHOMES SUB II DST;
                       BR VALLEY TOWNHOMES SUB III DST;
                       BR VALLEY LEASCO, LLC;
                       VILLAS AT OAK HILL;
                       GATEWAY PUBLIC FACILITY
                       CORPORATION;
                       MIDLAND PORTFOLIO;
                       MIDLAND INVESTORS, LLC




UTS-SP-1 (8-96)
                                             Home Office Copy




                                                                                                    Ex. C - p.0007
            Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 207 of 385 PageID #:207




                              EFGH




                         SCHEDULE OF FORMS AND ENDORSEMENTS
 Policy No. BCS0027068                                           Effective Date: 03-01-12
                                                                                  12:01 A.M., Standard Time
 Named Insured ORION RESIDENTIAL ADVISORS                        Agent No. 24712


 COMMON POLICY FORMS AND ENDORSEMENTS
 NOTX0178CW                   02-06       CLAIM REPORTING INFORMATION
 UTS-COVPG                    12-09       COVER PAGE
 OPS-D-1                      08-10       COMMON POLICY DECLARATIONS
 UTS-SP-1                     08-96       SCHEDULE OF NAMED INSUREDS
 UTS-SP-2L                    12-95       SCHEDULE OF FORMS & ENDORSEMENTS
 UTS-SP-3                     08-96       SCHEDULE OF LOCATIONS
 IL 00 17                     11-98       COMMON POLICY CONDITIONS
 IL 00 21                     09-08       NUCLEAR ENERGY LIABILITY EXCLUSION ENDT
 IL 01 47                     09-11       ILLINOIS CHANGES - CIVIL UNION
 IL 09 85                     01-08       DISCLOSURE PURSUANT/TERROR RISK INS ACT
 UTS-9G                       05-96       SERVICE OF SUIT CLAUSE
 GENERAL LIABILITY FORMS AND ENDORSEMENTS
 CLS-SD-1L                    08-01       COMMERCIAL LIABILITY COVERAGE PART DEC
 CLS-SP-1L                    10-93       GENERAL LIABILITY COVERAGE PART-EXT.
 GLS-230S                     08-09       MIN & ADV PREM\MIN EARNED CANC ENDT
 CG 00 01                     12-07       COMMERCIAL GENERAL LIABILITY COV FORM
 CG 00 68                     05-09       RECRDG AND DISTRB OF MATRL OR INFO EXCL
 CG 20 18                     11-85       ADDL INSD-MORTGAGEE ASSIGNEE OR RECEIVER
 CG 20 33                     07-04       ADDL INS - OWNERS, LESSEES OR CONTR’S
 CG 21 16                     07-98       EXCL-DESIGNATED PROFESSIONAL SERVICES
 CG 21 35                     10-01       EXCL-COV C-MEDICAL PAYMENTS
 CG 21 44                     07-98       LIMIT OF COV TO DESIGNATED PREM OR PROJ
 CG 21 47                     12-07       EMPLOYMENT-RELATED PRACTICES EXCLUSION
 CG 21 54                     01-96       EXCL - DESIGNATED OPERATIONS
 CG 21 65                     12-04       TOTAL POLLUTION EXCL-WITH EXCEPTIONS
 CG 21 67                     12-04       FUNGI OR BACTERIA EXCLUSION
 CG 21 70                     01-08       CAP LOSSES FROM CERTIF ACTS OF TERRORISM
 CG 21 86                     12-04       EXCL-EXTERIOR INSULATION & FINISH SYSTEM
 CG 21 96                     03-05       SILICA OR SILICA-RELATED DUST EXCLUSION
 CG 22 64                     07-98       PESTICIDE OR HERBICIDE APPLICATION COV
 CG 22 70                     11-85       REAL ESTATE PROPERTY MANAGED
 CG 24 04                     05-09       WAIVER OF TRANSFER RIGHTS OF RECOVERY
 CG 24 26                     07-04       AMENDMENT OF INSURED CONTRACT DEFINITION
 CG 25 04                     05-09       DESIGNATED LOCATIONS GENERAL AGGREGATE
 CLS-22S                      09-03       EMPLOYEE BENEFITS LIABILTY
 GLS-136S                     10-95       NOTICE OF OCCURRENCE
 GLS-137S                     10-95       KNOWLEDGE OF OCCURRENCE
 GLS-138S                     10-95       UNINTENTIONAL FAILURE TO DISCLSE HAZARDS
 GLS-148S                     06-99       LIABILITY DEDUCTIBLE (PER OCC/OFF)
 GLS-152S                     12-96       AMENDMENT TO OTHER INS CONDITION
 GLS-282s                     04-08       MULTI-UNIT HABITATIONAL CONVERSION EXCL
 GLS-289S                     11-07       KNOWN INJURY/DAMAGE EXCL-PERS & ADV INJU
 GLS-304S                     07-08       CROSS LIABILITY EXCLUSION
 GLS-30S                      05-05       CONTRACTORS SPECIAL CONDITIONS
 GLS-58S                      12-93       LEAD CONTAMINATION EXCLUSION
 GLS-74S                      09-05       AMENDMENT OF CONDITIONS
 GLS-91S                      01-10       HIRED AUTO & NONOWNED AUTO LIABILITY
 UTS-131G                     03-92       ASBESTOS EXCLUSION
 UTS-322S                     01-09       RESIDENTIAL BUILDING PROJECT EXCLUSION
 UTS-409g                     01-11       NOTICE OF CANCELLATION - CERT HOLDERS
 UTS-3G-01                    03-92       BROAD NAMED INSURED




UTS-SP-2L (12-95)                             Home Office Copy




                                                                                                       Ex. C - p.0008
            Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 208 of 385 PageID #:208




                              EFGH




                                     SCHEDULE OF LOCATIONS
 Policy No. BCS0027068                                                  Effective Date: 03-01-12
                                                                                         12:01 A.M., Standard Time
 Named Insured ORION RESIDENTIAL ADVISORS                               Agent No. 24712

  Prem.     Bldg.                        Designated Premises
   No.      No.                      (Address, City, State, Zip Code)                                 Occupancy
  001       001     ORION AT HERMOSA POINTE                                                    336 UNITS
                    10002 NORTH 7TH ST
                    PHOENIX, AZ 85020

  002       001     ORION AT ROSWELL VILLAGE                                                   668 UNITS
                    100 HEMINWAY LN
                    ROSWELL, GA 30075

  003       001     ORION AT OAK HILL                                                          360 UNITS
                    2450 OAK HILL CIR
                    FORT WORTH, TX 76109

  004       001     770 LAKE COOK RD, STE 350                                                  CORP OFFICE
                    DEERFIELD, IL 60015

  005       001     CITI ON CAMELBACK                                                          178 UNITS
                    909 E CAMELBACK RD
                    PHOENIX, AZ 85014

  006       001     LA COSTA AT DOBSON RANCH                                                   192 UNITS
                    1820 WEST LINDNER AVE
                    MESA, AZ 85202

  007       001     ORION AT GWINNETT POINTE                                                   382 UNITS
                    1300 BEAVER RUIN RD
                    NORCROSS, GA 30093

  008       001     ORION ST DEERFIELD PARK                                                    554 UNITS
                    13085 MORRIS RD
                    ALPHARETTA, GA 30004

  009       001     22525 SE 64TH PL, STE 268                                                  CORP OFFICE
                    ISSAQUAH, WA 98027

  010       001     ORION AT HERITAGE SQUARE                                                   CONTINGENT
                    65 E OLIVE AVE
                    GILBERT, AZ 85234

  011       001     ORION AT MOUNTAIN VIEW                                                     CONTINGENT
                    509 VALLEY AVENUE NE
                    PUYALLUP, WA 98372




UTS-SP-3 (8-96)                                     Home Office Copy




                                                                                                              Ex. C - p.0009
            Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 209 of 385 PageID #:209




                              EFGH




                                     SCHEDULE OF LOCATIONS
 Policy No. BCS0027068                                                  Effective Date: 03-01-12
                                                                                         12:01 A.M., Standard Time
 Named Insured ORION RESIDENTIAL ADVISORS                               Agent No. 24712

  Prem.     Bldg.                        Designated Premises
   No.      No.                      (Address, City, State, Zip Code)                                 Occupancy
  012       001     ORION AT MOUNTAIN VIEW                                                     CONTINGENT
                    14624 72ND ST
                    SUMNER, WA 98390

  013       001     ORION AT MOUNTAIN VIEW                                                     CONTINGENT
                    2309 EAST MAIN AVE
                    PUYALLUP, WA 98372

  014       001     VILLAS AT OAK HILL                                                         CONTINGENT
                    2501 OAK HILL CIR
                    FORT WORTH, TX 76109

  015       001     MIDLAND PORTFOLIO                                                          CONTINGENT
                    VARIOUS
                    MIDLAND, TX 79707




UTS-SP-3 (8-96)                                     Home Office Copy




                                                                                                              Ex. C - p.0010
       Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 210 of 385 PageID #:210


                                                                                                      IL 00 17 11 98


                           COMMON POLICY CONDITIONS
All Coverage Parts included in this policy are subject to the following conditions.

A. Cancellation                                                      b. Give you reports on the conditions we find;
   1. The first Named Insured shown in the Declara-                      and
       tions may cancel this policy by mailing or deli-              c. Recommend changes.
       vering to us advance written notice of cancella-          2. We are not obligated to make any inspections,
       tion.                                                         surveys, reports or recommendations and any
   2. We may cancel this policy by mailing or deli-                  such actions we do undertake relate only to in-
       vering to the first Named Insured written notice              surability and the premiums to be charged. We
       of cancellation at least:                                     do not make safety inspections. We do not un-
       a. 10 days before the effective date of cancel-               dertake to perform the duty of any person or
           lation if we cancel for nonpayment of pre-                organization to provide for the health or safety
           mium; or                                                  of workers or the public. And we do not warrant
                                                                     that conditions:
       b. 30 days before the effective date of cancel-
           lation if we cancel for any other reason.                 a. Are safe or healthful; or
   3. We will mail or deliver our notice to the first                b. Comply with laws, regulations, codes or
       Named Insured's last mailing address known to                     standards.
       us.                                                       3. Paragraphs 1. and 2. of this condition apply not
   4. Notice of cancellation will state the effective                only to us, but also to any rating, advisory, rate
       date of cancellation. The policy period will end              service or similar organization which makes in-
       on that date.                                                 surance inspections, surveys, reports or rec-
                                                                     ommendations.
   5. If this policy is cancelled, we will send the first
       Named Insured any premium refund due. If we               4. Paragraph 2. of this condition does not apply to
       cancel, the refund will be pro rata. If the first             any inspections, surveys, reports or recom-
       Named Insured cancels, the refund may be                      mendations we may make relative to certifica-
       less than pro rata. The cancellation will be ef-              tion, under state or municipal statutes, ordin-
       fective even if we have not made or offered a                 ances or regulations, of boilers, pressure ves-
       refund.                                                       sels or elevators.
   6. If notice is mailed, proof of mailing will be suffi-    E. Premiums
       cient proof of notice.                                    The first Named Insured shown in the Declara-
B. Changes                                                       tions:
   This policy contains all the agreements between               1. Is responsible for the payment of all premiums;
   you and us concerning the insurance afforded.                     and
   The first Named Insured shown in the Declara-                 2. Will be the payee for any return premiums we
   tions is authorized to make changes in the terms                  pay.
   of this policy with our consent. This policy's terms       F. Transfer Of Your Rights And Duties Under This
   can be amended or waived only by endorsement                  Policy
   issued by us and made a part of this policy.
                                                                 Your rights and duties under this policy may not
C. Examination Of Your Books And Records                         be transferred without our written consent except
   We may examine and audit your books and                       in the case of death of an individual named in-
   records as they relate to this policy at any time             sured.
   during the policy period and up to three years af-            If you die, your rights and duties will be transferred
   terward.                                                      to your legal representative but only while acting
D. Inspections And Surveys                                       within the scope of duties as your legal represent-
   1. We have the right to:                                      ative. Until your legal representative is appointed,
                                                                 anyone having proper temporary custody of your
       a. Make inspections and surveys at any time;              property will have your rights and duties but only
                                                                 with respect to that property.




IL 00 17 11 98                    Copyright, Insurance Services Office, Inc., 1998                        Page 1 of 1     




                                                                                                                  Ex. C - p.0011
      Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 211 of 385 PageID #:211



                                                                                                  IL 00 21 09 08

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                 NUCLEAR ENERGY LIABILITY EXCLUSION
                           ENDORSEMENT
                                                  (Broad Form)

This endorsement modifies insurance provided under the following:

   COMMERCIAL AUTOMOBILE COVERAGE PART
   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   FARM COVERAGE PART
   LIQUOR LIABILITY COVERAGE PART
   MEDICAL PROFESSIONAL LIABILITY COVERAGE PART
   OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART
   POLLUTION LIABILITY COVERAGE PART
   PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
   RAILROAD PROTECTIVE LIABILITY COVERAGE PART
   UNDERGROUND STORAGE TANK POLICY

1. The insurance does not apply:                              C. Under any Liability Coverage, to "bodily injury"
   A. Under any Liability Coverage, to "bodily injury"           or "property damage" resulting from "hazard-
      or "property damage":                                      ous properties" of "nuclear material", if:
     (1) With respect to which an "insured" under               (1) The "nuclear material" (a) is at any "nuclear
         the policy is also an insured under a nuc-                 facility" owned by, or operated by or on be-
         lear energy liability policy issued by Nuclear             half of, an "insured" or (b) has been dis-
         Energy Liability Insurance Association, Mu-                charged or dispersed therefrom;
         tual Atomic Energy Liability Underwriters,             (2) The "nuclear material" is contained in
         Nuclear Insurance Association of Canada                    "spent fuel" or "waste" at any time pos-
         or any of their successors, or would be an                 sessed, handled, used, processed, stored,
         insured under any such policy but for its                  transported or disposed of, by or on behalf
         termination upon exhaustion of its limit of                of an "insured"; or
         liability; or                                          (3) The "bodily injury" or "property damage"
     (2) Resulting from the "hazardous properties"                  arises out of the furnishing by an "insured"
         of "nuclear material" and with respect to                  of services, materials, parts or equipment in
         which (a) any person or organization is re-                connection with the planning, construction,
         quired to maintain financial protection pur-               maintenance, operation or use of any "nuc-
         suant to the Atomic Energy Act of 1954, or                 lear facility", but if such facility is located
         any law amendatory thereof, or (b) the "in-                within the United States of America, its terri-
         sured" is, or had this policy not been issued              tories or possessions or Canada, this ex-
         would be, entitled to indemnity from the                   clusion (3) applies only to "property dam-
         United States of America, or any agency                    age" to such "nuclear facility" and any
         thereof, under any agreement entered into                  property thereat.
         by the United States of America, or any           2. As used in this endorsement:
         agency thereof, with any person or organi-
         zation.                                              "Hazardous properties" includes radioactive, toxic
                                                              or explosive properties.
   B. Under any Medical Payments coverage, to
      expenses incurred with respect to "bodily in-           "Nuclear material" means "source material", "spe-
      jury" resulting from the "hazardous properties"         cial nuclear material" or "by-product material".
      of "nuclear material" and arising out of the op-
      eration of a "nuclear facility" by any person or
      organization.




IL 00 21 09 08                             © ISO Properties, Inc., 2007                               Page 1 of 2     




                                                                                                              Ex. C - p.0012
      Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 212 of 385 PageID #:212


   "Source material", "special nuclear material", and             (c) Any equipment or device used for the
   "by-product material" have the meanings given                      processing, fabricating or alloying of "spe-
   them in the Atomic Energy Act of 1954 or in any                    cial nuclear material" if at any time the total
   law amendatory thereof.                                            amount of such material in the custody of
   "Spent fuel" means any fuel element or fuel com-                   the "insured" at the premises where such
   ponent, solid or liquid, which has been used or ex-                equipment or device is located consists of
   posed to radiation in a "nuclear reactor".                         or contains more than 25 grams of pluto-
                                                                      nium or uranium 233 or any combination
   "Waste" means any waste material (a) containing                    thereof, or more than 250 grams of uranium
   "by-product material" other than the tailings or                   235;
   wastes produced by the extraction or concentra-
   tion of uranium or thorium from any ore processed              (d) Any structure, basin, excavation, premises
   primarily for its "source material" content, and (b)               or place prepared or used for the storage or
   resulting from the operation by any person or or-                  disposal of "waste";
   ganization of any "nuclear facility" included under         and includes the site on which any of the foregoing
   the first two paragraphs of the definition of "nuc-         is located, all operations conducted on such site
   lear facility".                                             and all premises used for such operations.
   "Nuclear facility" means:                                   "Nuclear reactor" means any apparatus designed
      (a) Any "nuclear reactor";                               or used to sustain nuclear fission in a self-
                                                               supporting chain reaction or to contain a critical
      (b) Any equipment or device designed or used             mass of fissionable material.
           for (1) separating the isotopes of uranium or
           plutonium, (2) processing or utilizing "spent       "Property damage" includes all forms of radioac-
           fuel", or (3) handling, processing or packag-       tive contamination of property.
           ing "waste";




Page 2 of 2                                 © ISO Properties, Inc., 2007                             IL 00 21 09 08     




                                                                                                                Ex. C - p.0013
       Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 213 of 385 PageID #:213



                                                                                                    IL 01 47 09 11

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                        ILLINOIS CHANGES – CIVIL UNION
This endorsement modifies insurance provided under the following:

   COMMERCIAL AUTOMOBILE COVERAGE PART
   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   COMMERCIAL LIABILITY UMBRELLA COVERAGE PART
   FARM COVERAGE PART
   FARM UMBRELLA LIABILITY POLICY
   LIQUOR LIABILITY COVERAGE PART
   MEDICAL PROFESSIONAL LIABILITY COVERAGE PART
   OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART
   POLLUTION LIABILITY COVERAGE PART
   PRODUCT WITHDRAWAL COVERAGE PART
   PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
   UNDERGROUND STORAGE TANK POLICY


A. The term "spouse" is replaced by the following:           C. With respect to coverage for the ownership,
   Spouse or party to a civil union recognized under            maintenance, or use of "covered autos" provided
   Illinois law.                                                under the Commercial Liability Umbrella Coverage
                                                                Part, the term "family member" is replaced by the
B. Under the Commercial Auto Coverage Part, the                 following:
   term "family member" is replaced by the following:
                                                                "Family member" means a person related to you
   "Family member" means a person related to the:               by blood, adoption, marriage or civil union
   1. Individual Named Insured by blood, adoption,              recognized under Illinois law, who is a resident of
        marriage or civil union recognized under Illinois       your household, including a ward or foster child.
        law, who is a resident of such Named Insured's
        household, including a ward or foster child; or
   2. Individual named in the Schedule by blood,
        adoption, marriage or civil union recognized
        under Illinois law, who is a resident of the
        individual's household, including a ward or
        foster child, if the Drive Other Car Coverage –
        Broadened Coverage For Named Individual
        Endorsement is attached.




IL 01 47 09 11                         © Insurance Services Office, Inc., 2011                        Page 1 of 1




                                                                                                              Ex. C - p.0014
       Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 214 of 385 PageID #:214


POLICY NUMBER: BCS0027068
                                                                                                          IL 09 85 01 08

     THIS ENDORSEMENT IS ATTACHED TO AND MADE PART OF YOUR POLICY IN
     RESPONSE TO THE DISCLOSURE REQUIREMENTS OF THE TERRORISM RISK
INSURANCE ACT. THIS ENDORSEMENT DOES NOT GRANT ANY COVERAGE OR CHANGE
       THE TERMS AND CONDITIONS OF ANY COVERAGE UNDER THE POLICY.

          DISCLOSURE PURSUANT TO TERRORISM RISK
                      INSURANCE ACT
                                                      SCHEDULE

 Terrorism Premium (Certified Acts) $            3,322
 This premium is the total Certified Acts premium attributable to the following Coverage Part(s), Coverage
 Form(s) and/ or Policy(s):
 BCS0027068




 Additional information, if any, concerning the terrorism premium:




 Information required to complete this Schedule, if not shown above, will be shown in the Declarations.


A. Disclosure Of Premium                                          C. Cap On Insurer Participation In Payment Of
   In accordance with the federal Terrorism Risk In-                 Terrorism Losses
   surance Act, we are required to provide you with a                If aggregate insured losses attributable to terrorist
   notice disclosing the portion of your premium, if                 acts certified under the Terrorism Risk Insurance
   any, attributable to coverage for terrorist acts certi-           Act exceed $100 billion in a Program Year (Janu-
   fied under the Terrorism Risk Insurance Act. The                  ary 1 through December 31) and we have met our
   portion of your premium attributable to such cov-                 insurer deductible under the Terrorism Risk Insur-
   erage is shown in the Schedule of this endorse-                   ance Act, we shall not be liable for the payment of
   ment or in the policy Declarations.                               any portion of the amount of such losses that ex-
B. Disclosure Of Federal Participation In Payment Of                 ceeds $100 billion, and in such case insured
   Terrorism Losses                                                  losses up to that amount are subject to pro rata al-
                                                                     location in accordance with procedures estab-
   The United States Government, Department of the                   lished by the Secretary of the Treasury.
   Treasury, will pay a share of terrorism losses in-
   sured under the federal program. The federal
   share equals 85% of that portion of the amount of
   such insured losses that exceeds the applicable
   insurer retention. However, if aggregate insured
   losses attributable to terrorist acts certified under
   the Terrorism Risk Insurance Act exceed $100 bil-
   lion in a Program Year (January 1 through De-
   cember 31), the Treasury shall not make any pay-
   ment for any portion of the amount of such losses
   that exceeds $100 billion.


IL 09 85 01 08                                  ISO Properties, Inc., 2007                                   Page 1 of 1

                                                       Home Office Copy




                                                                                                                     Ex. C - p.0015
                Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 215 of 385 PageID #:215


                                                                                                     ENDORSEMENT
    EFGH
                                                                                                     NO.

   Attached to and forming a part of                                              Endorsement Effective Date 03-01-12
   Policy No. BCS0027068                                                                        12:01 A.M., Standard Time
   Named Insured ORION RESIDENTIAL ADVISORS                                       Agent No. 24712




                        THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                                SERVICE OF SUIT CLAUSE

           It is agreed that in the event of the failure of the Company to pay any amount claimed to be due under this
           policy, the Company at the request of the Insured (or reinsured), will submit to the jurisdiction of any court
           of competent jurisdiction within the United States of America and will comply with all requirements neces-
           sary to give the Court jurisdiction. All matters which arise will be determined in accordance with the law
           and practice of the Court. In a suit instituted against any one of them under this contract, the Company
           agrees to abide by the final decision of the Court or of any Appellate Court in the event of an appeal.

           Pursuant to any statute of any state, territory or district of the United States of America which makes a
           provision, the Company will designate the Superintendent, Commissioner or Director of Insurance or other
           officer specified for that purpose in the statute, or his successor or successors in office, as their true and
           lawful attorney upon whom may be served any lawful process in any action, suit, or proceeding instituted
           by or on behalf of the Insured (or reinsured) or any beneficiary arising out of this contract of insurance (or
           reinsurance).

           The officer named below is authorized and directed to accept service of process on behalf of the Company:
                DIRECTOR OF INSURANCE
                ________________________________________________________________________________________
                320 W. WASHINGTON
                ________________________________________________________________________________________
                4TH FLOOR
                ________________________________________________________________________________________
                SPRINGFIELD, IL 62767
                ________________________________________________________________________________________

           Having accepted service of process on behalf of the Company, the officer is authorized to mail the process
           or a true copy to:
                RECIPIENT NOT REQUIRED
                ________________________________________________________________________________________
                ________________________________________________________________________________________
                ,
                ________________________________________________________________________________________
                ________________________________________________________________________________________




                                                                                                        /
                                                                AUTHORIZED REPRESENTATIVE                     DATE

UTS-9g (5-96)
                                                            Home Office Copy




                                                                                                                        Ex. C - p.0016
            Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 216 of 385 PageID #:216




                     COMMERCIAL GENERAL LIABILITY COVERAGE PART
                           SUPPLEMENTAL DECLARATIONS
Policy No. BCS0027068                                                              Effective Date: 03-01-12
                                                                                              12:01 A.M., Standard Time
Named Insured        ORION RESIDENTIAL ADVISORS                                    Agent No. 24712

Item 1. Limits of Insurance
                    Coverage                                             Limit of Liability
Aggregate Limits of Liability                                                   Products / Completed
                                                    $          2,000,000        Operations Aggregate

                                                                                         General Aggregate (other than
                                                    $          2,000,000                 Products / Completed Operations)
Coverage A - Bodily Injury and                                                           any one occurrence subject to
             Property Damage Liability                                                   the Products / Completed
                                                                                         Operations and General
                                                    $          1,000,000                 Aggregate Limits of Liability
                 Damage To Premises Rented                                               any one premises subject to the
                 To You                                                                  Coverage A occurrence and the
                                                                                         General Aggregate Limits of
                                                    $               100,000              Liability
Coverage B - Personal and                                                                any one person or organization
             Advertising Injury                                                          subject to the General Aggregate
             Liability                              $          1,000,000                 Limits of Liability
Coverage C - Medical Payments                                                            any one person subject to the
                                                                                         Coverage A occurrence and the
                                                                                         General Aggregate Limits of
                                                    $ NOT COVERED                        Liability
Item 2. Form of Business and Location of Premises
Form of business: PROPERTY OWNER/MANAGER
        Individual       Partnership        Joint Venture                  Trust            Limited Liability Company
  X      Organization including a corporation (other than Partnership, Joint Venture or Limited Liability Company)
Location of All Premises You Own, Rent or Occupy:

       See Schedule of Locations

Item 3. Forms and Endorsements
Form(s) and Endorsement(s) made a part of this policy at time of issue:

   See Schedule of Forms and Endorsements
Item 4. Premiums
Coverage Part Premium:                                                               $          65,944.00
Other Premium:                                                                       $               500.00
Total Premium:                                                                       $          66,444.00

  THESE DECLARATIONS ARE PART OF THE POLICY DECLARATIONS CONTAINING THE NAME OF THE INSURED AND THE POLICY PERIOD.

CLS-SD-1L (08/ 01)


                                                        Home Office Copy




                                                                                                                     Ex. C - p.0017
\
              Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 217 of 385 PageID #:217




                                   EFGH




                      COMMERCIAL GENERAL LIABILITY COVERAGE PART
                       EXTENSION OF SUPPLEMENTAL DECLARATIONS
    Policy No. BCS0027068                                                  Effective Date: 03-01-12
                                                                                            12:01 A.M., Standard Time
    Named Insured ORION RESIDENTIAL ADVISORS                               Agent No. 24712

    Prem. No.  Bldg. No.    Class Code    Exposure                      Basis
          004/001             47052       $1,162,600.                   GROSS SALES/NEAREST THOUSAND
    Class Description:                                                                 Premises / Operations
    REAL ESTATE PROPERTY MANAGED **COMPOSITE RATED                              Rate                       Premium
    - ALL OPERATIONS** (PRODUCTS-COMPLETED
    OPERATIONS ARE SUBJECT TO THE GENERAL                                               3.000                  3,488
    AGGREGATE LIMIT)
                                                                                 Products / Comp Operations
                                                                                Rate                       Premium
                                                                                  INCLUDED                INCLUDED
    Prem. No.  Bldg. No.    Class Code    Exposure                      Basis
          004/001             48925       INCLUDED                      UNITS/UNITS

    Class Description:                                                                 Premises / Operations
    SWIMMING POOLS **COMPOSITE RATED - ALL                                      Rate                       Premium
    OPERATIONS** (PRODUCTS-COMPLETED OPERATIONS
    ARE SUBJECT TO THE GENERAL AGGREGATE LIMIT)                                   INCLUDED                 INCLUDED
                                                                                 Products / Comp Operations
                                                                                Rate                       Premium
                                                                                  INCLUDED                INCLUDED
    Prem. No.  Bldg. No.    Class Code    Exposure                      Basis
          004/001             60010       2,672.                        UNITS/UNITS

    Class Description:                                                                 Premises / Operations
    APARTMENT BUILDINGS **COMPOSITE RATED - ALL                                 Rate                       Premium
    OPERATIONS** (PRODUCTS-COMPLETED OPERATIONS
    ARE SUBJECT TO THE GENERAL AGGREGATE LIMIT)                                        23.000                  61,456
                                                                                 Products / Comp Operations
                                                                                Rate                       Premium
                                                                                  INCLUDED                INCLUDED
    Prem. No.  Bldg. No.    Class Code    Exposure                      Basis
          001/001             44444                                     FLAT CHARGE

    Class Description:                                                                 Premises / Operations
    UTS-409G - BLANKET NOC                                                      Rate                       Premium
                                                                                                               1,000
                                                                                 Products / Comp Operations
                                                                                Rate                       Premium




CLS-SP-1L (10-93)                                    Home Office Copy




                                                                                                                 Ex. C - p.0018
            Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 218 of 385 PageID #:218

                                                                                                         ENDORSEMENT
                                                                                                         NO.



 Attached to and forming a part of                                                   Endorsement Effective Date 03-01-12
 Policy No. BCS0027068                                                                              12:01 A.M., Standard Time
 Named Insured ORION RESIDENTIAL ADVISORS                                            Agent No.  24712


                     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                MINIMUM AND ADVANCE PREMIUM/ MINIMUM
                                 EARNED CANCELLATION ENDORSEMENT
                            This endorsement modifies insurance provided under the following:
                               COMMERCIAL GENERAL LIABILITY COVERAGE PART
                                      LIQUOR LIABILITY COVERAGE PART
                          PRODUCTS/ COMPLETED OPERATIONS LIABILITY COVERAGE PART

                                                       SCHEDULE

                                       MINIMUM PREMIUM           $          66,444

Item 5. Premium Audit Condition of SECTION IV------                            such times as we may request. In the event the
COMMERCIAL GENERAL LIABILITY CONDITIONS, SEC-                                  first Named Insured fails or refuses to allow us or
TION IV------LIQUOR LIABILITY CONDITIONS and SEC-                              our representative to audit your records, we may
TION    IV------PRODUCTS/ COMPLETED OPERATIONS                                 unilaterally charge an Audit Premium for the policy
LIABILITY CONDITIONS is replaced by:                                           period at or up to double the Minimum or Ad-
                                                                               vance Premium, whichever is greater, and such
5.   Premium Audit
                                                                               Audit Premium shall be immediately due and pay-
     a. We will compute all premiums for this Coverage                         able on notice to the first Named Insured.
        Part in accordance with our rules and rates.
                                                                           d. If you request cancellation of this Coverage Part
     b. Premium shown in this Coverage Part as Advance                        or policy, we will retain not less than twenty-five
        Premium is a deposit premium only. At the close                       percent (25%) of the Advance Premium, unless
        of each audit period we will compute the Earned                       otherwise shown below:
        Premium for that period and a billing notice of any                                %
        Audit Premium due will be sent to the first Named
        Insured. The due date for the Audit Premium is
                                                                   For purposes of this endorsement, the terms Advance
        the date shown as the due date on the bill. If the         Premium, Audit Premium, Earned Premium and Minimum
        sum of the Advance Premium and Audit Premiums              Premium are defined as follows:
        is greater than the Earned Premium, we will return
        the excess to the first Named Insured, subject to                  Advance Premium means the premium for this Cover-
        us retaining a Minimum Premium as shown above                      age Part that is stated in the policy declarations and
        in the Schedule, including any premium adjust-                     payable in full by the first Named Insured at the incep-
        ments made by endorsement to this policy during                    tion of the policy.
        the policy period.                                                 Audit Premium means the premium for this Cover- age
     c.   The first Named Insured must keep records of the                 Part that is developed by calculating the difference be-
          information we need for premium computation,                     tween the Advance Premium and the Earned Pre-
          and provide us or our representative copies at                   mium.




GLS-230s (8-09)                                          Page 1 of 2

                                                        Home Office Copy




                                                                                                                         Ex. C - p.0019
            Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 219 of 385 PageID #:219

    Earned Premium means the premium for this Cover-                         Minimum Premium means the lowest premium for
    age Part that is developed by applying the rate(s) in                    which this Coverage Part will be written for the policy
    the policy to the actual premium basis for the audit pe-                 period.
    riod.




                                                         AUTHORIZED REPRESENTATIVE                                  DATE

GLS-230s (8-09)                                           Page 2 of 2

                                                         Home Office Co py




                                                                                                                           Ex. C - p.0020
      Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 220 of 385 PageID #:220


                                                                         COMMERCIAL GENERAL LIABILITY
                                                                                        CG 00 01 12 07

   COMMERCIAL GENERAL LIABILITY COVERAGE FORM
Various provisions in this policy restrict coverage.         b. This insurance applies to "bodily injury" and
Read the entire policy carefully to determine rights,           "property damage" only if:
duties and what is and is not covered.                          (1) The "bodily injury" or "property damage" is
Throughout this policy the words "you" and "your"                   caused by an "occurrence" that takes place
refer to the Named Insured shown in the Declarations,               in the "coverage territory";
and any other person or organization qualifying as a            (2) The "bodily injury" or "property damage"
Named Insured under this policy. The words "we",                    occurs during the policy period; and
"us" and "our" refer to the company providing this
insurance.                                                      (3) Prior to the policy period, no insured listed
                                                                    under Paragraph 1. of Section II – Who Is
The word "insured" means any person or organization                 An Insured and no "employee" authorized
qualifying as such under Section II – Who Is An In-                 by you to give or receive notice of an "oc-
sured.                                                              currence" or claim, knew that the "bodily in-
Other words and phrases that appear in quotation                    jury" or "property damage" had occurred, in
marks have special meaning. Refer to Section V –                    whole or in part. If such a listed insured or
Definitions.                                                        authorized "employee" knew, prior to the
SECTION I – COVERAGES                                               policy period, that the "bodily injury" or
                                                                    "property damage" occurred, then any con-
COVERAGE A BODILY INJURY AND PROPERTY                               tinuation, change or resumption of such
DAMAGE LIABILITY                                                    "bodily injury" or "property damage" during
1. Insuring Agreement                                               or after the policy period will be deemed to
                                                                    have been known prior to the policy period.
   a. We will pay those sums that the insured be-
      comes legally obligated to pay as damages              c. "Bodily injury" or "property damage" which
      because of "bodily injury" or "property damage"           occurs during the policy period and was not,
      to which this insurance applies. We will have             prior to the policy period, known to have oc-
      the right and duty to defend the insured against          curred by any insured listed under Paragraph
      any "suit" seeking those damages. However,                1. of Section II – Who Is An Insured or any
      we will have no duty to defend the insured                "employee" authorized by you to give or re-
      against any "suit" seeking damages for "bodily            ceive notice of an "occurrence" or claim, in-
      injury" or "property damage" to which this in-            cludes any continuation, change or resumption
      surance does not apply. We may, at our discre-            of that "bodily injury" or "property damage" af-
      tion, investigate any "occurrence" and settle             ter the end of the policy period.
      any claim or "suit" that may result. But:              d. "Bodily injury" or "property damage" will be
     (1) The amount we will pay for damages is                  deemed to have been known to have occurred
         limited as described in Section III – Limits           at the earliest time when any insured listed un-
         Of Insurance; and                                      der Paragraph 1. of Section II – Who Is An In-
                                                                sured or any "employee" authorized by you to
     (2) Our right and duty to defend ends when we
                                                                give or receive notice of an "occurrence" or
         have used up the applicable limit of insur-
                                                                claim:
         ance in the payment of judgments or set-
         tlements under Coverages A or B or medi-               (1) Reports all, or any part, of the "bodily injury"
         cal expenses under Coverage C.                             or "property damage" to us or any other in-
                                                                    surer;
      No other obligation or liability to pay sums or
      perform acts or services is covered unless ex-            (2) Receives a written or verbal demand or
      plicitly provided for under Supplementary Pay-                claim for damages because of the "bodily
      ments – Coverages A and B.                                    injury" or "property damage"; or
                                                                (3) Becomes aware by any other means that
                                                                    "bodily injury" or "property damage" has oc-
                                                                    curred or has begun to occur.




CG 00 01 12 07                            © ISO Properties, Inc., 2006                               Page 1 of 16      




                                                                                                              Ex. C - p.0021
      Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 221 of 385 PageID #:221



   e. Damages because of "bodily injury" include               c. Liquor Liability
      damages claimed by any person or organiza-                   "Bodily injury" or "property damage" for which
      tion for care, loss of services or death resulting           any insured may be held liable by reason of:
      at any time from the "bodily injury".
                                                                  (1) Causing or contributing to the intoxication of
2. Exclusions                                                         any person;
   This insurance does not apply to:                              (2) The furnishing of alcoholic beverages to a
   a. Expected Or Intended Injury                                     person under the legal drinking age or un-
      "Bodily injury" or "property damage" expected                   der the influence of alcohol; or
      or intended from the standpoint of the insured.             (3) Any statute, ordinance or regulation relating
      This exclusion does not apply to "bodily injury"                to the sale, gift, distribution or use of alco-
      resulting from the use of reasonable force to                   holic beverages.
      protect persons or property.                                 This exclusion applies only if you are in the
   b. Contractual Liability                                        business of manufacturing, distributing, selling,
      "Bodily injury" or "property damage" for which               serving or furnishing alcoholic beverages.
      the insured is obligated to pay damages by               d. Workers' Compensation And Similar Laws
      reason of the assumption of liability in a con-              Any obligation of the insured under a workers'
      tract or agreement. This exclusion does not                  compensation, disability benefits or unem-
      apply to liability for damages:                              ployment compensation law or any similar law.
     (1) That the insured would have in the absence            e. Employer's Liability
         of the contract or agreement; or
                                                                   "Bodily injury" to:
     (2) Assumed in a contract or agreement that is
         an "insured contract", provided the "bodily              (1) An "employee" of the insured arising out of
         injury" or "property damage" occurs subse-                   and in the course of:
         quent to the execution of the contract or                   (a) Employment by the insured; or
         agreement. Solely for the purposes of liabil-
                                                                     (b) Performing duties related to the conduct
         ity assumed in an "insured contract", rea-
                                                                         of the insured's business; or
         sonable attorney fees and necessary litiga-
         tion expenses incurred by or for a party                 (2) The spouse, child, parent, brother or sister
         other than an insured are deemed to be                       of that "employee" as a consequence of
         damages because of "bodily injury" or                        Paragraph (1) above.
         "property damage", provided:                              This exclusion applies whether the insured
         (a) Liability to such party for, or for the cost          may be liable as an employer or in any other
             of, that party's defense has also been                capacity and to any obligation to share damag-
             assumed in the same "insured contract";               es with or repay someone else who must pay
             and                                                   damages because of the injury.
         (b) Such attorney fees and litigation ex-                 This exclusion does not apply to liability as-
             penses are for defense of that party                  sumed by the insured under an "insured con-
             against a civil or alternative dispute res-           tract".
             olution proceeding in which damages to
             which this insurance applies are alleged.




Page 2 of 16                                © ISO Properties, Inc., 2006                           CG 00 01 12 07       




                                                                                                                Ex. C - p.0022
      Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 222 of 385 PageID #:222



   f. Pollution                                                    (d) At or from any premises, site or location
     (1) "Bodily injury" or "property damage" arising                  on which any insured or any contractors
         out of the actual, alleged or threatened dis-                 or subcontractors working directly or in-
         charge, dispersal, seepage, migration, re-                    directly on any insured's behalf are per-
         lease or escape of "pollutants":                              forming operations if the "pollutants" are
                                                                       brought on or to the premises, site or lo-
        (a) At or from any premises, site or location                  cation in connection with such opera-
            which is or was at any time owned or                       tions by such insured, contractor or sub-
            occupied by, or rented or loaned to, any                   contractor. However, this subparagraph
            insured. However, this subparagraph                        does not apply to:
            does not apply to:
                                                                          (i) "Bodily injury" or "property damage"
            (i) "Bodily injury" if sustained within a                         arising out of the escape of fuels,
                building and caused by smoke,                                 lubricants or other operating fluids
                fumes, vapor or soot produced by or                           which are needed to perform the
                originating from equipment that is                            normal electrical, hydraulic or me-
                used to heat, cool or dehumidify the                          chanical functions necessary for the
                building, or equipment that is used to                        operation of "mobile equipment" or
                heat water for personal use, by the                           its parts, if such fuels, lubricants or
                building's occupants or their guests;                         other operating fluids escape from a
           (ii) "Bodily injury" or "property damage"                          vehicle part designed to hold, store
                for which you may be held liable, if                          or receive them. This exception does
                you are a contractor and the owner                            not apply if the "bodily injury" or
                or lessee of such premises, site or                           "property damage" arises out of the
                location has been added to your pol-                          intentional discharge, dispersal or re-
                icy as an additional insured with re-                         lease of the fuels, lubricants or other
                spect to your ongoing operations                              operating fluids, or if such fuels, lub-
                performed for that additional insured                         ricants or other operating fluids are
                at that premises, site or location and                        brought on or to the premises, site or
                such premises, site or location is not                        location with the intent that they be
                and never was owned or occupied                               discharged, dispersed or released as
                by, or rented or loaned to, any in-                           part of the operations being per-
                sured, other than that additional in-                         formed by such insured, contractor
                sured; or                                                     or subcontractor;
           (iii) "Bodily injury" or "property damage"                    (ii) "Bodily injury" or "property damage"
                 arising out of heat, smoke or fumes                          sustained within a building and
                 from a "hostile fire";                                       caused by the release of gases,
                                                                              fumes or vapors from materials
        (b) At or from any premises, site or location
                                                                              brought into that building in connec-
            which is or was at any time used by or
                                                                              tion with operations being performed
            for any insured or others for the han-
            dling, storage, disposal, processing or                           by you or on your behalf by a con-
                                                                              tractor or subcontractor; or
            treatment of waste;
                                                                         (iii) "Bodily injury" or "property damage"
        (c) Which are or were at any time trans-
                                                                               arising out of heat, smoke or fumes
            ported, handled, stored, treated, dis-
            posed of, or processed as waste by or                              from a "hostile fire".
            for:                                                   (e) At or from any premises, site or location
                                                                       on which any insured or any contractors
            (i) Any insured; or
                                                                       or subcontractors working directly or in-
           (ii) Any person or organization for whom                    directly on any insured's behalf are per-
                you may be legally responsible; or                     forming operations if the operations are
                                                                       to test for, monitor, clean up, remove,
                                                                       contain, treat, detoxify or neutralize, or
                                                                       in any way respond to, or assess the ef-
                                                                       fects of, "pollutants".




CG 00 01 12 07                            © ISO Properties, Inc., 2006                                 Page 3 of 16      




                                                                                                                Ex. C - p.0023
      Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 223 of 385 PageID #:223



     (2) Any loss, cost or expense arising out of                 (5) "Bodily injury" or "property damage" arising
         any:                                                         out of:
        (a) Request, demand, order or statutory or                   (a) The operation of machinery or equip-
            regulatory requirement that any insured                      ment that is attached to, or part of, a
            or others test for, monitor, clean up, re-                   land vehicle that would qualify under the
            move, contain, treat, detoxify or neutral-                   definition of "mobile equipment" if it were
            ize, or in any way respond to, or assess                     not subject to a compulsory or financial
            the effects of, "pollutants"; or                             responsibility law or other motor vehicle
        (b) Claim or "suit" by or on behalf of a gov-                    insurance law in the state where it is li-
            ernmental authority for damages be-                          censed or principally garaged; or
            cause of testing for, monitoring, cleaning               (b) the operation of any of the machinery or
            up, removing, containing, treating, de-                      equipment listed in Paragraph f.(2) or
            toxifying or neutralizing, or in any way                     f.(3) of the definition of "mobile equip-
            responding to, or assessing the effects                      ment".
            of, "pollutants".                                  h. Mobile Equipment
         However, this paragraph does not apply to                 "Bodily injury" or "property damage" arising out
         liability for damages because of "property                of:
         damage" that the insured would have in the
         absence of such request, demand, order or                (1) The transportation of "mobile equipment" by
         statutory or regulatory requirement, or such                 an "auto" owned or operated by or rented or
         claim or "suit" by or on behalf of a govern-                 loaned to any insured; or
         mental authority.                                        (2) The use of "mobile equipment" in, or while
   g. Aircraft, Auto Or Watercraft                                    in practice for, or while being prepared for,
                                                                      any prearranged racing, speed, demolition,
      "Bodily injury" or "property damage" arising out                or stunting activity.
      of the ownership, maintenance, use or en-
      trustment to others of any aircraft, "auto" or wa-        i. War
      tercraft owned or operated by or rented or                   "Bodily injury" or "property damage", however
      loaned to any insured. Use includes operation                caused, arising, directly or indirectly, out of:
      and "loading or unloading".
                                                                  (1) War, including undeclared or civil war;
      This exclusion applies even if the claims
                                                                  (2) Warlike action by a military force, including
      against any insured allege negligence or other
                                                                      action in hindering or defending against an
      wrongdoing in the supervision, hiring, employ-                  actual or expected attack, by any govern-
      ment, training or monitoring of others by that
                                                                      ment, sovereign or other authority using
      insured, if the "occurrence" which caused the
                                                                      military personnel or other agents; or
      "bodily injury" or "property damage" involved
      the ownership, maintenance, use or entrust-                 (3) Insurrection, rebellion, revolution, usurped
      ment to others of any aircraft, "auto" or water-                power, or action taken by governmental au-
      craft that is owned or operated by or rented or                 thority in hindering or defending against any
      loaned to any insured.                                          of these.
      This exclusion does not apply to:                         j. Damage To Property
     (1) A watercraft while ashore on premises you                 "Property damage" to:
         own or rent;                                             (1) Property you own, rent, or occupy, including
     (2) A watercraft you do not own that is:                         any costs or expenses incurred by you, or
                                                                      any other person, organization or entity, for
        (a) Less than 26 feet long; and                               repair, replacement, enhancement, restora-
        (b) Not being used to carry persons or                        tion or maintenance of such property for
            property for a charge;                                    any reason, including prevention of injury to
     (3) Parking an "auto" on, or on the ways next                    a person or damage to another's property;
         to, premises you own or rent, provided the               (2) Premises you sell, give away or abandon, if
         "auto" is not owned by or rented or loaned                   the "property damage" arises out of any
         to you or the insured;                                       part of those premises;
     (4) Liability assumed under any "insured con-                (3) Property loaned to you;
         tract" for the ownership, maintenance or
                                                                  (4) Personal property in the care, custody or
         use of aircraft or watercraft; or
                                                                      control of the insured;




Page 4 of 16                                © ISO Properties, Inc., 2006                           CG 00 01 12 07       




                                                                                                                Ex. C - p.0024
      Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 224 of 385 PageID #:224



     (5) That particular part of real property on                 This exclusion does not apply to the loss of use
         which you or any contractors or subcontrac-              of other property arising out of sudden and ac-
         tors working directly or indirectly on your              cidental physical injury to "your product" or
         behalf are performing operations, if the                 "your work" after it has been put to its intended
         "property damage" arises out of those op-                use.
         erations; or                                         n. Recall Of Products, Work Or Impaired
     (6) That particular part of any property that               Property
         must be restored, repaired or replaced be-               Damages claimed for any loss, cost or ex-
         cause "your work" was incorrectly per-                   pense incurred by you or others for the loss of
         formed on it.                                            use, withdrawal, recall, inspection, repair, re-
     Paragraphs (1), (3) and (4) of this exclusion do             placement, adjustment, removal or disposal of:
     not apply to "property damage" (other than                  (1) "Your product";
     damage by fire) to premises, including the con-
     tents of such premises, rented to you for a pe-             (2) "Your work"; or
     riod of 7 or fewer consecutive days. A separate             (3) "Impaired property";
     limit of insurance applies to Damage To Prem-
                                                                  if such product, work, or property is withdrawn
     ises Rented To You as described in Section III
                                                                  or recalled from the market or from use by any
     – Limits Of Insurance.
                                                                  person or organization because of a known or
     Paragraph (2) of this exclusion does not apply               suspected defect, deficiency, inadequacy or
     if the premises are "your work" and were never               dangerous condition in it.
     occupied, rented or held for rental by you.
                                                              o. Personal And Advertising Injury
     Paragraphs (3), (4), (5) and (6) of this exclu-
                                                                  "Bodily injury" arising out of "personal and ad-
     sion do not apply to liability assumed under a
                                                                  vertising injury".
     sidetrack agreement.
                                                              p. Electronic Data
     Paragraph (6) of this exclusion does not apply
     to "property damage" included in the "products-              Damages arising out of the loss of, loss of use
     completed operations hazard".                                of, damage to, corruption of, inability to access,
                                                                  or inability to manipulate electronic data.
   k. Damage To Your Product
                                                                  As used in this exclusion, electronic data
     "Property damage" to "your product" arising out              means information, facts or programs stored as
     of it or any part of it.                                     or on, created or used on, or transmitted to or
   l. Damage To Your Work                                         from computer software, including systems and
     "Property damage" to "your work" arising out of              applications software, hard or floppy disks, CD-
     it or any part of it and included in the "products-          ROMS, tapes, drives, cells, data processing
     completed operations hazard".                                devices or any other media which are used
                                                                  with electronically controlled equipment.
     This exclusion does not apply if the damaged
     work or the work out of which the damage aris-           q. Distribution Of Material In Violation Of
     es was performed on your behalf by a subcon-                Statutes
     tractor.                                                     "Bodily injury" or "property damage" arising di-
  m. Damage To Impaired Property Or Property                      rectly or indirectly out of any action or omission
     Not Physically Injured                                       that violates or is alleged to violate:
     "Property damage" to "impaired property" or                 (1) The Telephone Consumer Protection Act
     property that has not been physically injured,                  (TCPA), including any amendment of or
     arising out of:                                                 addition to such law; or
     (1) A defect, deficiency, inadequacy or danger-             (2) The CAN-SPAM Act of 2003, including any
         ous condition in "your product" or "your                    amendment of or addition to such law; or
         work"; or                                               (3) Any statute, ordinance or regulation, other
     (2) A delay or failure by you or anyone acting                  than the TCPA or CAN-SPAM Act of 2003,
         on your behalf to perform a contract or                     that prohibits or limits the sending, transmit-
         agreement in accordance with its terms.                     ting, communicating or distribution of mate-
                                                                     rial or information.




CG 00 01 12 07                             © ISO Properties, Inc., 2006                              Page 5 of 16      




                                                                                                               Ex. C - p.0025
      Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 225 of 385 PageID #:225



   Exclusions c. through n. do not apply to damage             c. Material Published Prior To Policy Period
   by fire to premises while rented to you or tempo-               "Personal and advertising injury" arising out of
   rarily occupied by you with permission of the own-              oral or written publication of material whose
   er. A separate limit of insurance applies to this               first publication took place before the beginning
   coverage as described in Section III – Limits Of                of the policy period.
   Insurance.
                                                               d. Criminal Acts
COVERAGE B PERSONAL AND ADVERTISING
INJURY LIABILITY                                                   "Personal and advertising injury" arising out of
                                                                   a criminal act committed by or at the direction
1. Insuring Agreement                                              of the insured.
   a. We will pay those sums that the insured be-              e. Contractual Liability
      comes legally obligated to pay as damages
      because of "personal and advertising injury" to              "Personal and advertising injury" for which the
      which this insurance applies. We will have the               insured has assumed liability in a contract or
      right and duty to defend the insured against                 agreement. This exclusion does not apply to li-
      any "suit" seeking those damages. However,                   ability for damages that the insured would have
      we will have no duty to defend the insured                   in the absence of the contract or agreement.
      against any "suit" seeking damages for "per-              f. Breach Of Contract
      sonal and advertising injury" to which this in-
                                                                   "Personal and advertising injury" arising out of
      surance does not apply. We may, at our discre-
                                                                   a breach of contract, except an implied con-
      tion, investigate any offense and settle any                 tract to use another's advertising idea in your
      claim or "suit" that may result. But:
                                                                   "advertisement".
     (1) The amount we will pay for damages is
                                                               g. Quality Or Performance Of Goods – Failure
         limited as described in Section III – Limits
                                                                  To Conform To Statements
         Of Insurance; and
                                                                   "Personal and advertising injury" arising out of
     (2) Our right and duty to defend end when we                  the failure of goods, products or services to
         have used up the applicable limit of insur-
                                                                   conform with any statement of quality or per-
         ance in the payment of judgments or set-
                                                                   formance made in your "advertisement".
         tlements under Coverages A or B or medi-
         cal expenses under Coverage C.                        h. Wrong Description Of Prices
      No other obligation or liability to pay sums or              "Personal and advertising injury" arising out of
      perform acts or services is covered unless ex-               the wrong description of the price of goods,
      plicitly provided for under Supplementary Pay-               products or services stated in your "advertise-
      ments – Coverages A and B.                                   ment".
   b. This insurance applies to "personal and adver-            i. Infringement Of Copyright, Patent,
      tising injury" caused by an offense arising out              Trademark Or Trade Secret
      of your business but only if the offense was                 "Personal and advertising injury" arising out of
      committed in the "coverage territory" during the             the infringement of copyright, patent, trade-
      policy period.                                               mark, trade secret or other intellectual property
2. Exclusions                                                      rights. Under this exclusion, such other intellec-
                                                                   tual property rights do not include the use of
   This insurance does not apply to:                               another's advertising idea in your "advertise-
   a. Knowing Violation Of Rights Of Another                       ment".
      "Personal and advertising injury" caused by or               However, this exclusion does not apply to in-
      at the direction of the insured with the                     fringement, in your "advertisement", of copy-
      knowledge that the act would violate the rights              right, trade dress or slogan.
      of another and would inflict "personal and ad-
                                                                j. Insureds In Media And Internet Type
      vertising injury".                                           Businesses
   b. Material Published With Knowledge Of
                                                                   "Personal and advertising injury" committed by
      Falsity
                                                                   an insured whose business is:
      "Personal and advertising injury" arising out of
                                                                  (1) Advertising, broadcasting, publishing or
      oral or written publication of material, if done by
                                                                      telecasting;
      or at the direction of the insured with
      knowledge of its falsity.                                   (2) Designing or determining content of web-
                                                                      sites for others; or




Page 6 of 16                                © ISO Properties, Inc., 2006                           CG 00 01 12 07       




                                                                                                                Ex. C - p.0026
      Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 226 of 385 PageID #:226



     (3) An Internet search, access, content or                  (3) Insurrection, rebellion, revolution, usurped
         service provider.                                           power, or action taken by governmental au-
      However, this exclusion does not apply to Par-                 thority in hindering or defending against any
      agraphs 14.a., b. and c. of "personal and ad-                  of these.
      vertising injury" under the Definitions Section.        p. Distribution Of Material In Violation Of
      For the purposes of this exclusion, the placing            Statutes
      of frames, borders or links, or advertising, for            "Personal and advertising injury" arising direct-
      you or others anywhere on the Internet, is not              ly or indirectly out of any action or omission
      by itself, considered the business of advertis-             that violates or is alleged to violate:
      ing, broadcasting, publishing or telecasting.              (1) The Telephone Consumer Protection Act
   k. Electronic Chatrooms Or Bulletin Boards                        (TCPA), including any amendment of or
      "Personal and advertising injury" arising out of               addition to such law; or
      an electronic chatroom or bulletin board the in-           (2) The CAN-SPAM Act of 2003, including any
      sured hosts, owns, or over which the insured                   amendment of or addition to such law; or
      exercises control.                                         (3) Any statute, ordinance or regulation, other
   l. Unauthorized Use Of Another's Name Or                          than the TCPA or CAN-SPAM Act of 2003,
      Product                                                        that prohibits or limits the sending, transmit-
      "Personal and advertising injury" arising out of               ting, communicating or distribution of mate-
      the unauthorized use of another's name or                      rial or information.
      product in your e-mail address, domain name          COVERAGE C MEDICAL PAYMENTS
      or metatag, or any other similar tactics to mis-     1. Insuring Agreement
      lead another's potential customers.
                                                              a. We will pay medical expenses as described
  m. Pollution                                                   below for "bodily injury" caused by an accident:
      "Personal and advertising injury" arising out of           (1) On premises you own or rent;
      the actual, alleged or threatened discharge,
      dispersal, seepage, migration, release or es-              (2) On ways next to premises you own or rent;
      cape of "pollutants" at any time.                              or
   n. Pollution-Related                                          (3) Because of your operations;
      Any loss, cost or expense arising out of any:               provided that:
     (1) Request, demand, order or statutory or                     (a) The accident takes place in the "cover-
         regulatory requirement that any insured or                     age territory" and during the policy peri-
         others test for, monitor, clean up, remove,                    od;
         contain, treat, detoxify or neutralize, or in              (b) The expenses are incurred and reported
         any way respond to, or assess the effects                      to us within one year of the date of the
         of, "pollutants"; or                                           accident; and
     (2) Claim or suit by or on behalf of a govern-                 (c) The injured person submits to examina-
         mental authority for damages because of                        tion, at our expense, by physicians of
         testing for, monitoring, cleaning up, remov-                   our choice as often as we reasonably
         ing, containing, treating, detoxifying or neu-                 require.
         tralizing, or in any way responding to, or
                                                              b. We will make these payments regardless of
         assessing the effects of, "pollutants".                 fault. These payments will not exceed the ap-
   o. War                                                        plicable limit of insurance. We will pay reason-
      "Personal and advertising injury", however                 able expenses for:
      caused, arising, directly or indirectly, out of:           (1) First aid administered at the time of an
     (1) War, including undeclared or civil war;                     accident;
     (2) Warlike action by a military force, including           (2) Necessary medical, surgical, x-ray and
         action in hindering or defending against an                 dental services, including prosthetic devic-
         actual or expected attack, by any govern-                   es; and
         ment, sovereign or other authority using                (3) Necessary ambulance, hospital, profes-
         military personnel or other agents; or                      sional nursing and funeral services.




CG 00 01 12 07                             © ISO Properties, Inc., 2006                              Page 7 of 16      




                                                                                                               Ex. C - p.0027
      Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 227 of 385 PageID #:227



2. Exclusions                                                  f. Prejudgment interest awarded against the
   We will not pay expenses for "bodily injury":                  insured on that part of the judgment we pay. If
                                                                  we make an offer to pay the applicable limit of
   a. Any Insured                                                 insurance, we will not pay any prejudgment in-
      To any insured, except "volunteer workers".                 terest based on that period of time after the of-
                                                                  fer.
   b. Hired Person
                                                              g. All interest on the full amount of any judgment
      To a person hired to do work for or on behalf of
                                                                 that accrues after entry of the judgment and
      any insured or a tenant of any insured.
                                                                 before we have paid, offered to pay, or depos-
   c. Injury On Normally Occupied Premises                       ited in court the part of the judgment that is
      To a person injured on that part of premises               within the applicable limit of insurance.
      you own or rent that the person normally occu-          These payments will not reduce the limits of insur-
      pies.                                                   ance.
   d. Workers Compensation And Similar Laws                2. If we defend an insured against a "suit" and an
      To a person, whether or not an "employee" of            indemnitee of the insured is also named as a party
      any insured, if benefits for the "bodily injury"        to the "suit", we will defend that indemnitee if all of
      are payable or must be provided under a work-           the following conditions are met:
      ers' compensation or disability benefits law or a       a. The "suit" against the indemnitee seeks dam-
      similar law.                                               ages for which the insured has assumed the li-
   e. Athletics Activities                                       ability of the indemnitee in a contract or
                                                                 agreement that is an "insured contract";
      To a person injured while practicing, instructing
      or participating in any physical exercises or           b. This insurance applies to such liability as-
      games, sports, or athletic contests.                       sumed by the insured;
   f. Products-Completed Operations Hazard                    c. The obligation to defend, or the cost of the
                                                                 defense of, that indemnitee, has also been as-
      Included within the "products-completed opera-             sumed by the insured in the same "insured
      tions hazard".                                             contract";
   g. Coverage A Exclusions
                                                              d. The allegations in the "suit" and the information
      Excluded under Coverage A.                                 we know about the "occurrence" are such that
SUPPLEMENTARY PAYMENTS – COVERAGES A                             no conflict appears to exist between the inter-
AND B                                                            ests of the insured and the interests of the in-
                                                                 demnitee;
1. We will pay, with respect to any claim we investi-
   gate or settle, or any "suit" against an insured we        e. The indemnitee and the insured ask us to
   defend:                                                       conduct and control the defense of that indem-
                                                                 nitee against such "suit" and agree that we can
   a. All expenses we incur.                                     assign the same counsel to defend the insured
   b. Up to $250 for cost of bail bonds required                 and the indemnitee; and
      because of accidents or traffic law violations           f. The indemnitee:
      arising out of the use of any vehicle to which
      the Bodily Injury Liability Coverage applies. We           (1) Agrees in writing to:
      do not have to furnish these bonds.                           (a) Cooperate with us in the investigation,
   c. The cost of bonds to release attachments, but                     settlement or defense of the "suit";
      only for bond amounts within the applicable                   (b) Immediately send us copies of any
      limit of insurance. We do not have to furnish                     demands, notices, summonses or legal
      these bonds.                                                      papers received in connection with the
   d. All reasonable expenses incurred by the in-                       "suit";
      sured at our request to assist us in the investi-             (c) Notify any other insurer whose coverage
      gation or defense of the claim or "suit", includ-                 is available to the indemnitee; and
      ing actual loss of earnings up to $250 a day
                                                                    (d) Cooperate with us with respect to coor-
      because of time off from work.
                                                                        dinating other applicable insurance
   e. All court costs taxed against the insured in the                  available to the indemnitee; and
      "suit". However, these payments do not include
                                                                 (2) Provides us with written authorization to:
      attorneys' fees or attorneys' expenses taxed
      against the insured.                                          (a) Obtain records and other information
                                                                        related to the "suit"; and




Page 8 of 16                               © ISO Properties, Inc., 2006                            CG 00 01 12 07       




                                                                                                               Ex. C - p.0028
      Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 228 of 385 PageID #:228



         (b) Conduct and control the defense of the        2. Each of the following is also an insured:
             indemnitee in such "suit".                       a. Your "volunteer workers" only while performing
   So long as the above conditions are met, attor-               duties related to the conduct of your business,
   neys' fees incurred by us in the defense of that in-          or your "employees", other than either your
   demnitee, necessary litigation expenses incurred              "executive officers" (if you are an organization
   by us and necessary litigation expenses incurred              other than a partnership, joint venture or limited
   by the indemnitee at our request will be paid as              liability company) or your managers (if you are
   Supplementary Payments. Notwithstanding the                   a limited liability company), but only for acts
   provisions of Paragraph 2.b.(2) of Section I –                within the scope of their employment by you or
   Coverage A – Bodily Injury And Property Damage                while performing duties related to the conduct
   Liability, such payments will not be deemed to be             of your business. However, none of these "em-
   damages for "bodily injury" and "property damage"             ployees" or "volunteer workers" are insureds
   and will not reduce the limits of insurance.                  for:
   Our obligation to defend an insured's indemnitee              (1) "Bodily injury" or "personal and advertising
   and to pay for attorneys' fees and necessary litiga-              injury":
   tion expenses as Supplementary Payments ends                     (a) To you, to your partners or members (if
   when we have used up the applicable limit of in-                     you are a partnership or joint venture),
   surance in the payment of judgments or settle-                       to your members (if you are a limited li-
   ments or the conditions set forth above, or the                      ability company), to a co-"employee"
   terms of the agreement described in Paragraph f.                     while in the course of his or her em-
   above, are no longer met.                                            ployment or performing duties related to
SECTION II – WHO IS AN INSURED                                          the conduct of your business, or to your
1. If you are designated in the Declarations as:                        other "volunteer workers" while perform-
                                                                        ing duties related to the conduct of your
   a. An individual, you and your spouse are in-                        business;
      sureds, but only with respect to the conduct of
      a business of which you are the sole owner.                   (b) To the spouse, child, parent, brother or
                                                                        sister of that co-"employee" or "volun-
   b. A partnership or joint venture, you are an in-                    teer worker" as a consequence of Para-
      sured. Your members, your partners, and their                     graph (1)(a) above;
      spouses are also insureds, but only with re-
      spect to the conduct of your business.                        (c) For which there is any obligation to
                                                                        share damages with or repay someone
   c. A limited liability company, you are an insured.                  else who must pay damages because of
      Your members are also insureds, but only with                     the injury described in Paragraphs (1)(a)
      respect to the conduct of your business. Your                     or (b) above; or
      managers are insureds, but only with respect
      to their duties as your managers.                             (d) Arising out of his or her providing or
                                                                        failing to provide professional health
   d. An organization other than a partnership, joint                   care services.
      venture or limited liability company, you are an
      insured. Your "executive officers" and directors           (2) "Property damage" to property:
      are insureds, but only with respect to their du-              (a) Owned, occupied or used by,
      ties as your officers or directors. Your stock-               (b) Rented to, in the care, custody or con-
      holders are also insureds, but only with respect                  trol of, or over which physical control is
      to their liability as stockholders.                               being exercised for any purpose by
   e. A trust, you are an insured. Your trustees are                 you, any of your "employees", "volunteer
      also insureds, but only with respect to their du-              workers", any partner or member (if you are
      ties as trustees.                                              a partnership or joint venture), or any mem-
                                                                     ber (if you are a limited liability company).




CG 00 01 12 07                             © ISO Properties, Inc., 2006                             Page 9 of 16      




                                                                                                              Ex. C - p.0029
       Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 229 of 385 PageID #:229



   b. Any person (other than your "employee" or              3. The Products-Completed Operations Aggregate
      "volunteer worker"), or any organization while            Limit is the most we will pay under Coverage A for
      acting as your real estate manager.                       damages because of "bodily injury" and "property
   c. Any person or organization having proper                  damage" included in the "products-completed op-
      temporary custody of your property if you die,            erations hazard".
      but only:                                              4. Subject to Paragraph 2. above, the Personal and
      (1) With respect to liability arising out of the          Advertising Injury Limit is the most we will pay un-
          maintenance or use of that property; and              der Coverage B for the sum of all damages be-
                                                                cause of all "personal and advertising injury" sus-
      (2) Until your legal representative has been              tained by any one person or organization.
          appointed.
                                                             5. Subject to Paragraph 2. or 3. above, whichever
   d. Your legal representative if you die, but only            applies, the Each Occurrence Limit is the most we
      with respect to duties as such. That repre-               will pay for the sum of:
      sentative will have all your rights and duties
      under this Coverage Part.                                 a. Damages under Coverage A; and
3. Any organization you newly acquire or form, other            b. Medical expenses under Coverage C
   than a partnership, joint venture or limited liability       because of all "bodily injury" and "property dam-
   company, and over which you maintain ownership               age" arising out of any one "occurrence".
   or majority interest, will qualify as a Named In-         6. Subject to Paragraph 5. above, the Damage To
   sured if there is no other similar insurance availa-         Premises Rented To You Limit is the most we will
   ble to that organization. However:                           pay under Coverage A for damages because of
   a. Coverage under this provision is afforded only            "property damage" to any one premises, while
      until the 90th day after you acquire or form the          rented to you, or in the case of damage by fire,
      organization or the end of the policy period,             while rented to you or temporarily occupied by you
      whichever is earlier;                                     with permission of the owner.
   b. Coverage A does not apply to "bodily injury" or        7. Subject to Paragraph 5. above, the Medical Ex-
      "property damage" that occurred before you                pense Limit is the most we will pay under Cover-
      acquired or formed the organization; and                  age C for all medical expenses because of "bodily
   c. Coverage B does not apply to "personal and                injury" sustained by any one person.
      advertising injury" arising out of an offense          The Limits of Insurance of this Coverage Part apply
      committed before you acquired or formed the            separately to each consecutive annual period and to
      organization.                                          any remaining period of less than 12 months, starting
No person or organization is an insured with respect         with the beginning of the policy period shown in the
to the conduct of any current or past partnership, joint     Declarations, unless the policy period is extended
venture or limited liability company that is not shown       after issuance for an additional period of less than 12
as a Named Insured in the Declarations.                      months. In that case, the additional period will be
                                                             deemed part of the last preceding period for purposes
SECTION III – LIMITS OF INSURANCE                            of determining the Limits of Insurance.
1. The Limits of Insurance shown in the Declarations         SECTION IV – COMMERCIAL GENERAL LIABILITY
   and the rules below fix the most we will pay re-          CONDITIONS
   gardless of the number of:
                                                             1. Bankruptcy
   a. Insureds;
                                                                Bankruptcy or insolvency of the insured or of the
   b. Claims made or "suits" brought; or                        insured's estate will not relieve us of our obliga-
   c. Persons or organizations making claims or                 tions under this Coverage Part.
      bringing "suits".                                      2. Duties In The Event Of Occurrence, Offense,
2. The General Aggregate Limit is the most we will              Claim Or Suit
   pay for the sum of:                                          a. You must see to it that we are notified as soon
   a. Medical expenses under Coverage C;                           as practicable of an "occurrence" or an offense
                                                                   which may result in a claim. To the extent pos-
   b. Damages under Coverage A, except damages
                                                                   sible, notice should include:
      because of "bodily injury" or "property damage"
      included in the "products-completed operations               (1) How, when and where the "occurrence" or
      hazard"; and                                                     offense took place;
   c. Damages under Coverage B.                                    (2) The names and addresses of any injured
                                                                       persons and witnesses; and




Page 10 of 16                                © ISO Properties, Inc., 2006                          CG 00 01 12 07      




                                                                                                               Ex. C - p.0030
      Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 230 of 385 PageID #:230



     (3) The nature and location of any injury or            4. Other Insurance
         damage arising out of the "occurrence" or              If other valid and collectible insurance is available
         offense.                                               to the insured for a loss we cover under Coverag-
   b. If a claim is made or "suit" is brought against           es A or B of this Coverage Part, our obligations
      any insured, you must:                                    are limited as follows:
     (1) Immediately record the specifics of the                a. Primary Insurance
         claim or "suit" and the date received; and                 This insurance is primary except when Para-
     (2) Notify us as soon as practicable.                          graph b. below applies. If this insurance is pri-
      You must see to it that we receive written no-                mary, our obligations are not affected unless
      tice of the claim or "suit" as soon as practica-              any of the other insurance is also primary.
      ble.                                                          Then, we will share with all that other insur-
                                                                    ance by the method described in Paragraph c.
   c. You and any other involved insured must:                      below.
     (1) Immediately send us copies of any de-                  b. Excess Insurance
         mands, notices, summonses or legal pa-
         pers received in connection with the claim                (1) This insurance is excess over:
         or "suit";                                                   (a) Any of the other insurance, whether
     (2) Authorize us to obtain records and other                         primary, excess, contingent or on any
         information;                                                     other basis:
     (3) Cooperate with us in the investigation or                           (i) That is Fire, Extended Coverage,
         settlement of the claim or defense against                              Builder's Risk, Installation Risk or
         the "suit"; and                                                         similar coverage for "your work";
     (4) Assist us, upon our request, in the en-                            (ii) That is Fire insurance for premises
         forcement of any right against any person                               rented to you or temporarily occu-
         or organization which may be liable to the                              pied by you with permission of the
         insured because of injury or damage to                                  owner;
         which this insurance may also apply.                               (iii) That is insurance purchased by you
   d. No insured will, except at that insured's own                               to cover your liability as a tenant for
      cost, voluntarily make a payment, assume any                                "property damage" to premises rent-
      obligation, or incur any expense, other than for                            ed to you or temporarily occupied by
      first aid, without our consent.                                             you with permission of the owner; or
3. Legal Action Against Us                                                  (iv) If the loss arises out of the mainte-
                                                                                 nance or use of aircraft, "autos" or
   No person or organization has a right under this                              watercraft to the extent not subject to
   Coverage Part:                                                                Exclusion g. of Section I – Coverage
   a. To join us as a party or otherwise bring us into                           A – Bodily Injury And Property Dam-
      a "suit" asking for damages from an insured; or                            age Liability.
   b. To sue us on this Coverage Part unless all of                   (b) Any other primary insurance available to
      its terms have been fully complied with.                            you covering liability for damages aris-
                                                                          ing out of the premises or operations, or
   A person or organization may sue us to recover on
   an agreed settlement or on a final judgment                            the products and completed operations,
                                                                          for which you have been added as an
   against an insured; but we will not be liable for
                                                                          additional insured by attachment of an
   damages that are not payable under the terms of
   this Coverage Part or that are in excess of the ap-                    endorsement.
   plicable limit of insurance. An agreed settlement               (2) When this insurance is excess, we will have
   means a settlement and release of liability signed                  no duty under Coverages A or B to defend
   by us, the insured and the claimant or the claim-                   the insured against any "suit" if any other
   ant's legal representative.                                         insurer has a duty to defend the insured
                                                                       against that "suit". If no other insurer de-
                                                                       fends, we will undertake to do so, but we
                                                                       will be entitled to the insured's rights
                                                                       against all those other insurers.




CG 00 01 12 07                               © ISO Properties, Inc., 2006                                Page 11 of 16      




                                                                                                                   Ex. C - p.0031
      Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 231 of 385 PageID #:231



     (3) When this insurance is excess over other              c. We have issued this policy in reliance upon
         insurance, we will pay only our share of the             your representations.
         amount of the loss, if any, that exceeds the       7. Separation Of Insureds
         sum of:
                                                               Except with respect to the Limits of Insurance, and
         (a) The total amount that all such other              any rights or duties specifically assigned in this
             insurance would pay for the loss in the           Coverage Part to the first Named Insured, this in-
             absence of this insurance; and                    surance applies:
         (b) The total of all deductible and self-             a. As if each Named Insured were the only
             insured amounts under all that other in-             Named Insured; and
             surance.
                                                               b. Separately to each insured against whom claim
     (4) We will share the remaining loss, if any,                is made or "suit" is brought.
         with any other insurance that is not de-
         scribed in this Excess Insurance provision         8. Transfer Of Rights Of Recovery Against Others
         and was not bought specifically to apply in           To Us
         excess of the Limits of Insurance shown in            If the insured has rights to recover all or part of
         the Declarations of this Coverage Part.               any payment we have made under this Coverage
   c. Method Of Sharing                                        Part, those rights are transferred to us. The in-
                                                               sured must do nothing after loss to impair them. At
      If all of the other insurance permits contribution       our request, the insured will bring "suit" or transfer
      by equal shares, we will follow this method al-          those rights to us and help us enforce them.
      so. Under this approach each insurer contrib-
      utes equal amounts until it has paid its applica-     9. When We Do Not Renew
      ble limit of insurance or none of the loss               If we decide not to renew this Coverage Part, we
      remains, whichever comes first.                          will mail or deliver to the first Named Insured
      If any of the other insurance does not permit            shown in the Declarations written notice of the
      contribution by equal shares, we will contribute         nonrenewal not less than 30 days before the expi-
      by limits. Under this method, each insurer's             ration date.
      share is based on the ratio of its applicable lim-       If notice is mailed, proof of mailing will be sufficient
      it of insurance to the total applicable limits of        proof of notice.
      insurance of all insurers.
                                                            SECTION V – DEFINITIONS
5. Premium Audit
                                                            1. "Advertisement" means a notice that is broadcast
   a. We will compute all premiums for this Cover-             or published to the general public or specific mar-
      age Part in accordance with our rules and                ket segments about your goods, products or ser-
      rates.                                                   vices for the purpose of attracting customers or
   b. Premium shown in this Coverage Part as ad-               supporters. For the purposes of this definition:
      vance premium is a deposit premium only. At              a. Notices that are published include material
      the close of each audit period we will compute              placed on the Internet or on similar electronic
      the earned premium for that period and send                 means of communication; and
      notice to the first Named Insured. The due date
                                                               b. Regarding web-sites, only that part of a web-
      for audit and retrospective premiums is the
                                                                  site that is about your goods, products or ser-
      date shown as the due date on the bill. If the
                                                                  vices for the purposes of attracting customers
      sum of the advance and audit premiums paid                  or supporters is considered an advertisement.
      for the policy period is greater than the earned
      premium, we will return the excess to the first       2. "Auto" means:
      Named Insured.                                           a. A land motor vehicle, trailer or semitrailer de-
   c. The first Named Insured must keep records of                signed for travel on public roads, including any
      the information we need for premium computa-                attached machinery or equipment; or
      tion, and send us copies at such times as we             b. Any other land vehicle that is subject to a com-
      may request.                                                pulsory or financial responsibility law or other
6. Representations                                                motor vehicle insurance law in the state where
                                                                  it is licensed or principally garaged.
   By accepting this policy, you agree:
                                                               However, "auto" does not include "mobile equip-
   a. The statements in the Declarations are accu-             ment".
      rate and complete;
   b. Those statements are based upon representa-
      tions you made to us; and



Page 12 of 16                               © ISO Properties, Inc., 2006                             CG 00 01 12 07       




                                                                                                                 Ex. C - p.0032
      Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 232 of 385 PageID #:232



3. "Bodily injury" means bodily injury, sickness or         9. "Insured contract" means:
   disease sustained by a person, including death re-          a. A contract for a lease of premises. However,
   sulting from any of these at any time.                         that portion of the contract for a lease of prem-
4. "Coverage territory" means:                                    ises that indemnifies any person or organiza-
   a. The United States of America (including its                 tion for damage by fire to premises while rent-
      territories and possessions), Puerto Rico and               ed to you or temporarily occupied by you with
      Canada;                                                     permission of the owner is not an "insured con-
                                                                  tract";
   b. International waters or airspace, but only if the
      injury or damage occurs in the course of travel          b. A sidetrack agreement;
      or transportation between any places included            c. Any easement or license agreement, except in
      in Paragraph a. above; or                                   connection with construction or demolition op-
   c. All other parts of the world if the injury or dam-          erations on or within 50 feet of a railroad;
      age arises out of:                                       d. An obligation, as required by ordinance, to
     (1) Goods or products made or sold by you in                 indemnify a municipality, except in connection
         the territory described in Paragraph a.                  with work for a municipality;
         above;                                                e. An elevator maintenance agreement;
     (2) The activities of a person whose home is in            f. That part of any other contract or agreement
         the territory described in Paragraph a.                   pertaining to your business (including an in-
         above, but is away for a short time on your               demnification of a municipality in connection
         business; or                                              with work performed for a municipality) under
     (3) "Personal and advertising injury" offenses                which you assume the tort liability of another
         that take place through the Internet or simi-             party to pay for "bodily injury" or "property
         lar electronic means of communication                     damage" to a third person or organization. Tort
                                                                   liability means a liability that would be imposed
   provided the insured's responsibility to pay dam-               by law in the absence of any contract or
   ages is determined in a "suit" on the merits, in the            agreement.
   territory described in Paragraph a. above or in a
   settlement we agree to.                                         Paragraph f. does not include that part of any
                                                                   contract or agreement:
5. "Employee" includes a "leased worker". "Employ-
   ee" does not include a "temporary worker".                     (1) That indemnifies a railroad for "bodily injury"
                                                                      or "property damage" arising out of con-
6. "Executive officer" means a person holding any of                  struction or demolition operations, within 50
   the officer positions created by your charter, con-                feet of any railroad property and affecting
   stitution, by-laws or any other similar governing                  any railroad bridge or trestle, tracks, road-
   document.                                                          beds, tunnel, underpass or crossing;
7. "Hostile fire" means one which becomes uncon-                  (2) That indemnifies an architect, engineer or
   trollable or breaks out from where it was intended                 surveyor for injury or damage arising out of:
   to be.
                                                                     (a) Preparing, approving, or failing to pre-
8. "Impaired property" means tangible property, other                    pare or approve, maps, shop drawings,
   than "your product" or "your work", that cannot be                    opinions, reports, surveys, field orders,
   used or is less useful because:                                       change orders or drawings and specifi-
   a. It incorporates "your product" or "your work"                      cations; or
      that is known or thought to be defective, defi-                (b) Giving directions or instructions, or
      cient, inadequate or dangerous; or                                 failing to give them, if that is the primary
   b. You have failed to fulfill the terms of a contract                 cause of the injury or damage; or
      or agreement;                                               (3) Under which the insured, if an architect,
   if such property can be restored to use by the re-                 engineer or surveyor, assumes liability for
   pair, replacement, adjustment or removal of "your                  an injury or damage arising out of the in-
   product" or "your work" or your fulfilling the terms               sured's rendering or failure to render pro-
   of the contract or agreement.                                      fessional services, including those listed in
                                                                      (2) above and supervisory, inspection, ar-
                                                                      chitectural or engineering activities.




CG 00 01 12 07                              © ISO Properties, Inc., 2006                             Page 13 of 16      




                                                                                                               Ex. C - p.0033
      Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 233 of 385 PageID #:233



10. "Leased worker" means a person leased to you by                 However, self-propelled vehicles with the fol-
    a labor leasing firm under an agreement between                 lowing types of permanently attached equip-
    you and the labor leasing firm, to perform duties               ment are not "mobile equipment" but will be
    related to the conduct of your business. "Leased                considered "autos":
    worker" does not include a "temporary worker".                 (1) Equipment designed primarily for:
11. "Loading or unloading" means the handling of                      (a) Snow removal;
    property:
                                                                      (b) Road maintenance, but not construction
   a. After it is moved from the place where it is                        or resurfacing; or
      accepted for movement into or onto an aircraft,
      watercraft or "auto";                                           (c) Street cleaning;
   b. While it is in or on an aircraft, watercraft or              (2) Cherry pickers and similar devices mounted
      "auto"; or                                                       on automobile or truck chassis and used to
                                                                       raise or lower workers; and
   c. While it is being moved from an aircraft, water-
      craft or "auto" to the place where it is finally de-         (3) Air compressors, pumps and generators,
      livered;                                                         including spraying, welding, building clean-
                                                                       ing, geophysical exploration, lighting and
   but "loading or unloading" does not include the                     well servicing equipment.
   movement of property by means of a mechanical
   device, other than a hand truck, that is not at-             However, "mobile equipment" does not include
   tached to the aircraft, watercraft or "auto".                any land vehicles that are subject to a compulsory
                                                                or financial responsibility law or other motor vehi-
12. "Mobile equipment" means any of the following               cle insurance law in the state where it is licensed
    types of land vehicles, including any attached ma-          or principally garaged. Land vehicles subject to a
    chinery or equipment:                                       compulsory or financial responsibility law or other
   a. Bulldozers, farm machinery, forklifts and other           motor vehicle insurance law are considered "au-
      vehicles designed for use principally off public          tos".
      roads;                                                 13. "Occurrence" means an accident, including con-
   b. Vehicles maintained for use solely on or next to           tinuous or repeated exposure to substantially the
      premises you own or rent;                                  same general harmful conditions.
   c. Vehicles that travel on crawler treads;                14. "Personal and advertising injury" means injury,
   d. Vehicles, whether self-propelled or not, main-             including consequential "bodily injury", arising out
      tained primarily to provide mobility to perma-             of one or more of the following offenses:
      nently mounted:                                           a. False arrest, detention or imprisonment;
      (1) Power cranes, shovels, loaders, diggers or            b. Malicious prosecution;
          drills; or                                            c. The wrongful eviction from, wrongful entry into,
      (2) Road construction or resurfacing equipment               or invasion of the right of private occupancy of
          such as graders, scrapers or rollers;                    a room, dwelling or premises that a person oc-
   e. Vehicles not described in Paragraph a., b., c.               cupies, committed by or on behalf of its owner,
      or d. above that are not self-propelled and are              landlord or lessor;
      maintained primarily to provide mobility to per-          d. Oral or written publication, in any manner, of
      manently attached equipment of the following                 material that slanders or libels a person or or-
      types:                                                       ganization or disparages a person's or organi-
      (1) Air compressors, pumps and generators,                   zation's goods, products or services;
          including spraying, welding, building clean-          e. Oral or written publication, in any manner, of
          ing, geophysical exploration, lighting and               material that violates a person's right of priva-
          well servicing equipment; or                             cy;
      (2) Cherry pickers and similar devices used to             f. The use of another's advertising idea in your
          raise or lower workers;                                   "advertisement"; or
    f. Vehicles not described in Paragraph a., b., c.           g. Infringing upon another's copyright, trade dress
       or d. above maintained primarily for purposes               or slogan in your "advertisement".
       other than the transportation of persons or car-
       go.




Page 14 of 16                                © ISO Properties, Inc., 2006                           CG 00 01 12 07      




                                                                                                                Ex. C - p.0034
      Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 234 of 385 PageID #:234



15. "Pollutants" mean any solid, liquid, gaseous or            b. Loss of use of tangible property that is not
    thermal irritant or contaminant, including smoke,             physically injured. All such loss of use shall be
    vapor, soot, fumes, acids, alkalis, chemicals and             deemed to occur at the time of the "occur-
    waste. Waste includes materials to be recycled,               rence" that caused it.
    reconditioned or reclaimed.                                For the purposes of this insurance, electronic data
16. "Products-completed operations hazard":                    is not tangible property.
   a. Includes all "bodily injury" and "property dam-          As used in this definition, electronic data means
      age" occurring away from premises you own or             information, facts or programs stored as or on,
      rent and arising out of "your product" or "your          created or used on, or transmitted to or from com-
      work" except:                                            puter software, including systems and applications
     (1) Products that are still in your physical pos-         software, hard or floppy disks, CD-ROMS, tapes,
         session; or                                           drives, cells, data processing devices or any other
                                                               media which are used with electronically controlled
     (2) Work that has not yet been completed or               equipment.
         abandoned. However, "your work" will be
         deemed completed at the earliest of the fol-       18. "Suit" means a civil proceeding in which damages
         lowing times:                                          because of "bodily injury", "property damage" or
                                                                "personal and advertising injury" to which this in-
         (a) When all of the work called for in your            surance applies are alleged. "Suit" includes:
             contract has been completed.
                                                               a. An arbitration proceeding in which such dam-
         (b) When all of the work to be done at the               ages are claimed and to which the insured
             job site has been completed if your con-             must submit or does submit with our consent;
             tract calls for work at more than one job            or
             site.
                                                               b. Any other alternative dispute resolution pro-
         (c) When that part of the work done at a job             ceeding in which such damages are claimed
             site has been put to its intended use by             and to which the insured submits with our con-
             any person or organization other than                sent.
             another contractor or subcontractor
             working on the same project.                   19. "Temporary worker" means a person who is fur-
                                                                nished to you to substitute for a permanent "em-
          Work that may need service, maintenance,              ployee" on leave or to meet seasonal or short-term
          correction, repair or replacement, but which          workload conditions.
          is otherwise complete, will be treated as
          completed.                                        20. "Volunteer worker" means a person who is not
                                                                your "employee", and who donates his or her work
   b. Does not include "bodily injury" or "property             and acts at the direction of and within the scope of
      damage" arising out of:                                   duties determined by you, and is not paid a fee,
     (1) The transportation of property, unless the             salary or other compensation by you or anyone
         injury or damage arises out of a condition in          else for their work performed for you.
         or on a vehicle not owned or operated by           21. "Your product":
         you, and that condition was created by the
         "loading or unloading" of that vehicle by any         a. Means:
         insured;                                                 (1) Any goods or products, other than real
     (2) The existence of tools, uninstalled equip-                   property, manufactured, sold, handled, dis-
         ment or abandoned or unused materials; or                    tributed or disposed of by:
     (3) Products or operations for which the classi-                (a) You;
         fication, listed in the Declarations or in a                (b) Others trading under your name; or
         policy schedule, states that products-                      (c) A person or organization whose busi-
         completed operations are subject to the                         ness or assets you have acquired; and
         General Aggregate Limit.
                                                                  (2) Containers (other than vehicles), materials,
17. "Property damage" means:                                          parts or equipment furnished in connection
   a. Physical injury to tangible property, including                 with such goods or products.
      all resulting loss of use of that property. All          b. Includes:
      such loss of use shall be deemed to occur at
      the time of the physical injury that caused it; or          (1) Warranties or representations made at any
                                                                      time with respect to the fitness, quality, du-
                                                                      rability, performance or use of "your prod-
                                                                      uct"; and




CG 00 01 12 07                              © ISO Properties, Inc., 2006                            Page 15 of 16      




                                                                                                               Ex. C - p.0035
      Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 235 of 385 PageID #:235



      (2) The providing of or failure to provide warn-
          ings or instructions.
   c. Does not include vending machines or other
      property rented to or located for the use of oth-
      ers but not sold.
22. "Your work":
   a. Means:
      (1) Work or operations performed by you or on
          your behalf; and
      (2) Materials, parts or equipment furnished in
          connection with such work or operations.
   b. Includes:
      (1) Warranties or representations made at any
          time with respect to the fitness, quality, du-
          rability, performance or use of "your work",
          and
      (2) The providing of or failure to provide warn-
          ings or instructions.




Page 16 of 16                               © ISO Properties, Inc., 2006    CG 00 01 12 07     




                                                                                       Ex. C - p.0036
      Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 236 of 385 PageID #:236


                                                                            COMMERCIAL GENERAL LIABILITY
                                                                                           CG 00 68 05 09

      RECORDING AND DISTRIBUTION OF MATERIAL OR
      INFORMATION IN VIOLATION OF LAW EXCLUSION
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART

A. Exclusion q. of Paragraph 2. Exclusions of Sec-          B. Exclusion p. of Paragraph 2. Exclusions of Sec-
   tion I – Coverage A – Bodily Injury And Proper-             tion I – Coverage B – Personal And Advertising
   ty Damage Liability is replaced by the following:           Injury Liability is replaced by the following:
   2. Exclusions                                               2. Exclusions
       This insurance does not apply to:                           This insurance does not apply to:
       q. Recording And Distribution Of Material                   p. Recording And Distribution Of Material
           Or Information In Violation Of Law                          Or Information In Violation Of Law
           "Bodily injury" or "property damage" arising                "Personal and advertising injury" arising di-
           directly or indirectly out of any action or                 rectly or indirectly out of any action or omis-
           omission that violates or is alleged to vi-                 sion that violates or is alleged to violate:
           olate:                                                     (1) The Telephone Consumer Protection
          (1) The Telephone Consumer Protection                           Act (TCPA), including any amendment
               Act (TCPA), including any amendment                        of or addition to such law;
               of or addition to such law;                            (2) The CAN-SPAM Act of 2003, including
          (2) The CAN-SPAM Act of 2003, including                         any amendment of or addition to such
               any amendment of or addition to such                       law;
               law;                                                   (3) The Fair Credit Reporting Act (FCRA),
         (3) The Fair Credit Reporting Act (FCRA),                        and any amendment of or addition to
             and any amendment of or addition to                          such law, including the Fair and Accu-
             such law, including the Fair and Accu-                       rate Credit Transaction Act (FACTA); or
             rate Credit Transaction Act (FACTA); or                  (4) Any federal, state or local statute, ordin-
         (4) Any federal, state or local statute, ordin-                  ance or regulation, other than the TCPA,
             ance or regulation, other than the TCPA,                     CAN-SPAM Act of 2003 or FCRA and
             CAN-SPAM Act of 2003 or FCRA and                             their amendments and additions, that
             their amendments and additions, that                         addresses, prohibits, or limits the print-
             addresses, prohibits, or limits the print-                   ing, dissemination, disposal, collecting,
             ing, dissemination, disposal, collecting,                    recording, sending, transmitting, com-
             recording, sending, transmitting, com-                       municating or distribution of material or
             municating or distribution of material or                    information.
             information.




CG 00 68 05 09                        © Insurance Services Office, Inc., 2008                           Page 1 of 1      




                                                                                                                Ex. C - p.0037
      Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 237 of 385 PageID #:237


POLICY NUMBER: BCS0027068                                                   COMMERCIAL GENERAL LIABILITY


      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                      ADDITIONAL INSURED –
                 MORTGAGEE, ASSIGNEE, OR RECEIVER
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART

                                                    SCHEDULE

Name of Person or Organization:

ANY PERSON OR ORGANIZATION WHEN YOU AND SUCH PERSON OR ORGANIZATION HAVE AGREED
IN WRITING IN A CONTRACT OR AGREEMENT, EXECUTED PRIOR TO THE "OCCURRENCE" TO WHICH
THIS INSURANCE APPLIES, THAT SUCH PERSON OR ORGANIZATION BE ADDED AS AN ADDITIONAL
INSURED ON YOUR POLICY


Designation of Premises:

PER SCHEDULE OF LOCATIONS

(If no entry appears above, information required to complete this endorsement will be shown in the Declarations
as applicable to this endorsement.)

1. WHO IS AN INSURED (Section Il) is amended to include as an insured the person(s) or organization(s) shown
   in the Schedule but only with respect to their liability as mortgagee, assignee, or receiver and arising out of the
   ownership, maintenance, or use of the premises by you and shown in the Schedule.
2. This insurance does not apply to structural alterations, new construction and demolition operations performed
   by or for that person or organization.




CG 20 18 11 85                   Copyright, Insurance Services Office, Inc., 1984                        Page 1 of 1     




                                                                                                                 Ex. C - p.0038
       Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 238 of 385 PageID #:238


                                                                            COMMERCIAL GENERAL LIABILITY
                                                                                           CG 20 33 07 04

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

    ADDITIONAL INSURED – OWNERS, LESSEES OR
     CONTRACTORS – AUTOMATIC STATUS WHEN
  REQUIRED IN CONSTRUCTION AGREEMENT WITH YOU
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART

A. Section II – Who Is An Insured is amended to              B. With respect to the insurance afforded to these
   include as an additional insured any person or or-           additional insureds, the following additional exclu-
   ganization for whom you are performing opera-                sions apply:
   tions when you and such person or organization               This insurance does not apply to:
   have agreed in writing in a contract or agreement
   that such person or organization be added as an              1. "Bodily injury", "property damage" or "personal
   additional insured on your policy. Such person or               and advertising injury" arising out of the ren-
   organization is an additional insured only with re-             dering of, or the failure to render, any profes-
   spect to liability for "bodily injury", "property dam-          sional architectural, engineering or surveying
   age" or "personal and advertising injury" caused,               services, including:
   in whole or in part, by:                                         a. The preparing, approving, or failing to pre-
   1. Your acts or omissions; or                                       pare or approve, maps, shop drawings,
                                                                       opinions, reports, surveys, field orders,
   2. The acts or omissions of those acting on your                    change orders or drawings and specifica-
       behalf;                                                         tions; or
   in the performance of your ongoing operations for               b. Supervisory, inspection, architectural or
   the additional insured.                                             engineering activities.
   A person's or organization's status as an addi-              2. "Bodily injury" or "property damage" occurring
   tional insured under this endorsement ends when                 after:
   your operations for that additional insured are
   completed.                                                       a. All work, including materials, parts or
                                                                       equipment furnished in connection with
                                                                       such work, on the project (other than ser-
                                                                       vice, maintenance or repairs) to be per-
                                                                       formed by or on behalf of the additional in-
                                                                       sured(s) at the location of the covered
                                                                       operations has been completed; or
                                                                   b. That portion of "your work" out of which the
                                                                       injury or damage arises has been put to its
                                                                       intended use by any person or organization
                                                                       other than another contractor or subcon-
                                                                       tractor engaged in performing operations
                                                                       for a principal as a part of the same project.




CG 20 33 07 04                               © ISO Properties, Inc., 2004                               Page 1 of 1     




                                                                                                                Ex. C - p.0039
          Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 239 of 385 PageID #:239
POLICY NUMBER: BCS0027068                                                           COMMERCIAL GENERAL LIABILITY
                                                                                                    CG 21 16 07 98

                 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                   EXCLUSION - DESIGNATED PROFESSIONAL SERVICES

This endorsement modifies insurance provided under the following:

    COMM ERCIAL GENERAL LIABILITY COVERAGE PART


                                                         SCHEDULE

Description Of Professional Services:

ALL PROFESSIONAL SERVICES OF ANY INSURED




(If no entry appears above, information required to complete this endorsement will be shown in the Declarations as applica-
ble to this endorsement.)

With respect to any professional services shown in the Schedule, the following exclusion is added to Paragraph 2., Exclu-
sions of Section I - Coverage A - Bodily Injury And Property Damage Liability and Paragraph 2., Exclusions of
Section I - Coverage B - Personal And Advertising Injury Liability:

This insurance does not apply to "bodily injury", "property damage" or "personal and advertising injury" due to the rendering of
or failure to render any professional service.




CG 21 16 07 98                          Copyright, Insurance Services Office, Inc., 1997                       Page 1 of 1
                                                          Home Office Co py




                                                                                                                        Ex. C - p.0040
       Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 240 of 385 PageID #:240


POLICY NUMBER: BCS0027068                                                           COMMERCIAL GENERAL LIABILITY
                                                                                                   CG 21 35 10 01

        THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

      EXCLUSION - COVERAGE C - MEDICAL PAYMENTS
This endorsement modifies insurance provided under the following:

    COMMERCIAL GENERAL LIABILITY COVERAGE PART


                                                  SCHEDULE

Description And Location Of Premises Or Classification:
ALL PREMISES AND CLASSIFICATIONS




(If no entry appears above, information required to complete this endorsement will be shown in the Declarations
as applicable to this endorsement.)

With respect to any premises or classification shown                   2. The following is added to Section I - Supple-
in the Schedule:                                                          mentary Payments:
    1. Section I - Coverage C - Medical Payments                          h. Expenses incurred by the insured for first
       does not apply and none of the references to it                       aid administered to others at the time of an
       in the Coverage Part apply: and                                       accident for "bodily injury" to which this in-
                                                                             surance applies.




CG 21 35 10 01                               ISO Properties, Inc., 2000                                        Page 1 of 1
                                                   Home Office Co py




                                                                                                                      Ex. C - p.0041
            Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 241 of 385 PageID #:241

POLICY NUMBER: BCS0027068                                                           COMMERCIAL GENERAL LIABILITY
                                                                                                    CG 21 44 07 98

                  THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                           LIMITATION OF COVERAGE TO DESIGNATED
                                    PREMISES OR PROJECT


This endorsement modifies insurance provided under the following:

    COMM ERCIAL GENERAL LIABILITY COVERAGE PART


                                                         SCHEDULE

Premises:

PER SCHEDULE OF LOCATIONS




Project:

N/A




(If no entry appears above, information required to complete this endorsement will be shown in the Declarations as applica-
ble to this endorsement.)

This insurance applies only to "bodily injury", "property damage", "personal and advertising injury" and medical expenses
arising out of:

    1.     The ownership, maintenance or use of the premises shown in the Schedule and operations necessary or incidental to
           those premises; or

    2.     The project shown in the Schedule.




CG 21 44 07 98                          Copyright, Insurance Services Office, Inc., 1997                     Page 1 of 1

                                                          Home Office Co py




                                                                                                                    Ex. C - p.0042
      Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 242 of 385 PageID #:242


                                                                        COMMERCIAL GENERAL LIABILITY
                                                                                       CG 21 47 12 07

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

       EMPLOYMENT-RELATED PRACTICES EXCLUSION
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART

A. The following exclusion is added to Paragraph 2.,     B. The following exclusion is added to Paragraph 2.,
   Exclusions of Section I – Coverage A – Bodily            Exclusions of Section I – Coverage B – Per-
   Injury And Property Damage Liability:                    sonal And Advertising Injury Liability:
   This insurance does not apply to:                        This insurance does not apply to:
   "Bodily injury" to:                                      "Personal and advertising injury" to:
  (1) A person arising out of any:                         (1) A person arising out of any:
      (a) Refusal to employ that person;                      (a) Refusal to employ that person;
      (b) Termination of that person's employment;            (b) Termination of that person's employment;
          or                                                       or
     (c) Employment-related practices, policies,               (c) Employment-related practices, policies,
          acts or omissions, such as coercion, demo-                acts or omissions, such as coercion, demo-
          tion, evaluation, reassignment, discipline,               tion, evaluation, reassignment, discipline,
          defamation, harassment, humiliation, dis-                 defamation, harassment, humiliation, dis-
          crimination or malicious prosecution di-                  crimination or malicious prosecution di-
          rected at that person; or                                 rected at that person; or
  (2) The spouse, child, parent, brother or sister of       (2) The spouse, child, parent, brother or sister of
      that person as a consequence of "bodily injury"           that person as a consequence of "personal and
      to that person at whom any of the employment-             advertising injury" to that person at whom any
      related practices described in Paragraphs (a),            of the employment-related practices described
      (b), or (c) above is directed.                            in Paragraphs (a), (b), or (c) above is directed.
   This exclusion applies:                                   This exclusion applies:
  (1) Whether the injury-causing event described in         (1) Whether the injury-causing event described in
      Paragraphs (a), (b) or (c) above occurs before            Paragraphs (a), (b) or (c) above occurs before
      employment, during employment or after em-                employment, during employment or after em-
      ployment of that person;                                  ployment of that person;
  (2) Whether the insured may be liable as an em-           (2) Whether the insured may be liable as an em-
      ployer or in any other capacity; and                      ployer or in any other capacity; and
  (3) To any obligation to share damages with or            (3) To any obligation to share damages with or
      repay someone else who must pay damages                   repay someone else who must pay damages
      because of the injury.                                    because of the injury.




CG 21 47 12 07                           © ISO Properties, Inc., 2006                               Page 1 of 1     




                                                                                                            Ex. C - p.0043
         Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 243 of 385 PageID #:243

POLICY NUMBER: BCS0027068                                                                  COMMERCIAL GENERAL LIABILITY
                                                                                                           CG 21 54 01 96

                 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.



              EXCLUSION - DESIGNATED OPERATIONS COVERED BY A
                CONSOLIDATED (WRAP-UP) INSURANCE PROGRAM


This endorsement modifies insurance provided under the following:

    COMM ERCIAL GENERAL LIABILITY COVERAGE PART


                                                          SCHEDULE

Description and Location of Operation(s):

ALL LOCATIONS AND OPERATIONS FOR WHICH
YOU ARE COVERED UNDER A CONSOLIDATED,
WRAP-UP OR SIMILAR INSURANCE PROGRAM


(If no entry appears above, information required to complete this endorsement will be shown in the Declarations as
applicable to this endorsement.)

The following exclusion is added to paragraph 2.,                             prime contractor / project manager or owner of the
Exclusions of COVERAGE A - BODILY INJURY                                      construction project in which you are involved.
AND PROPERTY DAMAGE LIABILITY (Section I -
Coverages):                                                                   This exclusion applies whether or not the consolidated
                                                                              (wrap-up) insurance program:
This insurance does not apply to "bodily injury" or                           (1) Provides coverage identical to that provided by this
"property damage" arising out of either your ongoing                              Coverage Part;
operations or operations included within the "products-
completed operations hazard" at the location described                        (2) Has limits adequate to cover all claims; or
in the Schedule of this endorsement, as a consolidated
(wrap-up) insurance program has been provided by the                          (3) Remains in effect.




CG 21 54 01 96                        Copyright, Insurance Services Office, Inc., 1994                                Page 1 of 1

                                                          Home Office Co py




                                                                                                                                Ex. C - p.0044
       Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 244 of 385 PageID #:244


                                                                            COMMERCIAL GENERAL LIABILITY
                                                                                           CG 21 65 12 04

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

    TOTAL POLLUTION EXCLUSION WITH A BUILDING
  HEATING, COOLING AND DEHUMIDIFYING EQUIPMENT
     EXCEPTION AND A HOSTILE FIRE EXCEPTION
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART

Exclusion f. under Paragraph 2. Exclusions of Sec-                    (ii) At any premises, site or location on
tion I – Coverage A – Bodily Injury And Property                           which any insured or any contractors or
Damage Liability is replaced by the following:                             subcontractors working directly or indi-
This insurance does not apply to:                                          rectly on any insured's behalf are per-
                                                                           forming operations to test for, monitor,
 f. Pollution                                                              clean up, remove, contain, treat, detox-
   (1) "Bodily injury" or "property damage" which                          ify, neutralize or in any way respond to,
        would not have occurred in whole or part but                       or assess the effects of, "pollutants".
        for the actual, alleged or threatened discharge,        (2) Any loss, cost or expense arising out of any:
        dispersal, seepage, migration, release or es-
        cape of "pollutants" at any time.                          (a) Request, demand, order or statutory or
                                                                       regulatory requirement that any insured or
        This exclusion does not apply to:                              others test for, monitor, clean up, remove,
       (a) "Bodily injury" if sustained within a building              contain, treat, detoxify or neutralize, or in
            which is or was at any time owned or occu-                 any way respond to, or assess the effects
            pied by, or rented or loaned to, any insured               of, "pollutants"; or
            and caused by smoke, fumes, vapor or soot              (b) Claim or suit by or on behalf of a govern-
            produced by or originating from equipment                  mental authority for damages because of
            that is used to heat, cool or dehumidify the               testing for, monitoring, cleaning up, remov-
            building, or equipment that is used to heat                ing, containing, treating, detoxifying or neu-
            water for personal use, by the building's oc-              tralizing, or in any way responding to, or
            cupants or their guests; or                                assessing the effects of, "pollutants".
      (b) "Bodily injury" or "property damage" arising
            out of heat, smoke or fumes from a "hostile
            fire" unless that "hostile fire" occurred or
            originated:
            (i) At any premises, site or location which
                is or was at any time used by or for any
                insured or others for the handling, stor-
                age, disposal, processing or treatment
                of waste; or




CG 21 65 12 04                               © ISO Properties, Inc., 2003                               Page 1 of 1     




                                                                                                                Ex. C - p.0045
       Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 245 of 385 PageID #:245


                                                                            COMMERCIAL GENERAL LIABILITY
                                                                                           CG 21 67 12 04

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                         FUNGI OR BACTERIA EXCLUSION
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART

A. The following exclusion is added to Paragraph 2.          B. The following exclusion is added to Paragraph 2.
   Exclusions of Section I – Coverage A – Bodily                Exclusions of Section I – Coverage B – Per-
   Injury And Property Damage Liability:                        sonal And Advertising Injury Liability:
   2. Exclusions                                                2. Exclusions
       This insurance does not apply to:                           This insurance does not apply to:
       Fungi Or Bacteria                                           Fungi Or Bacteria
       a. "Bodily injury" or "property damage" which               a. "Personal and advertising injury" which
           would not have occurred, in whole or in                     would not have taken place, in whole or in
           part, but for the actual, alleged or threat-                part, but for the actual, alleged or threat-
           ened inhalation of, ingestion of, contact                   ened inhalation of, ingestion of, contact
           with, exposure to, existence of, or presence                with, exposure to, existence of, or presence
           of, any "fungi" or bacteria on or within a                  of any "fungi" or bacteria on or within a
           building or structure, including its contents,              building or structure, including its contents,
           regardless of whether any other cause,                      regardless of whether any other cause,
           event, material or product contributed con-                 event, material or product contributed con-
           currently or in any sequence to such injury                 currently or in any sequence to such injury.
           or damage.                                              b. Any loss, cost or expense arising out of the
       b. Any loss, cost or expenses arising out of                    abating, testing for, monitoring, cleaning up,
           the abating, testing for, monitoring, cleaning              removing, containing, treating, detoxifying,
           up, removing, containing, treating, detoxify-               neutralizing, remediating or disposing of, or
           ing, neutralizing, remediating or disposing                 in any way responding to, or assessing the
           of, or in any way responding to, or assess-                 effects of, "fungi" or bacteria, by any in-
           ing the effects of, "fungi" or bacteria, by any             sured or by any other person or entity.
           insured or by any other person or entity.         C. The following definition is added to the Definitions
       This exclusion does not apply to any "fungi" or          Section:
       bacteria that are, are on, or are contained in, a        "Fungi" means any type or form of fungus, includ-
       good or product intended for bodily consump-             ing mold or mildew and any mycotoxins, spores,
       tion.                                                    scents or byproducts produced or released by
                                                                fungi.




CG 21 67 12 04                               © ISO Properties, Inc., 2003                               Page 1 of 1     




                                                                                                                Ex. C - p.0046
      Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 246 of 385 PageID #:246


                                                                          COMMERCIAL GENERAL LIABILITY
                                                                                         CG 21 70 01 08

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

CAP ON LOSSES FROM CERTIFIED ACTS OF TERRORISM
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   LIQUOR LIABILITY COVERAGE PART
   OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART
   POLLUTION LIABILITY COVERAGE PART
   PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
   RAILROAD PROTECTIVE LIABILITY COVERAGE PART
   UNDERGROUND STORAGE TANK POLICY

If aggregate insured losses attributable to terrorist      "Certified act of terrorism" means an act that is certi-
acts certified under the federal Terrorism Risk Insur-     fied by the Secretary of the Treasury, in concurrence
ance Act exceed $100 billion in a Program Year             with the Secretary of State and the Attorney General
(January 1 through December 31) and we have met            of the United States, to be an act of terrorism pursu-
our insurer deductible under the Terrorism Risk Insur-     ant to the federal Terrorism Risk Insurance Act. The
ance Act, we shall not be liable for the payment of any    criteria contained in the Terrorism Risk Insurance Act
portion of the amount of such losses that exceeds          for a "certified act of terrorism" include the following:
$100 billion, and in such case insured losses up to        1. The act resulted in insured losses in excess of $5
that amount are subject to pro rata allocation in ac-          million in the aggregate, attributable to all types of
cordance with procedures established by the Secre-             insurance subject to the Terrorism Risk Insurance
tary of the Treasury.                                          Act; and
                                                           2. The act is a violent act or an act that is dangerous
                                                               to human life, property or infrastructure and is
                                                               committed by an individual or individuals as part of
                                                               an effort to coerce the civilian population of the
                                                               United States or to influence the policy or affect
                                                               the conduct of the United States Government by
                                                               coercion.




CG 21 70 01 08                             © ISO Properties, Inc., 2007                                Page 1 of 1      




                                                                                                               Ex. C - p.0047
       Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 247 of 385 PageID #:247


                                                                            COMMERCIAL GENERAL LIABILITY
                                                                                           CG 21 86 12 04

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                    EXCLUSION – EXTERIOR INSULATION
                          AND FINISH SYSTEMS
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART

A. This insurance does not apply to "bodily injury",         B. The following definition is added to the Definitions
   "property damage" or "personal and advertising in-           Section:
   jury" arising out of, caused by, or attributable to,         "Exterior insulation and finish system" means a
   whether in whole or in part, the following:                  non-load bearing exterior cladding or finish sys-
   1. The design, manufacture, construction, fabrica-           tem, and all component parts therein, used on any
       tion, preparation, distribution and sale, installa-      part of any structure, and consisting of:
       tion, application, maintenance or repair, includ-        1. A rigid or semi-rigid insulation board made of
       ing remodeling, service, correction or                      expanded polystyrene and other materials;
       replacement, of any "exterior insulation and fin-
       ish system" or any part thereof, or any sub-             2. The adhesive and/or mechanical fasteners
       stantially similar system or any part thereof, in-          used to attach the insulation board to the sub-
       cluding the application or use of conditioners,             strate;
       primers, accessories, flashings, coatings,               3. A reinforced or unreinforced base coat;
       caulking or sealants in connection with such a
                                                                4. A finish coat providing surface texture to which
       system; or
                                                                   color may be added; and
   2. "Your product" or "your work" with respect to
                                                                5. Any flashing, caulking or sealant used with the
       any exterior component, fixture or feature of
                                                                   system for any purpose.
       any structure if an "exterior insulation and fin-
       ish system", or any substantially similar sys-
       tem, is used on the part of that structure con-
       taining that component, fixture or feature.




CG 21 86 12 04                               © ISO Properties, Inc., 2003                              Page 1 of 1




                                                                                                               Ex. C - p.0048
       Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 248 of 385 PageID #:248


                                                                             COMMERCIAL GENERAL LIABILITY
                                                                                            CG 21 96 03 05

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

           SILICA OR SILICA-RELATED DUST EXCLUSION

This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART



A. The following exclusion is added to Paragraph 2.,          B. The following exclusion is added to Paragraph 2.,
   Exclusions of Section I – Coverage A – Bodily                 Exclusions of Section I – Coverage B – Per-
   Injury And Property Damage Liability:                         sonal And Advertising Injury Liability:
   2. Exclusions                                                 2. Exclusions
       This insurance does not apply to:                            This insurance does not apply to:
       Silica Or Silica-Related Dust                                Silica Or Silica-Related Dust
       a. "Bodily injury" arising, in whole or in part,              a. "Personal and advertising injury" arising, in
           out of the actual, alleged, threatened or                    whole or in part, out of the actual, alleged,
           suspected inhalation of, or ingestion of, "sil-              threatened or suspected inhalation of, in-
           ica" or "silica-related dust".                               gestion of, contact with, exposure to, exis-
       b. "Property damage" arising, in whole or in                     tence of, or presence of, "silica" or "silica-
           part, out of the actual, alleged, threatened                 related dust".
           or suspected contact with, exposure to, ex-              b. Any loss, cost or expense arising, in whole
           istence of, or presence of, "silica" or "silica-             or in part, out of the abating, testing for,
           related dust".                                               monitoring, cleaning up, removing, contain-
       c. Any loss, cost or expense arising, in whole                   ing, treating, detoxifying, neutralizing, reme-
           or in part, out of the abating, testing for,                 diating or disposing of, or in any way re-
           monitoring, cleaning up, removing, contain-                  sponding to or assessing the effects of,
           ing, treating, detoxifying, neutralizing, reme-              "silica" or "silica-related dust", by any in-
           diating or disposing of, or in any way re-                   sured or by any other person or entity.
           sponding to or assessing the effects of,           C. The following definitions are added to the Defini-
           "silica" or "silica-related dust", by any in-         tions Section:
           sured or by any other person or entity.               1. "Silica" means silicon dioxide (occurring in
                                                                    crystalline, amorphous and impure forms), sil-
                                                                    ica particles, silica dust or silica compounds.
                                                                 2. "Silica-related dust" means a mixture or com-
                                                                    bination of silica and other dust or particles.




CG 21 96 03 05                                © ISO Properties, Inc., 2004                                Page 1 of 1     




                                                                                                                  Ex. C - p.0049
         Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 249 of 385 PageID #:249

POLICY NUMBER: BCS0027068                                                         COMMERCIAL GENERAL LIABILITY
                                                                                                  CG 22 64 07 98

                 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                   PESTICIDE OR HERBICIDE APPLICATOR COVERAGE

This endorsement modifies insurance provided under the following:

    COMM ERCIAL GENERAL LIABILITY COVERAGE PART


                                                       SCHEDULE

Description Of Operations:

PROPERTY OWNER




(If no entry appears above, information required to complete this endorsement will be shown in the Declarations as applic-
able to this endorsement.)

With respect to the operations shown in the Schedule, Paragraph (1)(d) of Exclusion f. of Section I - Coverage A - Bodily
Injury And Property Damage Liability does not apply if the operations meet all standards of any statute, ordinance, regula-
tion or license requirement of any federal, state or local government which apply to those operations.




CG 22 64 07 98                        Copyright, Insurance Services Office, Inc., 1997                     Page 1 of 1

                                                        Home Office Co py




                                                                                                                   Ex. C - p.0050
      Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 250 of 385 PageID #:250


                                                                         COMMERCIAL GENERAL LIABILITY


     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                   REAL ESTATE PROPERTY MANAGED
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART


This insurance does not apply to "property damage" to property you operate or manage or as to which you act as
agent for the collection of rents or in any other supervisory capacity.
With respect to your liability arising out of your management of property for which you are acting as real estate
manager this insurance is excess over any other valid and collectible insurance available to you.




CG 22 70 11 85               Copyright, Insurance Services Office, Inc., 1984                 Page 1 of 1       




                                                                                                            Ex. C - p.0051
      Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 251 of 385 PageID #:251


POLICY NUMBER: BCS0027068                                                      COMMERCIAL GENERAL LIABILITY
                                                                                              CG 24 04 05 09

       WAIVER OF TRANSFER OF RIGHTS OF RECOVERY
                 AGAINST OTHERS TO US
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   PRODUCTS / COMPLETED OPERATIONS LIABILITY COVERAGE PART

                                                  SCHEDULE

Name Of Person Or Organization:
ANY PERSON OR ORGANIZATION WITH WHOM THE INSURED HAS AGREED TO WAIVE
RIGHTS OF RECOVERY, PROVIDED SUCH AGREEMENT IS MADE IN WRITING AND
PRIOR TO THE LOSS




Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

The following is added to Paragraph 8. Transfer Of
Rights Of Recovery Against Others To Us of Section
IV ---- Conditions:
We waive any right of recovery we may have against
the person or organization shown in the Schedule
above because of payments we make for injury or
damage arising out of your ongoing operations or
"your work" done under a contract with that person
or organization and included in the "products-
completed operations hazard". This waiver applies
only to the person or organization shown in the
Schedule above.



CG 24 04 05 09                         Insurance Services Office, Inc., 2008                             Page 1 of 1

                                                   Home Office Co py




                                                                                                               Ex. C - p.0052
       Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 252 of 385 PageID #:252


POLICY NUMBER:                                                               COMMERCIAL GENERAL LIABILITY
                                                                                            CG 24 26 07 04

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

       AMENDMENT OF INSURED CONTRACT DEFINITION
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART

Paragraph 9. of the Definitions Section is replaced                     Paragraph f. does not include that part of
by the following:                                                       any contract or agreement:
    9. "Insured contract" means:                                       (1) That indemnifies a railroad for "bodily
       a. A contract for a lease of premises. How-                         injury" or "property damage" arising out
           ever, that portion of the contract for a lease                  of construction or demolition operations,
           of premises that indemnifies any person or                      within 50 feet of any railroad property
           organization for damage by fire to premises                     and affecting any railroad bridge or tres-
           while rented to you or temporarily occupied                     tle, tracks, road-beds, tunnel, underpass
           by you with permission of the owner is not                      or crossing;
           an "insured contract";                                      (2) That indemnifies an architect, engineer
       b. A sidetrack agreement;                                           or surveyor for injury or damage arising
                                                                           out of:
       c. Any easement or license agreement, ex-
           cept in connection with construction or                        (a) Preparing, approving, or failing to
           demolition operations on or within 50 feet of                        prepare or approve, maps, shop
           a railroad;                                                          drawings, opinions, reports, surveys,
                                                                                field orders, change orders or draw-
       d. An obligation, as required by ordinance, to                           ings and specifications; or
           indemnify a municipality, except in connec-
           tion with work for a municipality;                             (b) Giving directions or instructions, or
                                                                                failing to give them, if that is the pri-
       e. An elevator maintenance agreement;                                    mary cause of the injury or damage;
        f. That part of any other contract or agree-                            or
           ment pertaining to your business (including                 (3) Under which the insured, if an architect,
           an indemnification of a municipality in con-                    engineer or surveyor, assumes liability
           nection with work performed for a munici-                       for an injury or damage arising out of the
           pality) under which you assume the tort li-                     insured's rendering or failure to render
           ability of another party to pay for "bodily                     professional services, including those
           injury" or "property damage" to a third per-                    listed in (2) above and supervisory, in-
           son or organization, provided the "bodily in-                   spection, architectural or engineering
           jury" or "property damage" is caused, in                        activities.
           whole or in part, by you or by those acting
           on your behalf. Tort liability means a liability
           that would be imposed by law in the ab-
           sence of any contract or agreement.




CG 24 26 07 04                                © ISO Properties, Inc., 2004                                 Page 1 of 1      




                                                                                                                   Ex. C - p.0053
       Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 253 of 385 PageID #:253


POLICY NUMBER: BCS0027068                                                              COMMERCIAL GENERAL LIABILITY
                                                                                                      CG 25 04 05 09

        THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                              DESIGNATED LOCATION(S)
                             GENERAL AGGREGATE LIMIT
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART

                                                      SCHEDULE
Designated Location(s):
ALL LOCATIONS


Information required to complete this Schedule, if not shown above, will be shown in the Declarations.



A. For all sums which the insured becomes legally                             b. Claims made or "suits" brought; or
   obligated to pay as damages caused by                                      c. Persons or organizations making claims or
   "occurrences" under Section I ---- Coverage A, and                            bringing "suits".
   for all medical expenses caused by accidents
   under Section I ---- Coverage C, which can be                           3. Any payments made under Coverage A for
   attributed only to operations at a single                                  damages or under Coverage C for medical
   designated "location" shown in the Schedule                                expenses shall reduce the Designated
   above:                                                                     Location General Aggregate Limit for that
                                                                              designated "location". Such payments shall
   1. A separate Designated Location General                                  not reduce the General Aggregate Limit
       Aggregate Limit applies to each designated                             shown in the Declarations nor shall they
       "location", and that limit is equal to the amount                      reduce any other Designated Location
       of the General Aggregate Limit shown in the                            General Aggregate Limit for any other
       Declarations.                                                          designated "location" shown in the Schedule
   2. The Designated Location General Aggregate                               above.
       Limit is the most we will pay for the sum of all                    4. The limits shown in the Declarations for Each
       damages under Coverage A, except damages                               Occurrence, Damage To Premises Rented To
       because of "bodily injury" or "property                                You and Medical Expense continue to apply.
       damage" included in the "products-completed                            However, instead of being subject to the
       operations hazard", and for medical expenses                           General Aggregate Limit shown in the
       under Coverage C regardless of the number                              Declarations, such limits will be subject to the
       of:                                                                    applicable Designated Location General
        a. Insureds;                                                          Aggregate Limit.




CG 25 04 05 09                            Insurance Services Office, Inc., 2008                                   Page 1 of 2

                                                       Home Office Co py




                                                                                                                         Ex. C - p.0054
      Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 254 of 385 PageID #:254



B. For all sums which the insured becomes legally                C. When coverage for liability arising out of the
   obligated to pay as damages caused by                            "products-completed operations hazard" is
   "occurrences" under Section I ---- Coverage A, and               provided, any payments for damages because of
   for all medical expenses caused by accidents                     "bodily injury" or "property damage" included in
   under Section I ---- Coverage C, which cannot be                 the "products-completed operations hazard" will
   attributed only to operations at a single                        reduce the Products-completed Operations
   designated "location" shown in the Schedule                      Aggregate Limit, and not reduce the General
   above:                                                           Aggregate Limit nor the Designated Location
   1. Any payments made under Coverage A for                        General Aggregate Limit.
       damages or under Coverage C for medical                   D. For the purposes of this endorsement, the
       expenses shall reduce the amount available                   Definitions Section is amended by the addition of
       under the General Aggregate Limit or the                     the following definition:
       Products-completed Operations Aggregate                      "Location" means premises involving the same or
       Limit, whichever is applicable; and                          connecting lots, or premises whose connection is
   2. Such payments shall not reduce any                            interrupted only by a street, roadway, waterway
       Designated Location General Aggregate Limit.                 or right-of-way of a railroad.
                                                                 E. The provisions of Section III ---- Limits Of
                                                                    Insurance not otherwise modified by this
                                                                    endorsement shall continue to apply as
                                                                    stipulated.




                                                    Home Office Co py




                                                                                                                Ex. C - p.0055
            Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 255 of 385 PageID #:255




                     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                  EMPLOYEE BENEFITS LIABILITY COVERAGE
                              THIS ENDORSEMENT PROVIDES CLAIMS-MADE COVERAGE.
                               PLEASE READ THE ENTIRE ENDORSEMENT CAREFULLY.

                             This endorsement modifies insurance provided under the following:
                          COMMERCIAL GENERAL LIABILITY COVERAGE PART (CLAIMS MADE)


                                                              SCHEDULE

Coverage                       Limit Of Insurance                             Deductible                           Premium
Employee Benefits Pro-         1,000,000                    each              INCL                      each       INCL
grams                                                       employee                                    employee
                               1,000,000                    aggregate
Retroactive Date:              07/19/2006
(If no entry appears above, information required to complete this endorsement will be shown in the Declarations as appli-
cable to this endorsement.)

A. The following is added to Section I------Coverages:                                   (1) The amount we will pay for ‘‘damages’’ is
                                                                                             limited as described in Paragraph E. (Sec-
    COVERAGE------EMPLOYEE BENEFITS LIABILITY
                                                                                             tion III------Limits Of Insurance); and
    1.   Insuring Agreement
                                                                                         (2) Our right and duty to defend ends when
         a. We will pay those sums that the insured be-                                      we have used up the applicable limit of in-
            comes legally obligated to pay as ‘ damages’’                                    surance in the payment of judgments or
            because of any act, error or omission, of the                                    settlements.
            insured, or of any other person for whose
                                                                                         No other obligation or liability to pay sums or
            acts the insured is legally liable, to which this
                                                                                         perform acts or services is covered unless
            insurance applies. We will have the right and
                                                                                         explicitly provided for under Supplementary
            duty to defend the insured against any ‘‘suit’’
                                                                                         Payments.
            seeking those ‘ damages.’’ However, we will
            have no duty to defend the insured against                               b. This insurance applies to ‘‘damages’’ only if:
            any ‘‘suit’’ seeking ‘‘damages’’ to which this in-
                                                                                         (1) The act, error or omission, is negligently
            surance does not apply. We may, at our dis-
                                                                                             committed in the ‘‘administration’’ of your
            cretion, investigate any report of an act, error
                                                                                             ‘‘employee benefit program’’;
            or omission and settle any ‘‘claim’’ or ‘‘suit’’
            that may result. But:



                                   Includes copyrighted material of ISO Properties, Inc., with its permission.
                                                   Copyright, ISO Properties, Inc., 2002

CLS-22s (9-03)                                                   Page 1 of 7


                                                                Home Office Co py




                                                                                                                               Ex. C - p.0056
              Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 256 of 385 PageID #:256

                 (2) The act, error or omission, did not take                           b. Bodily Injury, Property Damage, Or Personal
                     place before the Retroactive Date, if any,                            And Advertising Injury
                     shown in the Schedule nor after the end
                                                                                             ‘‘Bodily injury,’’ ‘‘property damage’’ or ‘‘per-
                     of the ‘‘policy period’’; and
                                                                                             sonal and advertising injury.’’
                 (3) A ‘‘claim’’ for ‘‘damages,’’ because of an
                                                                                        c. Failure To Perform A Contract
                     act, error or omission, is first made
                     against any insured, in accordance with                                 ‘‘Damages’’ arising out of failure of perform-
                     Paragraph c. below, during the ‘‘policy                                 ance of contract by any insurer.
                     period’’ or an Extended Reporting Period
                     we provide under Paragraph G. of this                              d. Insufficiency Of Funds
                     endorsement.                                                            ‘‘Damages’’ arising out of an insufficiency of
         c.      A ‘‘claim’’ seeking ‘‘damages’’ will be deemed                              funds to meet any obligations under any plan
                 to have been made at the earlier of the follow-                             included in the ‘‘employee benefit program.’’
                 ing times:                                                             e.   Inadequacy Of Performance Of Invest-
                 (1) When notice of such ‘‘claim’’ is received                               ment/ Advice Given With Respect To Participa-
                                                                                             tion
                     and recorded by any insured or by us,
                     whichever comes first; or                                               Any ‘‘claim’’ based upon:
                 (2) When we make settlement in accordance                                   (1) Failure of any investment to perform;
                     with Paragraph 1.a. above.
                                                                                             (2) Errors in providing information on past
                 A ‘‘claim’’ received and recorded by the in-                                    performance of investment vehicles; or
                 sured within sixty (60) days after the end of
                 the ‘‘policy period’’ will be considered to have                            (3) Advice given to any person with respect
                 been received within the ‘‘policy period,’’ if no                               to that person’s decision to participate or
                 subsequent policy is available to cover the                                     not to participate in any plan included in
                 ‘‘claim.’’                                                                      the ‘‘employee benefit program.’’

         d. All ‘ claims’’ for ‘‘damages’’ made by an ‘‘em-                             f.   Workers’ Compensation And Similar Laws
            ployee’’ because of any act, error or omission,                                  Any ‘‘claim’’ arising out of your failure to com-
            or a series of related acts, errors or omis-                                     ply with the mandatory provisions of any
            sions, including ‘‘damages’’ claimed by such                                     workers’ compensation, unemployment com-
            ‘‘employee’s’’ dependents and beneficiaries,                                     pensation insurance, social security or disabil-
            will be deemed to have been made at the time                                     ity benefits law or any similar law.
            the first of those ‘‘claims’’ is made against any
            insured.                                                                    g. ERISA

    2. Exclusions                                                                            ‘‘Damages’’ for which any insured is liable be-
                                                                                             cause of liability imposed on a fiduciary by the
         This insurance does not apply to:                                                   Employee Retirement Income Security Act of
         a.      Dishonest, Fraudulent, Criminal Or Malicious                                1974, as now or hereafter amended, or by any
                 Act                                                                         similar federal, state or local laws.

                 ‘‘Damages’’ arising out of any intentional, dis-                       h. Available Benefits
                 honest, fraudulent, criminal or malicious act,                              Any ‘‘claim’’ for benefits to the extent that
                 error or omission, committed by any insured,                                such benefits are available, with reasonable
                 including the willful or reckless violation of                              effort and cooperation of the insured, from
                 any statute.                                                                the applicable funds accrued or other collecti-
                                                                                             ble insurance.




                                       Includes copyrighted material of ISO Properties, Inc., with its permission.
                                                       Copyright, ISO Properties, Inc., 2002

CLS-22s (9-03)                                                       Page 2 of 7
                                                                    Home Office Co py




                                                                                                                                    Ex. C - p.0057
              Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 257 of 385 PageID #:257

         i.      Taxes, Fines Or Penalties                                                b. Coverage under this provision does not apply
                                                                                             to any act, error or omission that was commit-
                 Taxes, fines or penalties, including those im-
                                                                                             ted before you acquired or formed the organi-
                 posed under the Internal Revenue Code or
                                                                                             zation.
                 any similar state or local law.
                                                                              D. For the purposes of the coverage provided by this
         j.      Employment-Related Practices
                                                                                 endorsement, Paragraph 3. of Section II------Who Is An
                 ‘‘Damages’’ arising out of wrongful termination                 Insured does not apply.
                 of employment, discrimination, or other em-
                                                                              E. For the purposes of the coverage provided by this
                 ployment-related practices.
                                                                                 endorsement, Section III------Limits Of Insurance is re-
B. For the purposes of the coverage provided by this                             placed by the following:
   endorsement:
                                                                                       1. Limits Of Insurance
    1.   All references to Supplementary Payments------
                                                                                          a.   The Limits of Insurance shown in the Sched-
         Coverages A and B are replaced by Supplemen-
                                                                                               ule and the rules below fix the most we will
         tary Payments------Coverages A, B and Employee
                                                                                               pay regardless of the number of:
         Benefits Liability.
                                                                                               (1) Insureds;
    2.   Paragraphs 1.b. and 2. of the Supplementary
         Payments provision do not apply.                                                      (2) ‘‘Claims’’ made or ‘‘suits’’ brought;

C. For the purposes of the coverage provided by this                                           (3) Persons or organizations making ‘‘claims’’
   endorsement, Paragraphs 2. and 4. of Section II------                                           or bringing ‘‘suits’’;
   Who Is An Insured are replaced by the following:
                                                                                               (4) Acts, errors or omissions; or
    2.   Each of the following is also an insured:
                                                                                               (5) Benefits included in your ‘‘employee bene-
         a.      Each of your ‘‘employees’’ who is or was au-                                      fit program.’’
                 thorized to administer your ‘‘employee benefit
                                                                                          b. The Aggregate Limit is the most we will pay
                 program.’’
                                                                                             for all ‘‘damages’’ because of acts, errors or
         b. Any persons, organizations or ‘‘employees’’                                      omissions negligently committed in the ‘‘ad-
            having proper temporary authorization to ad-                                     ministration’’ of your ‘‘employee benefit pro-
            minister your ‘‘employee benefit program’’ if                                    gram.’’
            you die, but only until your legal representa-
                                                                                          c. Subject to the Aggregate Limit, the Each Em-
            tive is appointed.
                                                                                             ployee Limit is the most we will pay for all
         c.      Your legal representative if you die, but only                              ‘‘damages’’ sustained by any one ‘‘employee,’’
                 with respect to duties as such. That represen-                              including ‘‘damages’’ sustained by such ‘‘em-
                 tative will have all your rights and duties un-                             ployee’s’’ dependents and beneficiaries, as a
                 der this Endorsement.                                                       result of:
    4.   Any organization you newly acquire or form, other                                     (1) An act, error or omission; or
         than a partnership, joint venture or limited liability
                                                                                               (2) A series of related acts, errors or omis-
         company, and over which you maintain ownership
                                                                                                   sions
         or majority interest, will qualify as a Named In-
         sured if no other similar insurance applies to that                                   negligently committed in the ‘‘administration’’
         organization. However:                                                                of your ‘‘employee benefit program.’’
         a.      Coverage under this provision is afforded                                     However, the amount paid under this en-
                 only until the 90th day after you acquire or                                  dorsement shall not exceed, and will be sub-
                 form the organization or the end of the ‘‘policy                              ject to, the limits and restrictions that apply to
                 period,’’ whichever is earlier.                                               the payment of benefits in any plan included
                                                                                               in the ‘‘employee benefit program.’’




                                      Includes copyrighted material of ISO Properties, Inc., with its permission.
                                                      Copyright, ISO Properties, Inc., 2002

CLS-22s (9-03)                                                      Page 3 of 7
                                                                   Home Office Co py




                                                                                                                                       Ex. C - p.0058
              Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 258 of 385 PageID #:258

         The Limits of Insurance of this endorsement apply                             2.   Duties In The Event Of An Act, Error Or Omis-
         separately to each consecutive annual period and                                   sion, Or ‘‘Claim’’ Or ‘‘Suit’’
         to any remaining period of less than twelve (12)
                                                                                            a.   You must see to it that we are notified as
         months, starting with the beginning of the ‘‘policy
                                                                                                 soon as practicable of an act, error or omis-
         period’’ shown in the Declarations of the policy to
                                                                                                 sion which may result in a ‘‘claim.’’ To the ex-
         which this endorsement is attached, unless the
                                                                                                 tent possible, notice should include:
         ‘‘policy period’’ is extended after issuance for an
         additional period of less than twelve (12) months.                                      (1) What the act, error or omission was and
         In that case, the additional period will be deemed                                          when it occurred; and
         part of the last preceding period for purposes of
         determining the Limits Of Insurance.                                                    (2) The names and addresses of anyone who
                                                                                                     may suffer ‘‘damages’’ as a result of the
    2.   Deductible                                                                                  act, error or omission.
         a.      Our obligation to pay ‘‘damages’’ on behalf of                             b. If a ‘‘claim’’ is made or ‘‘suit’’ is brought
                 the insured applies only to the amount of                                     against any insured, you must:
                 ‘‘damages’’ in excess of the deductible amount
                 stated in the Schedule as applicable to Each                                    (1) Immediately record the specifics of the
                                                                                                     ‘‘claim’’ or ‘‘suit’’ and the date received;
                 Employee. The limits of insurance shall not be
                 reduced by the amount of this deductible.                                           and
                                                                                                 (2) Notify us as soon as practicable.
         b. The deductible amount stated in the Schedule
            applies to all ‘‘damages’’ sustained by any one                                      You must see to it that we receive written no-
            ‘‘employee,’’ including such ‘‘employee’s’’ de-                                      tice of the ‘‘claim’’ or ‘‘suit’’ as soon as practi-
            pendents and beneficiaries, because of all                                           cable.
            acts, errors or omissions to which this insur-
            ance applies.                                                                   c.   You and any other involved insured must:

         c.      The terms of this insurance, including those                                    (1) Immediately send us copies of any de-
                 with respect to:                                                                    mands, notices, summonses or legal pa-
                                                                                                     pers received in connection with the
                 (1) Our right and duty to defend any ‘‘suits’’                                      ‘‘claim’’ or ‘‘suit’’;
                     seeking those ‘‘damages’’; and
                                                                                                 (2) Authorize us to obtain records and other
                 (2) Your duties, and the duties of any other                                        information;
                     involved insured, in the event of an act,
                     error or omission, or ‘‘claim’’                                             (3) Cooperate with us in the investigation or
                                                                                                     settlement of the ‘‘claim’’ or defense
                 apply irrespective of the application of the de-                                    against the ‘‘suit’’; and
                 ductible amount.
                                                                                                 (4) Assist us, upon our request, in the en-
         d. We may pay any part or all of the deductible                                             forcement of any right against any person
            amount to effect settlement of any ‘‘claim’’ or                                          or organization which may be liable to the
            ‘‘suit’’ and, upon notification of the action                                            insured because of an act, error or omis-
            taken, you shall promptly reimburse us for                                               sion to which this insurance may also ap-
            such part of the deductible amount as we                                                 ply.
            have paid.
                                                                                            d. No insured will, except at that insured’s own
F. For the purposes of the coverage provided by this                                           cost, voluntarily make a payment, assume any
   endorsement, Conditions 2. and 4. of Section IV------                                       obligation or incur any expense without our
   Conditions are replaced by the following:                                                   consent.




                                      Includes copyrighted material of ISO Properties, Inc., with its permission.
                                                      Copyright, ISO Properties, Inc., 2002

CLS-22s (9-03)                                                      Page 4 of 7
                                                                   Home Office Co py




                                                                                                                                          Ex. C - p.0059
              Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 259 of 385 PageID #:259

    4.   Other Insurance                                                                              and was not bought specifically to apply
                                                                                                      in excess of the Limits of Insurance
         If other valid and collectible insurance is available
                                                                                                      shown in the Schedule of this endorse-
         to the insured for a loss we cover under this en-
                                                                                                      ment.
         dorsement, our obligations are limited as follows:
                                                                                             c.   Method Of Sharing
         a.      Primary Insurance
                                                                                                  If all of the other insurance permits contribu-
                 This insurance is primary except when b. be-
                                                                                                  tion by equal shares, we will follow this
                 low applies. If this insurance is primary, our
                                                                                                  method also. Under this approach, each in-
                 obligations are not affected unless any of the
                                                                                                  surer contributes equal amounts until it has
                 other insurance is also primary. Then, we will
                                                                                                  paid its applicable limit of insurance or none
                 share with all that other insurance by the
                                                                                                  of the loss remains, whichever comes first.
                 method described in c. below.
                                                                                                  If any of the other insurance does not permit
         b. Excess Insurance
                                                                                                  contribution by equal shares, we will contrib-
                 (1) This insurance is excess over any of the                                     ute by limits. Under this method, each in-
                     other insurance, whether primary, excess,                                    surer’s share is based on the ratio of its
                     contingent or on any other basis that is                                     applicable limits of insurance of all insurers.
                     effective prior to the beginning of the ‘‘pol-
                                                                               G. For the purposes of the coverage provided by this
                     icy period’’ shown in the Schedule of this
                                                                                  endorsement, the following Extended Reporting Pe-
                     insurance and that applies to an act, error
                                                                                  riod provisions are added, or, if this endorsement is
                     or omission on other than a claims-made
                                                                                  attached to a claims-made Coverage Part, replaces
                     basis, if:
                                                                                  any similar Section in that Coverage Part:
                     (a) No Retroactive Date is shown in the
                                                                                        EXTENDED REPORTING PERIOD
                         Schedule of this insurance; or
                                                                                        1. We will provide a Basic Extended Reporting Pe-
                     (b) The other insurance has a ‘‘policy pe-
                                                                                           riod as described in 2. below, if:
                         riod’’ which continues after the Retro-
                         active Date shown in the Schedule of                                a. We cancel or do not renew this endorsement
                         this insurance.                                                        for reasons other than nonpayment of pre-
                                                                                                mium; or
                 (2) When this insurance is excess, we will
                     have no duty to defend the insured                                      b. We renew this endorsement with insurance
                     against any ‘ suit’’ if any other insurer has                              that:
                     a duty to defend the insured against that
                                                                                                  (1) Has a Retroactive Date later than the date
                     ‘‘suit.’’ If no other insurer defends, we will
                                                                                                      shown in the Schedule of this endorse-
                     undertake to do so, but we will be entitled
                                                                                                      ment; or
                     to the insured’s rights against all those
                     other insurers.                                                              (2) Does not apply to acts, errors or omis-
                                                                                                      sions on a claims-made basis.
                 (3) When this insurance is excess over other
                     insurance, we will pay only our share of                           2.   The Basic Extended Reporting Period is provided
                     the amount of the loss, if any, that ex-                                without additional charge. This period starts with
                     ceeds the sum of the total amount that all                              the end of the ‘‘policy period’’ and lasts for sixty
                     such other insurance would pay for the                                  (60) days. The Basic Extended Reporting Period
                     loss in absence of this insurance; and the                              does not apply to ‘‘claims’’ covered under any
                     total of all deductible and self-insured                                subsequent insurance you purchase.
                     amounts under all that other insurance.
                                                                                        3. We will offer a Supplemental Extended Reporting
                 (4) We will share the remaining loss, if any,                             Period if you cancel or nonrenew this endorse-
                     with any other insurance that is not de-                              ment.
                     scribed in this Excess Insurance provi-
                     sion



                                       Includes copyrighted material of ISO Properties, Inc., with its permission.
                                                       Copyright, ISO Properties, Inc., 2002

CLS-22s (9-03)                                                       Page 5 of 7
                                                                    Home Office Co py




                                                                                                                                        Ex. C - p.0060
            Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 260 of 385 PageID #:260

         You may also purchase a Supplemental Extended                                     are first received and recorded during the Basic
         Reporting Period if:                                                              Extended Reporting Period, if applicable, or dur-
                                                                                           ing the Supplemental Extended Reporting Period,
         a. We cancel or do not renew this endorsement
                                                                                           if it is in effect, will be deemed to have been made
            for reasons other than nonpayment of pre-
                                                                                           on the last day of the ‘‘policy period.’’
            mium; or
                                                                             H. For the purposes of the coverage provided by this
         b. We renew or replace this endorsement with
                                                                                endorsement, the following definitions are added to
            insurance that:
                                                                                the Definitions Section:
                 (1) Has a Retroactive Date later than the date
                                                                                      1.   ‘‘Administration’’ means:
                     shown in the Schedule of this endorse-
                     ment; or                                                              a.   Providing information to ‘‘employees,’’ includ-
                                                                                                ing their dependents and beneficiaries, with
                 (2) Does not apply to acts, errors or omis-
                                                                                                respect to eligibility for or scope of ‘‘employee
                     sions on a claims-made basis.
                                                                                                benefit programs’’;
         You have the right to select the number of Sup-
                                                                                           b. Handling records in connection with the ‘‘em-
         plemental Extended Reporting Periods you desire.
                                                                                              ployee benefit program’’; or
         Up to three (3) Supplemental Extended Reporting
         Periods of twelve (12) months each may be cho-                                    c.   Effecting, continuing or terminating any ‘‘em-
         sen. An additional premium charge of twenty-five                                       ployee’s’’ participation in any benefit included
         percent (25%) of the expiring annual premium of                                        in the ‘‘employee benefit program.’’
         this endorsement is immediately due for each
                                                                                           However, ‘‘administration’’ does not include han-
         Supplemental Extended Reporting Period chosen.
                                                                                           dling payroll deductions.
         You must give us a written request for the en-
                                                                                      2.   ‘‘Cafeteria plans’’ means plans authorized by ap-
         dorsement within thirty (30) days of the cancella-
                                                                                           plicable law to allow employees to elect to pay for
         tion or nonrenewal. Your request should specify
                                                                                           certain benefits with pre-tax dollars.
         the length of the Supplemental Extended Report-
         ing Period desired. The Supplemental Extended                                3.   ‘‘Employee benefit program’’ means a program
         Reporting Period will not go into effect unless you                               providing some or all of the following benefits to
         pay the additional premium promptly when due                                      ‘‘employees,’’ whether provided through a ‘‘cafete-
         and unless you make written request within thirty                                 ria plan’’ or otherwise:
         (30) days of policy termination.
                                                                                           a.   Group life insurance; group accident or health
    4.   The Extended Reporting Periods do not extend                                           insurance; dental, vision and hearing plans;
         the ‘‘policy period’’ or change the scope of cover-                                    and flexible spending accounts; provided that
         age provided. Subject otherwise to the policy’s                                        no one other than an ‘‘employee’’ may sub-
         terms, limits of insurance, exclusions and condi-                                      scribe to such benefits and such benefits are
         tions, the policy is extended to apply to ‘‘claims’’                                   made generally available to those ‘‘employees’’
         first made against the insured during the Basic                                        who satisfy the plan’s eligibility requirements;
         Extended Reporting Period, if applicable, or the
                                                                                           b. Profit sharing plans, employee savings plans,
         Supplemental Extended Reporting Period, if pur-
         chased, but only to ‘‘claims’’ for acts, errors or                                   employee stock ownership plans, pension
         omissions that occur before the end of the ‘‘policy                                  plans and stock subscription plans, provided
                                                                                              that no one other than an ‘‘employee’’ may
         period’’ (but not before the Retroactive Date
         shown in the Schedule of this endorsement).                                          subscribe to such benefits and such benefits
                                                                                              are made generally available to all ‘ employ-
    5.   Extended Reporting Periods do not reinstate or                                       ees’’ who are eligible under the plan for such
         increase the limits of insurance of this endorse-                                    benefits;
         ment. ‘ Claims’’ for acts, errors or omissions which




                                     Includes copyrighted material of ISO Properties, Inc., with its permission.
                                                     Copyright, ISO Properties, Inc., 2002

CLS-22s (9-03)                                                     Page 6 of 7
                                                                  Home Office Co py




                                                                                                                                       Ex. C - p.0061
               Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 261 of 385 PageID #:261

          c.     Unemployment insurance, social security                              7.   ‘‘Employee’’ means a person actively employed,
                 benefits, workers’ compensation and disability                            formerly employed, on leave of absence or dis-
                 benefits;                                                                 abled, or retired. ‘‘Employee’’ includes a ‘‘leased
                                                                                           worker.’’ ‘‘Employee’’ does not include a ‘‘tempo-
          d. Vacation plans, including buy and sell pro-
                                                                                           rary worker.’’
             grams; leave of absence programs, including
             military, maternity, family, and civil leave; tui-                       21. ‘‘Suit’’ means a civil proceeding in which ‘‘dam-
             tion assistance plans; transportation and                                    ages’’ because of an act, error or omission to
             health club subsidies; and                                                   which this insurance applies are alleged. ‘‘Suit’’ in-
                                                                                          cludes:
          e.     Any other similar benefits designated in the
                 Schedule or added thereto by endorsement.                                 a.   An arbitration proceeding in which such
                                                                                                ‘‘damages’’ are claimed and to which the in-
I.   For the purposes of the coverage provided by this
                                                                                                sured must submit or does submit with our
     endorsement, Definitions 3., 7. and 21. in the Defini-
                                                                                                consent; or
     tions Section are replaced by the following:
                                                                                           b. Any other alternative dispute resolution pro-
     3.   ‘‘Claim’’ means any demand, or ‘‘suit,’’ made by an
                                                                                              ceeding in which such ‘‘damages’’ are claimed
          ‘‘employee’’ or an ‘‘employee’s’’ dependents and
                                                                                              and to which the insured submits with our
          beneficiaries, for ‘‘damages’’ as the result of an
                                                                                              consent.
          act, error or omission.




                                                                 AUTHORIZED REPRESENTATIVE                                    DATE




                                     Includes copyrighted material of ISO Properties, Inc., with its permission.
                                                     Copyright, ISO Properties, Inc., 2002

CLS-22s (9-03)                                                     Page 7 of 7
                                                                  Home Office Co py




                                                                                                                                      Ex. C - p.0062
              Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 262 of 385 PageID #:262


                                                                                                       ENDORSEMENT
    EFGH
                                                                                                       NO.

   Attached to and forming a part of                                                Endorsement Effective Date 03-01-12
   Policy No. BCS0027068                                                                          12:01 A.M., Standard Time
   Named Insured ORION RESIDENTIAL ADVISORS                                         Agent No. 24712




                        THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                                  NOTICE OF OCCURRENCE

                                This endorsement modifies insurance provided under the following:

                                      COMMERCIAL GENERAL LIABILITY COVERAGE PART



           The following is added to Paragraph 2. Duties in the Event of Occurrence, Offense, Claim or Suit of
           SECTION IV - COMMERCIAL GENERAL LIABILITY CONDITIONS:

           An ‘‘occurrence,’’ or offense originally reported to your workers compensation carrier may later develop into
           a claim which may be covered by this policy. If you notify us as soon as practicable after you become aware
           that the ‘‘occurrence’’ or offense may result in a claim against this policy, you will not be deemed in violation
           of the reporting requirements of this condition.




                                                                                                         /
                                                                 AUTHORIZED REPRESENTATIVE                      DATE

GLS-136s (10-95)
                                                             Home Office Co py




                                                                                                                          Ex. C - p.0063
              Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 263 of 385 PageID #:263


                                                                                                  ENDORSEMENT
    EFGH
                                                                                                  NO.

   Attached to and forming a part of                                            Endorsement Effective Date 03-01-12
   Policy No . BCS0027068                                                                     12:01 A.M., Standard Time
   Named Insured ORION RESIDENTIAL ADVISORS                                     Agent No. 24712




                       THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                            KNOWLEDGE OF OCCURRENCE

                               This endorsement modifies insurance provided under the following:

                                    COMMERCIAL GENERAL LIABILITY COVERAGE PART



           The following is added to Paragraph 2. Duties in the Event of Occurrence, Offense, Claim or Suit of
           SECTION IV - COMMERCIAL GENERAL LIABILITY CONDITIONS:

           Knowledge of an ‘‘occurrence,’’ offense, claim, or ‘‘suit’’ by the agent, servant or employee of any insured
           will not in itself constitute knowledge by the Named Insured unless an executive officer of the Named Insured’s
           organization received such notice from its agent, servant or employee.




                                                                                                     /
                                                               AUTHORIZED REPRESENTATIVE                   DATE

GLS-137s (10-95)
                                                           Home Office Co py




                                                                                                                     Ex. C - p.0064
              Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 264 of 385 PageID #:264


                                                                                                       ENDORSEMENT
    EFGH
                                                                                                       NO.

   Attached to and forming a part of                                                Endorsement Effective Date 03-01-12
   Policy No . BCS0027068                                                                         12:01 A.M., Standard Time
   Named Insured ORION RESIDENTIAL ADVISORS                                         Agent No. 24712




                        THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                 UNINTENTIONAL FAILURE TO DISCLOSE HAZARDS

                                This endorsement modifies insurance provided under the following:

                                      COMMERCIAL GENERAL LIABILITY COVERAGE PART


           The following is added to Paragraph 6. Representations, of SECTION IV - COMMERCIAL GENERAL
           LIABILITY CONDITIONS:

           Your failure to disclose all hazards, prior ‘‘occurrences’’ or offenses existing as of the inception date of the
           policy will not prejudice the coverage afforded by this policy provided such failure to disclose all hazards,
           prior ‘‘occurrences’’ or offenses is not intentional.




                                                                                                          /
                                                                 AUTHORIZED REPRESENTATIVE                      DATE

GLS-138s (10-95)
                                                             Home Office Co py




                                                                                                                          Ex. C - p.0065
            Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 265 of 385 PageID #:265

                                                                                                                    ENDORSEMENT
                                                                                                                    NO.



 Attached to and forming a part of                                                              Endorsement Effective Date 03-01-12
 Policy No. BCS0027068                                                                                         12:01 A.M., Standard Time
 Named Insured ORION RESIDENTIAL ADVISORS                                                       Agent No.  24712



                     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                         BODILY INJURY, PROPERTY DAMAGE, PERSONAL
                  AND ADVERTISING INJURY LIABILITY DEDUCTIBLE ENDORSEMENT
                                   (Per Occurrence or Offense)
                             This endorsement modifies insurance provided under the following:
                                   COMMERCIAL GENERAL LIABILITY COVERAGE FORM

                                                                 SCHEDULE
                            Coverage                                Amount and Basis of Deductible
                  Bodily Injury Liability                    $             2,500                 per occurrence
                  Property Damage Liability                  $             2,500                 per occurrence
                  Personal and Advertising                   $             2,500                 per offense
                  Injury Liability (Personal Inj-
                  ury and Advertising Injury)


APPLICATION OF ENDORSEMENT                                                           applicable to such coverages, and the Limits of
                                                                                     Insurance applicable to Each Occurrence or offense
Enter below any limitations on the application of this
                                                                                     for such coverages will be reduced by the amount of
endorsement. If no limitation is entered, the deductibles
                                                                                     such deductible. Aggregate Limits for such coverages
apply to damages for all "bodily injury," "property damage,"
                                                                                     shall not be reduced by the application of such
and "personal and advertising injury," ("personal injury"
                                                                                     deductible amount.
and "advertising injury") however caused:
                                                                            2.       The deductible amounts apply to damages and all le-
NO LIMITATION
                                                                                     gal and loss adjustment expenses.

                                                                            3.       The deductible amounts stated in the Schedule above
                                                                                     apply:

                                                                                     a.   Under Bodily Injury Liability Coverage, to all dam-
                                                                                          ages because of "bodily injury";

                                                                                     b. Under Property Damage Liability Coverage, to all
1.   Our obligation under the Bodily Injury Liability,                                  damages because of "property damage"; or
     Property Damage Liability, Personal and Advertising
     Injury Liability ("Personal Injury" and "Advertising                            c.   Under Personal and Advertising Liability ("Per-
     Injury") Coverages to pay damages on your behalf                                     sonal Injury" and "Advertising Injury") Coverage,
     applies only to the amount of damages in excess of                                   to all damages because of "personal injury" or
     any deductible amounts stated in the Schedule above                                  "advertising injury"
     as
                               Includes copyrighted material of Insurance Services Office, Inc., with its permission.
                                               Copyright, Insurance Services Office, Inc., 1998

                                                                  Page 1 of 2
GLS-148s (6-99)
                                                                 Home Office Co py




                                                                                                                                    Ex. C - p.0066
            Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 266 of 385 PageID #:266

     as the result of any one "occurrence" or offense,                            Irrespective of the application of the deductible
     regardless of the number of persons or organizations                         amount.
     who sustain damages because of that "occurrence" or
                                                                         5. We may pay any part or all of the deductible amount
     offense.
                                                                            to effect settlement of any claim or "suit" and, upon
4.   The terms of this insurance, including those with                      notification of the action taken, you shall promptly
     respect to our right and duty to defend any "suits"                    reimburse us for such part of the deductible amount
     seeking those damages and your duties in the event                     as has been paid by us.
     of an "occurrence," offense, claim or "suit," apply




                                                               AUTHORIZED REPRESENTATIVE                              DATE



                             Includes copyrighted material of Insurance Services Office, Inc., with its permission.
                                             Copyright, Insurance Services Office, Inc., 1998

                                                               Page 2 of 2
GLS-148s (6-99)
                                                              Home Office Co py




                                                                                                                             Ex. C - p.0067
                 Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 267 of 385 PageID #:267


                                                                                                                        ENDORSEMENT
    EFGH
                                                                                                                        NO.

   Attached to and forming a part of                                                              Endorsement Effective Date 03-01-12
   Policy No . BCS0027068                                                                                       12:01 A.M., Standard Time
   Named Insured ORION RESIDENTIAL ADVISORS                                                       Agent No. 24712




                          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                    AMENDMENT TO OTHER INSURANCE CONDITION

                                  This endorsement modifies insurance provided under the following:

                                         COMMERCIAL GENERAL LIABILITY COVERAGE PART


Condition 4. Other Insurance of SECTION IV -                                              (4)   That is valid and collectible insurance available
COMMERCIAL GENERAL LIABILITY CONDITIONS is                                                      to you under any other policy.
deleted in its entirety and is replaced by the following:
                                                                                          When this insurance is excess, we will have no duty
4. Other Insurance                                                                        under Coverages A or B to defend the insured
                                                                                          against any ‘‘suit’’ if any other insurer has a duty to
    a. Primary Insurance                                                                  defend the insured against that ‘‘suit.’’ If no other in-
                                                                                          surer defends, we will undertake to do so, but we will
           This insurance is primary except when b. below
           applies.                                                                       be entitled to the insured’s rights against all those
                                                                                          other insurers.
    b. Excess Insurance
                                                                                          When this insurance is excess over other insurance,
           This insurance is excess over any other insurance,                             we will pay only the amount of the loss, if any, that
           whether primary, excess, contingent or on any other                            exceeds the sum of:
           basis:
                                                                                          (1)   The total amount that all such other insurance
           (1)   That is Fire, Extended Coverage, Builder’s Risk,
                                                                                                would pay for the loss in the absence of this in-
                 Installation Risk or similar coverage for ‘‘your
                                                                                                surance; and
                 work’’;
                                                                                          (2)   The total of all deductible and self-insured
           (2)   That is Fire insurance for premises rented to
                                                                                                amounts under all other insurance.
                 you or temporarily occupied by you with per-
                 mission of the owner;                                                    If a loss occurs involving two or more policies, each
                                                                                          of which states that its insurance will be excess,
           (3)   If the loss arises out of the maintenance or use
                                                                                          then our policy will contribute on a pro rata basis.
                 of aircraft, ‘‘auto’’ or watercraft to the extent not
                 subject to Exclusion g. of Coverage A (Section
                 I); or


                                                                                                                            /
                                                                          AUTHORIZED REPRESENTATIVE                             DATE




                                   Includes copyrighted material of Insurance Services Office, Inc., with its permission.
                                                    Copyright, Insurance Services Office, Inc., 1994


 GLS -152s (12-96)
                                                                      Home Office Co py




                                                                                                                                         Ex. C - p.0068
            Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 268 of 385 PageID #:268

                                                                                                    ENDORSEMENT
                                                                                                    NO.
   ATTACHED TO AND
                       ENDORSEMENT EFFECTIVE DATE
  FORMING A PART OF                                                      NAMED INSURED                            AGENT NO.
                         (12:01 A.M. STANDARD TIME)
    POLICY NUMBER




                      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                           MULTI-UNIT HABITATIONAL CONVERSION EXCLUSION
                                This insurance modifies insurance provided under the following:
                                   COMMERCIAL GENERAL LIABILITY COVERAGE PART


This insurance does not apply to “property damage” in-            regardless if the conversion took place prior to, during or
cluded in the “products-completed operations hazard” to           after the policy period.
any structure(s) converted, including all operations neces-
                                                                  However, this exclusion shall not apply to any of “your
sary on the job site for the conversion, into:
                                                                  work” performed on such structure(s), including opera-
    1. A residential townhouse, townhome, or other                tions necessary on the job site for the conversion, if “your
       multi-unit habitational building(s) designed or            work” was not conducted as part of the conversion opera-
       developed for sale to an individual or multiple            tions or related in any way to the conversion operations or
       owners;                                                    included within those conversion operations.

    2. Residential condominiums or residential coopera-
       tives; or

    3. Multi-use or mixed use projects which include any
       of the occupancies described in items 1. and 2.
       above,




                                                         AUTHORIZED REPRESENTATIVE                            DATE

GLS-282s (4-08)                                           Page 1 of 1




                                                                                                                     Ex. C - p.0069
            Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 269 of 385 PageID #:269

                                                                                                                 ENDORSEMENT
                                                                                                                 NO.
   ATTACHED TO AND
                       ENDORSEMENT EFFECTIVE DATE
  FORMING A PART OF                                                                  NAMED INSURED                           AGENT NO.
                         (12:01 A.M. STANDARD TIME)
    POLICY NUMBER




                      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                   KNOWN INJURY OR DAMAGE EXCLUSION—
                                     PERSONAL AND ADVERTISING INJURY
                              This endorsement modifies insurance provided under the following:
                                   COMMERCIAL GENERAL LIABILITY COVERAGE FORM


The following exclusion is added to Paragraph 2. Exclu-                                    occurred by any insured listed under Para-
sions of SECTION I—COVERAGES, COVERAGE B                                                   graph 1. of SECTION II—WHO IS AN IN-
PERSONAL AND ADVERTISING INJURY LIABILITY:                                                 SURED or an “employee” authorized by you
                                                                                           to give or receive notice of an offense or
    Known Injury Or Damage
                                                                                           claim, includes any continuation, change or
        This insurance does not apply to “personal and                                     resumption of that “personal and advertising
        advertising injury” arising from an offense:                                       injury” after the end of the policy period.

        a. That occurs during the policy period and, prior                       A “personal and advertising injury” arising from an of-
           to the policy period, an insured listed under                         fense will be deemed to have been known to have
           Paragraph 1. of SECTION II—WHO IS AN                                  occurred at the earliest time when any insured listed
           INSURED or an “employee” authorized by                                under Paragraph 1. of SECTION II—WHO IS AN IN-
           you to give or receive notice of an offense or                        SURED or an “employee” authorized by you to give or
           claim, knew that the “personal and advertising                        receive notice of an offense or claim:
           injury” had occurred prior to the policy period,
                                                                                           (1) Reports all, or any part, of the “personal
           in whole or in part. If such a listed insured or
                                                                                               and advertising injury” to us or any other
           authorized “employee” knew, prior to the poli-
                                                                                               insurer;
           cy period, that the “personal and advertising
           injury” occurred, then any continuation,                                        (2) Receives a written or verbal demand or
           change or resumption of such offense during                                         claim for damages because of the “per-
           or after the policy period will be deemed to                                        sonal and advertising injury”; or
           have been known prior to the policy period; or
                                                                                           (3) Becomes aware by any other means that
        b. That occurs during the policy period and was,                                       “personal and advertising injury” has oc-
           prior to the policy period, known to have                                           curred or has begun to occur.




                                                                AUTHORIZED REPRESENTATIVE                                DATE

                                   Includes copyrighted material of ISO Properties, Inc., with its permission.
                                                    Copyright, ISO Properties, Inc., 2006

GLS-289s (11-07)                                                  Page 1 of 1




                                                                                                                                Ex. C - p.0070
            Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 270 of 385 PageID #:270

                                                                                                    ENDORSEMENT
                                                                                                    NO.
   ATTACHED TO AND
                       ENDORSEMENT EFFECTIVE DATE
  FORMING A PART OF                                                      NAMED INSURED                           AGENT NO.
                         (12:01 A.M. STANDARD TIME)
    POLICY NUMBER




                      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                               CROSS LIABILITY EXCLUSION
                              This endorsement modifies insurance provided under the following:
                                   COMMERCIAL GENERAL LIABILITY COVERAGE FORM


         The following is added to SECTION I—COVERAGES, COVERAGE A BODILY INJURY AND PROPER-
         TY DAMAGE LIABILITY, paragraph 2. Exclusions:
             This insurance does not apply to “bodily injury” or “property damage” arising out of any claim or “suit”
             brought by any Named Insured against another Named Insured.
         The following is added to SECTION I—COVERAGES, COVERAGE B PERSONAL AND ADVERTISING
         INJURY LIABILITY, paragraph 2. Exclusions:
             This insurance does not apply to “personal and advertising injury” arising out of any claim or “suit”
             brought by any Named Insured against another Named Insured.




                                                        AUTHORIZED REPRESENTATIVE                            DATE

GLS-304s (7-08)                                           Page 1 of 1




                                                                                                                    Ex. C - p.0071
            Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 271 of 385 PageID #:271

                                                                                                       ENDORSEMENT
                                                                                                       NO.
   ATTACHED TO AND
                       ENDORSEMENT EFFECTIVE DATE
  FORMING A PART OF                                                        NAMED INSURED                            AGENT NO.
                         (12:01 A.M. STANDARD TIME)
    POLICY NUMBER




                      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                        CONTRACTORS SPECIAL CONDITIONS
The following Condition is added to the policy.                         the time of audit. At audit, the premium charge will be
                                                                        computed by multiplying the “total cost” of all work
Contractors Special Conditions
                                                                        sublet that fails to meet the above condition, by the
    You will obtain current certificates of insurance from              rate per $1,000 payroll for the applicable classification
    all independent contractors providing evidence of:                  of the work performed.

    1. “Bodily injury” and “property damage” liability Lim-             At audit, if the policy does not contain the applicable
       its of Insurance equal to or greater than the limits             classification and rate for the work performed, we will
       provided by this policy; and                                     multiply our usual and customary rate per $1,000 pay-
                                                                        roll for that classification by the net modification fac-
    2. Coverage equal to or greater than the coverages                  tor, if any, applied to the policy rates.
       provided by this policy.
                                                                  For purposes of this endorsement, “total cost” means the
    Failure to comply with this condition does not alter the      cost of all labor, materials and equipment furnished, used
    coverage provided by this policy. However, should
                                                                  or delivered for use in the execution of the work and all
    you fail to comply, a premium charge will be made at          fees, bonuses or commissions paid.




                                                        AUTHORIZED REPRESENTATIVE                               DATE

GLS-30s (5-05)                                            Page 1 of 1




                                                                                                                       Ex. C - p.0072
                  Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 272 of 385 PageID #:272


                                                                                                         ENDORSEMENT
    EFGH
                                                                                                         NO.

   Attached to and forming a part of                                                  Endorsement Effective Date 03-01-12
   Policy No . BCS0027068                                                                           12:01 A.M., Standard Time
   Named Insured ORION RESIDENTIAL ADVISORS                                           Agent No. 24712




                         THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                          LEAD CONTAMINATION EXCLUSION

                                      This endorsement modifies insurance provided under:

                                     COMMERCIAL GENERAL LIABILITY COVERAGE PART


This endorsement excludes ‘‘occurrences’’ at or from any                e. Medical Payments arising from any form of lead;
premises, site or location which is or was at any time owned
or occupied by, or rented or loaned to, any insured; or from            f. Any loss, cost or expense arising out of any request,
the operations of the insured, which result in:                            demand or order that any insured or others test for,
                                                                           monitor, clean up, remove, contain, treat, detoxify or
a. ‘‘Bodily Injury’’ arising out of the ingestion, inhalation or           neutralize, or in any way respond to, or assess the effects
   absorption of lead in any form;                                         of lead; or

b. ‘‘Property Damage’’ arising from any form of lead;                   g. Any loss, cost or expense arising out of any claim or ‘‘suit’’
                                                                           by or on behalf of a governmental authority for damages
c. ‘‘Personal Injury’’ arising from any form of lead;                      because of testing for, monitoring, cleaning up, removing,
                                                                           containing, treating, detoxifying or neutralizing, or in any
d. ‘‘Advertising Injury’’ arising from any form of lead;                   way responding to, or assessing the effects of lead.




                                                                                                            /
                                                                   AUTHORIZED REPRESENTATIVE                      DATE

GLS-58s (12-93)
                                                             Home Office Co py




                                                                                                                            Ex. C - p.0073
            Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 273 of 385 PageID #:273

                                                                                                   ENDORSEMENT
                                                                                                   NO.
   ATTACHED TO AND
                       ENDORSEMENT EFFECTIVE DATE
  FORMING A PART OF                                                                NAMED INSURED          AGENT NO.
                         (12:01 A.M. STANDARD TIME)
    POLICY NUMBER




                      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                               AMENDMENT OF CONDITIONS
                              This endorsement modifies insurance provided under the following:

                              COMMERCIAL GENERAL LIABILITY COVERAGE PART
                                    LIQUOR LIABILITY COVERAGE PART
                              RAILROAD PROTECTIVE LIABILITY COVERAGE PART
                       OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART
                            PRODUCTS COMPLETED OPERATIONS COVERAGE PART


        The Condition entitled When We Do Not Renew is deleted in its entirety.




                                                          AUTHORIZED REPRESENTATIVE                    DATE

GLS-74s  (9-05)
GLS-74s (9-05)                                        Page 11ofof1Page
                                                      Page Page   11 of 1 1 of 1




                                                                                                              Ex. C - p.0074
            Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 274 of 385 PageID #:274

                                                                                                                  ENDORSEMENT
                                                                                                                  NO.



 Attached to and forming a part of                                                            Endorsement Effective Date 03-01-12
 Policy No. BCS0027068                                                                                       12:01 A.M., Standard Time
 Named Insured ORION RESIDENTIAL ADVISORS                                                     Agent No.  24712


                        THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                HIRED AUTO AND NONOWNED AUTO LIABILITY
                             This endorsement modifies insurance provided under the following:
                                  COMMERCIAL GENERAL LIABILITY COVERAGE PART

                                                             SCHEDULE

Insurance is provided only with respect to those coverages for which a specific premium charge is shown:

                            Coverage                                                              Additional Premium
 Hired Auto Liability                                                  $                     500
 Nonowned Auto Liability                                               $                    Incl
(If no entry appears above, information required to complete this endorsement will be shown in the Declarations as appli-
cable to this endorsement.
A. HIRED AUTO LIABILITY                                                           PROPERTY DAMAGE, paragraph 2. Exclusions is
                                                                                  amended as follows:
    The insurance provided under COVERAGE A------
    BODILY INJURY AND PROPERTY DAMAGE LI-                                         1.   The following are deleted in their entirety:
    ABILITY (Section I------Coverages) also applies to
                                                                                       e. Employer’s Liability;
    "bodily injury" or "property damage" arising out of the
    maintenance or use of a "hired auto" in the course of                              g. Aircraft, Auto or Watercraft;
    your business by you, or your "employees," but only
    for acts within the scope of their employment or while                             h. Mobile Equipment; and
    performing duties related to the conduct of your                                   j.   Damage to Property.
    business.
                                                                                  2.   The following are added:
B. NONOWNED AUTO LIABILITY
                                                                                       This insurance does not apply to:
    The insurance provided under COVERAGE A------
    BODILY INJURY AND PROPERTY DAMAGE                                                  a.   "Bodily injury":
    LIABILITY (Section I------Coverages) also applies to                                    (1) To you, to your partners or members (if
    "bodily injury" or "property damage" arising out of the                                     you are a partnership or joint venture), to
    use of any "nonowned auto" in the course of your                                            your members (if you are a limited liability
    business by you, or your "employees," but only for                                          company), to an "employee" or co-
    acts within the scope of their employment or while                                          "employee" while in the course of his or
    performing duties related to the conduct of your                                            her employment or performing duties re-
    business.                                                                                   lated to the conduct of your business, or
C. With respect to this endorsement, SECTION I------
   COVERAGE, COVERAGE A BODILY INJURY AND

                                  Includes copyrighted material of ISO Properties, Inc., with its permission.
                                                  Copyright, ISO Properties, Inc., 1994

GLS-91s (1-10)                                                  Page 1 of 2

                                                              Home Office Co py




                                                                                                                                      Ex. C - p.0075
            Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 275 of 385 PageID #:275

                     to your "volunteer workers" while perform-                            co-"employee" of such person injured in the
                     ing duties related to the conduct of your                             course of employment;
                     business.
                                                                                      2.   Any partners or members (if you are a partnership
                 (2) To your spouse, child, parent, brother or                             or joint venture), members (if you are a limited li-
                     sister, or the spouse, child, parent,                                 ability company) or executive officer with respect
                     brother, or sister of the "employee" co-                              to any "auto" owned by such partners or members
                     "employee," "volunteer worker," your part-                            (if you are a partnership or joint venture), mem-
                     ners or members (if you are a partnership                             bers (if you are a limited liability company), execu-
                     or joint venture), or your members (if you                            tive officer or members of their households;
                     are a limited liability company) as a con-
                                                                                      3.   Any person while employed in or otherwise en-
                     sequence of Paragraph 2.a.(1) above.
                                                                                           gaged in duties in connection with an "auto busi-
                 (3) For which there is any obligation to share                            ness," other than an "auto business" you operate;
                     damages with or repay someone else
                                                                                      4.   The owner or lessee (of whom you are a subles-
                     who must pay damages because of the
                                                                                           see) of a "hired auto" or the owner of a "nonowned
                     injury described in Paragraphs 2.a.(1) or
                                                                                           auto" or any agent or "employee" of any such
                     2.a.(2) above.
                                                                                           owner or lessee;
                 (4) Arising out of the providing or failure to
                                                                                      5.   Any person or organization with respect to the
                     provide professional health care services.
                                                                                           conduct of any current or past partnership, joint
                 This exclusion applies:                                                   venture, or limited liability company that is not
                                                                                           shown as a Named Insured in the Declarations.
                     (a) Whether the insured may be liable as
                         an employer or in any other capacity;               E. With respect to this endorsement, the following defini-
                         and                                                    tions are added to SECTION V------DEFINITIONS:
                     (b) To any obligation to share damages                           1.   "Auto business" means the business or occupa-
                         with or repay someone else who must                               tion of selling, repairing, servicing, storing or park-
                         pay damages because of the injury.                                ing "autos."
         b. "Property damage" to property:                                            2.   "Hired auto" means any "auto" you lease, hire,
                                                                                           rent or borrow. This does not include any "auto"
                 (1) Owned, occupied, used or being trans-
                                                                                           you lease, hire, rent or borrow from any of your
                     ported by; or
                                                                                           "employees," co-"employees," "volunteer    work-
                 (2) Rented or loaned to, in the care, custody                             ers," partners or members (if you are a partner-
                     or control of, or over which physical con-                            ship or joint venture), members (if you are a
                     trol is being exercised for any purpose by                            limited liability company), or members of their
                                                                                           households.
                 you or any of your "employees," co-
                 "employees," "volunteer workers," partners or                        3.   "Nonowned auto" means any "auto" you do not
                 members (if you are a partnership or joint                                own, lease, hire, rent or borrow which is used in
                 venture), or members (if you are a limited li-                            connection with your business. However, if you
                 ability company).                                                         are a partnership or limited liability company a
                                                                                           "nonowned auto" does not include any auto
D. With respect to this endorsement, the following are
                                                                                           owned by any partner or member.
   not Insureds under SECTION II------WHO IS AN
   INSURED:
    1.   Any person engaged in the business of his or her
         employer with respect to "bodily injury" to any




                                                                   AUTHORIZED REPRESENTATIVE                                     DATE

                                      Includes copyrighted material of ISO Properties, Inc., with its permission.
                                                      Copyright, ISO Properties, Inc., 1994

GLS-91s (1-10)                                                      Page 2 of 2

                                                                  Home Office Co py




                                                                                                                                        Ex. C - p.0076
                 Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 276 of 385 PageID #:276


                                                                                                             ENDORSEMENT
    EFGH
                                                                                                             NO.

 Attached to and forming a part of                                                     Endorsement Effective Date 03-01-12
 Policy No. BCS0027068                                                                               12:01 A.M., Standard Time
 Named Insured ORION RESIDENTIAL ADVISORS                                              Agent No. 24712



                          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                                                 ASBESTOS EXCLUSION

  The coverage afforded by this policy does not apply to bodily             4.     The manufacture, sale, transportation, storage or dis-
  injury, personal injury or property damage arising out of:                       posal of asbestos or goods or products containing
                                                                                   asbestos.
  1.       Inhaling, ingesting or prolonged physical exposure to
           asbestos or goods or products containing asbestos; or            The coverage afforded by the policy does not apply to
                                                                            payment for the investigation or defense of any loss, injury
  2.       The use of asbestos in construction or manufacturing any         or damage or any cost, fine or penalty or for any expense
           good, product or structure; or                                   of claim or suit related to any of the above.

  3.       The removal of asbestos from any good, product or
           structure; or




                                                                                                                    /
                                                                        AUTHORIZED REPRESENTATIVE                         DATE
UTS-131g (3-92)                                                Home Office Co py




                                                                                                                                Ex. C - p.0077
             Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 277 of 385 PageID #:277

                                                                                                               ENDORSEMENT
                                                                                                               NO.



  Attached to and forming a part of                                                        Endorsement Effective Date 03-01-12
  Policy No. BCS0027068                                                                                   12:01 A.M., Standard Time
  Named Insured ORION RESIDENTIAL ADVISORS                                                 Agent No.  24712


                       THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                   RESIDENTIAL BUILDING PROJECT EXCLUSION
                               This endorsement modifies insurance provided under the following:
                                        COMMERCIAL GENERAL LIABILITY COVERAGE FORM
                                           ERRORS AND OMISSIONS COVERAGE PART


This insurance does not apply to damages because of                                   during the policy period on no more than an ini-
"bodily injury", "property damage", "personal and advertis-                           tial twelve (12) of, any of the following types of
ing injury" or "error or omission" arising from "your work"                           individual living units: Single family homes, town-
on, in connection with or in any way related to a "residen-                           houses, townhomes, residential condominium or
tial project".                                                                        cooperative units, duplex units, any type of struc-
                                                                                      tural units converted into condominium units, or
For those items identified below with an "x" in the corre-                            any other type of domicile unit intended for indi-
sponding box, this exclusion shall not apply to "your                                 vidual or collective residential ownership.
work":
                                                                                 6.   That is included within the following Class Code(s),
      1.   That consists of repair, renovation or remodeling                          Business Description(s) or designated operations:
           operations on structures officially certified for oc-
           cupancy prior to the commencement of "your
           work."

      2.   In states other than AZ, CA, CO, LA, NV, TX and
           WA that consists of repair, renovation or remodel-                    7.   That is not included within the "products-completed
           ing operations on structures officially certified for                      operations hazard" definition.
           occupancy prior to the commencement of "your
           work."                                                       For purposes of this endorsement:

      3.   In the following state(s):                                            "Residential project" shall mean any building con-
                                                                                 struction project, including structural repair, renova-
                                                                                 tion or remodeling operations, involving one or more
                                                                                 single-family homes, townhouses, townhomes, resi-
                                                                                 dential condominiums or cooperatives, duplexes, any
      4.   At the following specific project(s) or location(s):                  type of structure converted into condominiums, or any
                                                                                 other type of domicile intended for individual or col-
                                                                                 lective residential ownership, and shall include all
                                                                                 buildings appurtenant these structures.

                                                                                 "Residential project" shall also include any building
      5.   In states other than AZ, CA, CO, LA, NV, TX and                       construction project, including structural repair, reno-
           WA that involve the original development or                           vation or remodeling operations, involving mixed-use
           original construction of, and which commences




 UTS-322s (1-09)                                              Page 1 of 2

                                                             Home Office Co py




                                                                                                                                Ex. C - p.0078
            Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 278 of 385 PageID #:278
     buildings which contain both residential units and              miniums or cooperatives or into any other type of domicile
     commercial space, and shall include all buildings ap-           intended for individual or collective residential ownership.
     purtenant these structures.
                                                                     We shall have no duty or obligation to provide or pay for
"Residential project" shall not mean apartments unless               the investigation or defense of any loss, cost, expense,
"your work" involves converting apartments into condo-               claim or "suit" excluded by this endorsement.




All other terms and conditions of this policy remain unchanged.




                                                         AUTHORIZED REPRESENTATIVE                               DATE

UTS-322s (1-09)                                              Page 2 of 2

                                                         Home Office Co py




                                                                                                                        Ex. C - p.0079
            Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 279 of 385 PageID #:279

                                                                                                                    ENDORSEMENT
                                                                                                                    NO.



 Attached to and forming a part of                                                             Endorsement Effective Date 03-01-12
 Policy No. BCS0027068                                                                                        12:01 A.M., Standard Time
 Named Insured ORION RESIDENTIAL ADVISORS                                                      Agent No.  24712


                      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                            NOTICE OF CANCELLATION------CERTIFICATE HOLDERS

The following Conditions are added:                                                 and does not grant, alter, or extend any rights or obli-
                                                                                    gations under this policy.
1.   If this policy is cancelled, we will endeavor to give
     thirty (30) or    30 days written notice of such can-                 2.       Failure to give notice in accordance with the terms of
     cellation to the person(s) or organization(s) as on file                       this endorsement does not:
     with the Agent shown on this policy’s Common Policy
                                                                                    a.   Alter the effective date of policy cancellation;
     Declarations for which the designated Agent has
     issued a Certificate of Insurance pertaining to this pol-                      b. Render such cancellation ineffective;
     icy. Such notice may be provided before or after the
                                                                                    c. Grant, alter, or extend any rights or obligations
     effective date of cancellation. The notice will state the
                                                                                       under this policy; or
     effective date of cancellation. However, such notice of
     cancellation is solely for the purpose of informing the                        d. Extend the insurance beyond the effective date of
     Certificate Holder of the effective date of cancellation                          cancellation.




                                                                AUTHORIZED REPRESENTATIVE                                      DATE

                                   Includes copyrighted material of ISO Properties, Inc., with its permission.
                                                   Copyright, ISO Properties, Inc., 2010

UTS-409g (1-11)                                                  Page 1 of 1

                                                                Home Office Co py




                                                                                                                                      Ex. C - p.0080
           Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 280 of 385 PageID #:280


                                                                                                     ENDORSEMENT
                                                                                                     NO.
    ATTACHED TO AND
                         ENDORSEMENT EFFECTIVE DATE
   FORMING A PART OF                                                        NAMED INSURED                          AGENT NO.
                           (12:01 A.M. STANDARD TIME)
     POLICY NUMBER



 BCS0027068                      03-01-12                ORION RESIDENTIAL ADVISORS LLC;                           24712


                   THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                           BROAD NAMED INSURED
This endorsement modifies insurance provided under the following:

        COMMERCIAL GENERAL LIABILITY COVERAGE FORM

Orion Residential Advisors LLC and all affiliated, subsidiary, associates or allied companies, including but not limited
to corporations, limited liability companies, firms, entities, partnerships, organizations, or joint ventures as now exist,
or may hereafter be constituted or acquired, or for which the named insured has the responsibility of placing
insurance, and for which similar coverage is not otherwise more specifically provided.




All other terms and conditions remain unchanged.




                                                    ___________________________________________/____________________________
                                                            AUTHORIZED REPRESENTATIVE                         DATE
UTS-3g-01 (3-92)




                                                                                                                      Ex. C - p.0081
          Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 281 of 385 PageID #:281




                           CHANGE ENDORSEMENT NO. 001
  Policy No.            BCS0027068                                                   Effective Date: 07-18-12
                                                                                             12:01 A.M., Standard Time
  Named Insured         ORION RESIDENTIAL ADVISORS                                   Agent No.   24712

COVERAGE PART INFORMATION --- Coverage parts affected by this change as indicated by x below.

           Commercial Property
     X     Commercial General Liability                                                      $       -2,534.00
           Commercial Crime
           Commercial Inland Marine




                                                CHANGE DESCRIPTION

IN CONSIDERATION OF A RETURN PREMIUM OF $2,534.00, IT IS AGREED THAT
THE SCHEDULE OF LOCATIONS AND THE EXTENSION OF SUPPLEMENTAL
DECLARATIONS ARE AMENDED, PER ATTACHED.
IT IS FURTHER AGREED THAT
THE NAMED INSURED HAS BEEN AMENDED TO EXCLUDE:
CITI ON CAMELBACK
ORION CAMELBACK, LLC




                                                  PREMIUM CHANGE
         Additional $                                                             Return $         -2,534.00


                                                                               AUTHORIZED AGENT


UTS-244L (6-92)

                                                       Home Office Copy




                                                                                                                Ex. C - p.0082
                Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 282 of 385 PageID #:282




                                  EFGH




                                 SCHEDULE OF LOCATION CHANGES
   Policy No. BCS0027068                                                    Effective Date: 07-18-12
                                                                                             12:01 A.M., Standard Time
   Named Insured ORION RESIDENTIAL ADVISORS                                 Agent No. 24712


   Prem.        Bldg.                        Designated Premises
    No.         No.                      (Address, City, State, Zip Code)                                 Occupancy
   ***          ***     THE FOLLOWING PREMISES ADDRESSES ARE DELETED:
   005          001     CITI ON CAMELBACK                                                         178 UNITS
                        909 E CAMELBACK RD
                        PHOENIX, AZ 85014




UTS-3L (8-86)                                            Home Office Copy




                                                                                                                  Ex. C - p.0083
                 Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 283 of 385 PageID #:283




                                    EFGH




                                SCHEDULE OF GENERAL LIABILITY CHANGES
   Policy No. BCS0027068                                                Effective Date: 07-18-12
                                                                                         12:01 A.M., Standard Time
   Named Insured ORION RESIDENTIAL ADVISORS                             Agent No. 24712


  CLASS CODE INFORMATION AFFECTED BY THIS CHANGE IS ADDED, DELETED OR CHANGED AS INDICATED.
  THE FOLLOWING CLASS CODE INFORMATION IS CHANGED:
  Code No.    Premium Basis
                                                                                   Premises/ Operations
   60010             UNITS
   Premises          Exposure                                                                         ADJ. ANNUAL
   004/001 2,494                                                                      Rate                 Premium
   Classification:                                                                       23.000           -2,534.00
   APARTMENT BUILDINGS **COMPOSITE RATED - ALL
   OPERATIONS** (PRODUCTS-COMPLETED OPERATIONS                                       Products/Compl Operations
   ARE SUBJECT TO THE GENERAL AGGREGATE LIMIT)
                                                                                                      ADJ. ANNUAL
                                                                                      Rate                 Premium
                                                                                  Included               Included
  THE FOLLOWING CLASS CODE INFORMATION IS
  Code No.    Premium Basis                                                              Premises/ Operations
   Premises          Exposure                                                                         ADJ. ANNUAL
                                                                                      Rate                 Premium
   Classification:

                                                                                     Products/Compl Operations

                                                                                                      ADJ. ANNUAL
                                                                                      Rate                 Premium

  THE FOLLOWING CLASS CODE INFORMATION IS
  Code No.    Premium Basis                                                              Premises/ Operations
   Premises          Exposure                                                                         ADJ. ANNUAL
                                                                                      Rate                 Premium
   Classification:

                                                                                     Products/Compl Operations
                                                                                                      ADJ. ANNUAL
                                                                                      Rate                 Premium

  THE FOLLOWING CLASS CODE INFORMATION IS
  Code No.    Premium Basis                                                              Premises/ Operations
   Premises          Exposure                                                                         ADJ. ANNUAL
                                                                                      Rate                 Premium
   Classification:

                                                                                     Products/Compl Operations

                                                                                                      ADJ. ANNUAL
                                                                                      Rate                 Premium




GLS-104L (6-92)                                      Home Office Copy




                                                                                                                Ex. C - p.0084
          Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 284 of 385 PageID #:284




                           CHANGE ENDORSEMENT NO. 002
  Policy No.            BCS0027068                                                   Effective Date: 09-04-12
                                                                                             12:01 A.M., Standard Time
  Named Insured         ORION RESIDENTIAL ADVISORS                                   Agent No.   24712

COVERAGE PART INFORMATION --- Coverage parts affected by this change as indicated by x below.

           Commercial Property
     X     Commercial General Liability                                                      $       -2,155.00
           Commercial Crime
           Commercial Inland Marine




                                                CHANGE DESCRIPTION

IN CONSIDERATION OF A RETURN PREMIUM OF $2,155.00, IT IS AGREED THAT
THE SCHEDULE OF LOCATIONS AND THE EXTENSION OF SUPPLEMENTAL
DECLARATIONS ARE AMENDED, PER ATTACHED.
IT IS FURTHER AGREED THAT
THE NAMED INSURED HAS BEEN AMENDED TO EXCLUDE:
LA COSTA AT DOBSON RANCH




                                                  PREMIUM CHANGE
         Additional $                                                             Return $         -2,155.00


                                                                               AUTHORIZED AGENT


UTS-244L (6-92)

                                                       Home Office Copy




                                                                                                                Ex. C - p.0085
                Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 285 of 385 PageID #:285




                                  EFGH




                                 SCHEDULE OF LOCATION CHANGES
   Policy No. BCS0027068                                                    Effective Date: 09-04-12
                                                                                             12:01 A.M., Standard Time
   Named Insured ORION RESIDENTIAL ADVISORS                                 Agent No. 24712


   Prem.        Bldg.                        Designated Premises
    No.         No.                      (Address, City, State, Zip Code)                                 Occupancy
   ***          ***     THE FOLLOWING PREMISES ADDRESSES ARE DELETED:
   006          001     LA COSTA AT DOBSON RANCH                                                  192 UNITS
                        1820 WEST LINDNER AVE
                        MESA, AZ 85202




UTS-3L (8-86)                                            Home Office Copy




                                                                                                                  Ex. C - p.0086
                 Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 286 of 385 PageID #:286




                                    EFGH




                                SCHEDULE OF GENERAL LIABILITY CHANGES
   Policy No. BCS0027068                                                Effective Date: 09-04-12
                                                                                         12:01 A.M., Standard Time
   Named Insured ORION RESIDENTIAL ADVISORS                             Agent No. 24712


  CLASS CODE INFORMATION AFFECTED BY THIS CHANGE IS ADDED, DELETED OR CHANGED AS INDICATED.
  THE FOLLOWING CLASS CODE INFORMATION IS CHANGED:
  Code No.    Premium Basis
                                                                                   Premises/ Operations
   60010             UNITS
   Premises          Exposure                                                                         ADJ. ANNUAL
   004/001 2,302                                                                      Rate                 Premium
   Classification:                                                                       23.000           -2,155.00
   APARTMENT BUILDINGS **COMPOSITE RATED - ALL
   OPERATIONS** (PRODUCTS-COMPLETED OPERATIONS                                       Products/Compl Operations
   ARE SUBJECT TO THE GENERAL AGGREGATE LIMIT)
                                                                                                      ADJ. ANNUAL
                                                                                      Rate                 Premium
                                                                                  Included               Included
  THE FOLLOWING CLASS CODE INFORMATION IS
  Code No.    Premium Basis                                                              Premises/ Operations
   Premises          Exposure                                                                         ADJ. ANNUAL
                                                                                      Rate                 Premium
   Classification:

                                                                                     Products/Compl Operations

                                                                                                      ADJ. ANNUAL
                                                                                      Rate                 Premium

  THE FOLLOWING CLASS CODE INFORMATION IS
  Code No.    Premium Basis                                                              Premises/ Operations
   Premises          Exposure                                                                         ADJ. ANNUAL
                                                                                      Rate                 Premium
   Classification:

                                                                                     Products/Compl Operations
                                                                                                      ADJ. ANNUAL
                                                                                      Rate                 Premium

  THE FOLLOWING CLASS CODE INFORMATION IS
  Code No.    Premium Basis                                                              Premises/ Operations
   Premises          Exposure                                                                         ADJ. ANNUAL
                                                                                      Rate                 Premium
   Classification:

                                                                                     Products/Compl Operations

                                                                                                      ADJ. ANNUAL
                                                                                      Rate                 Premium




GLS-104L (6-92)                                      Home Office Copy




                                                                                                                Ex. C - p.0087
Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 287 of 385 PageID #:287

                          EXHIBIT D
Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 288 of 385 PageID #:288




                                                                                 Ex. D - p.0001
 Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 289 of 385 PageID #:289




                           ADDENDUM


Some internal notes, stamps or typing on the Declaration
sheet may appear. The intended use for these is internal
only and may not have been a part of the policy received
by the insured.

Policy fees, inspection fees or taxes, or additional
instructional stamps may have appeared on the policy
received by the insured but may not appear on this copy.




                                                                                  Ex. D - p.0002
          Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 290 of 385 PageID #:290




                                                   CLAIM REPORTING
                                                     INFORMATION

       Your insurance policy has been placed with the Scottsdale Insurance Group, a subsidiary of the
       Nationwide Insurance Company. The Scottsdale Insurance Group is a reliable, service-oriented group of
       companies that will help protect you against certain losses.

       Our commitment to you is to provide fast, fair claim service. Promptly reporting an event that could lead to
       a claim, as required by your policy, helps us fulfill this commitment to you. Please refer to your policy for
       this and all other terms and conditions.
       To report a claim, you may contact the Scottsdale Insurance Group 24 hours a day, 7 days a week, by
       calling 1-800-423-7675 or via our Web site at www.scottsdaleins.com.
       Thank you for your business and as always, we appreciate the opportunity to serve you.

                                                   HOW TO REPORT A CLAIM
         Call 1-800-423-7675 or visit our Web site at www.scottsdaleins.com

             In order to expedite this process, please be prepared to furnish as much of the following
             information as possible:

                   Your policy number

                   Date, time and location of the loss/accident

                   Details of the loss/accident
                   Name, address and phone number of any involved parties

                   If applicable, name of law enforcement agency or fire department along with the incident
                    number

                      Please refer to your policy for specific claim reporting requirements.




NOTX0178CW (2-06)




                                                                                                                   Ex. D - p.0003
          Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 291 of 385 PageID #:291



                                                      Home Office:
                                      One Nationwide Plaza • Columbus, Ohio 43215
                                                  Administrative Office:
                                8877 North Gainey Center Drive • Scottsdale, Arizona 85258
                                                     1-800-423-7675
                                                  A STOCK COMPANY




        In Witness Whereof, the Company has caused this policy to be executed and attested.




                    Secretary                                                  President

        The information contained herein replaces any similar information contained elsewhere in the policy.




UTS-COVPG (12-09)




                                                                                                               Ex. D - p.0004
       Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 292 of 385 PageID #:292


                                                                                                      IL 00 17 11 98


                           COMMON POLICY CONDITIONS
All Coverage Parts included in this policy are subject to the following conditions.

A. Cancellation                                                      b. Give you reports on the conditions we find;
   1. The first Named Insured shown in the Declara-                      and
       tions may cancel this policy by mailing or deli-              c. Recommend changes.
       vering to us advance written notice of cancella-          2. We are not obligated to make any inspections,
       tion.                                                         surveys, reports or recommendations and any
   2. We may cancel this policy by mailing or deli-                  such actions we do undertake relate only to in-
       vering to the first Named Insured written notice              surability and the premiums to be charged. We
       of cancellation at least:                                     do not make safety inspections. We do not un-
       a. 10 days before the effective date of cancel-               dertake to perform the duty of any person or
           lation if we cancel for nonpayment of pre-                organization to provide for the health or safety
           mium; or                                                  of workers or the public. And we do not warrant
                                                                     that conditions:
       b. 30 days before the effective date of cancel-
           lation if we cancel for any other reason.                 a. Are safe or healthful; or
   3. We will mail or deliver our notice to the first                b. Comply with laws, regulations, codes or
       Named Insured's last mailing address known to                     standards.
       us.                                                       3. Paragraphs 1. and 2. of this condition apply not
   4. Notice of cancellation will state the effective                only to us, but also to any rating, advisory, rate
       date of cancellation. The policy period will end              service or similar organization which makes in-
       on that date.                                                 surance inspections, surveys, reports or rec-
                                                                     ommendations.
   5. If this policy is cancelled, we will send the first
       Named Insured any premium refund due. If we               4. Paragraph 2. of this condition does not apply to
       cancel, the refund will be pro rata. If the first             any inspections, surveys, reports or recom-
       Named Insured cancels, the refund may be                      mendations we may make relative to certifica-
       less than pro rata. The cancellation will be ef-              tion, under state or municipal statutes, ordin-
       fective even if we have not made or offered a                 ances or regulations, of boilers, pressure ves-
       refund.                                                       sels or elevators.
   6. If notice is mailed, proof of mailing will be suffi-    E. Premiums
       cient proof of notice.                                    The first Named Insured shown in the Declara-
B. Changes                                                       tions:
   This policy contains all the agreements between               1. Is responsible for the payment of all premiums;
   you and us concerning the insurance afforded.                     and
   The first Named Insured shown in the Declara-                 2. Will be the payee for any return premiums we
   tions is authorized to make changes in the terms                  pay.
   of this policy with our consent. This policy's terms       F. Transfer Of Your Rights And Duties Under This
   can be amended or waived only by endorsement                  Policy
   issued by us and made a part of this policy.
                                                                 Your rights and duties under this policy may not
C. Examination Of Your Books And Records                         be transferred without our written consent except
   We may examine and audit your books and                       in the case of death of an individual named in-
   records as they relate to this policy at any time             sured.
   during the policy period and up to three years af-            If you die, your rights and duties will be transferred
   terward.                                                      to your legal representative but only while acting
D. Inspections And Surveys                                       within the scope of duties as your legal represent-
   1. We have the right to:                                      ative. Until your legal representative is appointed,
                                                                 anyone having proper temporary custody of your
       a. Make inspections and surveys at any time;              property will have your rights and duties but only
                                                                 with respect to that property.




IL 00 17 11 98                    Copyright, Insurance Services Office, Inc., 1998                        Page 1 of 1     




                                                                                                                  Ex. D - p.0005
      Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 293 of 385 PageID #:293



                                                                                                  IL 00 21 09 08

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                 NUCLEAR ENERGY LIABILITY EXCLUSION
                           ENDORSEMENT
                                                  (Broad Form)

This endorsement modifies insurance provided under the following:

   COMMERCIAL AUTOMOBILE COVERAGE PART
   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   FARM COVERAGE PART
   LIQUOR LIABILITY COVERAGE PART
   MEDICAL PROFESSIONAL LIABILITY COVERAGE PART
   OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART
   POLLUTION LIABILITY COVERAGE PART
   PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
   RAILROAD PROTECTIVE LIABILITY COVERAGE PART
   UNDERGROUND STORAGE TANK POLICY

1. The insurance does not apply:                              C. Under any Liability Coverage, to "bodily injury"
   A. Under any Liability Coverage, to "bodily injury"           or "property damage" resulting from "hazard-
      or "property damage":                                      ous properties" of "nuclear material", if:
     (1) With respect to which an "insured" under               (1) The "nuclear material" (a) is at any "nuclear
         the policy is also an insured under a nuc-                 facility" owned by, or operated by or on be-
         lear energy liability policy issued by Nuclear             half of, an "insured" or (b) has been dis-
         Energy Liability Insurance Association, Mu-                charged or dispersed therefrom;
         tual Atomic Energy Liability Underwriters,             (2) The "nuclear material" is contained in
         Nuclear Insurance Association of Canada                    "spent fuel" or "waste" at any time pos-
         or any of their successors, or would be an                 sessed, handled, used, processed, stored,
         insured under any such policy but for its                  transported or disposed of, by or on behalf
         termination upon exhaustion of its limit of                of an "insured"; or
         liability; or                                          (3) The "bodily injury" or "property damage"
     (2) Resulting from the "hazardous properties"                  arises out of the furnishing by an "insured"
         of "nuclear material" and with respect to                  of services, materials, parts or equipment in
         which (a) any person or organization is re-                connection with the planning, construction,
         quired to maintain financial protection pur-               maintenance, operation or use of any "nuc-
         suant to the Atomic Energy Act of 1954, or                 lear facility", but if such facility is located
         any law amendatory thereof, or (b) the "in-                within the United States of America, its terri-
         sured" is, or had this policy not been issued              tories or possessions or Canada, this ex-
         would be, entitled to indemnity from the                   clusion (3) applies only to "property dam-
         United States of America, or any agency                    age" to such "nuclear facility" and any
         thereof, under any agreement entered into                  property thereat.
         by the United States of America, or any           2. As used in this endorsement:
         agency thereof, with any person or organi-
         zation.                                              "Hazardous properties" includes radioactive, toxic
                                                              or explosive properties.
   B. Under any Medical Payments coverage, to
      expenses incurred with respect to "bodily in-           "Nuclear material" means "source material", "spe-
      jury" resulting from the "hazardous properties"         cial nuclear material" or "by-product material".
      of "nuclear material" and arising out of the op-
      eration of a "nuclear facility" by any person or
      organization.




IL 00 21 09 08                             © ISO Properties, Inc., 2007                               Page 1 of 2     




                                                                                                              Ex. D - p.0006
      Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 294 of 385 PageID #:294


   "Source material", "special nuclear material", and             (c) Any equipment or device used for the
   "by-product material" have the meanings given                      processing, fabricating or alloying of "spe-
   them in the Atomic Energy Act of 1954 or in any                    cial nuclear material" if at any time the total
   law amendatory thereof.                                            amount of such material in the custody of
   "Spent fuel" means any fuel element or fuel com-                   the "insured" at the premises where such
   ponent, solid or liquid, which has been used or ex-                equipment or device is located consists of
   posed to radiation in a "nuclear reactor".                         or contains more than 25 grams of pluto-
                                                                      nium or uranium 233 or any combination
   "Waste" means any waste material (a) containing                    thereof, or more than 250 grams of uranium
   "by-product material" other than the tailings or                   235;
   wastes produced by the extraction or concentra-
   tion of uranium or thorium from any ore processed              (d) Any structure, basin, excavation, premises
   primarily for its "source material" content, and (b)               or place prepared or used for the storage or
   resulting from the operation by any person or or-                  disposal of "waste";
   ganization of any "nuclear facility" included under         and includes the site on which any of the foregoing
   the first two paragraphs of the definition of "nuc-         is located, all operations conducted on such site
   lear facility".                                             and all premises used for such operations.
   "Nuclear facility" means:                                   "Nuclear reactor" means any apparatus designed
      (a) Any "nuclear reactor";                               or used to sustain nuclear fission in a self-
                                                               supporting chain reaction or to contain a critical
      (b) Any equipment or device designed or used             mass of fissionable material.
           for (1) separating the isotopes of uranium or
           plutonium, (2) processing or utilizing "spent       "Property damage" includes all forms of radioac-
           fuel", or (3) handling, processing or packag-       tive contamination of property.
           ing "waste";




Page 2 of 2                                 © ISO Properties, Inc., 2007                             IL 00 21 09 08     




                                                                                                                Ex. D - p.0007
       Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 295 of 385 PageID #:295



                                                                                                    IL 01 47 09 11

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                        ILLINOIS CHANGES – CIVIL UNION
This endorsement modifies insurance provided under the following:

   COMMERCIAL AUTOMOBILE COVERAGE PART
   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   COMMERCIAL LIABILITY UMBRELLA COVERAGE PART
   FARM COVERAGE PART
   FARM UMBRELLA LIABILITY POLICY
   LIQUOR LIABILITY COVERAGE PART
   MEDICAL PROFESSIONAL LIABILITY COVERAGE PART
   OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART
   POLLUTION LIABILITY COVERAGE PART
   PRODUCT WITHDRAWAL COVERAGE PART
   PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
   UNDERGROUND STORAGE TANK POLICY


A. The term "spouse" is replaced by the following:           C. With respect to coverage for the ownership,
   Spouse or party to a civil union recognized under            maintenance, or use of "covered autos" provided
   Illinois law.                                                under the Commercial Liability Umbrella Coverage
                                                                Part, the term "family member" is replaced by the
B. Under the Commercial Auto Coverage Part, the                 following:
   term "family member" is replaced by the following:
                                                                "Family member" means a person related to you
   "Family member" means a person related to the:               by blood, adoption, marriage or civil union
   1. Individual Named Insured by blood, adoption,              recognized under Illinois law, who is a resident of
        marriage or civil union recognized under Illinois       your household, including a ward or foster child.
        law, who is a resident of such Named Insured's
        household, including a ward or foster child; or
   2. Individual named in the Schedule by blood,
        adoption, marriage or civil union recognized
        under Illinois law, who is a resident of the
        individual's household, including a ward or
        foster child, if the Drive Other Car Coverage –
        Broadened Coverage For Named Individual
        Endorsement is attached.




IL 01 47 09 11                         © Insurance Services Office, Inc., 2011                        Page 1 of 1




                                                                                                              Ex. D - p.0008
            Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 296 of 385 PageID #:296
                                           COMMON POLICY DECLARATIONS
       BCS0027068                                                                                                    Policy Number
      Renewal of Number                                                                                        BCS0029735
                                                        Home Office:
                                       One Nationwide Plaza o Columbus, Ohio 43215
                                                    Administrative Office:
                                  8877 North Gainey Center Drive o Scottsdale, Arizona 85258
                                                       1-800-423-7675
                                                    A STOCK COMPANY
   ITEM 1. Named Insured and Mailing Address
   ORION RESIDENTIAL ADVISORS LLC;
   (SEE SCHEDULE OF NAMED INSUREDS)
   770 LAKE COOK RD, STE 350
   DEERFIELD IL 60015

   Agent Name and Address
   WESTROPE & ASSOCIATES                                                 Agent No.:                     Program No.:    NONE
   1100 WALNUT ST STE 3200                                               24712
   KANSAS CITY MO 64106


     ITEM 2. Policy Period         From: 03-01-2013                    To: 03-01-2014                      Term: 1     Year
                                    12:01 A.M., Standard Time at the mailing address shown in ITEM 1.

Business Description: PROPERTY OWNER/MANAGER

 In return for the payment of the premium, and subject to all the terms of this policy, we agree with you to provide the
 insurance as stated in this policy. This policy consists of the following coverage parts for which a premium is indicated.
 Where no premium is shown, there is no coverage. This premium may be subject to adjustment.
                             Coverage Part(s)                                                       Premium Summary
   Commercial General Liability Coverage Part                                         $                   64,832.00
   Commercial Property Coverage Part                                                  $                 NOT COVERED
   Commercial Crime And Fidelity Coverage Part                                        $                 NOT COVERED
   Commercial Inland Marine Coverage Part                                             $                 NOT COVERED
   Commercial Auto Coverage Part                                                      $                 NOT COVERED

   Professional Liability Coverage Part                                               $                 NOT COVERED
                                                                                      $
                                                                                      $
                                                                                      $
   SIC Terrorism                                                                      $                    3,242.00
                                                      Total Policy Premium            $                   68,074.00
                                                                                      $
                                                                                      $
                                                                  Policy Total        $                   68,074.00
 Form(s) and Endorsement(s) made a part of this policy at time of issue:

 See Schedule of Forms and Endorsements


                  THIS COMMON POLICY DECLARATION AND THE SUPPLEMENTAL DECLARATION(S), TOGETHER WITH
         THE COMMON POLICY CONDITIONS, COVERAGE PART(S), COVERAGE FORM(S) AND FORM(S) AND ENDORSEMENT(S), IF ANY,
                                         COMPLETE THE ABOVE-NUMBERED POLICY.
OPS-D-1 (8-10)


                                                            Home Office Copy




                                                                                                                                Ex. D - p.0009
           Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 297 of 385 PageID #:297




                             SCHEDULE OF NAMED INSUREDS
 Policy No. BCS0029735                                          Effective Date: 03-01-13
                                                                                 12:01 A.M., Standard Time
 Named Insured ORION RESIDENTIAL ADVISORS                       Agent No. 24712




                       ORION RESIDENTIAL ADVISORS LLC;
                       ORION RESIDENTIAL MANAGEMENT LLC;
                       ORION RESIDENTIAL MANAGEMENT -
                       TEXAS LLC;
                       ORION RESIDENTIAL MANAGEMENT -
                       ARIZONA LLC;
                       ORION RESIDENTIAL MANAGEMENT -
                       KANSAS LLC;
                       ORION RESIDENTIAL MANAGEMENT -
                       WASHINGTON LLC;
                       ORION RESIDENTIAL MANAGEMENT -
                       GEORGIA LLC;
                       ORION INVESTMENT ADVISORS LLC;
                       ORION-POSADA VALLARTA ASSOCIATE,
                       LLC
                       ORION AT HERMOSA POINTE;
                       ORION-DUNLEAF ASSOCIATES, LLC
                       ORION AT GWINNETT POINTE;
                       ORION-ROSWELL ASSOCIATES LLC
                       ORION AT ROSWELL VILLAGE;
                       ORION-MILTON ASSOCIATES LLC
                       ORION AT DEERFIELD PARK;
                       ORION-FORT WORTH ASSOCIATES LLC
                       ORION AT OAK HILL;
                       STARWOOD GLOBAL OPPORTUNITY FUND VI
                       - A, L.P.;
                       STARWOOD GLOBAL OPPORTUNITY FUND VI
                       - B, L.P.;
                       SOF - VI U.S. HOLDING, II, L.L.C.;
                       VI PHOENIX FUNDING, L.L.C.;
                       GEBAM, INC.;
                       GEBAM, LLC;
                       STRATEGIC CAPITAL PARTNERS, LLC;

UTS-SP-1 (8-96)
                                             Home Office Copy




                                                                                                    Ex. D - p.0010
           Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 298 of 385 PageID #:298




                             SCHEDULE OF NAMED INSUREDS
 Policy No. BCS0029735                                          Effective Date: 03-01-13
                                                                                 12:01 A.M., Standard Time
 Named Insured ORION RESIDENTIAL ADVISORS                       Agent No. 24712




                       BLUEROCK REAL ESTATE LLC;
                       GIBRALT WESTCLAY PARTICIPATE, LLC;
                       ORION/ROBSON CAMELBACK, LLC;
                       SKR HOLDINGS LLC;
                       ORION/ROBSON PACIFIC NOTE
                       INVESTORS, LLC




UTS-SP-1 (8-96)
                                             Home Office Copy




                                                                                                    Ex. D - p.0011
            Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 299 of 385 PageID #:299




                              EFGH




                         SCHEDULE OF FORMS AND ENDORSEMENTS
 Policy No. BCS0029735                                           Effective Date: 03-01-13
                                                                                  12:01 A.M., Standard Time
 Named Insured ORION RESIDENTIAL ADVISORS                        Agent No. 24712


 COMMON POLICY FORMS AND ENDORSEMENTS
 NOTX0178CW                   02-06       CLAIM REPORTING INFORMATION
 UTS-COVPG                    12-09       COVER PAGE
 OPS-D-1                      08-10       COMMON POLICY DECLARATIONS
 UTS-SP-1                     08-96       SCHEDULE OF NAMED INSUREDS
 UTS-SP-2L                    12-95       SCHEDULE OF FORMS & ENDORSEMENTS
 UTS-SP-3                     08-96       SCHEDULE OF LOCATIONS
 IL 00 17                     11-98       COMMON POLICY CONDITIONS
 IL 00 21                     09-08       NUCLEAR ENERGY LIABILITY EXCLUSION ENDT
 IL 01 47                     09-11       ILLINOIS CHANGES - CIVIL UNION
 IL 09 85                     01-08       DISCLOSURE PURSUANT/TERROR RISK INS ACT
 UTS-74G                      08-95       PUNITIVE OR EXEMPLARY DAMAGE EXCLUSION
 UTS-9G                       05-96       SERVICE OF SUIT CLAUSE
 GENERAL LIABILITY FORMS AND ENDORSEMENTS
 CLS-SD-1L             08-01    COMMERCIAL LIABILITY COVERAGE PART DEC
 CLS-SP-1L             10-93    GENERAL LIABILITY COVERAGE PART-EXT.
 GLS-230S              08-09    MIN & ADV PREM\MIN EARNED CANC ENDT
 CG 00 01              12-07    COMMERCIAL GENERAL LIABILITY COV FORM
 CG 00 68              05-09    RECRDG AND DISTRB OF MATRL OR INFO EXCL
 CG 04 35              12-07    EMPLOYEE BENEFITS LIABILITY COVERAGE
 CG 20 18              11-85    ADDL INSD-MORTGAGEE ASSIGNEE OR RECEIVER
 CG 20 33              07-04    ADDL INS - OWNERS, LESSEES OR CONTR’S
 CG 21 16              07-98    EXCL-DESIGNATED PROFESSIONAL SERVICES
 CG 21 35              10-01    EXCL-COV C-MEDICAL PAYMENTS
 CG 21 44              07-98    LIMIT OF COV TO DESIGNATED PREM OR PROJ
 CG 21 47              12-07    EMPLOYMENT-RELATED PRACTICES EXCLUSION
 CG 21 54              01-96    EXCL - DESIGNATED OPERATIONS
 CG 21 65              12-04    TOTAL POLLUTION EXCL-WITH EXCEPTIONS
 CG 21 67              12-04    FUNGI OR BACTERIA EXCLUSION
 CG 21 70              01-08    CAP LOSSES FROM CERTIF ACTS OF TERRORISM
 CG 21 86              12-04    EXCL-EXTERIOR INSULATION & FINISH SYSTEM
 CG 21 96              03-05    SILICA OR SILICA-RELATED DUST EXCLUSION
 CG 22 64              07-98    PESTICIDE OR HERBICIDE APPLICATION COV
 CG 22 70              11-85    REAL ESTATE PROPERTY MANAGED
 CG 24 04              05-09    WAIVER OF TRANSFER RIGHTS OF RECOVERY
 CG 24 26              07-04    AMENDMENT OF INSURED CONTRACT DEFINITION
 CG 25 04              05-09    DESIGNATED LOCATIONS GENERAL AGGREGATE
 GLS-136S              10-95    NOTICE OF OCCURRENCE
 GLS-137S              10-95    KNOWLEDGE OF OCCURRENCE
 GLS-138S              10-95    UNINTENTIONAL FAILURE TO DISCLSE HAZARDS
 GLS-148S              06-99    LIABILITY DEDUCTIBLE (PER OCC/OFF)
 GLS-152S              12-96    AMENDMENT TO OTHER INS CONDITION
 GLS-281s              09-07    CONTINUING OR ONGOING DAMAGE EXCLUSION
 GLS-282s              04-08    MULTI-UNIT HABITATIONAL CONVERSION EXCL
 GLS-289S              11-07    KNOWN INJURY/DAMAGE EXCL-PERS & ADV INJU
 GLS-304S              07-08    CROSS LIABILITY EXCLUSION
 GLS-30S               05-05    CONTRACTORS SPECIAL CONDITIONS
 GLS-58S               12-93    LEAD CONTAMINATION EXCLUSION
 GLS-74S               09-05    AMENDMENT OF CONDITIONS
 GLS-91S               01-10    HIRED AUTO & NONOWNED AUTO LIABILITY
 UTS-131G              03-92    ASBESTOS EXCLUSION
 UTS-322S              01-09    RESIDENTIAL BUILDING PROJECT EXCLUSION
 UTS-409g              01-11    NOTICE OF CANCELLATION - CERT HOLDERS



UTS-SP-2L (12-95)                             Home Office Copy




                                                                                                       Ex. D - p.0012
            Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 300 of 385 PageID #:300




                              EFGH




                         SCHEDULE OF FORMS AND ENDORSEMENTS
 Policy No. BCS0029735                                           Effective Date: 03-01-13
                                                                                  12:01 A.M., Standard Time
 Named Insured ORION RESIDENTIAL ADVISORS                        Agent No. 24712

 UTS-3G-01                    03-92       BROAD NAMED INSURED




UTS-SP-2L (12-95)                             Home Office Copy




                                                                                                       Ex. D - p.0013
            Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 301 of 385 PageID #:301




                              EFGH




                                     SCHEDULE OF LOCATIONS
 Policy No. BCS0029735                                                  Effective Date: 03-01-13
                                                                                         12:01 A.M., Standard Time
 Named Insured ORION RESIDENTIAL ADVISORS                               Agent No. 24712

  Prem.     Bldg.                        Designated Premises
   No.      No.                      (Address, City, State, Zip Code)                                 Occupancy
  001       001     ORION AT HERMOSA POINTE                                                    336 UNITS
                    10002 NORTH 7TH ST
                    PHOENIX, AZ 85020

  002       001     ORION AT ROSWELL VILLAGE                                                   668 UNITS
                    100 HEMINGWAY LN
                    ROSWELL, GA 30075

  003       001     ORION AT OAK HILL                                                          360 UNITS
                    2450 OAK HILL CIR
                    FORT WORTH, TX 76109

  004       001     770 LAKE COOK RD, STE 350                                                  CORP OFFICE
                    DEERFIELD, IL 60015

  005       001     ORION AT GWINNETT POINTE                                                   382 UNITS
                    1300 BEAVER RUIN RD
                    NORCROSS, GA 30093

  006       001     ORION ST DEERFIELD PARK                                                    554 UNITS
                    13085 MORRIS RD
                    ALPHARETTA, GA 30004

  007       001     22525 SE 64TH PL, STE 268                                                  CORP OFFICE
                    ISSAQUAH, WA 98027

  008       001     CITI ON CAMELBACK                                                          CONTINGENT
                    909 EAST CAMELBACK RD
                    PHOENIX, AZ 85016

  009       001     ORION AT MOUNTAIN VIEW                                                     CONTINGENT
                    509 VALLEY AVENUE NE
                    PUYALLUP, WA 98372

  010       001     ORION AT MOUNTAIN VIEW                                                     CONTINGENT
                    14624 72ND ST
                    SUMNER, WA 98390

  011       001     ORION AT MOUNTAIN VIEW                                                     CONTINGENT
                    2309 EAST MAIN AVE
                    PUYALLUP, WA 98372




UTS-SP-3 (8-96)                                     Home Office Copy




                                                                                                              Ex. D - p.0014
            Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 302 of 385 PageID #:302




                              EFGH




                                     SCHEDULE OF LOCATIONS
 Policy No. BCS0029735                                                  Effective Date: 03-01-13
                                                                                         12:01 A.M., Standard Time
 Named Insured ORION RESIDENTIAL ADVISORS                               Agent No. 24712

  Prem.     Bldg.                        Designated Premises
   No.      No.                      (Address, City, State, Zip Code)                                 Occupancy
  012       001     VILLAS AT OAK HILL                                                         CONTINGENT
                    2501 OAK HILL CIRLE
                    FORT WORTH, TX 76109

  013       001     MIDLAND PORTFOLIO                                                          CONTINGENT
                    VARIOUS
                    MIDLAND, TX 79707

  014       001     CONIFER PORTFOLIO                                                          CONTINGENT
                    1111 W 13TH ST
                    ODESSA, TX 79763

  015       001     CONIFER PORTFOLIO                                                          CONTINGENT
                    14624 72ND ST
                    ODESSA, TX 79762

  016       001     CONIFER PORTFOLIO                                                          CONTINGENT
                    2309 EAST MAIN AVE
                    ODESSA, TX 79762

  017       001     MORNINGSIDE SOUTH                                                          CONTINGENT
                    171 OAK ST
                    CHICAGO, IL 60610




UTS-SP-3 (8-96)                                     Home Office Copy




                                                                                                              Ex. D - p.0015
       Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 303 of 385 PageID #:303


POLICY NUMBER: BCS0029735
                                                                                                          IL 09 85 01 08

     THIS ENDORSEMENT IS ATTACHED TO AND MADE PART OF YOUR POLICY IN
     RESPONSE TO THE DISCLOSURE REQUIREMENTS OF THE TERRORISM RISK
INSURANCE ACT. THIS ENDORSEMENT DOES NOT GRANT ANY COVERAGE OR CHANGE
       THE TERMS AND CONDITIONS OF ANY COVERAGE UNDER THE POLICY.

          DISCLOSURE PURSUANT TO TERRORISM RISK
                      INSURANCE ACT
                                                      SCHEDULE

 Terrorism Premium (Certified Acts) $            3,242
 This premium is the total Certified Acts premium attributable to the following Coverage Part(s), Coverage
 Form(s) and/ or Policy(s):
 BCS0029735




 Additional information, if any, concerning the terrorism premium:




 Information required to complete this Schedule, if not shown above, will be shown in the Declarations.


A. Disclosure Of Premium                                          C. Cap On Insurer Participation In Payment Of
   In accordance with the federal Terrorism Risk In-                 Terrorism Losses
   surance Act, we are required to provide you with a                If aggregate insured losses attributable to terrorist
   notice disclosing the portion of your premium, if                 acts certified under the Terrorism Risk Insurance
   any, attributable to coverage for terrorist acts certi-           Act exceed $100 billion in a Program Year (Janu-
   fied under the Terrorism Risk Insurance Act. The                  ary 1 through December 31) and we have met our
   portion of your premium attributable to such cov-                 insurer deductible under the Terrorism Risk Insur-
   erage is shown in the Schedule of this endorse-                   ance Act, we shall not be liable for the payment of
   ment or in the policy Declarations.                               any portion of the amount of such losses that ex-
B. Disclosure Of Federal Participation In Payment Of                 ceeds $100 billion, and in such case insured
   Terrorism Losses                                                  losses up to that amount are subject to pro rata al-
                                                                     location in accordance with procedures estab-
   The United States Government, Department of the                   lished by the Secretary of the Treasury.
   Treasury, will pay a share of terrorism losses in-
   sured under the federal program. The federal
   share equals 85% of that portion of the amount of
   such insured losses that exceeds the applicable
   insurer retention. However, if aggregate insured
   losses attributable to terrorist acts certified under
   the Terrorism Risk Insurance Act exceed $100 bil-
   lion in a Program Year (January 1 through De-
   cember 31), the Treasury shall not make any pay-
   ment for any portion of the amount of such losses
   that exceeds $100 billion.


IL 09 85 01 08                                  ISO Properties, Inc., 2007                                    Page 1 of 1

                                                       Home Office Copy




                                                                                                                     Ex. D - p.0016
                 Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 304 of 385 PageID #:304


                                                                                                    ENDORSEMENT
    EFGH
                                                                                                    NO.

   Attached to and forming a part of                                              Endorsement Effective Date 03-01-13
   Policy No. BCS0029735                                                                        12:01 A.M., Standard Time
   Named Insured ORION RESIDENTIAL ADVISORS                                       Agent No. 24712




                        THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                  PUNITIVE OR EXEMPLARY DAMAGE EXCLUSION

           In consideration of the premium charged, it is agreed that this policy does not apply to a claim of or indem-
           nification for punitive or exemplary damages.

           Punitive or exemplary damages also include any damages awarded pursuant to statute in the form of double,
           treble or other multiple damages in excess of compensatory damages.

           If suit is brought against any insured for a claim falling within coverage provided under the policy, seeking
           both compensatory and punitive or exemplary damages, then the Company will afford a defense to such
           action; however, the Company will have no obligation to pay for any costs, interest or damages attributable
           to punitive or exemplary damages.




                                                                                                       /
                                                                AUTHORIZED REPRESENTATIVE                    DATE

UTS-74g (8-95)
                                                            Home Office Copy




                                                                                                                       Ex. D - p.0017
                Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 305 of 385 PageID #:305


                                                                                                     ENDORSEMENT
    EFGH
                                                                                                     NO.

   Attached to and forming a part of                                              Endorsement Effective Date 03-01-13
   Policy No. BCS0029735                                                                        12:01 A.M., Standard Time
   Named Insured ORION RESIDENTIAL ADVISORS                                       Agent No. 24712




                        THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                                SERVICE OF SUIT CLAUSE

           It is agreed that in the event of the failure of the Company to pay any amount claimed to be due under this
           policy, the Company at the request of the Insured (or reinsured), will submit to the jurisdiction of any court
           of competent jurisdiction within the United States of America and will comply with all requirements neces-
           sary to give the Court jurisdiction. All matters which arise will be determined in accordance with the law
           and practice of the Court. In a suit instituted against any one of them under this contract, the Company
           agrees to abide by the final decision of the Court or of any Appellate Court in the event of an appeal.

           Pursuant to any statute of any state, territory or district of the United States of America which makes a
           provision, the Company will designate the Superintendent, Commissioner or Director of Insurance or other
           officer specified for that purpose in the statute, or his successor or successors in office, as their true and
           lawful attorney upon whom may be served any lawful process in any action, suit, or proceeding instituted
           by or on behalf of the Insured (or reinsured) or any beneficiary arising out of this contract of insurance (or
           reinsurance).

           The officer named below is authorized and directed to accept service of process on behalf of the Company:
                DIRECTOR OF INSURANCE
                ________________________________________________________________________________________
                320 W. WASHINGTON
                ________________________________________________________________________________________
                4TH FLOOR
                ________________________________________________________________________________________
                SPRINGFIELD, IL 62767
                ________________________________________________________________________________________

           Having accepted service of process on behalf of the Company, the officer is authorized to mail the process
           or a true copy to:
                RECIPIENT NOT REQUIRED
                ________________________________________________________________________________________
                ________________________________________________________________________________________
                ,
                ________________________________________________________________________________________
                ________________________________________________________________________________________




                                                                                                        /
                                                                AUTHORIZED REPRESENTATIVE                     DATE

UTS-9g (5-96)
                                                            Home Office Copy




                                                                                                                        Ex. D - p.0018
            Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 306 of 385 PageID #:306




                     COMMERCIAL GENERAL LIABILITY COVERAGE PART
                           SUPPLEMENTAL DECLARATIONS
Policy No. BCS0029735                                                              Effective Date: 03-01-13
                                                                                              12:01 A.M., Standard Time
Named Insured        ORION RESIDENTIAL ADVISORS                                    Agent No. 24712

Item 1. Limits of Insurance
                    Coverage                                             Limit of Liability
Aggregate Limits of Liability                                                   Products / Completed
                                                    $          2,000,000        Operations Aggregate

                                                                                         General Aggregate (other than
                                                    $          2,000,000                 Products / Completed Operations)
Coverage A - Bodily Injury and                                                           any one occurrence subject to
             Property Damage Liability                                                   the Products / Completed
                                                                                         Operations and General
                                                    $          1,000,000                 Aggregate Limits of Liability
                 Damage To Premises Rented                                               any one premises subject to the
                 To You                                                                  Coverage A occurrence and the
                                                                                         General Aggregate Limits of
                                                    $               100,000              Liability
Coverage B - Personal and                                                                any one person or organization
             Advertising Injury                                                          subject to the General Aggregate
             Liability                              $          1,000,000                 Limits of Liability
Coverage C - Medical Payments                                                            any one person subject to the
                                                                                         Coverage A occurrence and the
                                                                                         General Aggregate Limits of
                                                    $ NOT COVERED                        Liability
Item 2. Form of Business and Location of Premises
Form of business: PROPERTY OWNER/MANAGER
        Individual       Partnership        Joint Venture                  Trust         X   Limited Liability Company
         Organization including a corporation (other than Partnership, Joint Venture or Limited Liability Company)
Location of All Premises You Own, Rent or Occupy:

       See Schedule of Locations

Item 3. Forms and Endorsements
Form(s) and Endorsement(s) made a part of this policy at time of issue:

   See Schedule of Forms and Endorsements
Item 4. Premiums
Coverage Part Premium:                                                               $           64,332.00
Other Premium:                                                                       $               500.00
Total Premium:                                                                       $           64,832.00

  THESE DECLARATIONS ARE PART OF THE POLICY DECLARATIONS CONTAINING THE NAME OF THE INSURED AND THE POLICY PERIOD.

CLS-SD-1L (08/ 01)


                                                        Home Office Copy




                                                                                                                     Ex. D - p.0019
\
              Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 307 of 385 PageID #:307




                                   EFGH




                      COMMERCIAL GENERAL LIABILITY COVERAGE PART
                       EXTENSION OF SUPPLEMENTAL DECLARATIONS
    Policy No. BCS0029735                                                  Effective Date: 03-01-13
                                                                                            12:01 A.M., Standard Time
    Named Insured ORION RESIDENTIAL ADVISORS                               Agent No. 24712

    Prem. No.  Bldg. No.    Class Code    Exposure                      Basis
          001/001             47052       $89,325.                      GROSS SALES/NEAREST THOUSAND
    Class Description:                                                                 Premises / Operations
    REAL ESTATE PROPERTY MANAGED (PRODUCTS-                                     Rate                       Premium
    COMPLETED OPERATIONS ARE SUBJECT TO THE
    GENERAL AGGREGATE LIMIT)                                                            2.821                    252
                                                                                 Products / Comp Operations
                                                                                Rate                       Premium
                                                                                  INCLUDED                INCLUDED
    Prem. No.  Bldg. No.    Class Code    Exposure                      Basis
          001/001             60010       336.                          UNITS/EACH

    Class Description:                                                                 Premises / Operations
    APARTMENT BUILDINGS (PRODUCTS-COMPLETED                                     Rate                       Premium
    OPERATIONS ARE SUBJECT TO THE GENERAL
    AGGREGATE LIMIT)                                                                   23.642                  7,944
                                                                                 Products / Comp Operations
                                                                                Rate                       Premium
                                                                                  INCLUDED                INCLUDED
    Prem. No.  Bldg. No.    Class Code    Exposure                      Basis
          002/001             60010       1,604.                        UNITS/EACH

    Class Description:                                                                 Premises / Operations
    APARTMENT BUILDINGS (PRODUCTS-COMPLETED                                     Rate                       Premium
    OPERATIONS ARE SUBJECT TO THE GENERAL
    AGGREGATE LIMIT)                                                                   29.155                  46,765
                                                                                 Products / Comp Operations
                                                                                Rate                       Premium
                                                                                  INCLUDED                INCLUDED
    Prem. No.  Bldg. No.    Class Code    Exposure                      Basis
          003/001             47052       $1,288,867.                   GROSS SALES/NEAREST THOUSAND

    Class Description:                                                                 Premises / Operations
    REAL ESTATE PROPERTY MANAGED (PRODUCTS-                                     Rate                       Premium
    COMPLETED OPERATIONS ARE SUBJECT TO THE
    GENERAL AGGREGATE LIMIT)                                                             2.783                 3,587
                                                                                 Products / Comp Operations
                                                                                Rate                       Premium
                                                                                   INCLUDED               INCLUDED



CLS-SP-1L (10-93)                                    Home Office Copy




                                                                                                                 Ex. D - p.0020
\
                Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 308 of 385 PageID #:308




                                    EFGH




                        COMMERCIAL GENERAL LIABILITY COVERAGE PART
                         EXTENSION OF SUPPLEMENTAL DECLARATIONS
    Policy No. BCS0029735                                                    Effective Date: 03-01-13
                                                                                              12:01 A.M., Standard Time
    Named Insured ORION RESIDENTIAL ADVISORS                                 Agent No. 24712

    Prem. No.  Bldg. No.     Class Code    Exposure                      Basis
          003/001              60010       360.                          UNITS/EACH
    Class Description:                                                                   Premises / Operations
    APARTMENT BUILDINGS (PRODUCTS-COMPLETED                                       Rate                       Premium
    OPERATIONS ARE SUBJECT TO THE GENERAL
    AGGREGATE LIMIT)                                                                     11.749                  4,230
                                                                                   Products / Comp Operations
                                                                                  Rate                       Premium
                                                                                    INCLUDED                INCLUDED
    Prem. No.  Bldg. No.     Class Code    Exposure                      Basis
          004/001              47052       $69,000.                      GROSS SALES/NEAREST THOUSAND

    Class Description:                                                                   Premises / Operations
    REAL ESTATE PROPERTY MANAGED (PRODUCTS-                                       Rate                       Premium
    COMPLETED OPERATIONS ARE SUBJECT TO THE
    GENERAL AGGREGATE LIMIT)                                                              3.057                    211
                                                                                   Products / Comp Operations
                                                                                  Rate                       Premium
                                                                                    INCLUDED                INCLUDED
    Prem. No.  Bldg. No.     Class Code    Exposure                      Basis
          007/001              47052       $110,693.                     GROSS SALES/NEAREST THOUSAND

    Class Description:                                                                   Premises / Operations
    REAL ESTATE PROPERTY MANAGED (PRODUCTS-                                       Rate                       Premium
    COMPLETED OPERATIONS ARE SUBJECT TO THE
    GENERAL AGGREGATE LIMIT)                                                              3.097                    343
                                                                                   Products / Comp Operations
                                                                                  Rate                       Premium
                                                                                    INCLUDED                INCLUDED
    Prem. No.    Bldg. No.   Class Code    Exposure                      Basis
                               44444       N/A                           INCL

    Class Description:                                                                   Premises / Operations
    PESTICIDE/HERBICIDE COVERAGE                                                  Rate                       Premium
                                                                             INCLUDED                        INCLUDED
                                                                                   Products / Comp Operations
                                                                                  Rate                       Premium
                                                                             INCLUDED                       INCLUDED



CLS-SP-1L (10-93)                                     Home Office Copy




                                                                                                                   Ex. D - p.0021
\
                Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 309 of 385 PageID #:309




                                     EFGH




                         COMMERCIAL GENERAL LIABILITY COVERAGE PART
                          EXTENSION OF SUPPLEMENTAL DECLARATIONS
    Policy No. BCS0029735                                                     Effective Date: 03-01-13
                                                                                               12:01 A.M., Standard Time
    Named Insured ORION RESIDENTIAL ADVISORS                                  Agent No. 24712

    Prem. No.     Bldg. No.   Class Code    Exposure                      Basis
                                44444       N/A                           INCL
    Class Description:                                                                    Premises / Operations
    WAIVER OF SUBROGATION                                                          Rate                       Premium
                                                                             INCLUDED                         INCLUDED
                                                                                    Products / Comp Operations
                                                                                   Rate                       Premium
                                                                             INCLUDED                        INCLUDED
    Prem. No.     Bldg. No.   Class Code    Exposure                      Basis
                                44444       N/A                           INCL

    Class Description:                                                                    Premises / Operations
    PER LOCATION AGGREGATE                                                         Rate                       Premium
                                                                             INCLUDED                         INCLUDED
                                                                                    Products / Comp Operations
                                                                                   Rate                       Premium


    Prem. No.     Bldg. No.   Class Code    Exposure                      Basis
                                99999                                     FLAT CHARGE

    Class Description:                                                                    Premises / Operations
    UTS-409G - NOTICE OF CANCEL-CERT HOLDERS                                       Rate                       Premium
                                                                              FLAT CHARGE                         1,000
                                                                                    Products / Comp Operations
                                                                                   Rate                       Premium
                                                                              INCLUDED                       INCLUDED
    Prem. No.     Bldg. No.   Class Code    Exposure                      Basis


    Class Description:                                                                    Premises / Operations
                                                                                   Rate                       Premium


                                                                                    Products / Comp Operations
                                                                                   Rate                       Premium




CLS-SP-1L (10-93)                                      Home Office Copy




                                                                                                                    Ex. D - p.0022
            Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 310 of 385 PageID #:310

                                                                                                         ENDORSEMENT
                                                                                                         NO.



 Attached to and forming a part of                                                   Endorsement Effective Date 03-01-13
 Policy No. BCS0029735                                                                              12:01 A.M., Standard Time
 Named Insured ORION RESIDENTIAL ADVISORS                                            Agent No.  24712


                     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                MINIMUM AND ADVANCE PREMIUM/ MINIMUM
                                 EARNED CANCELLATION ENDORSEMENT
                            This endorsement modifies insurance provided under the following:
                              COMMERCIAL GENERAL LIABILITY COVERAGE PART
                                     LIQUOR LIABILITY COVERAGE PART
                         PRODUCTS/ COMPLETED OPERATIONS LIABILITY COVERAGE PART

                                                       SCHEDULE

                                       MINIMUM PREMIUM           $          64,832

Item 5. Premium Audit Condition of SECTION IV------                            such times as we may request. In the event the
COMMERCIAL GENERAL LIABILITY CONDITIONS, SEC-                                  first Named Insured fails or refuses to allow us or
TION IV------LIQUOR LIABILITY CONDITIONS and SEC-                              our representative to audit your records, we may
TION    IV------PRODUCTS/ COMPLETED OPERATIONS                                 unilaterally charge an Audit Premium for the policy
LIABILITY CONDITIONS is replaced by:                                           period at or up to double the Minimum or Ad-
                                                                               vance Premium, whichever is greater, and such
5.   Premium Audit
                                                                               Audit Premium shall be immediately due and pay-
     a. We will compute all premiums for this Coverage                         able on notice to the first Named Insured.
        Part in accordance with our rules and rates.
                                                                           d. If you request cancellation of this Coverage Part
     b. Premium shown in this Coverage Part as Advance                        or policy, we will retain not less than twenty-five
        Premium is a deposit premium only. At the close                       percent (25%) of the Advance Premium, unless
        of each audit period we will compute the Earned                       otherwise shown below:
        Premium for that period and a billing notice of any                                %
        Audit Premium due will be sent to the first Named
        Insured. The due date for the Audit Premium is
                                                                   For purposes of this endorsement, the terms Advance
        the date shown as the due date on the bill. If the         Premium, Audit Premium, Earned Premium and Minimum
        sum of the Advance Premium and Audit Premiums              Premium are defined as follows:
        is greater than the Earned Premium, we will return
        the excess to the first Named Insured, subject to                  Advance Premium means the premium for this Cover-
        us retaining a Minimum Premium as shown above                      age Part that is stated in the policy declarations and
        in the Schedule, including any premium adjust-                     payable in full by the first Named Insured at the incep-
        ments made by endorsement to this policy during                    tion of the policy.
        the policy period.                                                 Audit Premium means the premium for this Cover- age
     c. The first Named Insured must keep records of the                   Part that is developed by calculating the difference be-
        information we need for premium computation,                       tween the Advance Premium and the Earned Pre-
        and provide us or our representative copies at                     mium.




GLS-230s (8-09)                                          Page 1 of 2

                                                        Home Office Copy




                                                                                                                         Ex. D - p.0023
            Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 311 of 385 PageID #:311

    Earned Premium means the premium for this Cover-                         Minimum Premium means the lowest premium for
    age Part that is developed by applying the rate(s) in                    which this Coverage Part will be written for the policy
    the policy to the actual premium basis for the audit pe-                 period.
    riod.




                                                         AUTHORIZED REPRESENTATIVE                                  DATE

GLS-230s (8-09)                                           Page 2 of 2

                                                         Home Office Co py




                                                                                                                           Ex. D - p.0024
      Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 312 of 385 PageID #:312


                                                                         COMMERCIAL GENERAL LIABILITY
                                                                                        CG 00 01 12 07

   COMMERCIAL GENERAL LIABILITY COVERAGE FORM
Various provisions in this policy restrict coverage.         b. This insurance applies to "bodily injury" and
Read the entire policy carefully to determine rights,           "property damage" only if:
duties and what is and is not covered.                          (1) The "bodily injury" or "property damage" is
Throughout this policy the words "you" and "your"                   caused by an "occurrence" that takes place
refer to the Named Insured shown in the Declarations,               in the "coverage territory";
and any other person or organization qualifying as a            (2) The "bodily injury" or "property damage"
Named Insured under this policy. The words "we",                    occurs during the policy period; and
"us" and "our" refer to the company providing this
insurance.                                                      (3) Prior to the policy period, no insured listed
                                                                    under Paragraph 1. of Section II – Who Is
The word "insured" means any person or organization                 An Insured and no "employee" authorized
qualifying as such under Section II – Who Is An In-                 by you to give or receive notice of an "oc-
sured.                                                              currence" or claim, knew that the "bodily in-
Other words and phrases that appear in quotation                    jury" or "property damage" had occurred, in
marks have special meaning. Refer to Section V –                    whole or in part. If such a listed insured or
Definitions.                                                        authorized "employee" knew, prior to the
SECTION I – COVERAGES                                               policy period, that the "bodily injury" or
                                                                    "property damage" occurred, then any con-
COVERAGE A BODILY INJURY AND PROPERTY                               tinuation, change or resumption of such
DAMAGE LIABILITY                                                    "bodily injury" or "property damage" during
1. Insuring Agreement                                               or after the policy period will be deemed to
                                                                    have been known prior to the policy period.
   a. We will pay those sums that the insured be-
      comes legally obligated to pay as damages              c. "Bodily injury" or "property damage" which
      because of "bodily injury" or "property damage"           occurs during the policy period and was not,
      to which this insurance applies. We will have             prior to the policy period, known to have oc-
      the right and duty to defend the insured against          curred by any insured listed under Paragraph
      any "suit" seeking those damages. However,                1. of Section II – Who Is An Insured or any
      we will have no duty to defend the insured                "employee" authorized by you to give or re-
      against any "suit" seeking damages for "bodily            ceive notice of an "occurrence" or claim, in-
      injury" or "property damage" to which this in-            cludes any continuation, change or resumption
      surance does not apply. We may, at our discre-            of that "bodily injury" or "property damage" af-
      tion, investigate any "occurrence" and settle             ter the end of the policy period.
      any claim or "suit" that may result. But:              d. "Bodily injury" or "property damage" will be
     (1) The amount we will pay for damages is                  deemed to have been known to have occurred
         limited as described in Section III – Limits           at the earliest time when any insured listed un-
         Of Insurance; and                                      der Paragraph 1. of Section II – Who Is An In-
                                                                sured or any "employee" authorized by you to
     (2) Our right and duty to defend ends when we
                                                                give or receive notice of an "occurrence" or
         have used up the applicable limit of insur-
                                                                claim:
         ance in the payment of judgments or set-
         tlements under Coverages A or B or medi-               (1) Reports all, or any part, of the "bodily injury"
         cal expenses under Coverage C.                             or "property damage" to us or any other in-
                                                                    surer;
      No other obligation or liability to pay sums or
      perform acts or services is covered unless ex-            (2) Receives a written or verbal demand or
      plicitly provided for under Supplementary Pay-                claim for damages because of the "bodily
      ments – Coverages A and B.                                    injury" or "property damage"; or
                                                                (3) Becomes aware by any other means that
                                                                    "bodily injury" or "property damage" has oc-
                                                                    curred or has begun to occur.




CG 00 01 12 07                            © ISO Properties, Inc., 2006                               Page 1 of 16      




                                                                                                              Ex. D - p.0025
      Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 313 of 385 PageID #:313



   e. Damages because of "bodily injury" include               c. Liquor Liability
      damages claimed by any person or organiza-                   "Bodily injury" or "property damage" for which
      tion for care, loss of services or death resulting           any insured may be held liable by reason of:
      at any time from the "bodily injury".
                                                                  (1) Causing or contributing to the intoxication of
2. Exclusions                                                         any person;
   This insurance does not apply to:                              (2) The furnishing of alcoholic beverages to a
   a. Expected Or Intended Injury                                     person under the legal drinking age or un-
      "Bodily injury" or "property damage" expected                   der the influence of alcohol; or
      or intended from the standpoint of the insured.             (3) Any statute, ordinance or regulation relating
      This exclusion does not apply to "bodily injury"                to the sale, gift, distribution or use of alco-
      resulting from the use of reasonable force to                   holic beverages.
      protect persons or property.                                 This exclusion applies only if you are in the
   b. Contractual Liability                                        business of manufacturing, distributing, selling,
      "Bodily injury" or "property damage" for which               serving or furnishing alcoholic beverages.
      the insured is obligated to pay damages by               d. Workers' Compensation And Similar Laws
      reason of the assumption of liability in a con-              Any obligation of the insured under a workers'
      tract or agreement. This exclusion does not                  compensation, disability benefits or unem-
      apply to liability for damages:                              ployment compensation law or any similar law.
     (1) That the insured would have in the absence            e. Employer's Liability
         of the contract or agreement; or
                                                                   "Bodily injury" to:
     (2) Assumed in a contract or agreement that is
         an "insured contract", provided the "bodily              (1) An "employee" of the insured arising out of
         injury" or "property damage" occurs subse-                   and in the course of:
         quent to the execution of the contract or                   (a) Employment by the insured; or
         agreement. Solely for the purposes of liabil-
                                                                     (b) Performing duties related to the conduct
         ity assumed in an "insured contract", rea-
                                                                         of the insured's business; or
         sonable attorney fees and necessary litiga-
         tion expenses incurred by or for a party                 (2) The spouse, child, parent, brother or sister
         other than an insured are deemed to be                       of that "employee" as a consequence of
         damages because of "bodily injury" or                        Paragraph (1) above.
         "property damage", provided:                              This exclusion applies whether the insured
         (a) Liability to such party for, or for the cost          may be liable as an employer or in any other
             of, that party's defense has also been                capacity and to any obligation to share damag-
             assumed in the same "insured contract";               es with or repay someone else who must pay
             and                                                   damages because of the injury.
         (b) Such attorney fees and litigation ex-                 This exclusion does not apply to liability as-
             penses are for defense of that party                  sumed by the insured under an "insured con-
             against a civil or alternative dispute res-           tract".
             olution proceeding in which damages to
             which this insurance applies are alleged.




Page 2 of 16                                © ISO Properties, Inc., 2006                           CG 00 01 12 07       




                                                                                                                Ex. D - p.0026
      Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 314 of 385 PageID #:314



   f. Pollution                                                    (d) At or from any premises, site or location
     (1) "Bodily injury" or "property damage" arising                  on which any insured or any contractors
         out of the actual, alleged or threatened dis-                 or subcontractors working directly or in-
         charge, dispersal, seepage, migration, re-                    directly on any insured's behalf are per-
         lease or escape of "pollutants":                              forming operations if the "pollutants" are
                                                                       brought on or to the premises, site or lo-
        (a) At or from any premises, site or location                  cation in connection with such opera-
            which is or was at any time owned or                       tions by such insured, contractor or sub-
            occupied by, or rented or loaned to, any                   contractor. However, this subparagraph
            insured. However, this subparagraph                        does not apply to:
            does not apply to:
                                                                          (i) "Bodily injury" or "property damage"
            (i) "Bodily injury" if sustained within a                         arising out of the escape of fuels,
                building and caused by smoke,                                 lubricants or other operating fluids
                fumes, vapor or soot produced by or                           which are needed to perform the
                originating from equipment that is                            normal electrical, hydraulic or me-
                used to heat, cool or dehumidify the                          chanical functions necessary for the
                building, or equipment that is used to                        operation of "mobile equipment" or
                heat water for personal use, by the                           its parts, if such fuels, lubricants or
                building's occupants or their guests;                         other operating fluids escape from a
           (ii) "Bodily injury" or "property damage"                          vehicle part designed to hold, store
                for which you may be held liable, if                          or receive them. This exception does
                you are a contractor and the owner                            not apply if the "bodily injury" or
                or lessee of such premises, site or                           "property damage" arises out of the
                location has been added to your pol-                          intentional discharge, dispersal or re-
                icy as an additional insured with re-                         lease of the fuels, lubricants or other
                spect to your ongoing operations                              operating fluids, or if such fuels, lub-
                performed for that additional insured                         ricants or other operating fluids are
                at that premises, site or location and                        brought on or to the premises, site or
                such premises, site or location is not                        location with the intent that they be
                and never was owned or occupied                               discharged, dispersed or released as
                by, or rented or loaned to, any in-                           part of the operations being per-
                sured, other than that additional in-                         formed by such insured, contractor
                sured; or                                                     or subcontractor;
           (iii) "Bodily injury" or "property damage"                    (ii) "Bodily injury" or "property damage"
                 arising out of heat, smoke or fumes                          sustained within a building and
                 from a "hostile fire";                                       caused by the release of gases,
                                                                              fumes or vapors from materials
        (b) At or from any premises, site or location
                                                                              brought into that building in connec-
            which is or was at any time used by or
                                                                              tion with operations being performed
            for any insured or others for the han-
            dling, storage, disposal, processing or                           by you or on your behalf by a con-
                                                                              tractor or subcontractor; or
            treatment of waste;
                                                                         (iii) "Bodily injury" or "property damage"
        (c) Which are or were at any time trans-
                                                                               arising out of heat, smoke or fumes
            ported, handled, stored, treated, dis-
            posed of, or processed as waste by or                              from a "hostile fire".
            for:                                                   (e) At or from any premises, site or location
                                                                       on which any insured or any contractors
            (i) Any insured; or
                                                                       or subcontractors working directly or in-
           (ii) Any person or organization for whom                    directly on any insured's behalf are per-
                you may be legally responsible; or                     forming operations if the operations are
                                                                       to test for, monitor, clean up, remove,
                                                                       contain, treat, detoxify or neutralize, or
                                                                       in any way respond to, or assess the ef-
                                                                       fects of, "pollutants".




CG 00 01 12 07                            © ISO Properties, Inc., 2006                                 Page 3 of 16      




                                                                                                                Ex. D - p.0027
      Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 315 of 385 PageID #:315



     (2) Any loss, cost or expense arising out of                 (5) "Bodily injury" or "property damage" arising
         any:                                                         out of:
        (a) Request, demand, order or statutory or                   (a) The operation of machinery or equip-
            regulatory requirement that any insured                      ment that is attached to, or part of, a
            or others test for, monitor, clean up, re-                   land vehicle that would qualify under the
            move, contain, treat, detoxify or neutral-                   definition of "mobile equipment" if it were
            ize, or in any way respond to, or assess                     not subject to a compulsory or financial
            the effects of, "pollutants"; or                             responsibility law or other motor vehicle
        (b) Claim or "suit" by or on behalf of a gov-                    insurance law in the state where it is li-
            ernmental authority for damages be-                          censed or principally garaged; or
            cause of testing for, monitoring, cleaning               (b) the operation of any of the machinery or
            up, removing, containing, treating, de-                      equipment listed in Paragraph f.(2) or
            toxifying or neutralizing, or in any way                     f.(3) of the definition of "mobile equip-
            responding to, or assessing the effects                      ment".
            of, "pollutants".                                  h. Mobile Equipment
         However, this paragraph does not apply to                 "Bodily injury" or "property damage" arising out
         liability for damages because of "property                of:
         damage" that the insured would have in the
         absence of such request, demand, order or                (1) The transportation of "mobile equipment" by
         statutory or regulatory requirement, or such                 an "auto" owned or operated by or rented or
         claim or "suit" by or on behalf of a govern-                 loaned to any insured; or
         mental authority.                                        (2) The use of "mobile equipment" in, or while
   g. Aircraft, Auto Or Watercraft                                    in practice for, or while being prepared for,
                                                                      any prearranged racing, speed, demolition,
      "Bodily injury" or "property damage" arising out                or stunting activity.
      of the ownership, maintenance, use or en-
      trustment to others of any aircraft, "auto" or wa-        i. War
      tercraft owned or operated by or rented or                   "Bodily injury" or "property damage", however
      loaned to any insured. Use includes operation                caused, arising, directly or indirectly, out of:
      and "loading or unloading".
                                                                  (1) War, including undeclared or civil war;
      This exclusion applies even if the claims
                                                                  (2) Warlike action by a military force, including
      against any insured allege negligence or other
                                                                      action in hindering or defending against an
      wrongdoing in the supervision, hiring, employ-                  actual or expected attack, by any govern-
      ment, training or monitoring of others by that
                                                                      ment, sovereign or other authority using
      insured, if the "occurrence" which caused the
                                                                      military personnel or other agents; or
      "bodily injury" or "property damage" involved
      the ownership, maintenance, use or entrust-                 (3) Insurrection, rebellion, revolution, usurped
      ment to others of any aircraft, "auto" or water-                power, or action taken by governmental au-
      craft that is owned or operated by or rented or                 thority in hindering or defending against any
      loaned to any insured.                                          of these.
      This exclusion does not apply to:                         j. Damage To Property
     (1) A watercraft while ashore on premises you                 "Property damage" to:
         own or rent;                                             (1) Property you own, rent, or occupy, including
     (2) A watercraft you do not own that is:                         any costs or expenses incurred by you, or
                                                                      any other person, organization or entity, for
        (a) Less than 26 feet long; and                               repair, replacement, enhancement, restora-
        (b) Not being used to carry persons or                        tion or maintenance of such property for
            property for a charge;                                    any reason, including prevention of injury to
     (3) Parking an "auto" on, or on the ways next                    a person or damage to another's property;
         to, premises you own or rent, provided the               (2) Premises you sell, give away or abandon, if
         "auto" is not owned by or rented or loaned                   the "property damage" arises out of any
         to you or the insured;                                       part of those premises;
     (4) Liability assumed under any "insured con-                (3) Property loaned to you;
         tract" for the ownership, maintenance or
                                                                  (4) Personal property in the care, custody or
         use of aircraft or watercraft; or
                                                                      control of the insured;




Page 4 of 16                                © ISO Properties, Inc., 2006                           CG 00 01 12 07       




                                                                                                                Ex. D - p.0028
      Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 316 of 385 PageID #:316



     (5) That particular part of real property on                 This exclusion does not apply to the loss of use
         which you or any contractors or subcontrac-              of other property arising out of sudden and ac-
         tors working directly or indirectly on your              cidental physical injury to "your product" or
         behalf are performing operations, if the                 "your work" after it has been put to its intended
         "property damage" arises out of those op-                use.
         erations; or                                         n. Recall Of Products, Work Or Impaired
     (6) That particular part of any property that               Property
         must be restored, repaired or replaced be-               Damages claimed for any loss, cost or ex-
         cause "your work" was incorrectly per-                   pense incurred by you or others for the loss of
         formed on it.                                            use, withdrawal, recall, inspection, repair, re-
     Paragraphs (1), (3) and (4) of this exclusion do             placement, adjustment, removal or disposal of:
     not apply to "property damage" (other than                  (1) "Your product";
     damage by fire) to premises, including the con-
     tents of such premises, rented to you for a pe-             (2) "Your work"; or
     riod of 7 or fewer consecutive days. A separate             (3) "Impaired property";
     limit of insurance applies to Damage To Prem-
                                                                  if such product, work, or property is withdrawn
     ises Rented To You as described in Section III
                                                                  or recalled from the market or from use by any
     – Limits Of Insurance.
                                                                  person or organization because of a known or
     Paragraph (2) of this exclusion does not apply               suspected defect, deficiency, inadequacy or
     if the premises are "your work" and were never               dangerous condition in it.
     occupied, rented or held for rental by you.
                                                              o. Personal And Advertising Injury
     Paragraphs (3), (4), (5) and (6) of this exclu-
                                                                  "Bodily injury" arising out of "personal and ad-
     sion do not apply to liability assumed under a
                                                                  vertising injury".
     sidetrack agreement.
                                                              p. Electronic Data
     Paragraph (6) of this exclusion does not apply
     to "property damage" included in the "products-              Damages arising out of the loss of, loss of use
     completed operations hazard".                                of, damage to, corruption of, inability to access,
                                                                  or inability to manipulate electronic data.
   k. Damage To Your Product
                                                                  As used in this exclusion, electronic data
     "Property damage" to "your product" arising out              means information, facts or programs stored as
     of it or any part of it.                                     or on, created or used on, or transmitted to or
   l. Damage To Your Work                                         from computer software, including systems and
     "Property damage" to "your work" arising out of              applications software, hard or floppy disks, CD-
     it or any part of it and included in the "products-          ROMS, tapes, drives, cells, data processing
     completed operations hazard".                                devices or any other media which are used
                                                                  with electronically controlled equipment.
     This exclusion does not apply if the damaged
     work or the work out of which the damage aris-           q. Distribution Of Material In Violation Of
     es was performed on your behalf by a subcon-                Statutes
     tractor.                                                     "Bodily injury" or "property damage" arising di-
  m. Damage To Impaired Property Or Property                      rectly or indirectly out of any action or omission
     Not Physically Injured                                       that violates or is alleged to violate:
     "Property damage" to "impaired property" or                 (1) The Telephone Consumer Protection Act
     property that has not been physically injured,                  (TCPA), including any amendment of or
     arising out of:                                                 addition to such law; or
     (1) A defect, deficiency, inadequacy or danger-             (2) The CAN-SPAM Act of 2003, including any
         ous condition in "your product" or "your                    amendment of or addition to such law; or
         work"; or                                               (3) Any statute, ordinance or regulation, other
     (2) A delay or failure by you or anyone acting                  than the TCPA or CAN-SPAM Act of 2003,
         on your behalf to perform a contract or                     that prohibits or limits the sending, transmit-
         agreement in accordance with its terms.                     ting, communicating or distribution of mate-
                                                                     rial or information.




CG 00 01 12 07                             © ISO Properties, Inc., 2006                              Page 5 of 16      




                                                                                                               Ex. D - p.0029
      Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 317 of 385 PageID #:317



   Exclusions c. through n. do not apply to damage             c. Material Published Prior To Policy Period
   by fire to premises while rented to you or tempo-               "Personal and advertising injury" arising out of
   rarily occupied by you with permission of the own-              oral or written publication of material whose
   er. A separate limit of insurance applies to this               first publication took place before the beginning
   coverage as described in Section III – Limits Of                of the policy period.
   Insurance.
                                                               d. Criminal Acts
COVERAGE B PERSONAL AND ADVERTISING
INJURY LIABILITY                                                   "Personal and advertising injury" arising out of
                                                                   a criminal act committed by or at the direction
1. Insuring Agreement                                              of the insured.
   a. We will pay those sums that the insured be-              e. Contractual Liability
      comes legally obligated to pay as damages
      because of "personal and advertising injury" to              "Personal and advertising injury" for which the
      which this insurance applies. We will have the               insured has assumed liability in a contract or
      right and duty to defend the insured against                 agreement. This exclusion does not apply to li-
      any "suit" seeking those damages. However,                   ability for damages that the insured would have
      we will have no duty to defend the insured                   in the absence of the contract or agreement.
      against any "suit" seeking damages for "per-              f. Breach Of Contract
      sonal and advertising injury" to which this in-
                                                                   "Personal and advertising injury" arising out of
      surance does not apply. We may, at our discre-
                                                                   a breach of contract, except an implied con-
      tion, investigate any offense and settle any                 tract to use another's advertising idea in your
      claim or "suit" that may result. But:
                                                                   "advertisement".
     (1) The amount we will pay for damages is
                                                               g. Quality Or Performance Of Goods – Failure
         limited as described in Section III – Limits
                                                                  To Conform To Statements
         Of Insurance; and
                                                                   "Personal and advertising injury" arising out of
     (2) Our right and duty to defend end when we                  the failure of goods, products or services to
         have used up the applicable limit of insur-
                                                                   conform with any statement of quality or per-
         ance in the payment of judgments or set-
                                                                   formance made in your "advertisement".
         tlements under Coverages A or B or medi-
         cal expenses under Coverage C.                        h. Wrong Description Of Prices
      No other obligation or liability to pay sums or              "Personal and advertising injury" arising out of
      perform acts or services is covered unless ex-               the wrong description of the price of goods,
      plicitly provided for under Supplementary Pay-               products or services stated in your "advertise-
      ments – Coverages A and B.                                   ment".
   b. This insurance applies to "personal and adver-            i. Infringement Of Copyright, Patent,
      tising injury" caused by an offense arising out              Trademark Or Trade Secret
      of your business but only if the offense was                 "Personal and advertising injury" arising out of
      committed in the "coverage territory" during the             the infringement of copyright, patent, trade-
      policy period.                                               mark, trade secret or other intellectual property
2. Exclusions                                                      rights. Under this exclusion, such other intellec-
                                                                   tual property rights do not include the use of
   This insurance does not apply to:                               another's advertising idea in your "advertise-
   a. Knowing Violation Of Rights Of Another                       ment".
      "Personal and advertising injury" caused by or               However, this exclusion does not apply to in-
      at the direction of the insured with the                     fringement, in your "advertisement", of copy-
      knowledge that the act would violate the rights              right, trade dress or slogan.
      of another and would inflict "personal and ad-
                                                                j. Insureds In Media And Internet Type
      vertising injury".                                           Businesses
   b. Material Published With Knowledge Of
                                                                   "Personal and advertising injury" committed by
      Falsity
                                                                   an insured whose business is:
      "Personal and advertising injury" arising out of
                                                                  (1) Advertising, broadcasting, publishing or
      oral or written publication of material, if done by
                                                                      telecasting;
      or at the direction of the insured with
      knowledge of its falsity.                                   (2) Designing or determining content of web-
                                                                      sites for others; or




Page 6 of 16                                © ISO Properties, Inc., 2006                           CG 00 01 12 07       




                                                                                                                Ex. D - p.0030
      Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 318 of 385 PageID #:318



     (3) An Internet search, access, content or                  (3) Insurrection, rebellion, revolution, usurped
         service provider.                                           power, or action taken by governmental au-
      However, this exclusion does not apply to Par-                 thority in hindering or defending against any
      agraphs 14.a., b. and c. of "personal and ad-                  of these.
      vertising injury" under the Definitions Section.        p. Distribution Of Material In Violation Of
      For the purposes of this exclusion, the placing            Statutes
      of frames, borders or links, or advertising, for            "Personal and advertising injury" arising direct-
      you or others anywhere on the Internet, is not              ly or indirectly out of any action or omission
      by itself, considered the business of advertis-             that violates or is alleged to violate:
      ing, broadcasting, publishing or telecasting.              (1) The Telephone Consumer Protection Act
   k. Electronic Chatrooms Or Bulletin Boards                        (TCPA), including any amendment of or
      "Personal and advertising injury" arising out of               addition to such law; or
      an electronic chatroom or bulletin board the in-           (2) The CAN-SPAM Act of 2003, including any
      sured hosts, owns, or over which the insured                   amendment of or addition to such law; or
      exercises control.                                         (3) Any statute, ordinance or regulation, other
   l. Unauthorized Use Of Another's Name Or                          than the TCPA or CAN-SPAM Act of 2003,
      Product                                                        that prohibits or limits the sending, transmit-
      "Personal and advertising injury" arising out of               ting, communicating or distribution of mate-
      the unauthorized use of another's name or                      rial or information.
      product in your e-mail address, domain name          COVERAGE C MEDICAL PAYMENTS
      or metatag, or any other similar tactics to mis-     1. Insuring Agreement
      lead another's potential customers.
                                                              a. We will pay medical expenses as described
  m. Pollution                                                   below for "bodily injury" caused by an accident:
      "Personal and advertising injury" arising out of           (1) On premises you own or rent;
      the actual, alleged or threatened discharge,
      dispersal, seepage, migration, release or es-              (2) On ways next to premises you own or rent;
      cape of "pollutants" at any time.                              or
   n. Pollution-Related                                          (3) Because of your operations;
      Any loss, cost or expense arising out of any:               provided that:
     (1) Request, demand, order or statutory or                     (a) The accident takes place in the "cover-
         regulatory requirement that any insured or                     age territory" and during the policy peri-
         others test for, monitor, clean up, remove,                    od;
         contain, treat, detoxify or neutralize, or in              (b) The expenses are incurred and reported
         any way respond to, or assess the effects                      to us within one year of the date of the
         of, "pollutants"; or                                           accident; and
     (2) Claim or suit by or on behalf of a govern-                 (c) The injured person submits to examina-
         mental authority for damages because of                        tion, at our expense, by physicians of
         testing for, monitoring, cleaning up, remov-                   our choice as often as we reasonably
         ing, containing, treating, detoxifying or neu-                 require.
         tralizing, or in any way responding to, or
                                                              b. We will make these payments regardless of
         assessing the effects of, "pollutants".                 fault. These payments will not exceed the ap-
   o. War                                                        plicable limit of insurance. We will pay reason-
      "Personal and advertising injury", however                 able expenses for:
      caused, arising, directly or indirectly, out of:           (1) First aid administered at the time of an
     (1) War, including undeclared or civil war;                     accident;
     (2) Warlike action by a military force, including           (2) Necessary medical, surgical, x-ray and
         action in hindering or defending against an                 dental services, including prosthetic devic-
         actual or expected attack, by any govern-                   es; and
         ment, sovereign or other authority using                (3) Necessary ambulance, hospital, profes-
         military personnel or other agents; or                      sional nursing and funeral services.




CG 00 01 12 07                             © ISO Properties, Inc., 2006                              Page 7 of 16      




                                                                                                               Ex. D - p.0031
      Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 319 of 385 PageID #:319



2. Exclusions                                                  f. Prejudgment interest awarded against the
   We will not pay expenses for "bodily injury":                  insured on that part of the judgment we pay. If
                                                                  we make an offer to pay the applicable limit of
   a. Any Insured                                                 insurance, we will not pay any prejudgment in-
      To any insured, except "volunteer workers".                 terest based on that period of time after the of-
                                                                  fer.
   b. Hired Person
                                                              g. All interest on the full amount of any judgment
      To a person hired to do work for or on behalf of
                                                                 that accrues after entry of the judgment and
      any insured or a tenant of any insured.
                                                                 before we have paid, offered to pay, or depos-
   c. Injury On Normally Occupied Premises                       ited in court the part of the judgment that is
      To a person injured on that part of premises               within the applicable limit of insurance.
      you own or rent that the person normally occu-          These payments will not reduce the limits of insur-
      pies.                                                   ance.
   d. Workers Compensation And Similar Laws                2. If we defend an insured against a "suit" and an
      To a person, whether or not an "employee" of            indemnitee of the insured is also named as a party
      any insured, if benefits for the "bodily injury"        to the "suit", we will defend that indemnitee if all of
      are payable or must be provided under a work-           the following conditions are met:
      ers' compensation or disability benefits law or a       a. The "suit" against the indemnitee seeks dam-
      similar law.                                               ages for which the insured has assumed the li-
   e. Athletics Activities                                       ability of the indemnitee in a contract or
                                                                 agreement that is an "insured contract";
      To a person injured while practicing, instructing
      or participating in any physical exercises or           b. This insurance applies to such liability as-
      games, sports, or athletic contests.                       sumed by the insured;
   f. Products-Completed Operations Hazard                    c. The obligation to defend, or the cost of the
                                                                 defense of, that indemnitee, has also been as-
      Included within the "products-completed opera-             sumed by the insured in the same "insured
      tions hazard".                                             contract";
   g. Coverage A Exclusions
                                                              d. The allegations in the "suit" and the information
      Excluded under Coverage A.                                 we know about the "occurrence" are such that
SUPPLEMENTARY PAYMENTS – COVERAGES A                             no conflict appears to exist between the inter-
AND B                                                            ests of the insured and the interests of the in-
                                                                 demnitee;
1. We will pay, with respect to any claim we investi-
   gate or settle, or any "suit" against an insured we        e. The indemnitee and the insured ask us to
   defend:                                                       conduct and control the defense of that indem-
                                                                 nitee against such "suit" and agree that we can
   a. All expenses we incur.                                     assign the same counsel to defend the insured
   b. Up to $250 for cost of bail bonds required                 and the indemnitee; and
      because of accidents or traffic law violations           f. The indemnitee:
      arising out of the use of any vehicle to which
      the Bodily Injury Liability Coverage applies. We           (1) Agrees in writing to:
      do not have to furnish these bonds.                           (a) Cooperate with us in the investigation,
   c. The cost of bonds to release attachments, but                     settlement or defense of the "suit";
      only for bond amounts within the applicable                   (b) Immediately send us copies of any
      limit of insurance. We do not have to furnish                     demands, notices, summonses or legal
      these bonds.                                                      papers received in connection with the
   d. All reasonable expenses incurred by the in-                       "suit";
      sured at our request to assist us in the investi-             (c) Notify any other insurer whose coverage
      gation or defense of the claim or "suit", includ-                 is available to the indemnitee; and
      ing actual loss of earnings up to $250 a day
                                                                    (d) Cooperate with us with respect to coor-
      because of time off from work.
                                                                        dinating other applicable insurance
   e. All court costs taxed against the insured in the                  available to the indemnitee; and
      "suit". However, these payments do not include
                                                                 (2) Provides us with written authorization to:
      attorneys' fees or attorneys' expenses taxed
      against the insured.                                          (a) Obtain records and other information
                                                                        related to the "suit"; and




Page 8 of 16                               © ISO Properties, Inc., 2006                            CG 00 01 12 07       




                                                                                                               Ex. D - p.0032
      Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 320 of 385 PageID #:320



         (b) Conduct and control the defense of the        2. Each of the following is also an insured:
             indemnitee in such "suit".                       a. Your "volunteer workers" only while performing
   So long as the above conditions are met, attor-               duties related to the conduct of your business,
   neys' fees incurred by us in the defense of that in-          or your "employees", other than either your
   demnitee, necessary litigation expenses incurred              "executive officers" (if you are an organization
   by us and necessary litigation expenses incurred              other than a partnership, joint venture or limited
   by the indemnitee at our request will be paid as              liability company) or your managers (if you are
   Supplementary Payments. Notwithstanding the                   a limited liability company), but only for acts
   provisions of Paragraph 2.b.(2) of Section I –                within the scope of their employment by you or
   Coverage A – Bodily Injury And Property Damage                while performing duties related to the conduct
   Liability, such payments will not be deemed to be             of your business. However, none of these "em-
   damages for "bodily injury" and "property damage"             ployees" or "volunteer workers" are insureds
   and will not reduce the limits of insurance.                  for:
   Our obligation to defend an insured's indemnitee              (1) "Bodily injury" or "personal and advertising
   and to pay for attorneys' fees and necessary litiga-              injury":
   tion expenses as Supplementary Payments ends                     (a) To you, to your partners or members (if
   when we have used up the applicable limit of in-                     you are a partnership or joint venture),
   surance in the payment of judgments or settle-                       to your members (if you are a limited li-
   ments or the conditions set forth above, or the                      ability company), to a co-"employee"
   terms of the agreement described in Paragraph f.                     while in the course of his or her em-
   above, are no longer met.                                            ployment or performing duties related to
SECTION II – WHO IS AN INSURED                                          the conduct of your business, or to your
1. If you are designated in the Declarations as:                        other "volunteer workers" while perform-
                                                                        ing duties related to the conduct of your
   a. An individual, you and your spouse are in-                        business;
      sureds, but only with respect to the conduct of
      a business of which you are the sole owner.                   (b) To the spouse, child, parent, brother or
                                                                        sister of that co-"employee" or "volun-
   b. A partnership or joint venture, you are an in-                    teer worker" as a consequence of Para-
      sured. Your members, your partners, and their                     graph (1)(a) above;
      spouses are also insureds, but only with re-
      spect to the conduct of your business.                        (c) For which there is any obligation to
                                                                        share damages with or repay someone
   c. A limited liability company, you are an insured.                  else who must pay damages because of
      Your members are also insureds, but only with                     the injury described in Paragraphs (1)(a)
      respect to the conduct of your business. Your                     or (b) above; or
      managers are insureds, but only with respect
      to their duties as your managers.                             (d) Arising out of his or her providing or
                                                                        failing to provide professional health
   d. An organization other than a partnership, joint                   care services.
      venture or limited liability company, you are an
      insured. Your "executive officers" and directors           (2) "Property damage" to property:
      are insureds, but only with respect to their du-              (a) Owned, occupied or used by,
      ties as your officers or directors. Your stock-               (b) Rented to, in the care, custody or con-
      holders are also insureds, but only with respect                  trol of, or over which physical control is
      to their liability as stockholders.                               being exercised for any purpose by
   e. A trust, you are an insured. Your trustees are                 you, any of your "employees", "volunteer
      also insureds, but only with respect to their du-              workers", any partner or member (if you are
      ties as trustees.                                              a partnership or joint venture), or any mem-
                                                                     ber (if you are a limited liability company).




CG 00 01 12 07                             © ISO Properties, Inc., 2006                             Page 9 of 16      




                                                                                                              Ex. D - p.0033
       Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 321 of 385 PageID #:321



   b. Any person (other than your "employee" or              3. The Products-Completed Operations Aggregate
      "volunteer worker"), or any organization while            Limit is the most we will pay under Coverage A for
      acting as your real estate manager.                       damages because of "bodily injury" and "property
   c. Any person or organization having proper                  damage" included in the "products-completed op-
      temporary custody of your property if you die,            erations hazard".
      but only:                                              4. Subject to Paragraph 2. above, the Personal and
      (1) With respect to liability arising out of the          Advertising Injury Limit is the most we will pay un-
          maintenance or use of that property; and              der Coverage B for the sum of all damages be-
                                                                cause of all "personal and advertising injury" sus-
      (2) Until your legal representative has been              tained by any one person or organization.
          appointed.
                                                             5. Subject to Paragraph 2. or 3. above, whichever
   d. Your legal representative if you die, but only            applies, the Each Occurrence Limit is the most we
      with respect to duties as such. That repre-               will pay for the sum of:
      sentative will have all your rights and duties
      under this Coverage Part.                                 a. Damages under Coverage A; and
3. Any organization you newly acquire or form, other            b. Medical expenses under Coverage C
   than a partnership, joint venture or limited liability       because of all "bodily injury" and "property dam-
   company, and over which you maintain ownership               age" arising out of any one "occurrence".
   or majority interest, will qualify as a Named In-         6. Subject to Paragraph 5. above, the Damage To
   sured if there is no other similar insurance availa-         Premises Rented To You Limit is the most we will
   ble to that organization. However:                           pay under Coverage A for damages because of
   a. Coverage under this provision is afforded only            "property damage" to any one premises, while
      until the 90th day after you acquire or form the          rented to you, or in the case of damage by fire,
      organization or the end of the policy period,             while rented to you or temporarily occupied by you
      whichever is earlier;                                     with permission of the owner.
   b. Coverage A does not apply to "bodily injury" or        7. Subject to Paragraph 5. above, the Medical Ex-
      "property damage" that occurred before you                pense Limit is the most we will pay under Cover-
      acquired or formed the organization; and                  age C for all medical expenses because of "bodily
   c. Coverage B does not apply to "personal and                injury" sustained by any one person.
      advertising injury" arising out of an offense          The Limits of Insurance of this Coverage Part apply
      committed before you acquired or formed the            separately to each consecutive annual period and to
      organization.                                          any remaining period of less than 12 months, starting
No person or organization is an insured with respect         with the beginning of the policy period shown in the
to the conduct of any current or past partnership, joint     Declarations, unless the policy period is extended
venture or limited liability company that is not shown       after issuance for an additional period of less than 12
as a Named Insured in the Declarations.                      months. In that case, the additional period will be
                                                             deemed part of the last preceding period for purposes
SECTION III – LIMITS OF INSURANCE                            of determining the Limits of Insurance.
1. The Limits of Insurance shown in the Declarations         SECTION IV – COMMERCIAL GENERAL LIABILITY
   and the rules below fix the most we will pay re-          CONDITIONS
   gardless of the number of:
                                                             1. Bankruptcy
   a. Insureds;
                                                                Bankruptcy or insolvency of the insured or of the
   b. Claims made or "suits" brought; or                        insured's estate will not relieve us of our obliga-
   c. Persons or organizations making claims or                 tions under this Coverage Part.
      bringing "suits".                                      2. Duties In The Event Of Occurrence, Offense,
2. The General Aggregate Limit is the most we will              Claim Or Suit
   pay for the sum of:                                          a. You must see to it that we are notified as soon
   a. Medical expenses under Coverage C;                           as practicable of an "occurrence" or an offense
                                                                   which may result in a claim. To the extent pos-
   b. Damages under Coverage A, except damages
                                                                   sible, notice should include:
      because of "bodily injury" or "property damage"
      included in the "products-completed operations               (1) How, when and where the "occurrence" or
      hazard"; and                                                     offense took place;
   c. Damages under Coverage B.                                    (2) The names and addresses of any injured
                                                                       persons and witnesses; and




Page 10 of 16                                © ISO Properties, Inc., 2006                          CG 00 01 12 07      




                                                                                                               Ex. D - p.0034
      Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 322 of 385 PageID #:322



     (3) The nature and location of any injury or            4. Other Insurance
         damage arising out of the "occurrence" or              If other valid and collectible insurance is available
         offense.                                               to the insured for a loss we cover under Coverag-
   b. If a claim is made or "suit" is brought against           es A or B of this Coverage Part, our obligations
      any insured, you must:                                    are limited as follows:
     (1) Immediately record the specifics of the                a. Primary Insurance
         claim or "suit" and the date received; and                 This insurance is primary except when Para-
     (2) Notify us as soon as practicable.                          graph b. below applies. If this insurance is pri-
      You must see to it that we receive written no-                mary, our obligations are not affected unless
      tice of the claim or "suit" as soon as practica-              any of the other insurance is also primary.
      ble.                                                          Then, we will share with all that other insur-
                                                                    ance by the method described in Paragraph c.
   c. You and any other involved insured must:                      below.
     (1) Immediately send us copies of any de-                  b. Excess Insurance
         mands, notices, summonses or legal pa-
         pers received in connection with the claim                (1) This insurance is excess over:
         or "suit";                                                   (a) Any of the other insurance, whether
     (2) Authorize us to obtain records and other                         primary, excess, contingent or on any
         information;                                                     other basis:
     (3) Cooperate with us in the investigation or                           (i) That is Fire, Extended Coverage,
         settlement of the claim or defense against                              Builder's Risk, Installation Risk or
         the "suit"; and                                                         similar coverage for "your work";
     (4) Assist us, upon our request, in the en-                            (ii) That is Fire insurance for premises
         forcement of any right against any person                               rented to you or temporarily occu-
         or organization which may be liable to the                              pied by you with permission of the
         insured because of injury or damage to                                  owner;
         which this insurance may also apply.                               (iii) That is insurance purchased by you
   d. No insured will, except at that insured's own                               to cover your liability as a tenant for
      cost, voluntarily make a payment, assume any                                "property damage" to premises rent-
      obligation, or incur any expense, other than for                            ed to you or temporarily occupied by
      first aid, without our consent.                                             you with permission of the owner; or
3. Legal Action Against Us                                                  (iv) If the loss arises out of the mainte-
                                                                                 nance or use of aircraft, "autos" or
   No person or organization has a right under this                              watercraft to the extent not subject to
   Coverage Part:                                                                Exclusion g. of Section I – Coverage
   a. To join us as a party or otherwise bring us into                           A – Bodily Injury And Property Dam-
      a "suit" asking for damages from an insured; or                            age Liability.
   b. To sue us on this Coverage Part unless all of                   (b) Any other primary insurance available to
      its terms have been fully complied with.                            you covering liability for damages aris-
                                                                          ing out of the premises or operations, or
   A person or organization may sue us to recover on
   an agreed settlement or on a final judgment                            the products and completed operations,
                                                                          for which you have been added as an
   against an insured; but we will not be liable for
                                                                          additional insured by attachment of an
   damages that are not payable under the terms of
   this Coverage Part or that are in excess of the ap-                    endorsement.
   plicable limit of insurance. An agreed settlement               (2) When this insurance is excess, we will have
   means a settlement and release of liability signed                  no duty under Coverages A or B to defend
   by us, the insured and the claimant or the claim-                   the insured against any "suit" if any other
   ant's legal representative.                                         insurer has a duty to defend the insured
                                                                       against that "suit". If no other insurer de-
                                                                       fends, we will undertake to do so, but we
                                                                       will be entitled to the insured's rights
                                                                       against all those other insurers.




CG 00 01 12 07                               © ISO Properties, Inc., 2006                                Page 11 of 16      




                                                                                                                   Ex. D - p.0035
      Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 323 of 385 PageID #:323



     (3) When this insurance is excess over other              c. We have issued this policy in reliance upon
         insurance, we will pay only our share of the             your representations.
         amount of the loss, if any, that exceeds the       7. Separation Of Insureds
         sum of:
                                                               Except with respect to the Limits of Insurance, and
         (a) The total amount that all such other              any rights or duties specifically assigned in this
             insurance would pay for the loss in the           Coverage Part to the first Named Insured, this in-
             absence of this insurance; and                    surance applies:
         (b) The total of all deductible and self-             a. As if each Named Insured were the only
             insured amounts under all that other in-             Named Insured; and
             surance.
                                                               b. Separately to each insured against whom claim
     (4) We will share the remaining loss, if any,                is made or "suit" is brought.
         with any other insurance that is not de-
         scribed in this Excess Insurance provision         8. Transfer Of Rights Of Recovery Against Others
         and was not bought specifically to apply in           To Us
         excess of the Limits of Insurance shown in            If the insured has rights to recover all or part of
         the Declarations of this Coverage Part.               any payment we have made under this Coverage
   c. Method Of Sharing                                        Part, those rights are transferred to us. The in-
                                                               sured must do nothing after loss to impair them. At
      If all of the other insurance permits contribution       our request, the insured will bring "suit" or transfer
      by equal shares, we will follow this method al-          those rights to us and help us enforce them.
      so. Under this approach each insurer contrib-
      utes equal amounts until it has paid its applica-     9. When We Do Not Renew
      ble limit of insurance or none of the loss               If we decide not to renew this Coverage Part, we
      remains, whichever comes first.                          will mail or deliver to the first Named Insured
      If any of the other insurance does not permit            shown in the Declarations written notice of the
      contribution by equal shares, we will contribute         nonrenewal not less than 30 days before the expi-
      by limits. Under this method, each insurer's             ration date.
      share is based on the ratio of its applicable lim-       If notice is mailed, proof of mailing will be sufficient
      it of insurance to the total applicable limits of        proof of notice.
      insurance of all insurers.
                                                            SECTION V – DEFINITIONS
5. Premium Audit
                                                            1. "Advertisement" means a notice that is broadcast
   a. We will compute all premiums for this Cover-             or published to the general public or specific mar-
      age Part in accordance with our rules and                ket segments about your goods, products or ser-
      rates.                                                   vices for the purpose of attracting customers or
   b. Premium shown in this Coverage Part as ad-               supporters. For the purposes of this definition:
      vance premium is a deposit premium only. At              a. Notices that are published include material
      the close of each audit period we will compute              placed on the Internet or on similar electronic
      the earned premium for that period and send                 means of communication; and
      notice to the first Named Insured. The due date
                                                               b. Regarding web-sites, only that part of a web-
      for audit and retrospective premiums is the
                                                                  site that is about your goods, products or ser-
      date shown as the due date on the bill. If the
                                                                  vices for the purposes of attracting customers
      sum of the advance and audit premiums paid                  or supporters is considered an advertisement.
      for the policy period is greater than the earned
      premium, we will return the excess to the first       2. "Auto" means:
      Named Insured.                                           a. A land motor vehicle, trailer or semitrailer de-
   c. The first Named Insured must keep records of                signed for travel on public roads, including any
      the information we need for premium computa-                attached machinery or equipment; or
      tion, and send us copies at such times as we             b. Any other land vehicle that is subject to a com-
      may request.                                                pulsory or financial responsibility law or other
6. Representations                                                motor vehicle insurance law in the state where
                                                                  it is licensed or principally garaged.
   By accepting this policy, you agree:
                                                               However, "auto" does not include "mobile equip-
   a. The statements in the Declarations are accu-             ment".
      rate and complete;
   b. Those statements are based upon representa-
      tions you made to us; and



Page 12 of 16                               © ISO Properties, Inc., 2006                             CG 00 01 12 07       




                                                                                                                 Ex. D - p.0036
      Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 324 of 385 PageID #:324



3. "Bodily injury" means bodily injury, sickness or         9. "Insured contract" means:
   disease sustained by a person, including death re-          a. A contract for a lease of premises. However,
   sulting from any of these at any time.                         that portion of the contract for a lease of prem-
4. "Coverage territory" means:                                    ises that indemnifies any person or organiza-
   a. The United States of America (including its                 tion for damage by fire to premises while rent-
      territories and possessions), Puerto Rico and               ed to you or temporarily occupied by you with
      Canada;                                                     permission of the owner is not an "insured con-
                                                                  tract";
   b. International waters or airspace, but only if the
      injury or damage occurs in the course of travel          b. A sidetrack agreement;
      or transportation between any places included            c. Any easement or license agreement, except in
      in Paragraph a. above; or                                   connection with construction or demolition op-
   c. All other parts of the world if the injury or dam-          erations on or within 50 feet of a railroad;
      age arises out of:                                       d. An obligation, as required by ordinance, to
     (1) Goods or products made or sold by you in                 indemnify a municipality, except in connection
         the territory described in Paragraph a.                  with work for a municipality;
         above;                                                e. An elevator maintenance agreement;
     (2) The activities of a person whose home is in            f. That part of any other contract or agreement
         the territory described in Paragraph a.                   pertaining to your business (including an in-
         above, but is away for a short time on your               demnification of a municipality in connection
         business; or                                              with work performed for a municipality) under
     (3) "Personal and advertising injury" offenses                which you assume the tort liability of another
         that take place through the Internet or simi-             party to pay for "bodily injury" or "property
         lar electronic means of communication                     damage" to a third person or organization. Tort
                                                                   liability means a liability that would be imposed
   provided the insured's responsibility to pay dam-               by law in the absence of any contract or
   ages is determined in a "suit" on the merits, in the            agreement.
   territory described in Paragraph a. above or in a
   settlement we agree to.                                         Paragraph f. does not include that part of any
                                                                   contract or agreement:
5. "Employee" includes a "leased worker". "Employ-
   ee" does not include a "temporary worker".                     (1) That indemnifies a railroad for "bodily injury"
                                                                      or "property damage" arising out of con-
6. "Executive officer" means a person holding any of                  struction or demolition operations, within 50
   the officer positions created by your charter, con-                feet of any railroad property and affecting
   stitution, by-laws or any other similar governing                  any railroad bridge or trestle, tracks, road-
   document.                                                          beds, tunnel, underpass or crossing;
7. "Hostile fire" means one which becomes uncon-                  (2) That indemnifies an architect, engineer or
   trollable or breaks out from where it was intended                 surveyor for injury or damage arising out of:
   to be.
                                                                     (a) Preparing, approving, or failing to pre-
8. "Impaired property" means tangible property, other                    pare or approve, maps, shop drawings,
   than "your product" or "your work", that cannot be                    opinions, reports, surveys, field orders,
   used or is less useful because:                                       change orders or drawings and specifi-
   a. It incorporates "your product" or "your work"                      cations; or
      that is known or thought to be defective, defi-                (b) Giving directions or instructions, or
      cient, inadequate or dangerous; or                                 failing to give them, if that is the primary
   b. You have failed to fulfill the terms of a contract                 cause of the injury or damage; or
      or agreement;                                               (3) Under which the insured, if an architect,
   if such property can be restored to use by the re-                 engineer or surveyor, assumes liability for
   pair, replacement, adjustment or removal of "your                  an injury or damage arising out of the in-
   product" or "your work" or your fulfilling the terms               sured's rendering or failure to render pro-
   of the contract or agreement.                                      fessional services, including those listed in
                                                                      (2) above and supervisory, inspection, ar-
                                                                      chitectural or engineering activities.




CG 00 01 12 07                              © ISO Properties, Inc., 2006                             Page 13 of 16      




                                                                                                               Ex. D - p.0037
      Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 325 of 385 PageID #:325



10. "Leased worker" means a person leased to you by                 However, self-propelled vehicles with the fol-
    a labor leasing firm under an agreement between                 lowing types of permanently attached equip-
    you and the labor leasing firm, to perform duties               ment are not "mobile equipment" but will be
    related to the conduct of your business. "Leased                considered "autos":
    worker" does not include a "temporary worker".                 (1) Equipment designed primarily for:
11. "Loading or unloading" means the handling of                      (a) Snow removal;
    property:
                                                                      (b) Road maintenance, but not construction
   a. After it is moved from the place where it is                        or resurfacing; or
      accepted for movement into or onto an aircraft,
      watercraft or "auto";                                           (c) Street cleaning;
   b. While it is in or on an aircraft, watercraft or              (2) Cherry pickers and similar devices mounted
      "auto"; or                                                       on automobile or truck chassis and used to
                                                                       raise or lower workers; and
   c. While it is being moved from an aircraft, water-
      craft or "auto" to the place where it is finally de-         (3) Air compressors, pumps and generators,
      livered;                                                         including spraying, welding, building clean-
                                                                       ing, geophysical exploration, lighting and
   but "loading or unloading" does not include the                     well servicing equipment.
   movement of property by means of a mechanical
   device, other than a hand truck, that is not at-             However, "mobile equipment" does not include
   tached to the aircraft, watercraft or "auto".                any land vehicles that are subject to a compulsory
                                                                or financial responsibility law or other motor vehi-
12. "Mobile equipment" means any of the following               cle insurance law in the state where it is licensed
    types of land vehicles, including any attached ma-          or principally garaged. Land vehicles subject to a
    chinery or equipment:                                       compulsory or financial responsibility law or other
   a. Bulldozers, farm machinery, forklifts and other           motor vehicle insurance law are considered "au-
      vehicles designed for use principally off public          tos".
      roads;                                                 13. "Occurrence" means an accident, including con-
   b. Vehicles maintained for use solely on or next to           tinuous or repeated exposure to substantially the
      premises you own or rent;                                  same general harmful conditions.
   c. Vehicles that travel on crawler treads;                14. "Personal and advertising injury" means injury,
   d. Vehicles, whether self-propelled or not, main-             including consequential "bodily injury", arising out
      tained primarily to provide mobility to perma-             of one or more of the following offenses:
      nently mounted:                                           a. False arrest, detention or imprisonment;
      (1) Power cranes, shovels, loaders, diggers or            b. Malicious prosecution;
          drills; or                                            c. The wrongful eviction from, wrongful entry into,
      (2) Road construction or resurfacing equipment               or invasion of the right of private occupancy of
          such as graders, scrapers or rollers;                    a room, dwelling or premises that a person oc-
   e. Vehicles not described in Paragraph a., b., c.               cupies, committed by or on behalf of its owner,
      or d. above that are not self-propelled and are              landlord or lessor;
      maintained primarily to provide mobility to per-          d. Oral or written publication, in any manner, of
      manently attached equipment of the following                 material that slanders or libels a person or or-
      types:                                                       ganization or disparages a person's or organi-
      (1) Air compressors, pumps and generators,                   zation's goods, products or services;
          including spraying, welding, building clean-          e. Oral or written publication, in any manner, of
          ing, geophysical exploration, lighting and               material that violates a person's right of priva-
          well servicing equipment; or                             cy;
      (2) Cherry pickers and similar devices used to             f. The use of another's advertising idea in your
          raise or lower workers;                                   "advertisement"; or
    f. Vehicles not described in Paragraph a., b., c.           g. Infringing upon another's copyright, trade dress
       or d. above maintained primarily for purposes               or slogan in your "advertisement".
       other than the transportation of persons or car-
       go.




Page 14 of 16                                © ISO Properties, Inc., 2006                           CG 00 01 12 07      




                                                                                                                Ex. D - p.0038
      Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 326 of 385 PageID #:326



15. "Pollutants" mean any solid, liquid, gaseous or            b. Loss of use of tangible property that is not
    thermal irritant or contaminant, including smoke,             physically injured. All such loss of use shall be
    vapor, soot, fumes, acids, alkalis, chemicals and             deemed to occur at the time of the "occur-
    waste. Waste includes materials to be recycled,               rence" that caused it.
    reconditioned or reclaimed.                                For the purposes of this insurance, electronic data
16. "Products-completed operations hazard":                    is not tangible property.
   a. Includes all "bodily injury" and "property dam-          As used in this definition, electronic data means
      age" occurring away from premises you own or             information, facts or programs stored as or on,
      rent and arising out of "your product" or "your          created or used on, or transmitted to or from com-
      work" except:                                            puter software, including systems and applications
     (1) Products that are still in your physical pos-         software, hard or floppy disks, CD-ROMS, tapes,
         session; or                                           drives, cells, data processing devices or any other
                                                               media which are used with electronically controlled
     (2) Work that has not yet been completed or               equipment.
         abandoned. However, "your work" will be
         deemed completed at the earliest of the fol-       18. "Suit" means a civil proceeding in which damages
         lowing times:                                          because of "bodily injury", "property damage" or
                                                                "personal and advertising injury" to which this in-
         (a) When all of the work called for in your            surance applies are alleged. "Suit" includes:
             contract has been completed.
                                                               a. An arbitration proceeding in which such dam-
         (b) When all of the work to be done at the               ages are claimed and to which the insured
             job site has been completed if your con-             must submit or does submit with our consent;
             tract calls for work at more than one job            or
             site.
                                                               b. Any other alternative dispute resolution pro-
         (c) When that part of the work done at a job             ceeding in which such damages are claimed
             site has been put to its intended use by             and to which the insured submits with our con-
             any person or organization other than                sent.
             another contractor or subcontractor
             working on the same project.                   19. "Temporary worker" means a person who is fur-
                                                                nished to you to substitute for a permanent "em-
          Work that may need service, maintenance,              ployee" on leave or to meet seasonal or short-term
          correction, repair or replacement, but which          workload conditions.
          is otherwise complete, will be treated as
          completed.                                        20. "Volunteer worker" means a person who is not
                                                                your "employee", and who donates his or her work
   b. Does not include "bodily injury" or "property             and acts at the direction of and within the scope of
      damage" arising out of:                                   duties determined by you, and is not paid a fee,
     (1) The transportation of property, unless the             salary or other compensation by you or anyone
         injury or damage arises out of a condition in          else for their work performed for you.
         or on a vehicle not owned or operated by           21. "Your product":
         you, and that condition was created by the
         "loading or unloading" of that vehicle by any         a. Means:
         insured;                                                 (1) Any goods or products, other than real
     (2) The existence of tools, uninstalled equip-                   property, manufactured, sold, handled, dis-
         ment or abandoned or unused materials; or                    tributed or disposed of by:
     (3) Products or operations for which the classi-                (a) You;
         fication, listed in the Declarations or in a                (b) Others trading under your name; or
         policy schedule, states that products-                      (c) A person or organization whose busi-
         completed operations are subject to the                         ness or assets you have acquired; and
         General Aggregate Limit.
                                                                  (2) Containers (other than vehicles), materials,
17. "Property damage" means:                                          parts or equipment furnished in connection
   a. Physical injury to tangible property, including                 with such goods or products.
      all resulting loss of use of that property. All          b. Includes:
      such loss of use shall be deemed to occur at
      the time of the physical injury that caused it; or          (1) Warranties or representations made at any
                                                                      time with respect to the fitness, quality, du-
                                                                      rability, performance or use of "your prod-
                                                                      uct"; and




CG 00 01 12 07                              © ISO Properties, Inc., 2006                            Page 15 of 16      




                                                                                                               Ex. D - p.0039
      Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 327 of 385 PageID #:327



      (2) The providing of or failure to provide warn-
          ings or instructions.
   c. Does not include vending machines or other
      property rented to or located for the use of oth-
      ers but not sold.
22. "Your work":
   a. Means:
      (1) Work or operations performed by you or on
          your behalf; and
      (2) Materials, parts or equipment furnished in
          connection with such work or operations.
   b. Includes:
      (1) Warranties or representations made at any
          time with respect to the fitness, quality, du-
          rability, performance or use of "your work",
          and
      (2) The providing of or failure to provide warn-
          ings or instructions.




Page 16 of 16                               © ISO Properties, Inc., 2006    CG 00 01 12 07     




                                                                                       Ex. D - p.0040
      Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 328 of 385 PageID #:328


                                                                            COMMERCIAL GENERAL LIABILITY
                                                                                           CG 00 68 05 09

      RECORDING AND DISTRIBUTION OF MATERIAL OR
      INFORMATION IN VIOLATION OF LAW EXCLUSION
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART

A. Exclusion q. of Paragraph 2. Exclusions of Sec-          B. Exclusion p. of Paragraph 2. Exclusions of Sec-
   tion I – Coverage A – Bodily Injury And Proper-             tion I – Coverage B – Personal And Advertising
   ty Damage Liability is replaced by the following:           Injury Liability is replaced by the following:
   2. Exclusions                                               2. Exclusions
       This insurance does not apply to:                           This insurance does not apply to:
       q. Recording And Distribution Of Material                   p. Recording And Distribution Of Material
           Or Information In Violation Of Law                          Or Information In Violation Of Law
           "Bodily injury" or "property damage" arising                "Personal and advertising injury" arising di-
           directly or indirectly out of any action or                 rectly or indirectly out of any action or omis-
           omission that violates or is alleged to vi-                 sion that violates or is alleged to violate:
           olate:                                                     (1) The Telephone Consumer Protection
          (1) The Telephone Consumer Protection                           Act (TCPA), including any amendment
               Act (TCPA), including any amendment                        of or addition to such law;
               of or addition to such law;                            (2) The CAN-SPAM Act of 2003, including
          (2) The CAN-SPAM Act of 2003, including                         any amendment of or addition to such
               any amendment of or addition to such                       law;
               law;                                                   (3) The Fair Credit Reporting Act (FCRA),
         (3) The Fair Credit Reporting Act (FCRA),                        and any amendment of or addition to
             and any amendment of or addition to                          such law, including the Fair and Accu-
             such law, including the Fair and Accu-                       rate Credit Transaction Act (FACTA); or
             rate Credit Transaction Act (FACTA); or                  (4) Any federal, state or local statute, ordin-
         (4) Any federal, state or local statute, ordin-                  ance or regulation, other than the TCPA,
             ance or regulation, other than the TCPA,                     CAN-SPAM Act of 2003 or FCRA and
             CAN-SPAM Act of 2003 or FCRA and                             their amendments and additions, that
             their amendments and additions, that                         addresses, prohibits, or limits the print-
             addresses, prohibits, or limits the print-                   ing, dissemination, disposal, collecting,
             ing, dissemination, disposal, collecting,                    recording, sending, transmitting, com-
             recording, sending, transmitting, com-                       municating or distribution of material or
             municating or distribution of material or                    information.
             information.




CG 00 68 05 09                        © Insurance Services Office, Inc., 2008                           Page 1 of 1      




                                                                                                                Ex. D - p.0041
      Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 329 of 385 PageID #:329


POLICY NUMBER: BCS0029735                                                            COMMERCIAL GENERAL LIABILITY
                                                                                                    CG 04 35 12 07

        THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

             EMPLOYEE BENEFITS LIABILITY COVERAGE
                          THIS ENDORSEMENT PROVIDES CLAIMS-MADE COVERAGE.
                           PLEASE READ THE ENTIRE ENDORSEMENT CAREFULLY.


This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART

                                                      SCHEDULE



                                1,000,000
                                                                                  NIL                    INCLUDED
                                1,000,000
                                07/19/06


A. The following is added to Section I --- Coverages:                          No other obligation or liability to pay sums
   COVERAGE ---- EMPLOYEE BENEFITS LIABILITY                                   or perform acts or services is covered
                                                                               unless explicitly provided for under Sup-
   1. Insuring Agreement                                                       plementary Payments.
       a. We will pay those sums that the insured                          b. This insurance applies to damages only if:
           becomes legally obligated to pay as dam-
           ages because of any act, error or omission,                        (1) The act, error or omission, is negligently
           of the insured, or of any other person for                             committed in the "administration" of your
           whose acts the insured is legally liable, to                           "employee benefit program";
           which this insurance applies. We will have                         (2) The act, error or omission, did not take
           the right and duty to defend the insured                               place before the Retroactive Date, if any,
           against any "suit" seeking those damages.                              shown in the Schedule nor after the end
           However, we will have no duty to defend                                of the policy period; and
           the insured against any "suit" seeking dam-                        (3) A "claim" for damages, because of an
           ages to which this insurance does not ap-                              act, error or omission, is first made
           ply. We may, at our discretion, investigate                            against any insured, in accordance with
           any report of an act, error or omission and                            Paragraph c. below, during the policy
           settle any "claim" or "suit" that may result.                          period or an Extended Reporting Period
           But:                                                                   we provide under Paragraph F. of this
          (1) The amount we will pay for damages is                               endorsement.
               limited as described in Paragraph D.                        c. A "claim" seeking damages will be deemed
               (Section III ---- Limits Of Insurance); and                     to have been made at the earlier of the fol-
          (2) Our right and duty to defend ends when                           lowing times:
               we have used up the applicable limit of                        (1) When notice of such "claim" is received
               insurance in the payment of judgments                              and recorded by any insured or by us,
               or settlements.                                                    whichever comes first; or




CG 04 35 12 07                                  ISO Properties, Inc., 2006                                      Page 1 of 7


                                                       Home Office Co py




                                                                                                                       Ex. D - p.0042
      Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 330 of 385 PageID #:330


         (2) When we make settlement in accordance                            f. Workers’ Compensation And Similar Laws
              with Paragraph a. above.                                           Any "claim" arising out of your failure to
          A "claim" received and recorded by the in-                             comply with the mandatory provisions of
          sured within 60 days after the end of the                              any workers’ compensation, unemployment
          policy period will be considered to have                               compensation insurance, social security or
          been received within the policy period, if no                          disability benefits law or any similar law.
          subsequent policy is available to cover the                        g. ERISA
          claim.
                                                                                 Damages for which any insured is liable be-
      d. All "claims" for damages made by an "em-                                cause of liability imposed on a fiduciary by
          ployee" because of any act, error or omis-                             the Employee Retirement Income Security
          sion, or a series of related acts, errors or                           Act of 1974, as now or hereafter amended,
          omissions, including damages claimed by                                or by any similar federal, state or local laws.
          such "employee’s" dependents and benefi-
          ciaries, will be deemed to have been made                          h. Available Benefits
          at the time the first of those "claims" is made                        Any "claim" for benefits to the extent that
          against any insured.                                                   such benefits are available, with reasonable
   2. Exclusions                                                                 effort and cooperation of the insured, from
                                                                                 the applicable funds accrued or other col-
      This insurance does not apply to:                                          lectible insurance.
      a. Dishonest, Fraudulent, Criminal Or                                   i. Taxes, Fines Or Penalties
          Malicious Act
                                                                                 Taxes, fines or penalties, including those
          Damages arising out of any intentional, dis-                           imposed under the Internal Revenue Code
          honest, fraudulent, criminal or malicious                              or any similar state or local law.
          act, error or omission, committed by any in-
          sured, including the willful or reckless viola-                     j. Employment-Related Practices
          tion of any statute.                                             Damages arising out of wrongful termina-
      b. Bodily Injury, Property Damage, Or                                tion of employment, discrimination, or other
          Personal And Advertising Injury                                  employment-related practices.
          "Bodily injury", "property damage" or "per-            B. For the purposes of the coverage provided by this
          sonal and advertising injury".                            endorsement:
      c. Failure To Perform A Contract                              1. All references to Supplementary Payments ----
                                                                       Coverages A and B are replaced by Supple-
          Damages arising out of failure of perform-                   mentary Payments --- Coverages A, B and Em-
          ance of contract by any insurer.                             ployee Benefits Liability.
      d. Insufficiency Of Funds                                     2. Paragraphs 1.b. and 2. of the Supplementary
          Damages arising out of an insufficiency of                   Payments provision do not apply.
          funds to meet any obligations under any                C. For the purposes of the coverage provided by this
          plan included in the "employee benefit pro-               endorsement, Paragraphs 2. and 3. of Section II ----
          gram".                                                    Who Is An Insured are replaced by the following:
      e. Inadequacy Of Performance Of                                     2. Each of the following is also an insured:
          Investment/ Advice Given With Respect To
          Participation                                                      a. Each of your "employees" who is or was
                                                                                authorized to administer your "employee
          Any "claim" based upon:                                               benefit program".
         (1) Failure of any investment to perform;                           b. Any persons, organizations or "employees"
         (2) Errors in providing information on past                            having proper temporary authorization to
             performance of investment vehicles; or                             administer your "employee benefit program"
         (3) Advice given to any person with respect                            if you die, but only until your legal represen-
             to that person’s decision to participate                           tative is appointed.
             or not to participate in any plan included
             in the "employee benefit program".




Page 2 of 7                                    ISO Properties, Inc., 2006                                      CG 04 35 12 07


                                                      Home Office Co py




                                                                                                                          Ex. D - p.0043
      Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 331 of 385 PageID #:331


      c. Your legal representative if you die, but only                  However, the amount paid under this en-
          with respect to duties as such. That repre-                    dorsement shall not exceed, and will be
          sentative will have all your rights and duties                 subject to, the limits and restrictions that
          under this Endorsement.                                        apply to the payment of benefits in any plan
                                                                         included in the "employee benefit program".
   3. Any organization you newly acquire or form,
      other than a partnership, joint venture or lim-
      ited liability company, and over which you
      maintain ownership or majority interest, will
      qualify as a Named Insured if no other similar
      insurance applies to that organization. How-
      ever:
       a. Coverage under this provision is afforded
          only until the 90th day after you acquire or
          form the organization or the end of the pol-
          icy period, whichever is earlier.
      b. Coverage under this provision does not
          apply to any act, error or omission that was
          committed before you acquired or formed
          the organization.
D. For the purposes of the coverage provided by this
   endorsement, Section III ---- Limits Of Insurance is
   replaced by the following:
   1. Limits Of Insurance
       a. The Limits of Insurance shown in the
          Schedule and the rules below fix the most
          we will pay regardless of the number of:
         (1) Insureds;
         (2) "Claims" made or "suits" brought;
         (3) Persons or organizations making
             "claims" or bringing "suits";
         (4) Acts, errors or omissions; or
         (5) Benefits included in your "employee
              benefit program".
      b. The Aggregate Limit is the most we will pay
          for all damages because of acts, errors or
          omissions negligently committed in the "ad-
          ministration" of your "employee benefit pro-
          gram".
       c. Subject to the Aggregate Limit, the Each
           Employee Limit is the most we will pay for
           all damages sustained by any one "em-
           ployee", including damages sustained by
           such "employee’s" dependents and benefi-
           ciaries, as a result of:
          (1) An act, error or omission; or
          (2) A series of related acts, errors or omis-
               sions
           negligently committed in the "administration"
           of your "employee benefit program".




CG 04 35 12 07                                ISO Properties, Inc., 2006                                 Page 3 of 7


                                                     Home Office Co py




                                                                                                                Ex. D - p.0044
      Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 332 of 385 PageID #:332


      The Limits of Insurance of this endorsement
      apply separately to each consecutive annual
      period and to any remaining period of less than
      12 months, starting with the beginning of the
      policy period shown in the Declarations of the
      policy to which this endorsement is attached,
      unless the policy period is extended after issu-
      ance for an additional period of less than 12
      months. In that case, the additional period will
      be deemed part of the last preceding period for
      purposes of determining the Limits Of Insur-
      ance.
   2. Deductible
      a. Our obligation to pay damages on behalf of
          the insured applies only to the amount of
          damages in excess of the deductible
          amount stated in the Schedule as applicable
          to Each Employee. The limits of insurance
          shall not be reduced by the amount of this
          deductible.
      b. The deductible amount stated in the Sched-
          ule applies to all damages sustained by any
          one "employee", including such "em-
          ployee’s" dependents and beneficiaries, be-
          cause of all acts, errors or omissions to
          which this insurance applies.
      c. The terms of this insurance, including those
          with respect to:
         (1) Our right and duty to defend any "suits"
             seeking those damages; and
         (2) Your duties, and the duties of any other
              involved insured, in the event of an act,
             error or omission, or "claim"
          apply irrespective of the application of the
          deductible amount.
      d. We may pay any part or all of the deductible
         amount to effect settlement of any "claim" or
         "suit" and, upon notification of the action
          taken, you shall promptly reimburse us for
         such part of the deductible amount as we
         have paid.
E. For the purposes of the coverage provided by this
   endorsement, Conditions 2. and 4. of Section IV ----
   Commercial General Liability Conditions are re-
   placed by the following:
   2. Duties In The Event Of An Act, Error Or
      Omission, Or "Claim" Or "Suit"
      a. You must see to it that we are notified as
          soon as practicable of an act, error or omis-
          sion which may result in a "claim". To the
          extent possible, notice should include:
         (1) What the act, error or omission was and
             when it occurred; and




Page 4 of 7                                  ISO Properties, Inc., 2006      CG 04 35 12 07


                                                    Home Office Co py




                                                                                       Ex. D - p.0045
      Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 333 of 385 PageID #:333


         (2) The names and addresses of anyone                           b. Excess Insurance
             who may suffer damages as a result of                          (1) This insurance is excess over any of the
             the act, error or omission.                                         other insurance, whether primary, ex-
      b. If a "claim" is made or "suit" is brought                               cess, contingent or on any other basis
          against any insured, you must:                                         that is effective prior to the beginning of
         (1) Immediately record the specifics of the                             the policy period shown in the Schedule
             "claim" or "suit" and the date received;                            of this insurance and that applies to an
             and                                                                 act, error or omission on other than a
                                                                                 claims-made basis, if:
         (2) Notify us as soon as practicable.
                                                                                (a) No Retroactive Date is shown in the
          You must see to it that we receive written                                 Schedule of this insurance; or
          notice of the "claim" or "suit" as soon as
          practicable.                                                          (b) The other insurance has a policy
                                                                                     period which continues after the Ret-
      c. You and any other involved insured must:                                    roactive Date shown in the Schedule
         (1) Immediately send us copies of any de-                                   of this insurance.
             mands, notices, summonses or legal                             (2) When this insurance is excess, we will
             papers received in connection with the                              have no duty to defend the insured
             "claim" or "suit";                                                  against any "suit" if any other insurer has
         (2) Authorize us to obtain records and other                            a duty to defend the insured against that
             information;                                                        "suit". If no other insurer defends, we will
         (3) Cooperate with us in the investigation or                           undertake to do so, but we will be enti-
             settlement of the "claim" or defense                                tled to the insured’s rights against all
                                                                                 those other insurers.
             against the "suit"; and
                                                                            (3) When this insurance is excess over
         (4) Assist us, upon our request, in the
                                                                                 other insurance, we will pay only our
             enforcement of any right against any                                share of the amount of the loss, if any,
             person or organization which may be li-                             that exceeds the sum of the total amount
             able to the insured because of an act,
                                                                                 that all such other insurance would pay
             error or omission to which this insur-                              for the loss in absence of this insurance;
             ance may also apply.
                                                                                 and the total of all deductible and self-
      d. No insured will, except at that insured’s                               insured amounts under all that other in-
          own cost, voluntarily make a payment, as-                              surance.
          sume any obligation or incur any expense
          without our consent.                                              (4) We will share the remaining loss, if any,
                                                                                 with any other insurance that is not de-
   4. Other Insurance                                                            scribed in this Excess Insurance provi-
      If other valid and collectible insurance is avail-                         sion and was not bought specifically to
      able to the insured for a loss we cover under                              apply in excess of the Limits of Insur-
      this endorsement, our obligations are limited as                           ance shown in the Schedule of this en-
      follows:                                                                   dorsement.
      a. Primary Insurance                                               c. Method Of Sharing
         This insurance is primary except when                               If all of the other insurance permits contri-
         Paragraph b. below applies. If this insur-                          bution by equal shares, we will follow this
         ance is primary, our obligations are not af-                        method also. Under this approach each in-
         fected unless any of the other insurance is                         surer contributes equal amounts until it has
         also primary. Then, we will share with all                          paid its applicable limit of insurance or none
         that other insurance by the method de-                              of the loss remains, whichever comes first.
         scribed in Paragraph c. below.                                     If any of the other insurance does not per-
                                                                            mit contribution by equal shares, we will
                                                                            contribute by limits. Under this method,
                                                                            each insurer’s share is based on the ratio of
                                                                            its applicable limits of insurance to the total
                                                                            applicable limits of insurance of all insurers.




CG 04 35 12 07                                ISO Properties, Inc., 2006                                        Page 5 of 7


                                                     Home Office Co py




                                                                                                                       Ex. D - p.0046
      Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 334 of 385 PageID #:334


F. For the purposes of the coverage provided by this                 The Extended Reporting Period endorsement
   endorsement, the following Extended Reporting                     applicable to this coverage shall set forth the
   Period provisions are added, or, if this endorse-                 terms, not inconsistent with this Section, appli-
   ment is attached to a claims-made Coverage Part,                  cable to the Extended Reporting Period, includ-
   replaces any similar Section in that Coverage Part:               ing a provision to the effect that the insurance
   EXTENDED REPORTING PERIOD                                         afforded for "claims" first received during such
                                                                     period is excess over any other valid and col-
   1. You will have the right to purchase an Ex-                     lectible insurance available under policies in
      tended Reporting Period, as described below,                   force after the Extended Reporting Period
      if:                                                            starts.
      a. This endorsement is canceled or not re-                 4. If the Extended Reporting Period is in effect,
          newed; or                                                  we will provide an extended reporting period
      b. We renew or replace this endorsement with                   aggregate limit of insurance described below,
          insurance that:                                            but only for claims first received and recorded
         (1) Has a Retroactive Date later than the                   during the Extended Reporting Period.
              date shown in the Schedule of this en-                 The extended reporting period aggregate limit
              dorsement; or                                          of insurance will be equal to the dollar amount
                                                                     shown in the Schedule of this endorsement
         (2) Does not apply to an act, error or omis-
              sion on a claims-made basis.                           under Limits of Insurance.
   2. The Extended Reporting Period does not ex-                     Paragraph D.1.b. of this endorsement will be
      tend the policy period or change the scope of                  amended accordingly. The Each Employee
                                                                     Limit shown in the Schedule will then continue
      coverage provided. It applies only to "claims"
      for acts, errors or omissions that were first                  to apply as set forth in Paragraph D.1.c.
      committed before the end of the policy period           G. For the purposes of the coverage provided by this
      but not before the Retroactive Date, if any,               endorsement, the following definitions are added
      shown in the Schedule. Once in effect, the Ex-             to the Definitions Section:
      tended Reporting Period may not be canceled.               1. "Administration" means:
   3. An Extended Reporting Period of five years is                       a. Providing information to "employees", in-
      available, but only by an endorsement and for                           cluding their dependents and beneficiaries,
      an extra charge.                                                        with respect to eligibility for or scope of
      You must give us a written request for the en-                          "employee benefit programs";
      dorsement within 60 days after the end of the                       b. Handling records in connection with the
      policy period. The Extended Reporting Period                            "employee benefit program"; or
      will not go into effect unless you pay the addi-
      tional premium promptly when due.                                   c. Effecting, continuing or terminating any
                                                                              "employee’s" participation in any benefit in-
      We will determine the additional premium in ac-                         cluded in the "employee benefit program".
      cordance with our rules and rates. In doing so,
      we may take into account the following:                             However, "administration" does not include
                                                                          handling payroll deductions.
      a. The "employee benefit programs" insured;
                                                                       2. "Cafeteria plans" means plans authorized by
      b. Previous types and amounts of insurance;                         applicable law to allow employees to elect to
      c. Limits of insurance available under this                         pay for certain benefits with pre-tax dollars.
         endorsement for future payment of dam-                        3. "Claim" means any demand, or "suit", made by
         ages; and                                                        an "employee" or an "employee’s" dependents
      d. Other related factors.                                           and beneficiaries, for damages as the result of
      The additional premium will not exceed 100% of                      an act, error or omission.
      the annual premium for this endorsement.




Page 6 of 7                                  ISO Properties, Inc., 2006                                    CG 04 35 12 07


                                                   Home Office Co py




                                                                                                                      Ex. D - p.0047
      Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 335 of 385 PageID #:335


   4. "Employee benefit program" means a program                         e. Any other similar benefits designated in the
      providing some or all of the following benefits                        Schedule or added thereto by endorsement.
      to "employees", whether provided through a                  H. For the purposes of the coverage provided by this
      "cafeteria plan" or otherwise:                                 endorsement, Definitions 5. and 18. in the Defini-
      a. Group life insurance, group accident or                     tions Section are replaced by the following:
          health insurance, dental, vision and hearing               5. "Employee" means a person actively employed,
          plans, and flexible spending accounts, pro-                    formerly employed, on leave of absence or dis-
          vided that no one other than an "employee"                     abled, or retired. "Employee" includes a "leased
          may subscribe to such benefits and such                        worker". "Employee" does not include a "tempo-
          benefits are made generally available to                       rary worker".
          those "employees" who satisfy the plan’s eli-
          gibility requirements;                                      18. "Suit" means a civil proceeding in which dam-
                                                                          ages because of an act, error or omission to
      b. Profit sharing plans, employee savings                           which this insurance applies are alleged. "Suit"
         plans, employee stock ownership plans,                           includes:
         pension plans and stock subscription
         plans, provided that no one other than an                        a. An arbitration proceeding in which such
         "employee" may subscribe to such benefits                            damages are claimed and to which the in-
         and such benefits are made generally avail-                          sured must submit or does submit with our
         able to all "employees" who are eligible un-                         consent; or
         der the plan for such benefits;                                  b. Any other alternative dispute resolution
      c. Unemployment insurance, social security                              proceeding in which such damages are
         benefits, workers’ compensation and dis-                             claimed and to which the insured submits
         ability benefits;                                                    with our consent.
      d. Vacation plans, including buy and sell pro-
         grams; leave of absence programs, includ-
         ing military, maternity, family, and civil leave;
         tuition assistance plans; transportation and
         health club subsidies; and




CG 04 35 12 07                                  ISO Properties, Inc., 2006                                    Page 7 of 7


                                                       Home Office Co py




                                                                                                                     Ex. D - p.0048
      Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 336 of 385 PageID #:336


POLICY NUMBER: BCS0029735                                                COMMERCIAL GENERAL LIABILITY


     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                      ADDITIONAL INSURED –
                 MORTGAGEE, ASSIGNEE, OR RECEIVER
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART

                                                  SCHEDULE

Name of Person or Organization:
ANY PERSON OR ORGANIZATION WHEN YOU AND SUCH PERSON OR ORGANIZATION HAVE AGREED
IN WRITING IN A CONTRACT OR AGREEMENT, EXECUTED PRIOR TO THE "OCCURRENCE" TO WHICH
THIS INSURANCE APPLIES, THAT SUCH PERSON OR ORGANIZATION BE ADDED AS AN ADDITIONAL
INSURED ON YOUR POLICY


Designation of Premises:
PER SCHEDULE OF LOCATIONS

(If no entry appears above, information required to complete this endorsement will be shown in the Declarations
as applicable to this endorsement.)

1. WHO IS AN INSURED (Section Il) is amended to include as an insured the person(s) or organization(s)
   shown in the Schedule but only with respect to their liability as mortgagee, assignee, or receiver and arising
   out of the ownership, maintenance, or use of the premises by you and shown in the Schedule.
2. This insurance does not apply to structural alterations, new construction and demolition operations performed
   by or for that person or organization.




CG 20 18 11 85                  Copyright, Insurance Services Office, Inc., 1984                     Page 1 of 1    




                                                                                                            Ex. D - p.0049
       Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 337 of 385 PageID #:337


                                                                            COMMERCIAL GENERAL LIABILITY
                                                                                           CG 20 33 07 04

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

    ADDITIONAL INSURED – OWNERS, LESSEES OR
     CONTRACTORS – AUTOMATIC STATUS WHEN
  REQUIRED IN CONSTRUCTION AGREEMENT WITH YOU
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART

A. Section II – Who Is An Insured is amended to              B. With respect to the insurance afforded to these
   include as an additional insured any person or or-           additional insureds, the following additional exclu-
   ganization for whom you are performing opera-                sions apply:
   tions when you and such person or organization               This insurance does not apply to:
   have agreed in writing in a contract or agreement
   that such person or organization be added as an              1. "Bodily injury", "property damage" or "personal
   additional insured on your policy. Such person or               and advertising injury" arising out of the ren-
   organization is an additional insured only with re-             dering of, or the failure to render, any profes-
   spect to liability for "bodily injury", "property dam-          sional architectural, engineering or surveying
   age" or "personal and advertising injury" caused,               services, including:
   in whole or in part, by:                                         a. The preparing, approving, or failing to pre-
   1. Your acts or omissions; or                                       pare or approve, maps, shop drawings,
                                                                       opinions, reports, surveys, field orders,
   2. The acts or omissions of those acting on your                    change orders or drawings and specifica-
       behalf;                                                         tions; or
   in the performance of your ongoing operations for               b. Supervisory, inspection, architectural or
   the additional insured.                                             engineering activities.
   A person's or organization's status as an addi-              2. "Bodily injury" or "property damage" occurring
   tional insured under this endorsement ends when                 after:
   your operations for that additional insured are
   completed.                                                       a. All work, including materials, parts or
                                                                       equipment furnished in connection with
                                                                       such work, on the project (other than ser-
                                                                       vice, maintenance or repairs) to be per-
                                                                       formed by or on behalf of the additional in-
                                                                       sured(s) at the location of the covered
                                                                       operations has been completed; or
                                                                   b. That portion of "your work" out of which the
                                                                       injury or damage arises has been put to its
                                                                       intended use by any person or organization
                                                                       other than another contractor or subcon-
                                                                       tractor engaged in performing operations
                                                                       for a principal as a part of the same project.




CG 20 33 07 04                               © ISO Properties, Inc., 2004                               Page 1 of 1     




                                                                                                                Ex. D - p.0050
          Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 338 of 385 PageID #:338
POLICY NUMBER: BCS0029735                                                           COMMERCIAL GENERAL LIABILITY
                                                                                                    CG 21 16 07 98

                 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                   EXCLUSION - DESIGNATED PROFESSIONAL SERVICES

This endorsement modifies insurance provided under the following:

    COMM ERCIAL GENERAL LIABILITY COVERAGE PART


                                                         SCHEDULE

Description Of Professional Services:

ALL PROFESSIONAL SERVICES OF ANY INSURED




(If no entry appears above, information required to complete this endorsement will be shown in the Declarations as applica-
ble to this endorsement.)

With respect to any professional services shown in the Schedule, the following exclusion is added to Paragraph 2., Exclu-
sions of Section I - Coverage A - Bodily Injury And Property Damage Liability and Paragraph 2., Exclusions of
Section I - Coverage B - Personal And Advertising Injury Liability:

This insurance does not apply to "bodily injury", "property damage" or "personal and advertising injury" due to the rendering of
or failure to render any professional service.




CG 21 16 07 98                          Copyright, Insurance Services Office, Inc., 1997                       Page 1 of 1
                                                          Home Office Co py




                                                                                                                        Ex. D - p.0051
       Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 339 of 385 PageID #:339


POLICY NUMBER: BCS0029735                                                           COMMERCIAL GENERAL LIABILITY
                                                                                                   CG 21 35 10 01

        THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

      EXCLUSION - COVERAGE C - MEDICAL PAYMENTS
This endorsement modifies insurance provided under the following:

    COMMERCIAL GENERAL LIABILITY COVERAGE PART


                                                  SCHEDULE

Description And Location Of Premises Or Classification:
ALL PREMISES AND CLASSIFICATIONS




(If no entry appears above, information required to complete this endorsement will be shown in the Declarations
as applicable to this endorsement.)

With respect to any premises or classification shown                   2. The following is added to Section I - Supple-
in the Schedule:                                                          mentary Payments:
    1. Section I - Coverage C - Medical Payments                          h. Expenses incurred by the insured for first
       does not apply and none of the references to it                       aid administered to others at the time of an
       in the Coverage Part apply: and                                       accident for "bodily injury" to which this in-
                                                                             surance applies.




CG 21 35 10 01                               ISO Properties, Inc., 2000                                        Page 1 of 1
                                                   Home Office Co py




                                                                                                                      Ex. D - p.0052
            Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 340 of 385 PageID #:340

POLICY NUMBER: BCS0029735                                                           COMMERCIAL GENERAL LIABILITY
                                                                                                    CG 21 44 07 98

                  THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                           LIMITATION OF COVERAGE TO DESIGNATED
                                    PREMISES OR PROJECT


This endorsement modifies insurance provided under the following:

    COMM ERCIAL GENERAL LIABILITY COVERAGE PART


                                                         SCHEDULE

Premises:

PER SCHEDULE OF LOCATIONS




Project:

N/A




(If no entry appears above, information required to complete this endorsement will be shown in the Declarations as applica-
ble to this endorsement.)

This insurance applies only to "bodily injury", "property damage", "personal and advertising injury" and medical expenses
arising out of:

    1.     The ownership, maintenance or use of the premises shown in the Schedule and operations necessary or incidental to
           those premises; or

    2.     The project shown in the Schedule.




CG 21 44 07 98                          Copyright, Insurance Services Office, Inc., 1997                     Page 1 of 1

                                                          Home Office Co py




                                                                                                                    Ex. D - p.0053
      Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 341 of 385 PageID #:341


                                                                        COMMERCIAL GENERAL LIABILITY
                                                                                       CG 21 47 12 07

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

       EMPLOYMENT-RELATED PRACTICES EXCLUSION
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART

A. The following exclusion is added to Paragraph 2.,     B. The following exclusion is added to Paragraph 2.,
   Exclusions of Section I – Coverage A – Bodily            Exclusions of Section I – Coverage B – Per-
   Injury And Property Damage Liability:                    sonal And Advertising Injury Liability:
   This insurance does not apply to:                        This insurance does not apply to:
   "Bodily injury" to:                                      "Personal and advertising injury" to:
  (1) A person arising out of any:                         (1) A person arising out of any:
      (a) Refusal to employ that person;                      (a) Refusal to employ that person;
      (b) Termination of that person's employment;            (b) Termination of that person's employment;
          or                                                       or
     (c) Employment-related practices, policies,               (c) Employment-related practices, policies,
          acts or omissions, such as coercion, demo-                acts or omissions, such as coercion, demo-
          tion, evaluation, reassignment, discipline,               tion, evaluation, reassignment, discipline,
          defamation, harassment, humiliation, dis-                 defamation, harassment, humiliation, dis-
          crimination or malicious prosecution di-                  crimination or malicious prosecution di-
          rected at that person; or                                 rected at that person; or
  (2) The spouse, child, parent, brother or sister of       (2) The spouse, child, parent, brother or sister of
      that person as a consequence of "bodily injury"           that person as a consequence of "personal and
      to that person at whom any of the employment-             advertising injury" to that person at whom any
      related practices described in Paragraphs (a),            of the employment-related practices described
      (b), or (c) above is directed.                            in Paragraphs (a), (b), or (c) above is directed.
   This exclusion applies:                                   This exclusion applies:
  (1) Whether the injury-causing event described in         (1) Whether the injury-causing event described in
      Paragraphs (a), (b) or (c) above occurs before            Paragraphs (a), (b) or (c) above occurs before
      employment, during employment or after em-                employment, during employment or after em-
      ployment of that person;                                  ployment of that person;
  (2) Whether the insured may be liable as an em-           (2) Whether the insured may be liable as an em-
      ployer or in any other capacity; and                      ployer or in any other capacity; and
  (3) To any obligation to share damages with or            (3) To any obligation to share damages with or
      repay someone else who must pay damages                   repay someone else who must pay damages
      because of the injury.                                    because of the injury.




CG 21 47 12 07                           © ISO Properties, Inc., 2006                               Page 1 of 1     




                                                                                                            Ex. D - p.0054
         Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 342 of 385 PageID #:342

POLICY NUMBER: BCS0029735                                                                  COMMERCIAL GENERAL LIABILITY
                                                                                                           CG 21 54 01 96

                 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.



              EXCLUSION - DESIGNATED OPERATIONS COVERED BY A
                CONSOLIDATED (WRAP-UP) INSURANCE PROGRAM


This endorsement modifies insurance provided under the following:

    COMM ERCIAL GENERAL LIABILITY COVERAGE PART


                                                          SCHEDULE

Description and Location of Operation(s):

ALL LOCATIONS AND OPERATIONS FOR WHICH
YOU ARE COVERED UNDER A CONSOLIDATED,
WRAP-UP OR SIMILAR INSURANCE PROGRAM


(If no entry appears above, information required to complete this endorsement will be shown in the Declarations as
applicable to this endorsement.)

The following exclusion is added to paragraph 2.,                             prime contractor / project manager or owner of the
Exclusions of COVERAGE A - BODILY INJURY                                      construction project in which you are involved.
AND PROPERTY DAMAGE LIABILITY (Section I -
Coverages):                                                                   This exclusion applies whether or not the consolidated
                                                                              (wrap-up) insurance program:
This insurance does not apply to "bodily injury" or                           (1) Provides coverage identical to that provided by this
"property damage" arising out of either your ongoing                              Coverage Part;
operations or operations included within the "products-
completed operations hazard" at the location described                        (2) Has limits adequate to cover all claims; or
in the Schedule of this endorsement, as a consolidated
(wrap-up) insurance program has been provided by the                          (3) Remains in effect.




CG 21 54 01 96                        Copyright, Insurance Services Office, Inc., 1994                                Page 1 of 1

                                                          Home Office Co py




                                                                                                                                Ex. D - p.0055
       Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 343 of 385 PageID #:343


                                                                            COMMERCIAL GENERAL LIABILITY
                                                                                           CG 21 65 12 04

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

    TOTAL POLLUTION EXCLUSION WITH A BUILDING
  HEATING, COOLING AND DEHUMIDIFYING EQUIPMENT
     EXCEPTION AND A HOSTILE FIRE EXCEPTION
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART

Exclusion f. under Paragraph 2. Exclusions of Sec-                    (ii) At any premises, site or location on
tion I – Coverage A – Bodily Injury And Property                           which any insured or any contractors or
Damage Liability is replaced by the following:                             subcontractors working directly or indi-
This insurance does not apply to:                                          rectly on any insured's behalf are per-
                                                                           forming operations to test for, monitor,
 f. Pollution                                                              clean up, remove, contain, treat, detox-
   (1) "Bodily injury" or "property damage" which                          ify, neutralize or in any way respond to,
        would not have occurred in whole or part but                       or assess the effects of, "pollutants".
        for the actual, alleged or threatened discharge,        (2) Any loss, cost or expense arising out of any:
        dispersal, seepage, migration, release or es-
        cape of "pollutants" at any time.                          (a) Request, demand, order or statutory or
                                                                       regulatory requirement that any insured or
        This exclusion does not apply to:                              others test for, monitor, clean up, remove,
       (a) "Bodily injury" if sustained within a building              contain, treat, detoxify or neutralize, or in
            which is or was at any time owned or occu-                 any way respond to, or assess the effects
            pied by, or rented or loaned to, any insured               of, "pollutants"; or
            and caused by smoke, fumes, vapor or soot              (b) Claim or suit by or on behalf of a govern-
            produced by or originating from equipment                  mental authority for damages because of
            that is used to heat, cool or dehumidify the               testing for, monitoring, cleaning up, remov-
            building, or equipment that is used to heat                ing, containing, treating, detoxifying or neu-
            water for personal use, by the building's oc-              tralizing, or in any way responding to, or
            cupants or their guests; or                                assessing the effects of, "pollutants".
      (b) "Bodily injury" or "property damage" arising
            out of heat, smoke or fumes from a "hostile
            fire" unless that "hostile fire" occurred or
            originated:
            (i) At any premises, site or location which
                is or was at any time used by or for any
                insured or others for the handling, stor-
                age, disposal, processing or treatment
                of waste; or




CG 21 65 12 04                               © ISO Properties, Inc., 2003                               Page 1 of 1     




                                                                                                                Ex. D - p.0056
       Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 344 of 385 PageID #:344


                                                                            COMMERCIAL GENERAL LIABILITY
                                                                                           CG 21 67 12 04

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                         FUNGI OR BACTERIA EXCLUSION
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART

A. The following exclusion is added to Paragraph 2.          B. The following exclusion is added to Paragraph 2.
   Exclusions of Section I – Coverage A – Bodily                Exclusions of Section I – Coverage B – Per-
   Injury And Property Damage Liability:                        sonal And Advertising Injury Liability:
   2. Exclusions                                                2. Exclusions
       This insurance does not apply to:                           This insurance does not apply to:
       Fungi Or Bacteria                                           Fungi Or Bacteria
       a. "Bodily injury" or "property damage" which               a. "Personal and advertising injury" which
           would not have occurred, in whole or in                     would not have taken place, in whole or in
           part, but for the actual, alleged or threat-                part, but for the actual, alleged or threat-
           ened inhalation of, ingestion of, contact                   ened inhalation of, ingestion of, contact
           with, exposure to, existence of, or presence                with, exposure to, existence of, or presence
           of, any "fungi" or bacteria on or within a                  of any "fungi" or bacteria on or within a
           building or structure, including its contents,              building or structure, including its contents,
           regardless of whether any other cause,                      regardless of whether any other cause,
           event, material or product contributed con-                 event, material or product contributed con-
           currently or in any sequence to such injury                 currently or in any sequence to such injury.
           or damage.                                              b. Any loss, cost or expense arising out of the
       b. Any loss, cost or expenses arising out of                    abating, testing for, monitoring, cleaning up,
           the abating, testing for, monitoring, cleaning              removing, containing, treating, detoxifying,
           up, removing, containing, treating, detoxify-               neutralizing, remediating or disposing of, or
           ing, neutralizing, remediating or disposing                 in any way responding to, or assessing the
           of, or in any way responding to, or assess-                 effects of, "fungi" or bacteria, by any in-
           ing the effects of, "fungi" or bacteria, by any             sured or by any other person or entity.
           insured or by any other person or entity.         C. The following definition is added to the Definitions
       This exclusion does not apply to any "fungi" or          Section:
       bacteria that are, are on, or are contained in, a        "Fungi" means any type or form of fungus, includ-
       good or product intended for bodily consump-             ing mold or mildew and any mycotoxins, spores,
       tion.                                                    scents or byproducts produced or released by
                                                                fungi.




CG 21 67 12 04                               © ISO Properties, Inc., 2003                               Page 1 of 1     




                                                                                                                Ex. D - p.0057
      Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 345 of 385 PageID #:345


                                                                          COMMERCIAL GENERAL LIABILITY
                                                                                         CG 21 70 01 08

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

CAP ON LOSSES FROM CERTIFIED ACTS OF TERRORISM
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   LIQUOR LIABILITY COVERAGE PART
   OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART
   POLLUTION LIABILITY COVERAGE PART
   PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
   RAILROAD PROTECTIVE LIABILITY COVERAGE PART
   UNDERGROUND STORAGE TANK POLICY

If aggregate insured losses attributable to terrorist      "Certified act of terrorism" means an act that is certi-
acts certified under the federal Terrorism Risk Insur-     fied by the Secretary of the Treasury, in concurrence
ance Act exceed $100 billion in a Program Year             with the Secretary of State and the Attorney General
(January 1 through December 31) and we have met            of the United States, to be an act of terrorism pursu-
our insurer deductible under the Terrorism Risk Insur-     ant to the federal Terrorism Risk Insurance Act. The
ance Act, we shall not be liable for the payment of any    criteria contained in the Terrorism Risk Insurance Act
portion of the amount of such losses that exceeds          for a "certified act of terrorism" include the following:
$100 billion, and in such case insured losses up to        1. The act resulted in insured losses in excess of $5
that amount are subject to pro rata allocation in ac-          million in the aggregate, attributable to all types of
cordance with procedures established by the Secre-             insurance subject to the Terrorism Risk Insurance
tary of the Treasury.                                          Act; and
                                                           2. The act is a violent act or an act that is dangerous
                                                               to human life, property or infrastructure and is
                                                               committed by an individual or individuals as part of
                                                               an effort to coerce the civilian population of the
                                                               United States or to influence the policy or affect
                                                               the conduct of the United States Government by
                                                               coercion.




CG 21 70 01 08                             © ISO Properties, Inc., 2007                                Page 1 of 1      




                                                                                                               Ex. D - p.0058
       Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 346 of 385 PageID #:346


                                                                            COMMERCIAL GENERAL LIABILITY
                                                                                           CG 21 86 12 04

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                    EXCLUSION – EXTERIOR INSULATION
                          AND FINISH SYSTEMS
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART

A. This insurance does not apply to "bodily injury",         B. The following definition is added to the Definitions
   "property damage" or "personal and advertising in-           Section:
   jury" arising out of, caused by, or attributable to,         "Exterior insulation and finish system" means a
   whether in whole or in part, the following:                  non-load bearing exterior cladding or finish sys-
   1. The design, manufacture, construction, fabrica-           tem, and all component parts therein, used on any
       tion, preparation, distribution and sale, installa-      part of any structure, and consisting of:
       tion, application, maintenance or repair, includ-        1. A rigid or semi-rigid insulation board made of
       ing remodeling, service, correction or                      expanded polystyrene and other materials;
       replacement, of any "exterior insulation and fin-
       ish system" or any part thereof, or any sub-             2. The adhesive and/or mechanical fasteners
       stantially similar system or any part thereof, in-          used to attach the insulation board to the sub-
       cluding the application or use of conditioners,             strate;
       primers, accessories, flashings, coatings,               3. A reinforced or unreinforced base coat;
       caulking or sealants in connection with such a
                                                                4. A finish coat providing surface texture to which
       system; or
                                                                   color may be added; and
   2. "Your product" or "your work" with respect to
                                                                5. Any flashing, caulking or sealant used with the
       any exterior component, fixture or feature of
                                                                   system for any purpose.
       any structure if an "exterior insulation and fin-
       ish system", or any substantially similar sys-
       tem, is used on the part of that structure con-
       taining that component, fixture or feature.




CG 21 86 12 04                               © ISO Properties, Inc., 2003                              Page 1 of 1




                                                                                                               Ex. D - p.0059
       Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 347 of 385 PageID #:347


                                                                             COMMERCIAL GENERAL LIABILITY
                                                                                            CG 21 96 03 05

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

           SILICA OR SILICA-RELATED DUST EXCLUSION

This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART



A. The following exclusion is added to Paragraph 2.,          B. The following exclusion is added to Paragraph 2.,
   Exclusions of Section I – Coverage A – Bodily                 Exclusions of Section I – Coverage B – Per-
   Injury And Property Damage Liability:                         sonal And Advertising Injury Liability:
   2. Exclusions                                                 2. Exclusions
       This insurance does not apply to:                            This insurance does not apply to:
       Silica Or Silica-Related Dust                                Silica Or Silica-Related Dust
       a. "Bodily injury" arising, in whole or in part,              a. "Personal and advertising injury" arising, in
           out of the actual, alleged, threatened or                    whole or in part, out of the actual, alleged,
           suspected inhalation of, or ingestion of, "sil-              threatened or suspected inhalation of, in-
           ica" or "silica-related dust".                               gestion of, contact with, exposure to, exis-
       b. "Property damage" arising, in whole or in                     tence of, or presence of, "silica" or "silica-
           part, out of the actual, alleged, threatened                 related dust".
           or suspected contact with, exposure to, ex-              b. Any loss, cost or expense arising, in whole
           istence of, or presence of, "silica" or "silica-             or in part, out of the abating, testing for,
           related dust".                                               monitoring, cleaning up, removing, contain-
       c. Any loss, cost or expense arising, in whole                   ing, treating, detoxifying, neutralizing, reme-
           or in part, out of the abating, testing for,                 diating or disposing of, or in any way re-
           monitoring, cleaning up, removing, contain-                  sponding to or assessing the effects of,
           ing, treating, detoxifying, neutralizing, reme-              "silica" or "silica-related dust", by any in-
           diating or disposing of, or in any way re-                   sured or by any other person or entity.
           sponding to or assessing the effects of,           C. The following definitions are added to the Defini-
           "silica" or "silica-related dust", by any in-         tions Section:
           sured or by any other person or entity.               1. "Silica" means silicon dioxide (occurring in
                                                                    crystalline, amorphous and impure forms), sil-
                                                                    ica particles, silica dust or silica compounds.
                                                                 2. "Silica-related dust" means a mixture or com-
                                                                    bination of silica and other dust or particles.




CG 21 96 03 05                                © ISO Properties, Inc., 2004                                Page 1 of 1     




                                                                                                                  Ex. D - p.0060
         Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 348 of 385 PageID #:348

POLICY NUMBER: BCS0029735                                                         COMMERCIAL GENERAL LIABILITY
                                                                                                  CG 22 64 07 98

                 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                   PESTICIDE OR HERBICIDE APPLICATOR COVERAGE

This endorsement modifies insurance provided under the following:

    COMM ERCIAL GENERAL LIABILITY COVERAGE PART


                                                       SCHEDULE

Description Of Operations:

PROPERTY OWNER/MANAGER




(If no entry appears above, information required to complete this endorsement will be shown in the Declarations as applic-
able to this endorsement.)

With respect to the operations shown in the Schedule, Paragraph (1)(d) of Exclusion f. of Section I - Coverage A - Bodily
Injury And Property Damage Liability does not apply if the operations meet all standards of any statute, ordinance, regula-
tion or license requirement of any federal, state or local government which apply to those operations.




CG 22 64 07 98                        Copyright, Insurance Services Office, Inc., 1997                     Page 1 of 1

                                                        Home Office Co py




                                                                                                                   Ex. D - p.0061
      Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 349 of 385 PageID #:349


                                                                         COMMERCIAL GENERAL LIABILITY


     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                   REAL ESTATE PROPERTY MANAGED
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART


This insurance does not apply to "property damage" to property you operate or manage or as to which you act as
agent for the collection of rents or in any other supervisory capacity.
With respect to your liability arising out of your management of property for which you are acting as real estate
manager this insurance is excess over any other valid and collectible insurance available to you.




CG 22 70 11 85               Copyright, Insurance Services Office, Inc., 1984                 Page 1 of 1       




                                                                                                            Ex. D - p.0062
      Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 350 of 385 PageID #:350


POLICY NUMBER: BCS0029735                                                      COMMERCIAL GENERAL LIABILITY
                                                                                              CG 24 04 05 09

       WAIVER OF TRANSFER OF RIGHTS OF RECOVERY
                 AGAINST OTHERS TO US
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   PRODUCTS/ COMPLETED OPERATIONS LIABILITY COVERAGE PART

                                                  SCHEDULE

Name Of Person Or Organization:
ANY PERSON OR ORGANIZATION WITH WHOM THE INSURED HAS AGREED TO WAIVE
RIGHTS OF RECOVERY, PROVIDED SUCH AGREEMENT IS MADE IN WRITING AND
PRIOR TO THE LOSS




Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

The following is added to Paragraph 8. Transfer Of
Rights Of Recovery Against Others To Us of Section
IV ---- Conditions:
We waive any right of recovery we may have against
the person or organization shown in the Schedule
above because of payments we make for injury or
damage arising out of your ongoing operations or
"your work" done under a contract with that person
or organization and included in the "products-
completed operations hazard". This waiver applies
only to the person or organization shown in the
Schedule above.



CG 24 04 05 09                         Insurance Services Office, Inc., 2008                             Page 1 of 1

                                                   Home Office Co py




                                                                                                               Ex. D - p.0063
       Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 351 of 385 PageID #:351


POLICY NUMBER:                                                               COMMERCIAL GENERAL LIABILITY
                                                                                            CG 24 26 07 04

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

       AMENDMENT OF INSURED CONTRACT DEFINITION
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART

Paragraph 9. of the Definitions Section is replaced                     Paragraph f. does not include that part of
by the following:                                                       any contract or agreement:
    9. "Insured contract" means:                                       (1) That indemnifies a railroad for "bodily
       a. A contract for a lease of premises. How-                         injury" or "property damage" arising out
           ever, that portion of the contract for a lease                  of construction or demolition operations,
           of premises that indemnifies any person or                      within 50 feet of any railroad property
           organization for damage by fire to premises                     and affecting any railroad bridge or tres-
           while rented to you or temporarily occupied                     tle, tracks, road-beds, tunnel, underpass
           by you with permission of the owner is not                      or crossing;
           an "insured contract";                                      (2) That indemnifies an architect, engineer
       b. A sidetrack agreement;                                           or surveyor for injury or damage arising
                                                                           out of:
       c. Any easement or license agreement, ex-
           cept in connection with construction or                        (a) Preparing, approving, or failing to
           demolition operations on or within 50 feet of                        prepare or approve, maps, shop
           a railroad;                                                          drawings, opinions, reports, surveys,
                                                                                field orders, change orders or draw-
       d. An obligation, as required by ordinance, to                           ings and specifications; or
           indemnify a municipality, except in connec-
           tion with work for a municipality;                             (b) Giving directions or instructions, or
                                                                                failing to give them, if that is the pri-
       e. An elevator maintenance agreement;                                    mary cause of the injury or damage;
        f. That part of any other contract or agree-                            or
           ment pertaining to your business (including                 (3) Under which the insured, if an architect,
           an indemnification of a municipality in con-                    engineer or surveyor, assumes liability
           nection with work performed for a munici-                       for an injury or damage arising out of the
           pality) under which you assume the tort li-                     insured's rendering or failure to render
           ability of another party to pay for "bodily                     professional services, including those
           injury" or "property damage" to a third per-                    listed in (2) above and supervisory, in-
           son or organization, provided the "bodily in-                   spection, architectural or engineering
           jury" or "property damage" is caused, in                        activities.
           whole or in part, by you or by those acting
           on your behalf. Tort liability means a liability
           that would be imposed by law in the ab-
           sence of any contract or agreement.




CG 24 26 07 04                                © ISO Properties, Inc., 2004                                 Page 1 of 1      




                                                                                                                   Ex. D - p.0064
       Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 352 of 385 PageID #:352


POLICY NUMBER: BCS0029735                                                              COMMERCIAL GENERAL LIABILITY
                                                                                                      CG 25 04 05 09

        THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                              DESIGNATED LOCATION(S)
                             GENERAL AGGREGATE LIMIT
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART

                                                      SCHEDULE
Designated Location(s):
ALL LOCATIONS


Information required to complete this Schedule, if not shown above, will be shown in the Declarations.



A. For all sums which the insured becomes legally                             b. Claims made or "suits" brought; or
   obligated to pay as damages caused by                                      c. Persons or organizations making claims or
   "occurrences" under Section I ---- Coverage A, and                            bringing "suits".
   for all medical expenses caused by accidents
   under Section I ---- Coverage C, which can be                           3. Any payments made under Coverage A for
   attributed only to operations at a single                                  damages or under Coverage C for medical
   designated "location" shown in the Schedule                                expenses shall reduce the Designated
   above:                                                                     Location General Aggregate Limit for that
                                                                              designated "location". Such payments shall
   1. A separate Designated Location General                                  not reduce the General Aggregate Limit
       Aggregate Limit applies to each designated                             shown in the Declarations nor shall they
       "location", and that limit is equal to the amount                      reduce any other Designated Location
       of the General Aggregate Limit shown in the                            General Aggregate Limit for any other
       Declarations.                                                          designated "location" shown in the Schedule
   2. The Designated Location General Aggregate                               above.
       Limit is the most we will pay for the sum of all                    4. The limits shown in the Declarations for Each
       damages under Coverage A, except damages                               Occurrence, Damage To Premises Rented To
       because of "bodily injury" or "property                                You and Medical Expense continue to apply.
       damage" included in the "products-completed                            However, instead of being subject to the
       operations hazard", and for medical expenses                           General Aggregate Limit shown in the
       under Coverage C regardless of the number                              Declarations, such limits will be subject to the
       of:                                                                    applicable Designated Location General
        a. Insureds;                                                          Aggregate Limit.




CG 25 04 05 09                            Insurance Services Office, Inc., 2008                                   Page 1 of 2

                                                       Home Office Co py




                                                                                                                         Ex. D - p.0065
      Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 353 of 385 PageID #:353



B. For all sums which the insured becomes legally                C. When coverage for liability arising out of the
   obligated to pay as damages caused by                            "products-completed operations hazard" is
   "occurrences" under Section I ---- Coverage A, and               provided, any payments for damages because of
   for all medical expenses caused by accidents                     "bodily injury" or "property damage" included in
   under Section I ---- Coverage C, which cannot be                 the "products-completed operations hazard" will
   attributed only to operations at a single                        reduce the Products-completed Operations
   designated "location" shown in the Schedule                      Aggregate Limit, and not reduce the General
   above:                                                           Aggregate Limit nor the Designated Location
   1. Any payments made under Coverage A for                        General Aggregate Limit.
       damages or under Coverage C for medical                   D. For the purposes of this endorsement, the
       expenses shall reduce the amount available                   Definitions Section is amended by the addition of
       under the General Aggregate Limit or the                     the following definition:
       Products-completed Operations Aggregate                      "Location" means premises involving the same or
       Limit, whichever is applicable; and                          connecting lots, or premises whose connection is
   2. Such payments shall not reduce any                            interrupted only by a street, roadway, waterway
       Designated Location General Aggregate Limit.                 or right-of-way of a railroad.
                                                                 E. The provisions of Section III ---- Limits Of
                                                                    Insurance not otherwise modified by this
                                                                    endorsement shall continue to apply as
                                                                    stipulated.




                                                    Home Office Co py




                                                                                                                Ex. D - p.0066
              Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 354 of 385 PageID #:354


                                                                                                       ENDORSEMENT
    EFGH
                                                                                                       NO.

   Attached to and forming a part of                                                Endorsement Effective Date 03-01-13
   Policy No. BCS0029735                                                                          12:01 A.M., Standard Time
   Named Insured ORION RESIDENTIAL ADVISORS                                         Agent No. 24712




                        THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                                  NOTICE OF OCCURRENCE

                                This endorsement modifies insurance provided under the following:

                                      COMMERCIAL GENERAL LIABILITY COVERAGE PART



           The following is added to Paragraph 2. Duties in the Event of Occurrence, Offense, Claim or Suit of
           SECTION IV - COMMERCIAL GENERAL LIABILITY CONDITIONS:

           An ‘‘occurrence,’’ or offense originally reported to your workers compensation carrier may later develop into
           a claim which may be covered by this policy. If you notify us as soon as practicable after you become aware
           that the ‘‘occurrence’’ or offense may result in a claim against this policy, you will not be deemed in violation
           of the reporting requirements of this condition.




                                                                                                         /
                                                                 AUTHORIZED REPRESENTATIVE                      DATE

GLS-136s (10-95)
                                                             Home Office Co py




                                                                                                                          Ex. D - p.0067
              Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 355 of 385 PageID #:355


                                                                                                  ENDORSEMENT
    EFGH
                                                                                                  NO.

   Attached to and forming a part of                                            Endorsement Effective Date 03-01-13
   Policy No . BCS0029735                                                                     12:01 A.M., Standard Time
   Named Insured ORION RESIDENTIAL ADVISORS                                     Agent No. 24712




                       THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                            KNOWLEDGE OF OCCURRENCE

                               This endorsement modifies insurance provided under the following:

                                    COMMERCIAL GENERAL LIABILITY COVERAGE PART



           The following is added to Paragraph 2. Duties in the Event of Occurrence, Offense, Claim or Suit of
           SECTION IV - COMMERCIAL GENERAL LIABILITY CONDITIONS:

           Knowledge of an ‘‘occurrence,’’ offense, claim, or ‘‘suit’’ by the agent, servant or employee of any insured
           will not in itself constitute knowledge by the Named Insured unless an executive officer of the Named Insured’s
           organization received such notice from its agent, servant or employee.




                                                                                                     /
                                                               AUTHORIZED REPRESENTATIVE                   DATE

GLS-137s (10-95)
                                                           Home Office Co py




                                                                                                                     Ex. D - p.0068
              Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 356 of 385 PageID #:356


                                                                                                       ENDORSEMENT
    EFGH
                                                                                                       NO.

   Attached to and forming a part of                                                Endorsement Effective Date 03-01-13
   Policy No . BCS0029735                                                                         12:01 A.M., Standard Time
   Named Insured ORION RESIDENTIAL ADVISORS                                         Agent No. 24712




                        THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                 UNINTENTIONAL FAILURE TO DISCLOSE HAZARDS

                                This endorsement modifies insurance provided under the following:

                                      COMMERCIAL GENERAL LIABILITY COVERAGE PART


           The following is added to Paragraph 6. Representations, of SECTION IV - COMMERCIAL GENERAL
           LIABILITY CONDITIONS:

           Your failure to disclose all hazards, prior ‘‘occurrences’’ or offenses existing as of the inception date of the
           policy will not prejudice the coverage afforded by this policy provided such failure to disclose all hazards,
           prior ‘‘occurrences’’ or offenses is not intentional.




                                                                                                          /
                                                                 AUTHORIZED REPRESENTATIVE                      DATE

GLS-138s (10-95)
                                                             Home Office Co py




                                                                                                                          Ex. D - p.0069
            Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 357 of 385 PageID #:357

                                                                                                                    ENDORSEMENT
                                                                                                                    NO.



 Attached to and forming a part of                                                              Endorsement Effective Date 03-01-13
 Policy No. BCS0029735                                                                                         12:01 A.M., Standard Time
 Named Insured ORION RESIDENTIAL ADVISORS                                                       Agent No.  24712



                    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                         BODILY INJURY, PROPERTY DAMAGE, PERSONAL
                  AND ADVERTISING INJURY LIABILITY DEDUCTIBLE ENDORSEMENT
                                   (Per Occurrence or Offense)
                             This endorsement modifies insurance provided under the following:
                                   COMMERCIAL GENERAL LIABILITY COVERAGE FORM

                                                                 SCHEDULE
                            Coverage                                Amount and Basis of Deductible
                  Bodily Injury Liability                    $             2,500                 per occurrence
                  Property Damage Liability                  $             2,500                 per occurrence
                  Personal and Advertising                   $             2,500                 per offense
                  Injury Liability (Personal Inj-
                  ury and Advertising Injury)


APPLICATION OF ENDORSEMENT                                                           applicable to such coverages, and the Limits of
                                                                                     Insurance applicable to Each Occurrence or offense
Enter below any limitations on the application of this
                                                                                     for such coverages will be reduced by the amount of
endorsement. If no limitation is entered, the deductibles
                                                                                     such deductible. Aggregate Limits for such coverages
apply to damages for all "bodily injury," "property damage,"
                                                                                     shall not be reduced by the application of such
and "personal and advertising injury," ("personal injury"
                                                                                     deductible amount.
and "advertising injury") however caused:
                                                                            2. The deductible amounts apply to damages and all le-
NO LIMITATION
                                                                               gal and loss adjustment expenses.

                                                                            3. The deductible amounts stated in the Schedule above
                                                                               apply:

                                                                                     a.   Under Bodily Injury Liability Coverage, to all dam-
                                                                                          ages because of "bodily injury";

                                                                                     b. Under Property Damage Liability Coverage, to all
1.   Our obligation under the Bodily Injury Liability,                                  damages because of "property damage"; or
     Property Damage Liability, Personal and Advertising
     Injury Liability ("Personal Injury" and "Advertising                            c.   Under Personal and Advertising Liability ("Per-
     Injury") Coverages to pay damages on your behalf                                     sonal Injury" and "Advertising Injury") Coverage,
     applies only to the amount of damages in excess of                                   to all damages because of "personal injury" or
     any deductible amounts stated in the Schedule above                                  "advertising injury"
     as
                               Includes copyrighted material of Insurance Services Office, Inc., with its permission.
                                               Copyright, Insurance Services Office, Inc., 1998

                                                                  Page 1 of 2
GLS-148s (6-99)
                                                                 Home Office Co py




                                                                                                                                    Ex. D - p.0070
            Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 358 of 385 PageID #:358

    as the result of any one "occurrence" or offense,                            Irrespective of the application of the deductible
    regardless of the number of persons or organizations                         amount.
    who sustain damages because of that "occurrence" or
                                                                        5. We may pay any part or all of the deductible amount
    offense.
                                                                           to effect settlement of any claim or "suit" and, upon
4. The terms of this insurance, including those with                       notification of the action taken, you shall promptly
   respect to our right and duty to defend any "suits"                     reimburse us for such part of the deductible amount
   seeking those damages and your duties in the event                      as has been paid by us.
   of an "occurrence," offense, claim or "suit," apply




                                                              AUTHORIZED REPRESENTATIVE                              DATE



                            Includes copyrighted material of Insurance Services Office, Inc., with its permission.
                                            Copyright, Insurance Services Office, Inc., 1998

                                                              Page 2 of 2
GLS-148s (6-99)
                                                             Home Office Co py




                                                                                                                            Ex. D - p.0071
                 Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 359 of 385 PageID #:359


                                                                                                                        ENDORSEMENT
    EFGH
                                                                                                                        NO.

   Attached to and forming a part of                                                              Endorsement Effective Date 03-01-13
   Policy No . BCS0029735                                                                                       12:01 A.M., Standard Time
   Named Insured ORION RESIDENTIAL ADVISORS                                                       Agent No. 24712




                          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                    AMENDMENT TO OTHER INSURANCE CONDITION

                                  This endorsement modifies insurance provided under the following:

                                         COMMERCIAL GENERAL LIABILITY COVERAGE PART


Condition 4. Other Insurance of SECTION IV -                                              (4)   That is valid and collectible insurance available
COMMERCIAL GENERAL LIABILITY CONDITIONS is                                                      to you under any other policy.
deleted in its entirety and is replaced by the following:
                                                                                          When this insurance is excess, we will have no duty
4. Other Insurance                                                                        under Coverages A or B to defend the insured
                                                                                          against any ‘‘suit’’ if any other insurer has a duty to
    a. Primary Insurance                                                                  defend the insured against that ‘‘suit.’’ If no other in-
                                                                                          surer defends, we will undertake to do so, but we will
           This insurance is primary except when b. below
           applies.                                                                       be entitled to the insured’s rights against all those
                                                                                          other insurers.
    b. Excess Insurance
                                                                                          When this insurance is excess over other insurance,
           This insurance is excess over any other insurance,                             we will pay only the amount of the loss, if any, that
           whether primary, excess, contingent or on any other                            exceeds the sum of:
           basis:
                                                                                          (1)   The total amount that all such other insurance
           (1)   That is Fire, Extended Coverage, Builder’s Risk,
                                                                                                would pay for the loss in the absence of this in-
                 Installation Risk or similar coverage for ‘‘your
                                                                                                surance; and
                 work’’;
                                                                                          (2)   The total of all deductible and self-insured
           (2)   That is Fire insurance for premises rented to
                                                                                                amounts under all other insurance.
                 you or temporarily occupied by you with per-
                 mission of the owner;                                                    If a loss occurs involving two or more policies, each
                                                                                          of which states that its insurance will be excess,
           (3)   If the loss arises out of the maintenance or use
                                                                                          then our policy will contribute on a pro rata basis.
                 of aircraft, ‘‘auto’’ or watercraft to the extent not
                 subject to Exclusion g. of Coverage A (Section
                 I); or


                                                                                                                            /
                                                                          AUTHORIZED REPRESENTATIVE                             DATE




                                   Includes copyrighted material of Insurance Services Office, Inc., with its permission.
                                                    Copyright, Insurance Services Office, Inc., 1994


 GLS -152s (12-96)
                                                                      Home Office Co py




                                                                                                                                         Ex. D - p.0072
            Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 360 of 385 PageID #:360

                                                                                                  ENDORSEMENT
                                                                                                  NO.
   ATTACHED TO AND
                       ENDORSEMENT EFFECTIVE DATE
  FORMING A PART OF                                                     NAMED INSURED                        AGENT NO.
                         (12:01 A.M. STANDARD TIME)
    POLICY NUMBER




                      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                               CONTINUING OR ONGOING DAMAGE EXCLUSION
                              This endorsement modifies insurance provided under the following:
                             COMMERCIAL GENERAL LIABILITY COVERAGE FORM
                         OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE
                       FORM—COVERAGE FOR OPERATIONS OF DESIGNATED CONTRACTOR


         The following exclusion is added to subsection 2. Exclusions of SECTION I—COVERAGE:

         This insurance does not apply to “property damage” when any of the following apply:
         Continuing Or Ongoing Damage
             1. The “property damage” first occurred, began to occur or is alleged to have occurred or been in
                the process of occurring, to any degree, in whole or in part, prior to the inception date of this
                policy.
             2. The “property damage” is indiscernible from other damage that is incremental, continuous or pro-
                gressive damage arising from an “occurrence” which first occurred, began to occur or is alleged
                to have occurred, to any degree, in whole or in part, prior to the inception date of this policy.




                                                        AUTHORIZED REPRESENTATIVE                        DATE

GLS-281s (9-07)                                           Page 1 of 1




                                                                                                                Ex. D - p.0073
            Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 361 of 385 PageID #:361

                                                                                                    ENDORSEMENT
                                                                                                    NO.
   ATTACHED TO AND
                       ENDORSEMENT EFFECTIVE DATE
  FORMING A PART OF                                                      NAMED INSURED                            AGENT NO.
                         (12:01 A.M. STANDARD TIME)
    POLICY NUMBER




                      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                           MULTI-UNIT HABITATIONAL CONVERSION EXCLUSION
                                This insurance modifies insurance provided under the following:
                                   COMMERCIAL GENERAL LIABILITY COVERAGE PART


This insurance does not apply to “property damage” in-            regardless if the conversion took place prior to, during or
cluded in the “products-completed operations hazard” to           after the policy period.
any structure(s) converted, including all operations neces-
                                                                  However, this exclusion shall not apply to any of “your
sary on the job site for the conversion, into:
                                                                  work” performed on such structure(s), including opera-
    1. A residential townhouse, townhome, or other                tions necessary on the job site for the conversion, if “your
       multi-unit habitational building(s) designed or            work” was not conducted as part of the conversion opera-
       developed for sale to an individual or multiple            tions or related in any way to the conversion operations or
       owners;                                                    included within those conversion operations.

    2. Residential condominiums or residential coopera-
       tives; or

    3. Multi-use or mixed use projects which include any
       of the occupancies described in items 1. and 2.
       above,




                                                         AUTHORIZED REPRESENTATIVE                            DATE

GLS-282s (4-08)                                           Page 1 of 1




                                                                                                                     Ex. D - p.0074
            Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 362 of 385 PageID #:362

                                                                                                                 ENDORSEMENT
                                                                                                                 NO.
   ATTACHED TO AND
                       ENDORSEMENT EFFECTIVE DATE
  FORMING A PART OF                                                                  NAMED INSURED                           AGENT NO.
                         (12:01 A.M. STANDARD TIME)
    POLICY NUMBER




                      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                   KNOWN INJURY OR DAMAGE EXCLUSION—
                                     PERSONAL AND ADVERTISING INJURY
                              This endorsement modifies insurance provided under the following:
                                   COMMERCIAL GENERAL LIABILITY COVERAGE FORM


The following exclusion is added to Paragraph 2. Exclu-                                    occurred by any insured listed under Para-
sions of SECTION I—COVERAGES, COVERAGE B                                                   graph 1. of SECTION II—WHO IS AN IN-
PERSONAL AND ADVERTISING INJURY LIABILITY:                                                 SURED or an “employee” authorized by you
                                                                                           to give or receive notice of an offense or
    Known Injury Or Damage
                                                                                           claim, includes any continuation, change or
        This insurance does not apply to “personal and                                     resumption of that “personal and advertising
        advertising injury” arising from an offense:                                       injury” after the end of the policy period.

        a. That occurs during the policy period and, prior                       A “personal and advertising injury” arising from an of-
           to the policy period, an insured listed under                         fense will be deemed to have been known to have
           Paragraph 1. of SECTION II—WHO IS AN                                  occurred at the earliest time when any insured listed
           INSURED or an “employee” authorized by                                under Paragraph 1. of SECTION II—WHO IS AN IN-
           you to give or receive notice of an offense or                        SURED or an “employee” authorized by you to give or
           claim, knew that the “personal and advertising                        receive notice of an offense or claim:
           injury” had occurred prior to the policy period,
                                                                                           (1) Reports all, or any part, of the “personal
           in whole or in part. If such a listed insured or
                                                                                               and advertising injury” to us or any other
           authorized “employee” knew, prior to the poli-
                                                                                               insurer;
           cy period, that the “personal and advertising
           injury” occurred, then any continuation,                                        (2) Receives a written or verbal demand or
           change or resumption of such offense during                                         claim for damages because of the “per-
           or after the policy period will be deemed to                                        sonal and advertising injury”; or
           have been known prior to the policy period; or
                                                                                           (3) Becomes aware by any other means that
        b. That occurs during the policy period and was,                                       “personal and advertising injury” has oc-
           prior to the policy period, known to have                                           curred or has begun to occur.




                                                                AUTHORIZED REPRESENTATIVE                                DATE

                                   Includes copyrighted material of ISO Properties, Inc., with its permission.
                                                    Copyright, ISO Properties, Inc., 2006

GLS-289s (11-07)                                                  Page 1 of 1




                                                                                                                                Ex. D - p.0075
            Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 363 of 385 PageID #:363

                                                                                                    ENDORSEMENT
                                                                                                    NO.
   ATTACHED TO AND
                       ENDORSEMENT EFFECTIVE DATE
  FORMING A PART OF                                                      NAMED INSURED                           AGENT NO.
                         (12:01 A.M. STANDARD TIME)
    POLICY NUMBER




                      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                               CROSS LIABILITY EXCLUSION
                              This endorsement modifies insurance provided under the following:
                                   COMMERCIAL GENERAL LIABILITY COVERAGE FORM


         The following is added to SECTION I—COVERAGES, COVERAGE A BODILY INJURY AND PROPER-
         TY DAMAGE LIABILITY, paragraph 2. Exclusions:
             This insurance does not apply to “bodily injury” or “property damage” arising out of any claim or “suit”
             brought by any Named Insured against another Named Insured.
         The following is added to SECTION I—COVERAGES, COVERAGE B PERSONAL AND ADVERTISING
         INJURY LIABILITY, paragraph 2. Exclusions:
             This insurance does not apply to “personal and advertising injury” arising out of any claim or “suit”
             brought by any Named Insured against another Named Insured.




                                                        AUTHORIZED REPRESENTATIVE                            DATE

GLS-304s (7-08)                                           Page 1 of 1




                                                                                                                    Ex. D - p.0076
            Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 364 of 385 PageID #:364

                                                                                                       ENDORSEMENT
                                                                                                       NO.
   ATTACHED TO AND
                       ENDORSEMENT EFFECTIVE DATE
  FORMING A PART OF                                                        NAMED INSURED                            AGENT NO.
                         (12:01 A.M. STANDARD TIME)
    POLICY NUMBER




                      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                        CONTRACTORS SPECIAL CONDITIONS
The following Condition is added to the policy.                         the time of audit. At audit, the premium charge will be
                                                                        computed by multiplying the “total cost” of all work
Contractors Special Conditions
                                                                        sublet that fails to meet the above condition, by the
    You will obtain current certificates of insurance from              rate per $1,000 payroll for the applicable classification
    all independent contractors providing evidence of:                  of the work performed.

    1. “Bodily injury” and “property damage” liability Lim-             At audit, if the policy does not contain the applicable
       its of Insurance equal to or greater than the limits             classification and rate for the work performed, we will
       provided by this policy; and                                     multiply our usual and customary rate per $1,000 pay-
                                                                        roll for that classification by the net modification fac-
    2. Coverage equal to or greater than the coverages                  tor, if any, applied to the policy rates.
       provided by this policy.
                                                                  For purposes of this endorsement, “total cost” means the
    Failure to comply with this condition does not alter the      cost of all labor, materials and equipment furnished, used
    coverage provided by this policy. However, should
                                                                  or delivered for use in the execution of the work and all
    you fail to comply, a premium charge will be made at          fees, bonuses or commissions paid.




                                                        AUTHORIZED REPRESENTATIVE                               DATE

GLS-30s (5-05)                                            Page 1 of 1




                                                                                                                       Ex. D - p.0077
                  Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 365 of 385 PageID #:365


                                                                                                         ENDORSEMENT
    EFGH
                                                                                                         NO.

   Attached to and forming a part of                                                  Endorsement Effective Date 03-01-13
   Policy No . BCS0029735                                                                           12:01 A.M., Standard Time
   Named Insured ORION RESIDENTIAL ADVISORS                                           Agent No. 24712




                         THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                          LEAD CONTAMINATION EXCLUSION

                                      This endorsement modifies insurance provided under:

                                     COMMERCIAL GENERAL LIABILITY COVERAGE PART


This endorsement excludes ‘‘occurrences’’ at or from any                e. Medical Payments arising from any form of lead;
premises, site or location which is or was at any time owned
or occupied by, or rented or loaned to, any insured; or from            f. Any loss, cost or expense arising out of any request,
the operations of the insured, which result in:                            demand or order that any insured or others test for,
                                                                           monitor, clean up, remove, contain, treat, detoxify or
a. ‘‘Bodily Injury’’ arising out of the ingestion, inhalation or           neutralize, or in any way respond to, or assess the effects
   absorption of lead in any form;                                         of lead; or

b. ‘‘Property Damage’’ arising from any form of lead;                   g. Any loss, cost or expense arising out of any claim or ‘‘suit’’
                                                                           by or on behalf of a governmental authority for damages
c. ‘‘Personal Injury’’ arising from any form of lead;                      because of testing for, monitoring, cleaning up, removing,
                                                                           containing, treating, detoxifying or neutralizing, or in any
d. ‘‘Advertising Injury’’ arising from any form of lead;                   way responding to, or assessing the effects of lead.




                                                                                                            /
                                                                   AUTHORIZED REPRESENTATIVE                      DATE

GLS-58s (12-93)
                                                             Home Office Co py




                                                                                                                            Ex. D - p.0078
            Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 366 of 385 PageID #:366

                                                                                                   ENDORSEMENT
                                                                                                   NO.
   ATTACHED TO AND
                       ENDORSEMENT EFFECTIVE DATE
  FORMING A PART OF                                                                NAMED INSURED          AGENT NO.
                         (12:01 A.M. STANDARD TIME)
    POLICY NUMBER




                      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                               AMENDMENT OF CONDITIONS
                              This endorsement modifies insurance provided under the following:

                              COMMERCIAL GENERAL LIABILITY COVERAGE PART
                                    LIQUOR LIABILITY COVERAGE PART
                              RAILROAD PROTECTIVE LIABILITY COVERAGE PART
                       OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART
                            PRODUCTS COMPLETED OPERATIONS COVERAGE PART


        The Condition entitled When We Do Not Renew is deleted in its entirety.




                                                          AUTHORIZED REPRESENTATIVE                    DATE

GLS-74s  (9-05)
GLS-74s (9-05)                                        Page 11ofof1Page
                                                      Page Page   11 of 1 1 of 1




                                                                                                              Ex. D - p.0079
            Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 367 of 385 PageID #:367

                                                                                                                 ENDORSEMENT
                                                                                                                 NO.



 Attached to and forming a part of                                                           Endorsement Effective Date 03-01-13
 Policy No. BCS0029735                                                                                      12:01 A.M., Standard Time
 Named Insured ORION RESIDENTIAL ADVISORS                                                    Agent No.  24712


                        THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                HIRED AUTO AND NONOWNED AUTO LIABILITY
                             This endorsement modifies insurance provided under the following:
                                  COMMERCIAL GENERAL LIABILITY COVERAGE PART

                                                             SCHEDULE

Insurance is provided only with respect to those coverages for which a specific premium charge is shown:

                            Coverage                                                             Additional Premium
 Hired Auto Liability                                                  $                    500
 Nonowned Auto Liability                                               $                   Incl
(If no entry appears above, information required to complete this endorsement will be shown in the Declarations as appli-
cable to this endorsement.
A. HIRED AUTO LIABILITY                                                           PROPERTY DAMAGE, paragraph 2. Exclusions is
                                                                                  amended as follows:
    The insurance provided under COVERAGE A------
    BODILY INJURY AND PROPERTY DAMAGE LI-                                         1. The following are deleted in their entirety:
    ABILITY (Section I------Coverages) also applies to
                                                                                      e. Employer’s Liability;
    "bodily injury" or "property damage" arising out of the
    maintenance or use of a "hired auto" in the course of                             g. Aircraft, Auto or Watercraft;
    your business by you, or your "employees," but only
    for acts within the scope of their employment or while                            h. Mobile Equipment; and
    performing duties related to the conduct of your                                  j.   Damage to Property.
    business.
                                                                                  2. The following are added:
B. NONOWNED AUTO LIABILITY
                                                                                      This insurance does not apply to:
    The insurance provided under COVERAGE A------
    BODILY INJURY AND PROPERTY DAMAGE                                                 a.   "Bodily injury":
    LIABILITY (Section I------Coverages) also applies to                                   (1) To you, to your partners or members (if
    "bodily injury" or "property damage" arising out of the                                    you are a partnership or joint venture), to
    use of any "nonowned auto" in the course of your                                           your members (if you are a limited liability
    business by you, or your "employees," but only for                                         company), to an "employee" or co-
    acts within the scope of their employment or while                                         "employee" while in the course of his or
    performing duties related to the conduct of your                                           her employment or performing duties re-
    business.                                                                                  lated to the conduct of your business, or
C. With respect to this endorsement, SECTION I------
   COVERAGE, COVERAGE A BODILY INJURY AND

                                  Includes copyrighted material of ISO Properties, Inc., with its permission.
                                                  Copyright, ISO Properties, Inc., 1994

GLS-91s (1-10)                                                  Page 1 of 2

                                                              Home Office Co py




                                                                                                                                    Ex. D - p.0080
            Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 368 of 385 PageID #:368

                     to your "volunteer workers" while perform-                            co-"employee" of such person injured in the
                     ing duties related to the conduct of your                             course of employment;
                     business.
                                                                                      2.   Any partners or members (if you are a partnership
                 (2) To your spouse, child, parent, brother or                             or joint venture), members (if you are a limited li-
                     sister, or the spouse, child, parent,                                 ability company) or executive officer with respect
                     brother, or sister of the "employee" co-                              to any "auto" owned by such partners or members
                     "employee," "volunteer worker," your part-                            (if you are a partnership or joint venture), mem-
                     ners or members (if you are a partnership                             bers (if you are a limited liability company), execu-
                     or joint venture), or your members (if you                            tive officer or members of their households;
                     are a limited liability company) as a con-
                                                                                      3.   Any person while employed in or otherwise en-
                     sequence of Paragraph 2.a.(1) above.
                                                                                           gaged in duties in connection with an "auto busi-
                 (3) For which there is any obligation to share                            ness," other than an "auto business" you operate;
                     damages with or repay someone else
                                                                                      4. The owner or lessee (of whom you are a subles-
                     who must pay damages because of the
                                                                                         see) of a "hired auto" or the owner of a "nonowned
                     injury described in Paragraphs 2.a.(1) or
                                                                                         auto" or any agent or "employee" of any such
                     2.a.(2) above.
                                                                                         owner or lessee;
                 (4) Arising out of the providing or failure to
                                                                                      5.   Any person or organization with respect to the
                     provide professional health care services.
                                                                                           conduct of any current or past partnership, joint
                 This exclusion applies:                                                   venture, or limited liability company that is not
                                                                                           shown as a Named Insured in the Declarations.
                     (a) Whether the insured may be liable as
                         an employer or in any other capacity;               E. With respect to this endorsement, the following defini-
                         and                                                    tions are added to SECTION V------DEFINITIONS:
                     (b) To any obligation to share damages                           1.   "Auto business" means the business or occupa-
                         with or repay someone else who must                               tion of selling, repairing, servicing, storing or park-
                         pay damages because of the injury.                                ing "autos."
         b. "Property damage" to property:                                            2.   "Hired auto" means any "auto" you lease, hire,
                                                                                           rent or borrow. This does not include any "auto"
                 (1) Owned, occupied, used or being trans-
                                                                                           you lease, hire, rent or borrow from any of your
                     ported by; or
                                                                                           "employees," co-"employees," "volunteer    work-
                 (2) Rented or loaned to, in the care, custody                             ers," partners or members (if you are a partner-
                     or control of, or over which physical con-                            ship or joint venture), members (if you are a
                     trol is being exercised for any purpose by                            limited liability company), or members of their
                                                                                           households.
                 you or any of your "employees," co-
                 "employees," "volunteer workers," partners or                        3.   "Nonowned auto" means any "auto" you do not
                 members (if you are a partnership or joint                                own, lease, hire, rent or borrow which is used in
                 venture), or members (if you are a limited li-                            connection with your business. However, if you
                 ability company).                                                         are a partnership or limited liability company a
                                                                                           "nonowned auto" does not include any auto
D. With respect to this endorsement, the following are
                                                                                           owned by any partner or member.
   not Insureds under SECTION II------WHO IS AN
   INSURED:
    1.   Any person engaged in the business of his or her
         employer with respect to "bodily injury" to any




                                                                   AUTHORIZED REPRESENTATIVE                                     DATE

                                      Includes copyrighted material of ISO Properties, Inc., with its permission.
                                                      Copyright, ISO Properties, Inc., 1994

GLS-91s (1-10)                                                      Page 2 of 2

                                                                  Home Office Co py




                                                                                                                                        Ex. D - p.0081
                 Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 369 of 385 PageID #:369


                                                                                                       ENDORSEMENT
    EFGH
                                                                                                       NO.

 Attached to and forming a part of                                               Endorsement Effective Date 03-01-13
 Policy No. BCS0029735                                                                         12:01 A.M., Standard Time
 Named Insured ORION RESIDENTIAL ADVISORS                                        Agent No. 24712



                          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                                                 ASBESTOS EXCLUSION

  The coverage afforded by this policy does not apply to bodily          4. The manufacture, sale, transportation, storage or dis-
  injury, personal injury or property damage arising out of:                posal of asbestos or goods or products containing
                                                                            asbestos.
  1.       Inhaling, ingesting or prolonged physical exposure to
           asbestos or goods or products containing asbestos; or         The coverage afforded by the policy does not apply to
                                                                         payment for the investigation or defense of any loss, injury
  2. The use of asbestos in construction or manufacturing any            or damage or any cost, fine or penalty or for any expense
     good, product or structure; or                                      of claim or suit related to any of the above.

  3. The removal of asbestos from any good, product or
     structure; or




                                                                                                              /
                                                                     AUTHORIZED REPRESENTATIVE                      DATE
UTS-131g (3-92)                                             Home Office Co py




                                                                                                                          Ex. D - p.0082
             Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 370 of 385 PageID #:370

                                                                                                               ENDORSEMENT
                                                                                                               NO.



  Attached to and forming a part of                                                        Endorsement Effective Date 03-01-13
  Policy No. BCS0029735                                                                                   12:01 A.M., Standard Time
  Named Insured ORION RESIDENTIAL ADVISORS                                                 Agent No.  24712


                       THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                   RESIDENTIAL BUILDING PROJECT EXCLUSION
                               This endorsement modifies insurance provided under the following:
                                        COMMERCIAL GENERAL LIABILITY COVERAGE FORM
                                           ERRORS AND OMISSIONS COVERAGE PART


This insurance does not apply to damages because of                                  during the policy period on no more than an ini-
"bodily injury", "property damage", "personal and advertis-                          tial twelve (12) of, any of the following types of
ing injury" or "error or omission" arising from "your work"                          individual living units: Single family homes, town-
on, in connection with or in any way related to a "residen-                          houses, townhomes, residential condominium or
tial project".                                                                       cooperative units, duplex units, any type of struc-
                                                                                     tural units converted into condominium units, or
For those items identified below with an "x" in the corre-                           any other type of domicile unit intended for indi-
sponding box, this exclusion shall not apply to "your                                vidual or collective residential ownership.
work":
                                                                                 6. That is included within the following Class Code(s),
      1. That consists of repair, renovation or remodeling                          Business Description(s) or designated operations:
         operations on structures officially certified for oc-
         cupancy prior to the commencement of "your
         work."

      2.   In states other than AZ, CA, CO, LA, NV, TX and
           WA that consists of repair, renovation or remodel-                    7. That is not included within the "products-completed
           ing operations on structures officially certified for                    operations hazard" definition.
           occupancy prior to the commencement of "your
           work."                                                       For purposes of this endorsement:

      3.   In the following state(s):                                            "Residential project" shall mean any building con-
                                                                                 struction project, including structural repair, renova-
                                                                                 tion or remodeling operations, involving one or more
                                                                                 single-family homes, townhouses, townhomes, resi-
                                                                                 dential condominiums or cooperatives, duplexes, any
      4.   At the following specific project(s) or location(s):                  type of structure converted into condominiums, or any
                                                                                 other type of domicile intended for individual or col-
                                                                                 lective residential ownership, and shall include all
                                                                                 buildings appurtenant these structures.

                                                                                 "Residential project" shall also include any building
      5.   In states other than AZ, CA, CO, LA, NV, TX and                       construction project, including structural repair, reno-
           WA that involve the original development or                           vation or remodeling operations, involving mixed-use
           original construction of, and which commences




 UTS-322s (1-09)                                              Page 1 of 2

                                                             Home Office Co py




                                                                                                                                Ex. D - p.0083
            Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 371 of 385 PageID #:371
     buildings which contain both residential units and              miniums or cooperatives or into any other type of domicile
     commercial space, and shall include all buildings ap-           intended for individual or collective residential ownership.
     purtenant these structures.
                                                                     We shall have no duty or obligation to provide or pay for
"Residential project" shall not mean apartments unless               the investigation or defense of any loss, cost, expense,
"your work" involves converting apartments into condo-               claim or "suit" excluded by this endorsement.




All other terms and conditions of this policy remain unchanged.




                                                         AUTHORIZED REPRESENTATIVE                               DATE

UTS-322s (1-09)                                              Page 2 of 2

                                                         Home Office Co py




                                                                                                                        Ex. D - p.0084
            Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 372 of 385 PageID #:372

                                                                                                                    ENDORSEMENT
                                                                                                                    NO.



 Attached to and forming a part of                                                             Endorsement Effective Date 03-01-13
 Policy No. BCS0029735                                                                                        12:01 A.M., Standard Time
 Named Insured ORION RESIDENTIAL ADVISORS                                                      Agent No.  24712


                      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                            NOTICE OF CANCELLATION------CERTIFICATE HOLDERS

The following Conditions are added:                                                 and does not grant, alter, or extend any rights or obli-
                                                                                    gations under this policy.
1.   If this policy is cancelled, we will endeavor to give
     thirty (30) or    30 days written notice of such can-                 2.       Failure to give notice in accordance with the terms of
     cellation to the person(s) or organization(s) as on file                       this endorsement does not:
     with the Agent shown on this policy’s Common Policy
                                                                                    a.   Alter the effective date of policy cancellation;
     Declarations for which the designated Agent has
     issued a Certificate of Insurance pertaining to this pol-                      b. Render such cancellation ineffective;
     icy. Such notice may be provided before or after the
                                                                                    c.   Grant, alter, or extend any rights or obligations
     effective date of cancellation. The notice will state the
                                                                                         under this policy; or
     effective date of cancellation. However, such notice of
     cancellation is solely for the purpose of informing the                        d. Extend the insurance beyond the effective date of
     Certificate Holder of the effective date of cancellation                          cancellation.




                                                                AUTHORIZED REPRESENTATIVE                                      DATE

                                   Includes copyrighted material of ISO Properties, Inc., with its permission.
                                                   Copyright, ISO Properties, Inc., 2010

UTS-409g (1-11)                                                  Page 1 of 1

                                                                Home Office Co py




                                                                                                                                      Ex. D - p.0085
           Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 373 of 385 PageID #:373


                                                                                                       ENDORSEMENT
                                                                                                       NO.
    ATTACHED TO AND
                          ENDORSEMENT EFFECTIVE DATE
   FORMING A PART OF                                                         NAMED INSURED                           AGENT NO.
                            (12:01 A.M. STANDARD TIME)
     POLICY NUMBER



    BCS0029735                    03-01-13               ORION RESIDENTIAL ADVISORS LLC;                               24712



                   THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                              BROAD NAMED INSURED

     This endorsement modifies insurance provided under the following:

        COMMERCIAL GENERAL LIABILITY COVERAGE FORM

     Orion Residential Advisors LLC, and all affiliated, subsidiary, associates or allied companies, including but not
     limited to corporations, limited liability companies, firms entities, partnerships, organizations or joint ventures as
     now exist or may hereafter be constituted or acquired, or for which the named insured has the responsibility of
     placing insurance, and for which similar coverage is not otherwise more specifically provided.


     All other terms and conditions remain unchanged.




                                                    ___________________________________________/____________________________
                                                             AUTHORIZED REPRESENTATIVE                          DATE
UTS-3g-01 (3-92)




                                                                                                                        Ex. D - p.0086
         Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 374 of 385 PageID #:374




                          CHANGE ENDORSEMENT NO. 001
  Policy No.        BCS0029735                                                       Effective Date: 03-01-13
                                                                                             12:01 A.M., Standard Time
  Named Insured     ORION RESIDENTIAL ADVISORS                                       Agent No.   24712

COVERAGE PART INFORMATION --- Coverage parts affected by this change as indicated by x below.

          Commercial Property
          Commercial General Liability
          Commercial Crime
          Commercial Inland Marine




                                                CHANGE DESCRIPTION

IN CONSIDERATION OF THE PREMIUM CHARGED, IT IS AGREED THAT THE
FOLLOWING FORM HAS BEEN DELETED:
UTS-74G                   08-95            PUNITIVE OR EXEMPLARY DAMAGE EXCLUSION




                                                  PREMIUM CHANGE
        Additional $ NO CHARGE                                                    Return $ NO CHARGE



                                                                               AUTHORIZED AGENT


UTS-244L (6-92)

                                                       Home Office Copy




                                                                                                                Ex. D - p.0087
         Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 375 of 385 PageID #:375




                          CHANGE ENDORSEMENT NO. 002
  Policy No.        BCS0029735                                                       Effective Date: 03-01-13
                                                                                             12:01 A.M., Standard Time
  Named Insured     ORION RESIDENTIAL ADVISORS                                       Agent No.   24712

COVERAGE PART INFORMATION --- Coverage parts affected by this change as indicated by x below.

          Commercial Property
          Commercial General Liability
          Commercial Crime
          Commercial Inland Marine




                                                CHANGE DESCRIPTION

IN CONSIDERATION OF THE PREMIUM CHARGED, IT IS AGREED THAT THE
SCHEDULE OF NAMED INSUREDS IS AMENDED TO ADD THE FOLLOWING:
   CITI ON CAMELBACK CONDOMINIUM ASSOCIATION, INC.




                                                  PREMIUM CHANGE
        Additional $ NO CHARGE                                                    Return $ NO CHARGE



                                                                               AUTHORIZED AGENT


UTS-244L (6-92)

                                                       Home Office Copy




                                                                                                                Ex. D - p.0088
         Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 376 of 385 PageID #:376




                          CHANGE ENDORSEMENT NO. 003
  Policy No.        BCS0029735                                                       Effective Date: 03-01-13
                                                                                             12:01 A.M., Standard Time
  Named Insured     ORION RESIDENTIAL ADVISORS                                       Agent No.   24712

COVERAGE PART INFORMATION --- Coverage parts affected by this change as indicated by x below.

          Commercial Property
          Commercial General Liability
          Commercial Crime
          Commercial Inland Marine




                                                CHANGE DESCRIPTION

IN CONSIDERATION OF THE PREMIUM CHARGED, IT IS AGREED THAT THE
SCHEDULE OF LOCATIONS IS AMENDED, PER ATTACHED.




                                                  PREMIUM CHANGE
        Additional $ NO CHARGE                                                    Return $ NO CHARGE



                                                                               AUTHORIZED AGENT


UTS-244L (6-92)

                                                       Home Office Copy




                                                                                                                Ex. D - p.0089
                Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 377 of 385 PageID #:377




                                  EFGH




                                 SCHEDULE OF LOCATION CHANGES
   Policy No. BCS0029735                                                    Effective Date: 03-01-13
                                                                                             12:01 A.M., Standard Time
   Named Insured ORION RESIDENTIAL ADVISORS                                 Agent No. 24712


   Prem.        Bldg.                        Designated Premises
    No.         No.                      (Address, City, State, Zip Code)                                 Occupancy
   ***          ***     THE FOLLOWING PREMISES ARE ADDED:
   018          001     3843 PENBROOK STREET                                                      CONTINGENT
                        ODESSA, TX 79762
   019          001     2613 N MIDLAND DRIVE                                                      CONTINGENT
                        MIDLAND, TX 79707
   020          001     3814 N HOLIDAY HILL ROAD                                                  CONTINGENT
                        MIDLAND, TX 79707
   021          001     3321 NEELY STREET                                                         CONTINGENT
                        MIDLAND, TX 79707
   022          001     2300 NORTH A STREET                                                       CONTINGENT
                        MIDLAND, TX 79705
   023          001     3329 W WADLEY AVENUE                                                      CONTINGENT
                        MIDLAND, TX 79707
   024          001     509 DELMAR STREET                                                         CONTINGENT
                        MIDLAND, TX 79703
   025          001     3500 BOYD AVENUE                                                          CONTINGENT
                        MIDLAND, TX 79707
   026          001     3623 MCCANN ROAD                                                          CONTINGENT
                        LONGVIEW, TX 75605
   027          001     4400 ANDREWS HIGHWAY                                                      CONTINGENT
                        MIDLAND, TX 79703
   028          001     4405 N GARFIELD STREET                                                    CONTINGENT
                        MIDLAND, TX 79705
   029          001     1902 N MIDLAND DRIVE                                                      CONTINGENT
                        MIDLAND, TX 79702
   030          001     4400 N HOLIDAY HILL ROAD                                                  CONTINGENT
                        MIDLAND, TX 79707




UTS-3L (8-86)                                            Home Office Copy




                                                                                                                  Ex. D - p.0090
                Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 378 of 385 PageID #:378




                                  EFGH




                                 SCHEDULE OF LOCATION CHANGES
   Policy No. BCS0029735                                                    Effective Date: 03-01-13
                                                                                             12:01 A.M., Standard Time
   Named Insured ORION RESIDENTIAL ADVISORS                                 Agent No. 24712


   Prem.        Bldg.                        Designated Premises
    No.         No.                      (Address, City, State, Zip Code)                                 Occupancy
   031          001     1907 TARLETON STREET                                                      CONTINGENT
                        MIDLAND, TX 79707
   032          001     4534 SINCLAIR AVENUE                                                      CONTINGENT
                        MIDLAND, TX 79707
   033          001     2735 E EIGHTH STREET                                                      CONTINGENT
                        ODESSA, TX 79761
   034          001     2201 ROCKY LANE ROAD                                                      CONTINGENT
                        ODESSA, TX 79762
   035          001     9100 ANDREWS HIGHWAY                                                      CONTINGENT
                        ODESSA, TX 79765
   036          001     2601 N A STREET                                                           CONTINGENT
                        MIDLAND, TX 79705
   037          001     2950 PLEASANT AVENUE                                                      CONTINGENT
                        ODESSA, TX 79764
   038          001     4330 N GRANDVIEW                                                          CONTINGENT
                        ODESSA, TX 79762
   ***          ***     THE FOLLOWING PREMISES ADDRESSES ARE DELETED:
   013          001     MIDLAND PORTFOLIO                                                         CONTINGENT
                        VARIOUS
                        MIDLAND, TX 79707




UTS-3L (8-86)                                            Home Office Copy




                                                                                                                  Ex. D - p.0091
          Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 379 of 385 PageID #:379




                           CHANGE ENDORSEMENT NO. 004
  Policy No.            BCS0029735                                                   Effective Date: 10-07-13
                                                                                             12:01 A.M., Standard Time
  Named Insured         ORION RESIDENTIAL ADVISORS                                   Agent No.   24712

COVERAGE PART INFORMATION --- Coverage parts affected by this change as indicated by x below.

           Commercial Property
     X     Commercial General Liability                                                      $            543.00
           Commercial Crime
           Commercial Inland Marine




                                                CHANGE DESCRIPTION

IN CONSIDERATION OF AN ADDITIONAL PREMIUM OF $543.00, IT IS AGREED
THAT THE SCHEDULE OF LOCATIONS AND THE EXTENSION OF SUPPLEMENTAL
DECLARATIONS ARE AMENDED, PER ATTACHED.




                                                  PREMIUM CHANGE
         Additional $             543.00                                          Return $



                                                                               AUTHORIZED AGENT


UTS-244L (6-92)

                                                       Home Office Copy




                                                                                                                Ex. D - p.0092
                Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 380 of 385 PageID #:380




                                  EFGH




                                 SCHEDULE OF LOCATION CHANGES
   Policy No. BCS0029735                                                    Effective Date: 10-07-13
                                                                                             12:01 A.M., Standard Time
   Named Insured ORION RESIDENTIAL ADVISORS                                 Agent No. 24712


   Prem.        Bldg.                        Designated Premises
    No.         No.                      (Address, City, State, Zip Code)                                 Occupancy
   ***          ***     THE FOLLOWING PREMISES ARE ADDED:
   039          001     FAIRWAYS AT WILSON CREEK                                                  CONTINGENT
                        3191 MEDICAL CENTER DR
                        MCKINNEY, TX 75069
   040          001     PARK WEST APTS                                                            CONTINGENT
                        7251 CROWLEY RD
                        FORT WORTH, TX 76134
   041          001     PROVIDENCE IN THE PARK                                                    CONTINGENT
                        1601 W ARBROOK BLVD
                        ARLINGTON, TX 76015
   042          001     TOWNSHIP ON HULEN BEND                                                    CONTINGENT
                        6401 HULEN BEND BLVD
                        FORT WORTH, TX 76132




UTS-3L (8-86)                                            Home Office Copy




                                                                                                                  Ex. D - p.0093
                 Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 381 of 385 PageID #:381




                                    EFGH




                                SCHEDULE OF GENERAL LIABILITY CHANGES
   Policy No. BCS0029735                                                Effective Date: 10-07-13
                                                                                         12:01 A.M., Standard Time
   Named Insured ORION RESIDENTIAL ADVISORS                             Agent No. 24712


  CLASS CODE INFORMATION AFFECTED BY THIS CHANGE IS ADDED, DELETED OR CHANGED AS INDICATED.
  THE FOLLOWING CLASS CODE INFORMATION IS CHANGED:
  Code No.    Premium Basis
                                                                                   Premises/ Operations
   47052             GROSS SALES
   Premises          Exposure                                                                         ADJ. ANNUAL
   003/001 $1,780,867                                                                 Rate                 Premium
   Classification:                                                                        2.783                  543.00
   REAL ESTATE PROPERTY MANAGED (PRODUCTS-
   COMPLETED OPERATIONS ARE SUBJECT TO THE                                           Products/Compl Operations
   GENERAL AGGREGATE LIMIT)
                                                                                                      ADJ. ANNUAL
                                                                                      Rate                 Premium
                                                                                  Included               Included
  THE FOLLOWING CLASS CODE INFORMATION IS
  Code No.    Premium Basis                                                              Premises/ Operations
   Premises          Exposure                                                                         ADJ. ANNUAL
                                                                                      Rate                 Premium
   Classification:

                                                                                     Products/Compl Operations

                                                                                                      ADJ. ANNUAL
                                                                                      Rate                 Premium

  THE FOLLOWING CLASS CODE INFORMATION IS
  Code No.    Premium Basis                                                              Premises/ Operations
   Premises          Exposure                                                                         ADJ. ANNUAL
                                                                                      Rate                 Premium
   Classification:

                                                                                     Products/Compl Operations
                                                                                                      ADJ. ANNUAL
                                                                                      Rate                 Premium

  THE FOLLOWING CLASS CODE INFORMATION IS
  Code No.    Premium Basis                                                              Premises/ Operations
   Premises          Exposure                                                                         ADJ. ANNUAL
                                                                                      Rate                 Premium
   Classification:

                                                                                     Products/Compl Operations

                                                                                                      ADJ. ANNUAL
                                                                                      Rate                 Premium




GLS-104L (6-92)                                      Home Office Copy




                                                                                                                Ex. D - p.0094
         Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 382 of 385 PageID #:382




                          CHANGE ENDORSEMENT NO. 005
  Policy No.        BCS0029735                                                       Effective Date: 10-23-13
                                                                                             12:01 A.M., Standard Time
  Named Insured     ORION RESIDENTIAL ADVISORS                                       Agent No.   24712

COVERAGE PART INFORMATION --- Coverage parts affected by this change as indicated by x below.

          Commercial Property
          Commercial General Liability
          Commercial Crime
          Commercial Inland Marine




                                                CHANGE DESCRIPTION

IN CONSIDERATION OF THE PREMIUM CHARGED, IT IS AGREED THAT
THE NAMED INSURED HAS BEEN AMENDED TO INCLUDE:
BRE APARTMENT HOLDINGS LLC




                                                  PREMIUM CHANGE
        Additional $ NO CHARGE                                                    Return $ NO CHARGE



                                                                               AUTHORIZED AGENT


UTS-244L (6-92)

                                                       Home Office Copy




                                                                                                                Ex. D - p.0095
          Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 383 of 385 PageID #:383




                           CHANGE ENDORSEMENT NO. 006
  Policy No.            BCS0029735                                                   Effective Date: 11-08-13
                                                                                             12:01 A.M., Standard Time
  Named Insured         ORION RESIDENTIAL ADVISORS                                   Agent No.   24712

COVERAGE PART INFORMATION --- Coverage parts affected by this change as indicated by x below.

           Commercial Property
     X     Commercial General Liability                                                      $       -2,463.00
           Commercial Crime
           Commercial Inland Marine




                                                CHANGE DESCRIPTION

IN CONSIDERATION OF A RETURN PREMIUM OF $2,463.00, IT IS AGREED THAT
THE SCHEDULE OF LOCATIONS AND THE EXTENSION OF SUPPLEMENTAL
DECLARATIONS ARE AMENDED, PER ATTACHED.
IT IS FURTHER AGREED THAT
THE NAMED INSURED HAS BEEN AMENDED TO EXCLUDE:
ORION-POSADA VALLARTA ASSOCIATE, LLC
ORION AT HERMOSA POINTE




                                                  PREMIUM CHANGE
         Additional $                                                             Return $         -2,463.00


                                                                               AUTHORIZED AGENT


UTS-244L (6-92)

                                                       Home Office Copy




                                                                                                                Ex. D - p.0096
                Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 384 of 385 PageID #:384




                                  EFGH




                                 SCHEDULE OF LOCATION CHANGES
   Policy No. BCS0029735                                                    Effective Date: 11-08-13
                                                                                             12:01 A.M., Standard Time
   Named Insured ORION RESIDENTIAL ADVISORS                                 Agent No. 24712


   Prem.        Bldg.                        Designated Premises
    No.         No.                      (Address, City, State, Zip Code)                                 Occupancy
   ***          ***     THE FOLLOWING PREMISES ADDRESSES ARE DELETED:
   001          001     ORION AT HERMOSA POINTE                                                   336 UNITS
                        10002 NORTH 7TH ST
                        PHOENIX, AZ 85020




UTS-3L (8-86)                                            Home Office Copy




                                                                                                                  Ex. D - p.0097
                 Case: 1:21-cv-04837 Document #: 1 Filed: 09/13/21 Page 385 of 385 PageID #:385




                                    EFGH




                                SCHEDULE OF GENERAL LIABILITY CHANGES
   Policy No. BCS0029735                                                Effective Date: 11-08-13
                                                                                         12:01 A.M., Standard Time
   Named Insured ORION RESIDENTIAL ADVISORS                             Agent No. 24712


  CLASS CODE INFORMATION AFFECTED BY THIS CHANGE IS ADDED, DELETED OR CHANGED AS INDICATED.
  THE FOLLOWING CLASS CODE INFORMATION IS DELETED:
  Code No.    Premium Basis
                                                                                   Premises/ Operations
   47052             GROSS SALES
   Premises          Exposure                                                                         ADJ. ANNUAL
   001/001 $89,325                                                                    Rate                 Premium
   Classification:                                                                        2.821                  -78.00
   REAL ESTATE PROPERTY MANAGED (PRODUCTS-
   COMPLETED OPERATIONS ARE SUBJECT TO THE                                           Products/Compl Operations
   GENERAL AGGREGATE LIMIT)
                                                                                                      ADJ. ANNUAL
                                                                                      Rate                 Premium
                                                                                  Included               Included
  THE FOLLOWING CLASS CODE INFORMATION IS   DELETED:
  Code No.    Premium Basis                                                              Premises/ Operations
   60010             UNITS
   Premises          Exposure                                                                         ADJ. ANNUAL
   001/001 336                                                                        Rate                 Premium
   Classification:                                                                       23.642           -2,463.00
   APARTMENT BUILDINGS (PRODUCTS-COMPLETED
   OPERATIONS ARE SUBJECT TO THE GENERAL                                             Products/Compl Operations
   AGGREGATE LIMIT)
                                                                                                      ADJ. ANNUAL
                                                                                      Rate                 Premium
                                                                                  Included               Included
  THE FOLLOWING CLASS CODE INFORMATION IS   ADDED:
  Code No.    Premium Basis                                                              Premises/ Operations
   47052             GROSS SALES
   Premises          Exposure                                                                         ADJ. ANNUAL
   008/001 $89,325                                                                    Rate                 Premium
   Classification:                                                                        2.821                   78.00
   REAL ESTATE PROPERTY MANAGED (PRODUCTS-
   COMPLETED OPERATIONS ARE SUBJECT TO THE                                           Products/Compl Operations
   GENERAL AGGREGATE LIMIT)
                                                                                                      ADJ. ANNUAL
                                                                                      Rate                 Premium
                                                                                  Included               Included
  THE FOLLOWING CLASS CODE INFORMATION IS
  Code No.    Premium Basis                                                              Premises/ Operations
   Premises          Exposure                                                                         ADJ. ANNUAL
                                                                                      Rate                 Premium
   Classification:

                                                                                     Products/Compl Operations

                                                                                                      ADJ. ANNUAL
                                                                                      Rate                 Premium




GLS-104L (6-92)                                      Home Office Copy




                                                                                                                Ex. D - p.0098
